            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 1 of 168 PageID #: 2702

                                            UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                                                           WASHINGTON, D.C. 20549

                                                                         Form 10-K
☑ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934


                                                        For the fiscal year ended December 31, 2019


☐ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
                                                      Commission File Number: 001-32360

                                                                     AKORN, INC.
                                                        (Exact name of registrant as specified in its charter)

                                    Louisiana                                                                        XX-XXXXXXX
                          (State or other jurisdiction of                                                (I.R.S. Employer Identification No.)
                          incorporation or organization)
                                                  1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045
                                                      (Address of principal executive offices and zip code)
                                                                          (847) 279-6100
                                                      Registrant’s telephone number, including area code

                                          SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT:

                    Title of each class                            Trading Symbol(s)                      Name of each exchange on which registered
              Common Stock, No Par Value                AKRX                    The NASDAQ Global Select Market
                                   SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT:
                                                             (None)
Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐
No ☑
Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ☐ No ☑
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934
during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing
requirements for the past 90 days. Yes ☑ No ☐
Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of
Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such
files). Yes ☑ No ☐
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an
emerging growth company. See definition of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company,” in
Rule 12b-2 of the Exchange Act.

Large accelerated filer         ☐                                                                                                          Accelerated filer ☑
Non-accelerated filer           ☐                                                                                               Smaller reporting company ☐
                                                                                                                                Emerging growth company ☐
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☑
The aggregate market value of the voting stock of the registrant held by non-affiliates (affiliates being, for these purposes only, directors, executive officers
and holders of more than 5% of the registrant’s common stock) of the registrant as of June 30, 2019, was approximately $497.2 million based on the closing
market price of $5.15 reported on the NASDAQ Global Select Market.
             Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 2 of 168 PageID #: 2703
The number of shares of the registrant’s common stock, no par value per share, outstanding as of February 18, 2020 was 126,246,012.


                                                   DOCUMENTS INCORPORATED BY REFERENCE


     Part III of this Form 10-K incorporates by reference certain information from the Registrant’s definitive proxy statement relating to our 2020 Annual
Meeting of Stockholders or an amendment to this Form 10-K, which will be filed with the Securities and Exchange Commission within 120 days after the end
of the fiscal year to which this Form 10-K relates.

                                             Cautionary Statement Regarding Forward-Looking Statements

     Certain statements in this Form 10-K are forward-looking in nature and are intended to be “forward-looking statements” within the meaning of Section
27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). These statements relate to future events or future financial performance. In some cases, you can identify forward-looking statements by terminology
such as “may,” “should,” “will,” “would,” “could,” “expects,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “continue” or
the negative of such terms or other comparable terminology. Any forward-looking statements, including statements regarding our intent, beliefs or
expectations are not guarantees of future performance.

    These statements are subject to risks and uncertainties and actual results, levels of activity, performance or achievements and may differ materially from
those in the forward-looking statements as a result of various factors, including:

         •   our ability to continue as a going concern;
         •   our substantial level of indebtedness and related debt service obligations and restrictions, including those imposed by covenants in the Second
             Amendment to Standstill Agreement and Third Amendment to Credit Agreement (the “Second Amended Standstill Agreement”) to that certain
             Loan Agreement, dated as of April 17, 2014, among us and certain of our subsidiaries, the lenders thereunder and JPMorgan Chase Bank, N.A.,
             as administrative agent;
         •   our ability to execute upon the sale process contemplated by the Second Amended Standstill Agreement;
         •   volatility and recent declines in the price of our common stock, including the potential impact of any delisting of our stock from the NASDAQ
             Global Select Market if the price of our common stock continues to decline;
         •   legal proceedings and governmental investigations, any of which may result in substantial losses, government enforcement actions, damage to
             our business and reputation and place a strain on our internal resources;
         •   our ability to timely and efficiently develop, launch and market our products;
         •   our reliance on third parties, including suppliers, manufacturers and wholesalers;
         •   our ability to attract and retain key personnel;
         •   significant disruptions or failures in our information technology systems and network infrastructures that could have a material adverse effect on
             our business;
         •   ongoing oversight and review of our products and facilities by regulatory and governmental agencies, including periodic audits by the U.S. Food
             and Drug Administration and the results thereof;
         •   increased competition;
         •   our failure to comply with the complex reporting and payment obligations under Medicare, Medicaid and other government programs may result
             in litigation or sanctions; and
         •   our ability to protect our patents and proprietary rights and to defend against claims of third parties that we infringe their proprietary rights.

         For more detailed information on the risks and uncertainties associated with our business activities, see Item 1A. - “Risk Factors”. You should not
place undue reliance on any forward-looking statements. You should read this report completely with the understanding that our actual results may differ
materially from what we expect. Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of
new information, future events or otherwise.
             Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 3 of 168 PageID #: 2704

                                                         FORM 10-K TABLE OF CONTENTS


                                                                                                                            Page
                                                                          PART I
Item 1.      Business                                                                                                       4
Item 1A.     Risk Factors                                                                                                   16
Item 1B.     Unresolved Staff Comments                                                                                      27
Item 2.      Properties                                                                                                     27
Item 3.      Legal Proceedings                                                                                              27
Item 4.      Mine Safety Disclosures                                                                                        27
                                                                          PART II
Item 5.      Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities   27
Item 6.      Selected Financial Data                                                                                        30
Item 7.      Management’s Discussion and Analysis of Financial Condition and Results of Operations                          32
Item 7A.     Quantitative and Qualitative Disclosures about Market Risk                                                     43
Item 8.      Financial Statements and Supplementary Data                                                                    43
Item 9.      Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                           95
Item 9A.     Controls and Procedures                                                                                        95
Item 9B.     Other Information                                                                                              96
                                                                          PART III
Item 10.     Directors, Executive Officers and Corporate Governance                                                         97
Item 11.     Executive Compensation                                                                                         97
Item 12.     Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                 97
Item 13.     Certain Relationships and Related Transactions and Director Independence                                       97
Item 14.     Principal Accounting Fees and Services                                                                         97
                                                                          PART IV
Item 15.     Exhibits, Financial Statement Schedules                                                                        98
Item 16.     Form 10-K Summary                                                                                              98
Signatures                                                                                                                  103

                                                                             3
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 4 of 168 PageID #: 2705
                                                                            PART I

Item 1. Business

    Akorn, Inc., together with its wholly-owned subsidiaries (“Akorn,” the “Company,” “we,” “our” or “us”) is a specialty pharmaceutical company that
develops, manufactures and markets generic and branded prescription pharmaceuticals, branded as well as private-label over-the-counter (“OTC”) consumer
health products and animal health pharmaceuticals. We are an industry leader in the development, manufacturing and marketing of specialized generic
pharmaceutical products in alternative dosage forms. We focus on difficult-to-manufacture sterile and non-sterile dosage forms including, but not limited to,
ophthalmics, injectables, oral liquids, otics, topicals, inhalants and nasal sprays.

     Akorn, Inc. is a Louisiana corporation founded in 1971 in Abita Springs, Louisiana. In 1997, we relocated our corporate headquarters to the
Chicago, Illinois area and currently maintain our principal corporate offices in Lake Forest, Illinois. We have pharmaceutical manufacturing facilities in
Decatur, Illinois; Somerset, New Jersey; Amityville, New York; Hettlingen, Switzerland; and Paonta Sahib, Himachal Pradesh, India. We operate a central
distribution warehouse in Gurnee, Illinois and additional distribution facilities in Amityville, New York and Decatur, Illinois. Our research and development
(“R&D”) centers are located in Vernon Hills, Illinois and Cranbury, New Jersey. We maintain other corporate offices in Ann Arbor, Michigan and New
Delhi, India.

   During the years ended December 31, 2019, 2018 and 2017, the Company reported results for two reportable segments: Prescription Pharmaceuticals and
Consumer Health. For further detail concerning our reportable segments please see Note 12 - “Segment Information”.

Recent Developments

     On May 6, 2019, the Company and an ad hoc group of Lenders (the “Ad Hoc Group”) and certain other Lenders (together with the Ad Hoc Group, the
“Standstill Lenders”) entered into the Original Standstill Agreement to the Company’s Term Loan Agreement, among the Company and certain of its
subsidiaries (collectively, the “Loan Parties”), the Lenders and the Administrative Agent. Pursuant to the terms of the Original Standstill Agreement, the
Company was required to enter into a Comprehensive Amendment. If the Company did not enter into the Comprehensive Amendment by December 13, 2019
or refinance or otherwise address the outstanding loans, an event of default would occur under the Term Loan Agreement. On December 15, 2019, the Loan
Parties entered into a First Amendment to Standstill Agreement and Second Amendment to Credit Agreement with certain Standstill Lenders, pursuant to
which the maximum duration of the “Standstill Period” was extended from December 13, 2019 to February 7, 2020.

     On February 12, 2020, the Loan Parties entered into the Comprehensive Amendment in the form of the Second Amended Standstill Agreement with
certain Standstill Lenders. Pursuant to the terms of the Second Amended Standstill Agreement, the duration of the “Standstill Period” was extended from
February 7, 2020 until the earliest of the delivery of a notice of termination of the Standstill Period by the Standstill Lenders upon the occurrence of (i) a
default under the loan agreement, or (ii) a breach of, or non-compliance with certain provisions of the Second Amended Standstill Agreement. Among other
things, the Second Amended Standstill Agreement also (i) provides that, during the extended Standstill Period, neither the Administrative Agent nor the
Lenders may exercise their default-related rights and remedies with respect to specified events of default under the Term Loan Agreement, and (ii) provides
that we will market and conduct a sale process for substantially all of the Company’s assets in accordance with certain milestones (the “Sale Process”). The
Sale Process may be consummated out-of-court to the extent permitted by the Lenders or on an in-court basis, potentially through the filing of Chapter 11
cases under the U.S. Bankruptcy Code.

     See Note 21 - “Subsequent Events”, Item 7 - “Management's Discussion and Analysis of Financial Condition and Results of Operations” and “Risk
Factors” - “There is no assurance that we will be able to comply with the covenants in the Second Amended Standstill Agreement and Term Loan Agreement
or successfully execute the Sale Process contemplated thereby, creating substantial doubt about our ability to continue as a going concern. ” and - “Our
limited liquidity could materially and adversely affect our business operations.” for more information on the Second Amended Standstill Agreement, the Sale
Process, and the risks related thereto. Refer to Note 2 - “Summary of Significant Accounting Policies” for further discussion of the Company’s ability to
continue as a going concern and Note 7 - “Financing Arrangements” for further detail of our debt obligations as of and for the year ended December 31,
2019.

   Our common shares are traded on The NASDAQ Global Select Market under the ticker symbol AKRX. Our principal corporate office is located at 1925
West Field Court Suite 300, Lake Forest, Illinois 60045, and our telephone number is (847) 279-6100.

                                                                               4
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 5 of 168 PageID #: 2706

Our Strategy

    Our strategy is focused on the development and marketing of specialized generic and branded pharmaceuticals, OTC drug products and animal health
products. We endeavor to maximize shareholder value by quickly adapting to market conditions, patient demands and customer needs.

    We strive to improve cash flow and profitability and generate growth through: new product launches resulting from research and development successes,
improving operational execution, improving and optimizing our cash flow and leveraging our customer relationships and market leadership. We remain
committed to research and development with a focus on our core product areas of ophthalmics, injectables, oral liquids, otics, topicals, inhalants and nasal
sprays.

     Additionally, where possible we have historically sought to grow our business through strategic mergers, acquisitions, business development and
licensing activities that provide the ability to move into new product areas or to expand our reach in existing product areas. In previous years, the Company
completed numerous mergers, acquisitions and product acquisitions that resulted in significant growth.

Our Competitive Strengths

    In order to successfully execute our strategy, we must continue to capitalize on our core strengths:

     Research and development expertise in alternative dosage forms. Our R&D efforts are primarily focused on the development of generic products that
are in dosage forms other than oral solid dose. We consider dosage forms outside of oral solid dose to be “alternative dosage forms”. These products typically
have fewer competitors in mature markets, are more difficult to develop and manufacture and can carry higher profitability over time than oral solid dose
products. The alternative dosage form products that we focus on are primarily those that we can manufacture, namely: ophthalmics, injectables, oral liquids,
otics, topicals, inhalants and nasal sprays.

   Alternative dosage form manufacturing expertise. Our manufacturing network specializes in alternative dosage form products. Four of our five
manufacturing facilities are U.S. Food and Drug Administration (“FDA”) approved, including:

    •     Decatur, Illinois facility, which specializes in sterile products, primarily injectables;
    •     Somerset, New Jersey facility, which specializes primarily in sterile ophthalmic products;
    •    Amityville, New York facility, which specializes in topical creams, gels and ointments, oral liquids, otic liquids, nasal sprays, sterile ophthalmic
         products and unit dose oral liquid products; and
    •     Hettlingen, Switzerland facility, which specializes primarily in sterile ophthalmic products.

    Our Paonta Sahib, Himachal Pradesh, India manufacturing facility is not FDA approved. The Paonta Sahib facility is a sterile injectable facility with
separate areas dedicated to general injectable products, carbapenem injectable products, cephalosporin injectable products and hormonal injectable products.
The Company continues to explore strategic alternatives for exiting our Paonta Sahib, Himachal Pradesh, India manufacturing facility.

    Established portfolio of generic, branded, OTC and animal health products. We market a diverse portfolio of generic prescription pharmaceutical
products, branded prescription pharmaceutical products, OTC brands, various private-label OTC pharmaceutical products and a number of prescription
animal health products. For our human prescription products, our diverse portfolio of alternative dosage form products allows us to provide a single source of
these products for our customers. Our OTC and animal health portfolios are largely complementary to our human prescription products, allowing us to
leverage our manufacturing and marketing expertise.

      Targeted sales and marketing infrastructure. We maintain a targeted sales and marketing infrastructure to promote our branded, generic, OTC and
animal health products, primarily in the United States. We leverage our sales and marketing infrastructure to not only promote our branded portfolio, but also
to sell our multisource generic products directly into physician offices, hospital systems and group purchasing organizations.

    Significant management expertise. Our senior management team has a demonstrated track record of building and operating pharmaceutical companies
through product development, in-licensing and acquisitions.

Our Areas of Focus


                                                                                5
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 6 of 168 PageID #: 2707
     Alternative dosage form generics. Our core area of focus is generic prescription pharmaceutical products in alternative dosage forms. We market a
portfolio of multisource prescription pharmaceutical products in injectable, ophthalmic, topical, oral and inhaled liquid, nasal spray and otic dosage forms. We
also market select oral solid dose formulations.

    Specialty brands. Alongside our generic prescription pharmaceutical products, we market a portfolio of branded prescription pharmaceutical products,
primarily in the ophthalmology area. While we continue to focus primarily on generic products, our branded portfolio allows us to leverage our sales and
manufacturing infrastructure and deepen our relationships with customers.

     OTC products. Our Akorn Consumer Health division (“ACH”) markets a portfolio of OTC brands and various formulations of private-label OTC
pharmaceutical products. Our flagship OTC brand is TheraTears® Therapy for Your Eyes®, which is a family of therapeutic eye care products including dry
eye therapy lubricating eye drops, antimicrobial eyelid cleanser and eye nutrition supplements. We also market several specialty OTC products including,
Zostrix®, MagOx®, Maginex®, Multi-betic® and Diabetic Tussin®.

    Specialized Animal Health Products. We market a portfolio of branded and generic, companion animal prescription pharmaceutical products under the
Akorn Animal Health label. Our major animal health products include Anased® and VetaKet®, veterinary sedatives; Tolazine® and Yobine®, sedative
reversing agents; and Butorphic®, a pain reliever.

New Product Development

     We seek to continually grow our business by developing new products. Internal R&D projects are carried out at our R&D facilities located in Vernon
Hills, Illinois and Cranbury, New Jersey. The majority of our product development activity takes place at our R&D facilities, while our manufacturing
facilities provide support for the later phases of product development and exhibit batch production. We believe that having our own dedicated R&D facilities
allows us to increase the size of our product pipeline and shorten the time between project start and filing with the FDA.

     In addition to our internal development work, we strategically partner with drug development and contract manufacturing companies (“CMOs”)
throughout the world for the development of drug products that we believe will complement our existing product offerings, but for which we may lack the
expertise to develop, or the capability, capacity or cost-efficiencies to manufacture. We may owe payments to these partners from time to time based on their
achievement of certain milestones, such as filing and launch of the subject development product. Our development partners may receive milestone payments
or royalties from the sales of the product.

    R&D costs are expensed as incurred. Such costs amounted to $37.5 million, $47.3 million and $45.0 million for the years ended December 31, 2019,
2018 and 2017, respectively. This includes internal and external R&D expenses and milestone fees paid to our strategic partners.

    During the year ended December 31, 2019, we submitted one new Abbreviated New Drug Application (“ANDA”) filing to the FDA. During the year
ended December 31, 2018, we submitted two ANDA filings, and during the year ended December 31, 2017, we submitted five ANDA filings to the FDA.

    Akorn and its partners received five ANDA product approvals from the FDA in the year ended December 31, 2019; eight ANDA approvals during the
year ended December 31, 2018 and twenty-six ANDA approvals and one New Drug Application (“NDA”) approval during the year ended December 31,
2017.

   As of December 31, 2019, we had 34 ANDA filings under FDA review. We plan to continue to regularly submit additional filings based on perceived
market opportunities, as well as review existing filings for commercial viability.

    See “Government Regulation” and Item 1A. - “Risk Factors” — “Our growth depends on our ability to timely and efficiently develop and successfully
launch and market new pharmaceutical products.”

Strategic Mergers and Acquisitions

     We have historically sought to expand, and we may seek to expand in the future, through the acquisition of products and companies in areas that we
believe offer attractive opportunities for growth. Below is a summary of recent merger and acquisition activity. See Item 1A. - “Risk Factors” for a
description of risks that accompany our business and acquisitions.

    Terminated Merger Agreement. On April 24, 2017, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with
Fresenius Kabi AG, a German stock corporation (“Parent”), Quercus Acquisition, Inc., a Louisiana corporation

                                                                               6
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 7 of 168 PageID #: 2708
and wholly-owned subsidiary of Parent (“Merger Sub”) and, solely for purposes of Article VIII thereof, Fresenius SE & Co. KGaA, a German partnership
limited by shares, which Merger Agreement subsequently resulted in litigation and ultimate termination. For a more detailed description of the litigation,
please see Note 19 - “Legal Proceedings.”

     Akorn AG (formerly Excelvision AG). To expand our ophthalmic manufacturing capacity and capabilities, our Luxembourg subsidiary, Akorn
International S.à r.l., closed a share purchase agreement on January 2, 2015, with Fareva SA to acquire all of the issued and outstanding shares of capital stock
of Excelvision AG, a Swiss company (“Excelvision AG”). Excelvision AG was a contract manufacturer located in Hettlingen, Switzerland specializing in
ophthalmic products. On April 1, 2016, the name of Excelvision AG was changed to Akorn AG.

    VersaPharm. On August 12, 2014, we completed the acquisition of VPI Holdings Corp. (“VPI”), the parent company of VersaPharm Incorporated, a
Georgia corporation (“VersaPharm”) (the “VersaPharm Acquisition”). VersaPharm was a developer and marketer of multisource prescription pharmaceuticals.
VersaPharm’s product portfolio, pipeline and development capabilities were complementary to the Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) acquisition,
described below, through which we acquired manufacturing capabilities needed for several of VersaPharm’s marketed and pipeline products.

    Hi-Tech Pharmacal Co., Inc. On April 17, 2014, we completed the acquisition of Hi-Tech, which developed, manufactured and marketed generic and
branded prescription and OTC drug products, and specialized in liquid and semi-solid dosage forms (the “Hi-Tech Acquisition”). Hi-Tech’s ECR
Pharmaceuticals subsidiary (“ECR”), which marketed branded prescription products, was divested during the year ended December 31, 2014.

    The Hi-Tech Acquisition complemented and expanded our manufacturing capabilities and product portfolio by diversifying our offerings to our retail
customers beyond ophthalmics to other niche dosage forms such as oral liquids, topical creams and ointments, nasal sprays and otics. The Hi-Tech
Acquisition also enhanced our new product pipeline. Further, the Hi-Tech Acquisition added branded OTC products in the categories of cough and cold, nasal
sprays and topicals to our TheraTears® brand of eye care products.

Business Development and Licensing

    Supplemental to our strategic mergers and acquisitions strategy, we have also sought to enhance our generic and branded product lines through the
acquisition or licensing of on-market or in-development products that expand or complement our current branded and generic product portfolio. Below is a
summary of product acquisition and licensing transactions that we made from 2013 to 2019.

     Lloyd Products Acquisition. To expand our animal health product portfolio, our wholly-owned subsidiary Akorn Animal Health, Inc. entered into a
definitive product acquisition agreement on October 2, 2014, with Lloyd, Inc. to acquire certain rights and inventory related to a portfolio of animal health
injectable products used in pain management and anesthesia.

     Xopenex Product Acquisition. To expand our prescription product portfolio of respiratory products, we entered into a definitive product acquisition
agreement with Sunovion Pharmaceuticals Inc., on October 1, 2014, to acquire certain rights and inventory related to Xopenex® Inhalation Solution
(levalbuterol hydrochloride).

    Zioptan® Product Acquisition. To expand our branded ophthalmology portfolio, we acquired the rights to the U.S. NDA for Zioptan®, a prescription
ophthalmic eye drop indicated for reducing elevated intraocular pressure in patients with open-angle glaucoma or ocular hypertension, from Merck, Sharp and
Dohme Corp. (“Merck”) on April 1, 2014.

    Betimol Product Acquisition. To expand our branded ophthalmology portfolio, we acquired the rights to the U.S. NDA for Betimol®, a prescription
ophthalmic eye drop indicated for the reduction of eye pressure in glaucoma patients, from Santen Pharmaceutical Co., Ltd., (“Santen”) on January 2, 2014.

    Merck Products Acquisition. On November 15, 2013, we acquired three ophthalmic U.S. NDAs from Merck:

    •    AzaSite® — (azithromycin ophthalmic solution), a prescription sterile eye drop solution used to treat bacterial conjunctivitis;
    •    Cosopt® — (dorzolamide hydrochloride and timolol maleate ophthalmic solution), a prescription sterile eye drop solution that is used to reduce
         intraocular pressure in patients with open-angle glaucoma or ocular hypertension; and
    •    Cosopt® PF — a preservative free version of Cosopt®, supplied in sterile, single-use containers.


                                                                               7
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 8 of 168 PageID #: 2709
     This acquisition expanded our line of prescription ophthalmic products to include additional branded products. The acquisition included our acquisition
of a Merck subsidiary corporation, Inspire Pharmaceuticals, Inc. (“Inspire”), which was and continues to be the holder of the product rights to AzaSite®.

Our Segments

    The Company has identified two reportable segments. These segments are the Prescription Pharmaceuticals Segment and the Consumer Health Segment.

     Prescription Pharmaceuticals Segment. Our Prescription Pharmaceuticals segment primarily consists of generic and branded prescription
pharmaceuticals in a variety of dosage forms, including sterile ophthalmics, injectables and inhalants and non-sterile oral liquids, topicals, nasal sprays and
otics. We also market a number of pain management drugs, including drugs subject to the Controlled Substances Act. The segment represented 88.5% of our
net revenue in 2019. See Note 12 - “Segment Information” for further detail on the Prescription Pharmaceuticals segment.

     While the majority of sales within the Prescription Pharmaceuticals segment are derived from generic products, Akorn markets a line of branded
ophthalmic and respiratory products including brands such as Akten®, a topical ocular anesthetic gel, AzaSite®, an antibiotic used to treat bacterial
conjunctivitis, Cosopt®, Cosopt® PF, Betimol® and Zioptan®, which are used in the treatment of glaucoma, and Xopenex® Inhalation Solution, used in the
treatment or prevention of bronchospasm.

     Consumer Health Segment. Our Consumer Health segment primarily consists of branded and private-label OTC products and animal health products
dispensed by veterinary professionals. Our branded and private-label OTC products are primarily focused on ophthalmics including a leading dry eye
treatment TheraTears® Therapy for Your Eyes®. We also market other OTC consumer health products including Mag-Ox®, a magnesium supplement, and
the Diabetic Tussin® line of cough and cold products. Our animal health portfolio is focused on products complementary to our human health prescription
portfolio, leveraging our R&D and manufacturing capabilities for alternative dosage form products. Major products within our animal health portfolio include
Anased® and VetaKet® veterinary sedatives; Tolazine® and Yobine®, sedative reversing agents; and Butorphic®, a pain reliever. See Note 12 - “Segment
Information” for further detail on the Consumer Health segment.

Our Products

    Our major products are listed alphabetically below.

    •    AK-FLUOR® (fluorescein injection, USP). We market our branded fluorescein injection as AK-FLUOR® 10% (100 mg/mL) and 25% (250
         mg/mL). AK-FLUOR® is indicated in diagnostic fluorescein angiography or angioscopy of the retina and iris vasculature.

    •    Atropine Sulfate Ophthalmic Solution. We received approval of our NDA for Atropine Sulfate Ophthalmic Solution, USP, 1% in July 2014. We had
         previously been marketing this product as an unapproved product.

    •    Cosopt® PF. We acquired the rights to the U.S. NDA for Cosopt® PF (2% Dorzolamide Hydrochloride 0.5% and Timolol Maleate supplied in
         sterile, single-use containers), a preservative-free prescription ophthalmic eye drop indicated for the reduction of elevated intraocular pressure (IOP)
         in patients with open-angle glaucoma or ocular hypertension who are insufficiently responsive to beta-blockers, through the Merck Products
         Acquisition on November 15, 2013.

    •    Dehydrated Alcohol Injection. We began marketing Dehydrated Alcohol Injection, USP in 1997. Our Dehydrated Alcohol Injection is not an FDA
         approved product and in early 2020, we ceased distribution of this unapproved product.

    •    Ephedrine Sulfate Injection. We originally began marketing Ephedrine Sulfate Injection, USP, 50 mg/mL in 1 mL single-dose ampules in 1997 as an
         unapproved product. In March 2017, we received FDA approval of our NDA for Ephedrine Sulfate Injection.

    •    Lidocaine Hydrochloride Jelly, USP 2%. Lidocaine HCI 2% Jelly is a sterile, aqueous product that contains a local anesthetic agent and is
         administered topically.

    •    Myorisan™ (isotretinoin capsules, USP). We acquired Myorisan™ isotretinoin capsules, USP, in 10 mg, 20 mg and 40 mg strengths through the
         VersaPharm Acquisition. We subsequently received approval for the 30 mg strength in 2015.


                                                                                8
             Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 9 of 168 PageID #: 2710
    •     Phenylephrine Hydrochloride Ophthalmic Solution. We began marketing Phenylephrine Hydrochloride Ophthalmic Solution, USP, 2.5% shortly
          after FDA approval of our NDA in January 2015.

    •     TheraTears® Dry Eye Therapy Lubricant Eye Drops. TheraTears® is an over-the-counter eye drop that is used as a lubricant to relieve dryness of the
          eye. TheraTears® unique hypotonic and electrolyte balanced formula replicates healthy tears.

    •     Zioptan®. We acquired the rights to the U.S. NDA for Zioptan® (tafluprost ophthalmic solution) 0.0015%, a preservative-free prescription
          ophthalmic eye drop indicated for reducing elevated intraocular pressure in patients with open-angle glaucoma or ocular hypertension, from Merck,
          in April 2014.

     Several of the products discussed above have generic equivalent competitors. In the year ended December 31, 2019, the Company estimates that none of
its products represented 10% or more of total net revenue.

Sales and Marketing

     We rely on our sales and marketing teams to help us maintain and, where possible, increase market share for our products. Our sales organization is
structured as follows:

    (1)   field sales teams focused on branded ophthalmology products;
    (2)   field sales teams focused on institutional markets;
    (3)   inside sales team focused on customers in smaller markets; and
    (4)   national accounts sales team focused on wholesalers, distributors, retail pharmacy chain and group purchasing organizations (“GPOs”).

     Our field sales representatives promote ophthalmic products directly to glaucoma specialists, retinal surgeons and ophthalmologists, and other
pharmaceutical products directly to hospitals in order to support contract compliance and pull-through against existing contracts. Our inside sales team
augments our outside sales teams to sell products in markets where field sales would not be cost effective. Our national accounts sales team seeks to establish
and maintain contracts with wholesalers, distributors, retail pharmacy chains and GPOs. As of the year ended December 31, 2019, we utilized a sales force of
70 field and inside sales representatives to promote our product portfolio. To support our sales efforts, we also have a customer service team and a marketing
department focused on promoting and raising awareness about our product offerings.

Competition

     Prescription Pharmaceuticals. The sourcing, marketing and manufacturing of pharmaceutical products is highly competitive, with many established
manufacturers, suppliers and distributors actively engaged in all phases of the business. We compete principally on the quality of our products and services,
reliability of our supply, breadth of our portfolio, depth of our customer relationships and price. Many of our competitors have substantially greater financial
and other resources, including greater sales volume, larger sales forces and greater manufacturing capacity. See Item 1A. - “Risk Factors” - “Sales of our
products may be adversely affected by further increases in competition” for more information.

    Generic Pharmaceuticals. Companies that compete with our generic pharmaceuticals portfolio include Teva Pharmaceutical Industries Ltd. (“Teva”),
Apotex Inc., Fresenius Kabi AG, Hikma Pharmaceuticals plc, Novartis International AG (through their Sandoz subsidiary), Alcon Inc., Perrigo Company plc,
Pfizer Inc., Mylan N.V., Amneal Pharmaceuticals, Inc., Taro Pharmaceutical Industries Ltd. and Bausch Health Companies Inc., among others.

    Branded Pharmaceuticals. Companies that compete with our branded pharmaceuticals portfolio include Allergan plc, Alcon Inc., Pfizer Inc. and
Bausch Health Companies Inc., among others. Additionally, potential generic entrants with equivalent products referencing our branded products present an
additional competitive threat.

    Consumer Health. Like our Prescription Pharmaceuticals segment, the sourcing, manufacturing and marketing of Consumer Health products is highly
competitive, with many established manufacturers, suppliers and distributors actively engaged in all phases of the business. With the Company’s relatively
small OTC and animal health product portfolio, many of our competitors have substantially greater financial and other resources, including greater sales
volume, larger sales forces and greater manufacturing capacity. Within this market, we compete primarily on product offering, as well as price and service.


                                                                                9
             Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 10 of 168 PageID #: 2711
   The companies that compete with our Consumer Health segment include both generic and name brand companies such as Johnson & Johnson, Perrigo
Company plc., Pfizer Inc., and Bausch Health Companies Inc., among others.

Seasonality

     The majority of our products do not experience significant seasonality. We do market certain prescription pharmaceutical and consumer health products
for the treatment of allergies which typically generate consumer demand in the warmer months as well as cough and cold products which typically generate
higher consumer demand in the colder months, but we do not believe these products materially impact our overall sales trends. Additionally, we market
antidote products through our Prescription Pharmaceuticals segment, the sales of which are largely timed to the expiration of existing stock held by our
customers.

Major Customers

     For the years ended December 31, 2019, 2018 and 2017, a high percentage of our sales were to the three large wholesale drug distributors noted below.
These three wholesale drug distributors account for a significant portion of our gross sales, net revenue and accounts receivable in both of our segments. The
three large wholesale drug distributors are:

    •      AmerisourceBergen Corporation (“Amerisource”);
    •      Cardinal Health, Inc. (“Cardinal”); and
    •      McKesson Corporation (“McKesson”).

     On a combined basis, these three wholesale drug distributors accounted for approximately 82.6% of our total gross sales and 60.3% of our net revenue in
the year ended December 31, 2019, and 83.4% of our gross accounts receivable as of December 31, 2019. The difference between gross sales and net revenue
is that gross sales is calculated before allowances for chargebacks, rebates, administrative fees and others, promotions and product returns (See Note 2 -
“Summary of Significant Accounting Policies” for more information).

   The table below presents the percentages of our total gross sales, net revenue and gross trade accounts receivable attributed to each of these three
wholesale drug distributors as of and for the years ended December 31, 2019, 2018 and 2017, respectively:

                                           2019                                           2018                                           2017
                                                        Gross                                           Gross                                         Gross
                          Gross          Net          Accounts            Gross          Net          Accounts           Gross          Net         Accounts
                          Sales        Revenue        Receivable          Sales        Revenue        Receivable         Sales        Revenue       Receivable
Amerisource               20.8%          20.3%           22.0%            20.5%         20.9%           17.9%           23.6%          19.1%           26.3%
Cardinal                  21.2%          16.9%           15.6%            20.7%         15.8%           19.3%           17.5%          17.9%           21.1%
McKesson                  40.6%          23.1%           45.8%            41.8%         25.0%           48.3%           39.1%          26.5%           38.6%
Combined Total            82.6%          60.3%           83.4%            83.0%         61.7%           85.5%           80.2%          63.5%           86.0%
Other                     17.4%          39.7%           16.6%            17.0%         38.3%           14.5%           19.8%          36.5%           14.0%
Combined Total           100.0%         100.0%          100.0%           100.0%         100.0%          100.0%          100.0%        100.0%          100.0%

     Amerisource, Cardinal and McKesson are key distributors of our products, as well as a broad range of healthcare products for many other companies.
None of these distributors is an end user of our products. Generally speaking, if sales to any one of these distributors were to diminish or cease, we believe
that the end users of our products would likely find little difficulty obtaining our products from another distributor; however, the loss of one or more of these
distributors, together with a delay or inability to secure an alternative distribution source for end users, could have a material negative impact on our revenue,
business, financial condition and results of operations.

    We consider our business relationships with Amerisource, Cardinal and McKesson to be in good standing and we currently have fee for services contracts
with each of them; however, a change in purchasing patterns, a decrease in inventory levels, an increase in returns of our products, delays in purchasing
products and delays in payment for products by one or more of these distributors could have a material negative impact on our revenue, business, financial
condition and results of operations. See Item 1A. - “Risk Factors” — “We depend on a small number of wholesalers to distribute our products, the loss of any
of which could have a material adverse effect on our business” for more information.

Backorders


                                                                                10
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 11 of 168 PageID #: 2712
   As of December 31, 2019, we had approximately $4.4 million of products on backorder as compared to approximately $28.2 million of backorders as of
December 31, 2018 and $12.2 million as of December 31, 2017.

Foreign Sales

    During the years ended December 31, 2019, 2018 and 2017, approximately $13.2 million, or 1.9% of net revenue, $16.4 million, or 2.4% of net revenue,
and $25.5 million or 3.0% of net revenue, respectively, was related to sales to customers in foreign countries.

     Our business is subject to risks of currency fluctuations, governmental actions and other governmental proceedings abroad. We do not regard these risks
as a deterrent to conducting our operations abroad or further expansion abroad; however, we closely review our methods of operations and seek to adopt
strategies responsive to changing economic and political conditions.

Suppliers

     We require raw materials and components to manufacture and package pharmaceutical products. The principal components of our products are active and
inactive pharmaceutical ingredients and certain packaging materials. Certain of these materials are available from only a single source and, in the case of
many of our products, only one supplier of raw materials has been identified and qualified. Because FDA approval of drugs requires manufacturers to specify
their proposed suppliers of active ingredients and certain packaging materials in product applications, FDA approval of any new supplier would be required if
such materials were no longer available from the specified supplier. The qualification of a new supplier could delay our development and marketing efforts. If
for any reason we are unable to obtain sufficient quantities of any of the raw materials or components required to produce and package our products, we may
not be able to manufacture our products as planned. In addition, certain of the pharmaceutical products that we market are manufactured by third parties that
serve as our only supplier of those products. Any delays or failure of a contract manufacturing partner to supply finished goods timely or in adequate volume
could impede our marketing of those products.

     No supplier represented 10% or more of our purchases in the years ended December 31, 2019, 2018 or 2017. See Item 1A. - “Risk Factors” - “Many of
the raw materials and components used in our products come from a single source, the loss of any of which could have a material adverse effect on our
business” and “A significant portion of our revenues are generated through the sale of products manufactured by third parties, the loss or failure of any of
which may have a material adverse effect on our business, financial position and results of operations” for more information.

Manufacturing

     We operate manufacturing facilities in Decatur, Illinois; Somerset, New Jersey; Amityville, New York and Hettlingen Switzerland. In addition, we own a
manufacturing facility in Paonta Sahib, Himachal Pradesh, India that is not currently manufacturing any products for sale. See Item 2 - “Properties”, for more
information. Through these manufacturing facilities we manufacture a diverse assortment of sterile and non-sterile pharmaceutical products including oral
liquids, otics, nasal sprays, liquid injectables, lyophilized injectables, topical gels, creams and ointments; and ophthalmic solutions, suspensions and
ointments for both of our reportable segments. By location, these include:

    •    Somerset, New Jersey — sterile ophthalmic solutions and ointments and sterile topical gels;
    •    Decatur, Illinois — sterile liquid and lyophilized injectables and sterile ophthalmic solutions;
    •    Amityville, New York — sterile ophthalmic solutions and suspensions, otic solutions, and non-sterile nasal sprays, topical ointments and creams, oral
         liquids, and liquid unit dose cups;
    •    Hettlingen, Switzerland — sterile ophthalmic solutions, suspensions, gels and ointments; and
    •    Paonta Sahib, Himachal Pradesh, India — sterile liquid injectables including cephalosporins, carbapenems, hormones and general injectables. The
         Company continues to explore strategic alternatives for exiting our Paonta Sahib, Himachal Pradesh, India manufacturing facility.

Patents, Trademarks and Proprietary Property

     We consider the protection of our patents, trademarks and proprietary rights important to maintaining and growing our business. Through acquisitions,
we also acquired rights to the trade names for the branded, prescription ophthalmic products AzaSite®, Betimol®, Cosopt® PF, and Zioptan®, respiratory
product Xopenex®, as well as OTC products TheraTears®, Sterilid®, Mag-Ox®, Multi-betic® and Zostrix®. We are committed to maintaining and
defending these trade names as they are important in supporting the success and growth of this business. In addition, we maintain and defend trademarks
related to a number of internally-developed products, as well as others licensed from third parties.

                                                                              11
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 12 of 168 PageID #: 2713

    We have sought, and intend to continue to seek, patent protection in the United States and selected foreign countries where deemed appropriate and
advantageous to us.

     We also rely upon trade secrets, unpatented proprietary know-how and continuing technological innovation to maintain and develop our competitive
position. We enter into confidentiality agreements with certain of our employees pursuant to which such employees agree to assign to us any inventions
relating to our business made by them while in our employ; however, there can be no assurance that others may not acquire or independently develop similar
technology or, if patents are not issued with respect to products arising from research, that we will be able to maintain information pertinent to such research
as proprietary technology or trade secrets. For more information, see Item 1A. - “Risk Factors” - “Third parties may claim that we infringe their proprietary
rights and may prevent or delay us from manufacturing and selling some of our new products” and “Our patents and proprietary rights may be challenged,
circumvented or otherwise compromised by competitors, which may result in our protected products losing their market exclusivity and becoming subject to
generic competition before their patents expire.”

Government Regulation

     Pharmaceutical manufacturers and distributors are subject to extensive regulation by government agencies, including the FDA, the Drug Enforcement
Administration (“DEA”), the FTC and other federal, state and local agencies, as well as their international equivalents. The development, testing,
manufacturing, processing, quality, safety, efficacy, packaging, labeling, recordkeeping, distribution, storage and advertising of our products, and disposal of
waste products arising from such activities, are subject to regulation by the FDA, DEA, FTC, the Consumer Product Safety Commission, the Occupational
Safety and Health Administration and the Environmental Protection Agency. Similar state and local agencies also have jurisdiction over these activities.
Noncompliance with applicable United States and/or state or local regulatory requirements, or their international equivalents, can result in fines, injunctions,
penalties, mandatory recalls or seizures, suspensions of production, recommendations by the FDA against governmental contracts and criminal prosecution.
In addition, we are subject to oversight from federal and state government benefit programs, healthcare fraud and abuse laws and international regulations in
jurisdictions in which we manufacture or sell our pharmaceutical products.

     FDA. The Federal Food, Drug and Cosmetic Act (the “FDC Act”) and other federal statutes and regulations govern or influence the development,
testing, manufacture, labeling, storage and promotion of products that we manufacture and market. The FDA inspects drug manufacturers and storage
facilities to determine compliance with its current Good Manufacturing Practices (“cGMP”) regulations, non-compliance with which can result in fines, recall
and seizure of products, total or partial suspension of production, refusal to approve NDAs and ANDAs and criminal prosecution. Under the FDC Act, the
federal government has extensive administrative and judicial enforcement authority over the activities of finished drug product manufacturers to ensure
compliance with FDA regulations. This authority includes, but is not limited to, the authority to initiate judicial action to seize unapproved or non-complying
products, to enjoin non-complying activities, to halt manufacturing operations that are not in compliance with cGMP, to recall products, to seek civil and
monetary penalties and to criminally prosecute violators. Other enforcement activities include refusal to approve product applications, withdrawal of
previously approved applications or prohibition on marketing of certain unapproved products.

   FDA approval is required before any prescription drug products can be marketed. New drugs require the filing of an NDA, including clinical studies
demonstrating the safety and efficacy of the drug. Generic drugs, which are therapeutic equivalents of existing brand name drugs, require the filing of an
ANDA. An ANDA does not, for the most part, require clinical studies since safety and efficacy have already been demonstrated by the product originator;
however, the ANDA must provide data to support the bioequivalence of the generic drug product. The time required by the FDA to review and approve
NDAs and ANDAs is variable and, to a large extent, beyond our control.

     In 2018, our Decatur, Illinois and Somerset, New Jersey manufacturing facilities were inspected by the FDA and received Official Action Indicated status
as an outcome of the inspections. We received warning letters in January and June of 2019 related to the 2018 inspections at our Decatur and Somerset
facilities, respectively. The Company submitted comprehensive responses to the warning letters in 2019. Our Amityville, New York facility was inspected by
the FDA in 2019 and received Voluntary Action Indicated status as an outcome of the inspections.

    DEA. We manufacture and distribute several controlled drug substances, the distribution and handling of which are regulated by the DEA, which
imposes, among other things, certain licensing, security and record-keeping requirements, as well as quotas for the manufacture, purchase, storage and sale of
controlled substances. Failure to comply with DEA regulations (and similar state and international regulations) can result in fines or seizure of product. There
have not been any material fines, seizures or interruptions resulting from DEA inspections in any of the years ended December 31, 2019, 2018 and 2017.


                                                                               12
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 13 of 168 PageID #: 2714
    We are subject to periodic inspections by the DEA in facilities where we manufacture, process or distribute controlled substances. In 2019, the DEA
inspected our Decatur, Illinois and Amityville, New York facilities with no observations.

    See Item 1A. - “Risk Factors” - “Risks Related to Regulations” category for more information.

     Government Benefit Programs. We sell products that can be subject to the statutory and regulatory requirements for Medicaid, Medicare, TRICARE
and other government healthcare programs. These regulations govern access and reimbursement levels, including that all pharmaceutical companies pay
rebates to individual states based on a percentage of sales arising from Medicaid-reimbursed products. We are also subject to price ceilings for select products
sold through the military TRICARE program. U.S. federal and state governments may continue to enact legislation and other measures aimed at containing or
reducing payment levels for prescription pharmaceuticals paid for in whole or in part with government funds. We cannot predict the nature of such potential
future measures or the impact on our profitability. See Item 1A. - “Risk Factors” - “Any failure to comply with the complex reporting and payment obligations
under Medicare, Medicaid and other government programs may result in litigation or sanctions,” for more information.

     Anti-Corruption and Anti-Kickback Laws. We are subject to various federal, state and local laws targeting fraud and abuse in the healthcare industry. In
the United States, there are various federal and state anti-kickback laws that prohibit payment or receipt of kickbacks, bribes or other remuneration intended
to induce the purchase or recommendation of healthcare products and services or reward past purchases or recommendations. Violations of these anti-
kickback laws can lead to civil and/or criminal penalties, including fines, imprisonment and exclusion from participation in government healthcare programs.
The Company and its employees are subject to the US Foreign Corrupt Practices Act (“FCPA”), as well as other international anti-corruption laws. See Item
1A. - “Risk Factors” - “Failure to comply with the U.S. Foreign Corrupt Practices Act could subject us to, among other things, penalties and legal expenses
that could harm our reputation and have a material adverse effect on our business, financial condition and operating results,” for more information.

     Privacy and Data Protection Laws. We are subject to the Health Insurance Portability and Accountability Act (“HIPAA”) of 1996, as well as various
state privacy and data protection laws. We also are subject to privacy laws in Switzerland, where one of our manufacturing facilities is located.

    Other Health Care Laws. We are also subject to other healthcare laws, notably:

    •    Federal Civil False Claims Act. We are also subject to the provisions of the federal civil False Claims Act and, in particular, actions brought
         pursuant to the False Claims Act’s whistleblower or qui tam provisions. The civil False Claims Act imposes liability on any person or entity that,
         among other things, knowingly presents, or causes to be presented, a false or fraudulent claim for payment by a federal healthcare program. The qui
         tam provisions of the False Claims Act allow a private individual to bring civil actions on behalf of the federal government alleging that the
         defendant has submitted or caused the submission of a false claim to the federal government, and to share in any monetary recovery. In recent years,
         the number of suits brought by private individuals has increased dramatically. In addition, various states have enacted false claim laws analogous to
         the False Claims Act. Many of these state laws apply where a claim is submitted to any third-party payer and not merely a federal healthcare
         program.

    •    Federal Physician Payments Sunshine Act. The Federal Physician Payments Sunshine Act mandates annual reporting of various types of payments
         to physicians and teaching hospitals. Under the regulations, applicable drug, biological, device, and medical supply manufacturers are required to
         report to CMS payments or other transfers of value made to healthcare professionals and teaching hospitals. Failure to comply with required
         reporting requirements could subject pharmaceutical manufacturers and others to substantial civil monetary penalties.

    Government Contracts

     We maintain distribution contracts with the U.S. Federal Government, including the U.S. Department of Veterans Affairs, among others. We are subject
to federal regulations governing government contractors.

Employees


                                                                              13
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 14 of 168 PageID #: 2715
    As of December 31, 2019, we had a total of 2,227 employees globally, based in the following locations:


United States of America                                                                                                                                1,731
India                                                                                                                                                       264
Switzerland                                                                                                                                                 232
                                                                                                                          Total                         2,227

    We believe we have good relations with our employees. Our employees are not represented by collective bargaining agreements.

Environment

    Our operations are subject to foreign, federal, state and local environmental laws and regulations concerning, among other matters, the generation,
handling, storage, transport, treatment and disposal of, or exposure to, prescription drugs and toxic and hazardous substances. Violation of these laws and
regulations, which frequently change, can lead to substantial fines and penalties. Some of our operations require environmental permits and controls to
prevent and limit pollution. We believe that our facilities are in compliance with applicable environmental laws and regulations and we do not anticipate any
material adverse effect from compliance with foreign, federal, state and local provisions that have been enacted or adopted regulating the discharge of
materials into the environment, or otherwise relating to the protection of the environment.

Information about our Executive Officers

     The following table identifies our current executive officers, the positions they hold as of February 13, 2020, and the year in which they became an
officer. Our officers are appointed by the Board to hold office until their successors are elected and qualified.

                                                                                                                                          Year Became
Name                           Position                                                                                           Age       Officer


Douglas S. Boothe              President and Chief Executive Officer (“CEO”)                                                       56         2019
Duane A. Portwood              Executive Vice President and Chief Financial Officer (“CFO”)                                        53         2015
Joseph Bonaccorsi              Executive Vice President, General Counsel, and Secretary (“General Counsel”)                        55         2009
Erislandy Dorado-Boladeres Executive Vice President of Global Quality                                                              57         2019
Randall E. Pollard             Senior Vice President, Finance, and Chief Accounting Officer (“CAO”)                                48         2015
Jonathan Kafer                 Executive Vice President and Chief Commercial Officer                                               56         2016
Christopher C. Young           Executive Vice President, Global Operations                                                         48         2019

    Douglas S. Boothe. Mr. Boothe was named President and Chief Executive Officer of Akorn as of January 1, 2019. Prior to joining Akorn, from August
2016 to May 2018, Mr. Boothe most recently served as president of the generics division of publicly held Impax Laboratories, which developed,
manufactured and marketed bioequivalent pharmaceuticals and was acquired by Amneal Pharmaceuticals LLC. From January 2013 to July 2016, Mr. Boothe
was the executive vice president and general manager, pharmaceuticals of Perrigo Company Plc, with responsibility for the U.S. pharmaceuticals business,
which included generics and specialty pharmaceutical products. He also served as the CEO of Actavis Inc., the U.S. manufacturing and marketing division of
Actavis Group, 2008 to 2012 and as its executive vice president and chief operating officer from 2006 to 2008. Prior to joining Actavis, Mr. Boothe held
senior positions at Alpharma Inc. and Pharmacia Corp. Following Mr. Boothe’s time at Impax Laboratories, he served as principal consultant for his own
consulting company, Channel Advantage Consulting LLC. Mr. Boothe received his undergraduate degree from Princeton University and his MBA from the
Wharton School of Business at the University of Pennsylvania.

    Duane A. Portwood. Mr. Portwood joined Akorn in October 2015 as the Executive Vice President and Chief Financial Officer. He previously worked for
The Home Depot, Inc., where he was their Vice President & Corporate Controller since 2006. In that role, he was responsible for all of Home Depot’s
accounting and financial reporting functions, as well as its financial operations and internal controls. Prior to Home Depot, Mr. Portwood served with the
Wm. Wrigley Jr. Company from 1999 to 2006 in a number of accounting and finance leadership roles of increasing responsibility, most recently as Corporate
Controller. Mr. Portwood began his career with Price Waterhouse LLP, where he held numerous leadership positions in their audit and transaction

                                                                              14
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 15 of 168 PageID #: 2716
support practices. Mr. Portwood, previously a Certified Public Account, holds an M.B.A. with Honors from the University of Chicago Booth School of
Business and a B.S. in Business Administration from the University of Montana.

    Joseph Bonaccorsi. Mr. Bonaccorsi, Executive Vice President, General Counsel and Secretary, joined Akorn in 2009. Mr. Bonaccorsi came to Akorn
from Walgreen Co., where he served as Senior Vice President Mergers & Acquisition and Counsel for the Walgreens-Option Care Home Care division. Mr.
Bonaccorsi joined Option Care, Inc. in 2002, where he served as Senior Vice President, General Counsel, Secretary and Corporate Compliance Officer
through 2007. Prior to joining Option Care, Inc., he was in private law practice in Chicago, Illinois. He received his B.S. degree from Northwestern
University and his Juris Doctorate from Loyola University School of Law, Chicago.

     Erislandy (“Dandy”) Dorado-Boladeres. Mr. Dorado, Executive Vice President of Global Quality, joined Akorn in March 2019. He previously worked
for American Regent where he served as Vice President of Quality Affairs at American Regent, on the executive leadership team since September 2018. From
August 2016 to March 2018, Mr. Dorado served as Senior Vice President of Global Commercial Quality and Third-Party Quality Operations at Teva, and
from March 2015 to August 2016, as Vice President of International Quality Operations at Allergan (previously Actavis Pharmaceuticals). From October
2003 to March 2015, Mr. Dorado served in a variety of roles at Actavis Pharmaceuticals. Prior to his tenure at Actavis, Mr. Dorado held a number of technical
operational roles in the pharmaceuticals industry, including at Baxter, Wyeth/Esi Lederlee, and Schering Plough Products. Mr. Dorado graduated with a B.S.
in Chemistry from the University of Puerto Rico.

    Randall E. Pollard. Mr. Pollard joined Akorn in April 2015 as Vice President, Corporate Controller and is currently serving as Senior Vice President,
Finance, and Chief Accounting Officer. Mr. Pollard joined Akorn from Novartis Pharmaceuticals, where he most recently served as the head of accounting
and reporting for Novartis’ generic division, Sandoz. During his tenure at Novartis, Mr. Pollard also served as Controller of the Sandoz division. Prior to
Novartis/Sandoz, he had served in various financial leadership roles at Wyeth Pharmaceutics and Mayne Pharma. Mr. Pollard began his career in public
accounting at Arthur Andersen. Mr. Pollard is a Certified Public Accountant and holds a B.S. in Accounting from Pennsylvania State University and an
M.B.A. from Fairleigh Dickinson University.

     Jonathan Kafer. Mr. Kafer joined Akorn in April 2015 as Executive Vice President, Sales and Marketing and was promoted to Chief Commercial Officer
effective in December 2018. Mr. Kafer joined Akorn from Allergan, Inc., where he was previously the Vice President, Account Management. At Allergan,
Mr. Kafer was responsible for all trade activity within Allergan’s wholesale, retail specialty pharmacy, e-Solutions and managed market channels for all of
Allergan’s business units. Prior to Allergan, Mr. Kafer was the Vice President of Sales and Marketing for Health Systems at Teva. Mr. Kafer has also served
in various senior management roles at AAIPharma, Xanodyne Pharmaceuticals, HealthNexis and Novartis. Mr. Kafer holds a B.A. in Organizational
Communications from The Ohio State University.

    Christopher C. Young. Mr. Young was appointed Executive Vice President, Global Operations, in January 2019. Mr. Young brings twenty-five years of
pharmaceutical experience to Akorn having most recently been the Executive Vice President of Global Operations for Alvogen, Inc. from April 2013 to
February 2018. Prior to Alvogen, Mr. Young was Vice President of Operations in the United States and India for Actavis. Mr. Young received his
undergraduate degree from Gettysburg College and his MBA from Rutgers University.

Available Information

     Our internet address is http://www.akorn.com. The contents of our website are not part of this Annual Report on Form 10-K, and our internet address is
included in this document as an inactive textual reference only. We make our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K and all amendments to those reports available free of charge on our website as soon as reasonably practicable after we file such reports
with, or furnish such reports to, the SEC.

                                                                              15
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 16 of 168 PageID #: 2717
Item 1A. Risk Factors.

An investment in our common stock involves a high degree of risk. In addition to the other information included in this Annual Report on Form 10-K, you
should carefully consider each of the risks described below before purchasing shares of our common stock. The risk factors set forth below are not the only
risks that may affect our business. Our business could also be affected by additional risks not currently known to us or that we currently deem to be
immaterial. If any of the following risks actually occur, our business, financial condition and results of operations could materially suffer. As a result, the
trading price of our common stock could decline, and you may lose all or part of your investment.

Risks Related to the Second Amended Standstill Agreement, Our Indebtedness and Liquidity.

There is no assurance that we will be able to comply with the covenants in the Second Amended Standstill Agreement and Term Loan Agreement or
successfully execute the Sale Process contemplated thereby, creating substantial doubt about our ability to continue as a going concern.

         On February 12, 2020, we entered into the Second Amended Standstill Agreement, which, among other things, provides that, during the extended
Standstill Period, neither the Administrative Agent nor the Lenders may exercise their default-related rights and remedies with respect to specified events of
default under the Term Loan Agreement. Pursuant to the Second Amended Standstill Agreement, the Company is obligated to progress with the Sale Process
in accordance with the timeline and milestones specified therein. The Sale Process may be consummated out-of-court to the extent permitted by the Lenders
or on in-court basis, potentially through the filing of Chapter 11 cases under the U.S. Bankruptcy Code.

          Any failure to comply with the Second Amended Standstill Agreement could result in an event of default under the Term Loan Agreement. If an
event of default under the Second Amended Standstill Agreement and Term Loan Agreement occurs, the Lenders may accelerate the obligations under the
Term Loan Agreement, foreclose upon the collateral securing the debt and exercise other rights and remedies. If the Lenders take this action, we may not be
able to repay the obligations under the Term Loan Agreement. If the Company does not have sufficient funds on hand to pay its debt when due, it may be
required to seek Chapter 11 protection, refinance the debt, incur additional debt, sell assets, sell additional securities, and/or consummate the Sale Process.
There can be no assurance that the Company will be able to consummate any of these transactions on commercially reasonable terms or at all. The failure to
repay or refinance the obligations under the Term Loan Agreement when due and the uncertainties relating to the Company’s outstanding litigation may have
a material adverse impact on the Company’s business, financial condition and results of operations.

          As described in the audited Consolidated Financial Statements and Notes thereto and elsewhere in this Annual Report on Form 10-K, the Company
conducted an evaluation as to whether there were conditions and events, considered in the aggregate, which raised substantial doubt as to the entity’s ability to
continue as a going concern within one year after the date of the issuance of the financial statements. Specifically, the Company evaluated the impact of
entering into the Second Amended Standstill Agreement on its ability to continue as a going concern. The continuation of our business is dependent upon our
ability to comply with the terms and conditions under the Second Amended Standstill Agreement and the Term Loan Agreement, including successfully
conducting the Sale Process. This, together with the Company's recurring losses from operations and net capital deficiency, creates substantial doubt about the
Company’s ability to continue as a going concern as such compliance depends, in part, on the Company’s ability to obtain the cooperation of outside parties,
which is not within the Company’s control. Failure to successfully navigate the Sale Process will create substantial doubt about the Company’s ability to
continue as a going concern.

         See Note 21 - “Subsequent Events”, and Item 7 - “Management's Discussion and Analysis of Financial Condition and Results of Operations” for
more information on the Second Amended Standstill Agreement, and the Sale Process, and the risks related thereto. Refer to Note 2 - “Summary of Significant
Accounting Policies” for further discussion of the Company’s ability to continue as a going concern and Note 7 - “Financing Arrangements” for further detail
of our debt obligations as of and for the year ended December 31, 2019.

Our limited liquidity could materially and adversely affect our business operations.

          We require certain capital resources in order to operate our business and our limited liquidity could materially and adversely affect our business
operations. For the year ended and as of December 31, 2019, we had a net loss of $226.8 million and negative net working capital of $505.5 million. We also
have remaining principal balance of $852.0 million under the Term Loan Agreement, collectively the “Term Loans”. If an event of default occurs and the
Lenders accelerate the obligations under the Term Loan Agreement, the Company may not be able to repay the obligations that become immediately due and
it could have a material

                                                                               16
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 17 of 168 PageID #: 2718
negative impact on the Company’s liquidity and business. If the Company does not have sufficient funds on hand to pay its debt when due, it may be required
to, among other things, seek Chapter 11 protection.

        Without sufficient additional capital funding, we may be required to delay, scale back or abandon some or all of our capital projects, product
development, manufacturing, acquisition, licensing and marketing initiatives, or operations.

         See Item 7 - “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Financial Condition and Liquidity”
for more information on our liquidity, the Second Amended Standstill Agreement and the Sale Process. Refer to Note 7 - “Financing Arrangements” in our
audited Consolidated Financial Statements for further detail of our debt obligations as of and for the year ended December 31, 2019.

We may seek the protection of the United States Bankruptcy Court (the “Bankruptcy Court”), which may harm our business, adversely affect our
ability to retain key personnel, and result in a loss of value for our stockholders.

          We have engaged financial and legal advisors to assist us in, among other things, analyzing various strategic alternatives to address our liquidity and
capital structure and, pursuant to the Second Amended Standstill Agreement, we are obligated to conduct a Sale Process of substantially all of our assets in
accordance with certain milestones. The Sale Process may be consummated out-of-court to the extent permitted by the Lenders or on in-court basis,
potentially through the filing of Chapter 11 cases under the U.S. Bankruptcy Code. Seeking Bankruptcy Court protection could have a material adverse effect
on our business, financial condition, results of operations and liquidity. So long as the process related to a Chapter 11 proceeding continues, our senior
management would be required to spend a significant amount of time and effort dealing with the reorganization instead of focusing exclusively on our
business operations. A lengthy Chapter 11 proceeding would also involve significant additional professional fees and expenses, and create significant
liquidity needs for our business. Bankruptcy Court protection also might make it more difficult to retain management and other key personnel necessary for
the success and growth of our business. In addition, while we are in a Chapter 11 proceeding, our customers may lose confidence in our businesses and may
seek to establish alternative commercial relationships, particularly if the process is prolonged.

          Additionally, all of our indebtedness is senior to the existing common stock in our capital structure. As a result, if we seek relief under Chapter 11,
our shares of existing common stock might lose value or be impaired, with no or limited recovery for holders of our common stock. Therefore, trading in our
securities is highly speculative and poses substantial risks.

Our suppliers, manufacturers and other business partners’ unwillingness to do business with us or to provide acceptable payment terms could
negatively impact our liquidity or reduce the availability of products or services we seek to procure.

          We have ongoing discussions concerning our liquidity and financial position with our third-party suppliers, manufacturers and other business
partners. The topics discussed have included such areas as pricing, payment terms and ongoing business arrangements. As of the date of this Annual Report
on Form 10-K, we have not experienced any significant disruption in our access to materials or services due to such third parties requiring or conditioning
manufacture and supply of goods or services on new payment terms or other assurances. However, there can be no assurance that there will not be a future
disruption, and such circumstances could have a negative effect on our business, financial condition and results of operations.

Our indebtedness reduces our financial and operating flexibility.

         We have entered into various credit arrangements to fund certain of our operations and activities, principally acquisitions. As of December 31, 2019,
our debt includes the Term Loans, with a remaining principal balance of $852.0 million. (See Note 7 - “Financing Arrangements” for definitions and
descriptions of our Term Loans and our credit facilities). A high level of indebtedness subjects us to a number of risks. In particular, a significant portion of
our current indebtedness has variable interest terms meaning we are subject to the risks associated with higher interest rates, and moreover, a high level of
indebtedness may impair our ability to obtain additional financing in the future and increases the risk that we may default on our debt obligations. In addition,
our current debt arrangements require that we devote a significant portion of our cash flows to service amounts outstanding under those debt arrangements.
Our ability to meet our debt obligations, to comply with all required covenants, and to reduce our level of indebtedness depends on our future performance.
General economic conditions and financial, business and other factors affect our operations and our future performance. Many of these factors are beyond our
control.

Risks Related to the Termination of the Merger Agreement and the Delaware Opinion.

There are material uncertainties and risks associated with damage claims from the Fresenius parties' and Akorn's shareholders as a result of the
termination of the Merger Agreement.


                                                                               17
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 18 of 168 PageID #: 2719
    On April 24, 2017, we signed the Merger Agreement with the Fresenius parties. On April 22, 2018, the Fresenius parties sent Akorn a notice terminating
the Merger Agreement. After expedited litigation, the Delaware Court of Chancery ruled on October 1, 2018, that the termination was valid. That ruling was
upheld on appeal by the Delaware Supreme Court on December 7, 2018. On February 20, 2019, the Fresenius parties filed a motion for leave to amend and
supplement its counterclaim against Akorn in order to recover damages purportedly incurred in connection with the Merger Agreement. On February 28,
2019, the Court of Chancery denied the Fresenius parties’ motion for leave to file an amended and supplemented counterclaim. Proceedings on the proposed
damages counterclaim are currently ongoing.

     In addition, various purported shareholders of Akorn have filed putative class action and derivative claims against Akorn, its directors and its officers
relating to the Merger Agreement, Akorn’s regulatory compliance status and/or Akorn’s public statements and SEC filings. Proceedings in those cases are
ongoing.

     Below are material uncertainties and risks associated with the termination of the Merger Agreement, the ongoing litigation with the Fresenius parties and
the pending shareholder litigations. If any of the risks develop into actual events, then our business, financial condition, results and ongoing operations, stock
price or prospects could be materially adversely affected.

    •    The litigations may involve significant defense costs and indemnification liabilities and may result in significant monetary judgments against Akorn,
         which may adversely affect our business, financial condition and results of operations;
    •    The litigations, whether or not resolved favorably, may damage our long-term reputation, attract adverse media coverage, interfere with our
         relationships with key stakeholders and/or interfere with our ability to attract and retain employees; and
    •    The litigations may divert the attention of our employees and management, which may affect our business operations.

Risks Related to Our Business.

Our growth depends on our ability to timely and efficiently develop and successfully launch and market new pharmaceutical products.

    Our strategy for growth is dependent upon our ability to develop products that can be promoted through current marketing and distribution channels and,
when appropriate, the enhancement of such marketing and distribution channels. We may fail to meet our anticipated time schedule for the filing of new
applications or may decide not to pursue applications that we have already submitted or had anticipated submitting. Our failure to develop new products or to
receive regulatory approval of applications could have a material adverse effect on our business, financial condition and results of operations. Even if
approved, we may have technical challenges or capacity constraints that prevent successful launch and marketing of new products. Even if successfully
launched, no assurance can be given as to the actual size of the market for any product or the level of profitability and sales of the product.

Business interruptions at our manufacturing facilities can have a material adverse effect on our business, financial position and results of operations.

     We manufacture drug products at three domestic and one international manufacturing facilities, and we have contracted with a number of third parties to
provide other manufacturing, finishing, and packaging services. We face a substantial risk to our business when any one or more of these facilities is shut
down or unable to operate at full capacity as a result of business interruptions, governmental or regulatory actions, or natural or man-made catastrophic
events. For example, we suspended manufacturing at our facility in Somerset, New Jersey during the latter part of 2018 to facilitate the acceleration of the
move to our newly constructed laboratory; personnel and equipment requalification and training; and other various cGMP enhancements. This short-term
disruption impaired our ability to produce and ship drug products to the market on a timely basis, which resulted in failure to supply penalties, late fees and
other adverse impacts on our business.

A significant portion of our revenues are generated through the sale of products manufactured by third parties, the loss or failure of any of which
may have a material adverse effect on our business, financial position and results of operations.

     Certain of the pharmaceutical products that we market, representing a significant portion of our net revenue, are manufactured by third parties that serve
as our only supplier of those products. Any delays or failure of a contract manufacturing partner to supply finished goods timely or in adequate volume could
impede our marketing of those products. We expect this risk to become more significant as we receive approvals for new products to be manufactured through
our strategic partnerships and to the extent we seek additional growth opportunities beyond the capacity and capabilities of our

                                                                                18
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 19 of 168 PageID #: 2720
current manufacturing facilities. If we are unable to obtain or retain third-party manufacturers for these products on commercially acceptable terms, we may
not be able to distribute such products as planned. Any delays or difficulties with third-party manufacturers could adversely affect the marketing and
distribution of certain of our products, which could have a material adverse effect on our business, financial condition and results of operations.

We depend on a small number of wholesalers to distribute our products, the loss of any of which could have a material adverse effect on our
business.

     A small number of large wholesale drug distributors account for a significant portion of our gross sales, net revenue and accounts receivable. The
following three wholesalers — Amerisource, Cardinal and McKesson — accounted for approximately 82.6% of total gross sales and 60.3% of total net
revenue in 2019 and constituted 83.4% of gross trade receivables as of December 31, 2019. In addition to acting as distributors of our products, these three
companies also distribute a broad range of healthcare products on behalf of many other companies. The loss of our relationship with one or more of these
wholesalers, together with a delay or inability to secure an alternative distribution source for our hospital, retail and other customers, could have a material
adverse impact on our revenue and results of operations. A change in purchasing patterns or inventory levels, an increase in returns of our products, delays in
purchasing products and delays in payment for products by one or more of these wholesale drug distributors also could have a material adverse impact on our
revenue, results of operations and cash flows.

We may be subject to significant disruptions or failures in our information technology systems and network infrastructures that could have a
material adverse effect on our business.

     We rely on the efficient and uninterrupted operation of complex information technology systems and network infrastructures to operate our business. We
also hold data in various data center facilities upon which our business depends. Although we have experienced occasional, actual or attempted breaches of
our cybersecurity, none of these breaches has had a material effect on our business, operations or reputation. Any significant disruption, infiltration or failure
of our information technology systems or any of our data centers as a result of software or hardware malfunctions, system implementations or upgrades,
computer viruses, third-party security breaches, employee error, theft, misuse or malfeasance could cause breaches of data security, loss of intellectual
property and critical data and the release and misappropriation of sensitive competitive information. Any of these events could result in the loss of key
information, impair our production and supply chain processes, damage our reputation in the marketplace, deter people from purchasing our products, cause
us to incur significant costs to remedy any damages, subject us to significant civil and criminal liability and require us to incur significant technical, legal and
other expenses, and ultimately materially and adversely affect our business, results of operations, financial condition and price of our common stock.

We depend on our employees and must continue to attract and retain key personnel in order to be successful, and failure to do so hinders successful
execution of our business and development plans.

     Our performance depends, to a large extent, on the continued service of our key personnel, including in R&D and regulatory compliance functions, other
technical employees, managers and sales personnel and our ability to continue to attract and retain such personnel. Competition for such personnel is intense,
particularly for highly motivated and experienced R&D and other technical personnel, including those involved in ensuring regulatory compliance for
pharmaceuticals and controlled substances. We face competition from companies with greater financial resources for such personnel. Additionally, given our
current financial position, attracting and retaining highly skilled personnel may become more difficult and may adversely affected our business operations.

We are involved in legal proceedings and governmental investigations from time to time, any of which may result in substantial losses, government
enforcement actions, damage to our business and reputation and place a strain on our internal resources.

     In the ordinary course of our business, we become involved in legal proceedings, as a party or non-party witness, with both private parties and certain
government agencies, including the FDA, DEA and SEC. For example, in 2018, several shareholders filed lawsuits and shareholder demands asserting that
Akorn and its directors and officers violated Louisiana fiduciary duty law and federal securities laws. Other such matters include receiving and responding to
inquiries and subpoenas from the U.S. Department of Justice - Antitrust Division, and U.S. Department of Justice - Civil Division relating to industry drug
pricing practices; being named defendants in a multidistrict litigation matter in the Eastern District of Pennsylvania relating to alleged price fixing by generic
pharmaceutical manufacturers; and DEA subpoenas. We incur substantial time and expense participating in these types of lawsuits and investigations, which
also divert management’s attention from ongoing business concerns and normal operations. In addition, these matters and any other substantial litigation may
result in verdicts

                                                                                 19
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 20 of 168 PageID #: 2721
against us or government enforcement actions, which may include significant monetary awards, judgments invalidating certain of our intellectual property
rights and preventing the manufacture, marketing and sale of our products. When such disputes are resolved unfavorably, our business, financial condition
and results of operations are adversely affected. Any litigation, whether or not successful, may also damage our reputation. See Note 19 - “Legal
Proceedings”.

Charges to earnings resulting from acquisitions could have a material adverse effect on our business, financial position and results of operations.

     Under accounting principles generally accepted in the United States of America (“GAAP”) business acquisition accounting standards, we recognize the
identifiable assets acquired, the liabilities assumed, and any non-controlling interests in acquired companies generally at their acquisition date fair values and,
in each case, separately from goodwill. Goodwill as of the acquisition date is measured as the excess amount of consideration transferred, which is also
generally measured at fair value, and the net of the acquisition date amounts of the identifiable assets acquired and the liabilities assumed. Our estimates of
fair value are based upon assumptions believed to be reasonable, but which are inherently uncertain. After we complete an acquisition, the following factors
could result in material charges and adversely affect our operating results and may adversely affect our cash flow:

    •    costs incurred to combine the operations of companies we acquire, such as transitional employee expenses and employee retention, redeployment or
         relocation expenses;
    •    impairment of goodwill or intangible assets;
    •    amortization of intangible assets acquired;
    •    a reduction in the useful lives of intangible assets acquired;
    •    identification of or changes to assumed contingent liabilities, including, but not limited to, contingent purchase price consideration, income tax
         contingencies and other non-income tax contingencies, after our final determination of the amounts for these contingencies or the conclusion of the
         measurement period (generally up to one year from the acquisition date), whichever comes first;
    •    charges to our operating results to eliminate certain duplicative pre-acquisition activities, to restructure our operations or to reduce our cost structure;
    •    charges to our operating results resulting from expenses incurred to effect the acquisition;
    •    changes to contingent consideration liabilities, including accretion and fair value adjustments. A significant portion of these adjustments could be
         accounted for as expenses that will decrease our net income and earnings per share for the periods in which those costs are incurred.

    Such charges could cause a material adverse effect on our business, financial position, results of operations and/or cash flow, and could cause the price of
our common stock to decline.

    As of December 31, 2019, we had $267.9 million and $215.8 million of Goodwill and Intangible assets, net, respectively, on our consolidated balance
sheet. During the first quarter of 2019, as a result of the Company’s decision to explore strategic alternatives to exit the India manufacturing facility, the
Company performed impairment testing and recorded goodwill impairment of $16.0 million. During 2019 and 2018, we recorded impairments of Intangible
assets of $29.5 million and $231.1 million, respectively.

    Assessing goodwill for impairment requires management to make assumptions and to apply judgment, including forecasting future sales and expenses,
and selecting appropriate discount rates, which can be affected by economic conditions and other factors that can be difficult to predict. Given the continued
substantial decline in the Company’s share price and the fact that the aforementioned uncertainties may not be resolved satisfactorily in the near-term, there
can be no assurance that our estimates and assumptions used in the evaluation of goodwill and identified intangible assets for impairment, as of December 31,
2019, will prove to be accurate predictions of the future. If our assumptions regarding forecasted revenue or gross profit rates are not achieved, we may be
required to record additional goodwill impairment charges in future periods relating to any of our reporting units, whether in connection with the next annual
impairment testing in the fourth quarter of 2020 or prior to that, if any such change constitutes an interim triggering event. It is not possible to determine if
any such future impairment charge would result or, if it does, whether such charge would be material.


    As a result of a jury verdict finding John N. Kapoor, Ph.D., guilty in a federal criminal case, OIG-HHS’s permissive exclusion rules could lead to
the Company’s exclusion from participating in U.S. government healthcare programs, which could have a material adverse effect on our business,
financial condition and results of operations.


                                                                                 20
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 21 of 168 PageID #: 2722
     The Office of the Inspector General of the U.S. Department of Health and Human Services (“OIG-HHS”) has permissive authority to exclude individuals
and entities convicted of certain crimes from participation in U.S. government healthcare programs, including Medicare and Medicaid. Under OIG-HHS’s
permissive exclusion rules, OIG-HHS may exclude an entity from participation in U.S. government healthcare programs if an individual with a direct or
indirect ownership or control interest of 5% or more in such entity is convicted of certain criminal offenses.

     John N. Kapoor, Ph.D., has been a principal shareholder of the Company. On July 19, 2019, Dr. Kapoor filed an amendment to his Schedule 13D with the
SEC indicating that he relinquished voting and investment power over 18,640,445 shares of common stock by resigning his position as trustee of various
trusts and as officer and director of certain companies and by granting a proxy that is irrevocable for three years. If such proxy is ultimately revoked, Dr.
Kapoor would regain certain of the voting or investment power that he indicated he had previously relinquished. On May 2, 2019, a federal jury found Dr.
Kapoor guilty of racketeering conspiracy. Due to the jury verdict finding Dr. Kapoor guilty, OIG-HHS’s permissive exclusion rules could lead to the
exclusion of the Company from participation in U.S. government healthcare programs, which could have a material adverse effect on our business, financial
condition and results of operations. Further, NASDAQ has the discretionary authority to deny continued listing to a company when an individual with a
history of regulatory misconduct is associated with a company. As a result of the jury verdict finding Dr. Kapoor guilty, it is possible Dr. Kapoor would be
required to divest all or a part of his ownership in the Company in order for the Company to continue to be listed on NASDAQ.

    John N. Kapoor’s and Rao Akella's involvement with the Company through their beneficial stock ownership and rights to nominate up to three
directors could have an adverse effect on the price of our common stock and have substantial influence over our business strategies and policies.

     John N. Kapoor, Ph.D., has been a principal shareholder of the Company. On July 19, 2019, Dr. Kapoor filed an amendment to his Schedule 13D with the
SEC indicating that he relinquished voting and investment power over 18,640,445 shares of common stock by resigning his position as trustee of various
trusts and as officer and director of certain companies and by granting a proxy that is irrevocable for three years. If such proxy is ultimately revoked, Dr.
Kapoor would regain certain of the voting or investment power that he indicated he had previously relinquished.

     Through the Kapoor Trust, Dr. Kapoor is entitled to nominate one person to serve on our Board. As President and sole director of EJ Financial
Enterprises, Inc., which is the managing general partner of EJ Funds LP and holder of Dr. Kapoor’s proxy as a stockholder of this entity, Rao Akella is
entitled to nominate up to two persons to serve on our Board. Mr. Brian Tambi was nominated for these purposes by EJ Funds LP. The other seats for
nomination are vacant. Nomination of any directors to our Board or any trading of our common stock or divestments by Dr. Kapoor and his related parties or
his proxies could have an adverse effect on the price of our common stock and an adverse effect on our business.

Risks Related to Our Industry.

Sales of our products may be adversely affected by further increases in competition.

     Competition in the pharmaceutical industry is significant, and trends related to the volume and pace of new applications and approvals of products have
increased the level of competition we face. Given the FDA mandate to continue to reduce the cost of prescription drugs by increasing the number of generic
drug approvals, we anticipate that this trend will continue. As a result, this may continue to adversely impact the profitability of our current portfolio, and will
magnify the need for us to develop and launch new products in order to grow our business.

     Additionally, trends toward increased substitution and reimbursement of generics for cost-containment purposes may reduce and limit the sales of our
off-patent branded products. For example, our branded product Cosopt® PF and Amicar® faced generic competition in late 2018 and 2019. Increased focus
by the FDA on approval of generics may accelerate this trend.

Many of the raw materials and components used in our products come from a single source, the loss of any of which could have a material adverse
effect on our business.

     We require raw materials and components to manufacture and package pharmaceutical products. The principal components of our products are active and
inactive pharmaceutical ingredients and certain packaging materials. Many of these materials are available from only a single source and, in the case of many
of our products, only one supplier of raw materials has been identified and qualified. Because FDA approval of drugs requires manufacturers to specify their
proposed suppliers of active ingredients and certain packaging materials in their applications, FDA approval of any new supplier would be required if such
active ingredients or such packaging materials were no longer available from the specified supplier. The qualification of a

                                                                                21
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 22 of 168 PageID #: 2723
new supplier could delay our development and marketing efforts. If for any reason we are unable to obtain sufficient quantities of any of the raw materials or
components required to produce and package our products, we may not be able to manufacture our products as planned.

Sales of our products may be adversely affected by further consolidation of our customer base, which may have a material adverse effect on our
business, financial position and results of operations.

    Drug wholesalers, drug retailers, and group purchasing organizations have undergone significant consolidation. Such consolidation has provided and may
continue to provide them with additional purchasing leverage, and consequently may increase the pricing pressures that we face. In addition, since such a
significant portion of our revenues is derived from relatively few customers, any financial difficulties experienced by a single customer, or any delay in
receiving payments from a single customer, could have a material adverse effect on our business, results of operations and financial condition.

International trade complications could have an adverse impact.

    Product constraints from suppliers could have an adverse impact on our business, as there continues to be uncertainty regarding the impact of the
Coronavirus outbreak. Moreover, changes to the law including that of the law regarding the application of country of origin requirements for drug products
could adversely impact our business.

Changes in technology could render our products obsolete.

     The pharmaceutical industry is characterized by rapid technological change. The products that we sell today and their drug delivery methods may be
replaced by more effective methods to deliver the same care, rendering our current products obsolete. Further, the technologies that we invest in for future use
may not become the preferred method of delivery.

Risks Related to Regulations.

We are subject to extensive government regulations. When regulations change or we fall out of compliance, we can face increased costs, additional
obligations, fines, or halts to our operations.

    New, modified and additional regulations, statutes or legal interpretation, which occur from time to time among other things, require changes to
manufacturing methods, expanded or different labeling, recall, replacement or discontinuation of certain products, additional record keeping procedures,
expanded documentation of the properties of certain products and additional scientific substantiation. Such changes or new legislation can have a material
adverse effect on our business, financial condition and results of operations. Certain of the regulatory risks that we are subject to are outlined below:

     We, our third-party manufacturers and our suppliers are subject to periodic inspection by the FDA to assure regulatory compliance regarding the
manufacturing, distribution, and promotion of pharmaceutical products. The FDA imposes stringent mandatory requirements on the manufacture and
distribution of pharmaceutical products to ensure their safety and efficacy. The FDA also regulates drug labeling and the advertising of prescription drugs. A
finding by a governmental agency or court that we are not in compliance with FDA requirements could have a material adverse effect on our business,
financial condition and results of operations.

     As previously disclosed in various reports filed with the SEC, the Company, with the assistance of outside consultants, has been investigating alleged
breaches of FDA data integrity requirements relating to product development at the Company. The Company has informed the FDA regarding the
investigation and will continue to update the FDA as it proceeds. During 2018, we had FDA inspections at our Decatur and Somerset facilities that resulted in
Official Action Indicated (“OAI”) facility status and we received warning letters in January and June of 2019 related to the 2018 inspections at our Decatur
and Somerset facilities, respectively. Significant costs were incurred to address the FDA observations from the inspections of our Decatur and Somerset
facilities in 2019 and 2018. If we are unable to adequately address the FDA’s concerns in a timely manner, the FDA may take further actions and our pipeline
product approvals may be further delayed.

     We must obtain approval from the FDA for each prescription pharmaceutical product that we market and the timing of such approval process is unknown
and uncertain. The FDA approval process is typically lengthy, and approval is never certain. Our new products could take a significantly longer time than we
expect to gain regulatory approval and may never gain approval. Even if the FDA or another regulatory agency approves a product, the approval may limit the
indicated uses for a product, may otherwise limit our ability to promote, sell and distribute a product or may require post-marketing studies or impose other
post-marketing obligations, which could have a material adverse effect on marketability and profitability of the new products.

                                                                              22
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 23 of 168 PageID #: 2724

    We are subject to recalls and other enforcement actions by the FDA and other regulatory bodies. The FDA or other government agencies having
regulatory authority over pharmaceutical products may request us to voluntarily or involuntarily conduct product recalls due to disputed labeling claims,
manufacturing issues, quality defects or for other reasons. Restriction or prohibition on sales, halting of manufacturing operations, recalls of our
pharmaceutical products or other enforcement actions could have a material adverse effect on our business, financial condition and results of operations.
Further, such actions, in certain circumstances, may constitute an event of default under the terms of our various financing arrangements.

     If the FDA changes its regulatory policies, it could force us to delay or suspend our manufacturing, distribution or sales of certain products. FDA
interpretations of existing or pending regulations and standards may change over time with the advancement of associated technologies, industry trends, or
prevailing scientific rationale. If the FDA changes its regulatory policies due to such factors, it could result in delay or suspension of the manufacturing,
distribution or sales of certain of our products. In addition, modifications or enhancements of approved products are in many circumstances subject to
additional FDA approvals which may or may not be granted and which may be subject to a lengthy application process. Any change in the FDA’s
enforcement policy or any decision by the FDA to require an approved application for one of our products not currently subject to the approved application
requirements or any delay in the FDA approving an application for one of our products could have a material adverse effect on our business, financial
condition and results of operations.

     We are subject to extensive DEA regulation, which could result in our being fined or otherwise penalized if we are not in compliance. The DEA could
limit or reduce the amount of controlled substances that we are permitted to manufacture and market or issue fines and penalties against us for non-
compliance with DEA regulations, which could have a material adverse effect on our business, financial condition and results of operations.

Our inability to timely and adequately address FDA warning letters status may adversely affect our business.

     We received warning letters in January and June of 2019 related to the 2018 FDA inspections at our Decatur and Somerset facilities, respectively. If we
are unable to adequately address the FDA’s concerns in a timely manner, the FDA may take further actions and our pipeline product approvals may be further
delayed.

Changes in healthcare law and policy may adversely affect our business and results of operations.

     The sales of our products depend in part on the availability of reimbursement from third-party payers such as government health administration
authorities, private health insurers, health maintenance organizations including Pharmacy Benefit Managers (“PBMs”) and other healthcare-related
organizations. We expect both federal and state governments in the United States and foreign governments to continue to propose and pass new legislation,
rules and regulations designed to contain or reduce the cost of healthcare. Existing regulations that affect the price of pharmaceutical and other medical
products may also change. Cost control initiatives could decrease the price that we receive for any product we develop in the future. In addition, PBMs and
other third-party payers are increasingly challenging the price and cost-effectiveness of medical products and services. Significant uncertainty exists as to the
reimbursement status of newly approved pharmaceutical products. Our products may not be considered cost effective, or adequate third-party reimbursement
may not be available to enable us to maintain price levels sufficient to realize a return on our investments. Any such changes in healthcare law or policy may
harm our ability to market our products and generate profits.

The FDA may require us to stop marketing certain unapproved drugs, which could have a material adverse effect on our business, financial position
and results of operations.

     We market several generic prescription products that do not have formal FDA approvals. These products are non-application drugs that are manufactured
and marketed without formal FDA approval on the basis of their having been marketed by the pharmaceutical industry prior to the 1962 Amendments of the
FDC Act. The FDA has increased its efforts to require companies to file and seek FDA approval for unapproved products, and when a product is approved,
the FDA has typically increased its effort to remove unapproved products from the market by issuing notices to companies currently manufacturing these
products to cease its distribution of said products. We have discontinued marketing of previously unapproved products after receipt such notices from the
FDA. During 2019, we marketed six such unapproved products, generating net revenue of approximately $30.4 million.

Any failure to comply with the complex reporting and payment obligations under Medicare, Medicaid and other government programs may result
in litigation or sanctions.


                                                                               23
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 24 of 168 PageID #: 2725
    We are subject to various federal and state laws pertaining to healthcare fraud and abuse, including anti-kickback, false claims, marketing and pricing
laws. We are also subject to Medicaid and other government reporting and payment obligations that are highly complex and at times ambiguous. Violations of
these laws and reporting obligations are punishable by criminal or civil sanctions and exclusion from participation in federal and state healthcare programs
such as Medicare and Medicaid. In 2013, the Attorney General of the State of Louisiana filed a lawsuit against Hi-Tech Pharmacal and numerous other
pharmaceutical companies alleging that the defendants violated Louisiana state laws in connection with Medicaid reimbursement for certain vitamins, dietary
supplements, and other products that were allegedly ineligible for reimbursement. In 2017, a similar lawsuit was filed by the State of Mississippi against the
Company. If our past, present or future operations are found to be in violation of any of the laws described above or other similar governmental regulations,
we may be subject to the applicable penalty associated with the violation, which could adversely affect our ability to operate our business and negatively
impact our financial results. Further, if there is a change in laws, regulations or administrative or judicial interpretations, we may have to change our business
practices or our existing business practices could be challenged as unlawful, which could materially adversely affect our business, financial position and
results of operations.

Failure to comply with the U.S. Foreign Corrupt Practices Act could subject us to, among other things, penalties and legal expenses that could harm
our reputation and have a material adverse effect on our business, financial condition and operating results.

     The Company and its employees are subject to the FCPA, which generally prohibits covered entities and their intermediaries from engaging in bribery or
making other prohibited payments to foreign officials for the purpose of obtaining or retaining business or other benefits. In addition, the FCPA imposes
record keeping standards and requirements on publicly traded U.S. corporations and their foreign affiliates, which are intended to prevent the diversion of
corporate funds to the payment of bribes and other improper payments, and to prevent the establishment of “off books” slush funds from which such improper
payments can be made. If our employees, third-party sales representatives or other agents are found to have engaged in such practices, we could suffer severe
penalties, including criminal and civil penalties, disgorgement and other remedial measures, including further changes or enhancements to our procedures,
policies and controls, as well as potential personnel changes and disciplinary actions.

The FDA may authorize sales of some prescription pharmaceuticals on a non-prescription basis, which may reduce the profitability of our
prescription products.

    The FDA may change the designation of some prescription pharmaceuticals we currently sell to non-prescription. If we are unable to gain approval of our
product on a non-prescription designation, we may experience an adverse effect on our business.

State legislatures are increasingly active in regulating the sale and distribution of pharmaceuticals which may have an adverse effect on our business.

    New laws and regulations are imposing fees and reporting obligations on the sale and distribution of our products. Enforcement actions at the state level
could impact our operations.

Risks Related to Our Intellectual Property.

Third parties may claim that we infringe their proprietary rights and may prevent or delay us from manufacturing and selling some of our new
products.

     The manufacture, use and sale of new products that are the subject of conflicting patent rights have been the subject of substantial litigation in the
pharmaceutical industry. Pharmaceutical companies with patented brand products frequently sue companies that file applications to produce generic
equivalents of their patented brand products for alleged patent infringement or other violations of intellectual property rights, which may delay or prevent the
entry of such generic products into the market. Generally, a generic drug may not be marketed until the applicable patent(s) on the brand name drug expire or
are held to be not infringed, invalid, or unenforceable. When we or our development partners submit a filing to the FDA for approval of a generic drug, we or
our development partners must certify: (i) that there is no patent listed by the FDA as covering the relevant brand product, (ii) that any patent listed as
covering the brand product has expired, (iii) that the patent listed as covering the brand product will expire prior to the marketing of the generic product, in
which case the filing will not be finally approved by the FDA until the expiration of such patent, or (iv) that any patent listed as covering the brand drug is
invalid or will not be infringed by the manufacture, sale or use of the generic product for which the filing is submitted.


                                                                               24
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 25 of 168 PageID #: 2726
     Under any circumstance in which an act of infringement is alleged to occur, there is a risk that a brand pharmaceutical company may sue us for alleged
patent infringement or other violations of intellectual property rights. Also, competing pharmaceutical companies may file lawsuits against us or our strategic
partners alleging patent infringement or may file declaratory judgment actions of non-infringement, invalidity, or unenforceability against us relating to our
own patents. We have been sued for patent infringement related to several of our filings and we anticipate that we may be sued once we file for other products
in our pipeline. Such litigation is often costly and time-consuming and could result in a substantial delay in, or prevent the introduction and/or marketing of
our products, allow for damages for any at-risk launches, which could have a material adverse effect on our business, financial condition and results of
operations.

    Even if the parties settle their intellectual property disputes through licensing or similar arrangements, the costs associated with these arrangements may
be substantial and could include ongoing royalties, and the necessary licenses might not be available to us on terms we believe to be acceptable.

Our patents and proprietary rights may be challenged, circumvented or otherwise compromised by competitors, which may result in our protected
products losing their market exclusivity and becoming subject to generic competition before their patents expire.

     The patent and proprietary rights position of competitors in the pharmaceutical industry generally is highly uncertain, involves complex legal and factual
questions, and is the subject of much litigation. There can be no assurance that any patent applications or other proprietary rights, including licensed rights,
relating to our potential products or processes will result in patents being issued or other proprietary rights secured, or that the resulting patents or proprietary
rights, if any, will provide protection against competitors who: (i) successfully challenge our patents or proprietary rights; (ii) obtain patents or proprietary
rights that may have an adverse effect on our ability to conduct business; or (iii) are able to circumvent our patent or proprietary rights position. It is possible
that other parties have conducted or are conducting research and could make discoveries of pharmaceutical formulations or processes that would precede any
discoveries made by us, which could prevent us from obtaining patent or other protection for these discoveries or marketing products developed therefrom.
Consequently, others could independently develop pharmaceutical products similar to or rendering obsolete those that we are planning to develop, or
duplicate any of our products. Our inability to obtain patents for, or other proprietary rights in, our products and processes or the ability of competitors to
circumvent or cause to be obsolete our patents or proprietary rights could have a material adverse effect on our business, financial condition and results of
operations. Additionally, our inability to successfully defend the existing patents on our products against Paragraph IV challenges by competing drug
companies could have a material adverse effect on our business, financial condition and results of operations. For example, the patents that protect
Zioptan® faced challenges from two generic competitors. We ultimately reached settlements with both competitors.

     Further, the majority of the drug products that we market are generics, with essentially no patent or proprietary rights attached. While this fact allowed us
the opportunity to obtain FDA approval to market our generic products, it also allows competing drug companies to do the same. Should multiple additional
drug companies choose to develop and market the same generic products that we actively market, our profit margins could decline, which would have a
material adverse effect on our business, financial condition and results of operations.

Risks Related to Our Common Stock.

Continued volatility and declines in the price of our common stock may have a material adverse effect on our business and stockholders, and may
jeopardize our ability to comply with NASDAQ’s requirements for the continued listing of our common stock on the exchange

     Our stock price decreased from $3.48 per share on January 2, 2019 to $1.50 per share on December 31, 2019, and it could decline further. Such decline
could result from a variety of factors, including, among other things, substantial doubt about our ability to continue as a going concern, concerns about our
future prospects, uncertainty associated with us potentially filing for Chapter 11 protection, our ability to consummate the Sale Process, actual or anticipated
fluctuations in our operating results or financial condition, new laws or regulations or new interpretations of existing laws or regulations impacting our
business, broad market fluctuations and general economic conditions and any other factors described in this “Risk Factors” section of this Annual Report on
Form 10-K.

     Recent volatility and declines in the price of our common stock may cause NASDAQ to delist our stock from the exchange if the price of our common
stock continues to decline. Failure to maintain the Company’s NASDAQ listing could negatively impact the Company and its stockholders by reducing the
willingness of investors to hold the Company’s common stock because of the resulting decreased price, liquidity and trading of the Company’s common
stock, limited availability of price quotations, and reduced news and analyst coverage. Delisting may adversely impact the perception of the Company’s
financial

                                                                                 25
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 26 of 168 PageID #: 2727
condition and cause reputational harm with investors and parties conducting business with the Company. The perceived decreased value of employee equity
incentive awards may reduce their effectiveness in encouraging performance and retention.

The issuance of shares related to the Company’s various stock plans may have a substantial dilutive effect on our earnings.

     As of December 31, 2019, holders of unvested restricted stock units and performance share units would receive 5.1 million and 1.2 million shares,
respectively, of our common stock should all their awards vest. The vesting of the awards and subsequent issuance of the stock would have a dilutive effect on
our common stock. As of December 31, 2019, there were 5.2 million outstanding options of which 1.8 million were exercisable. If the price per share of our
common stock at the time of exercise of any stock options is in excess of the various exercise prices of such options, exercise of such options would have a
dilutive effect on our common stock.

We may issue preferred stock and the terms of such preferred stock may reduce the market value of our common stock.

     We are authorized to issue up to a total of 5 million shares of preferred stock in one or more series subject to certain limitations, without further action by
holders of our common stock. If we did issue shares of preferred stock, it could affect the rights or reduce the market value of our common stock. In
particular, specific rights granted to future holders of preferred stock could be used to restrict our ability to merge with or sell our assets to a third party. These
terms may include voting rights, preferences as to dividends and liquidation, conversion and redemption rights and sinking fund provisions.


                                                                                  26
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 27 of 168 PageID #: 2728
Item 1B. Unresolved Staff Comments.

    None.

Item 2. Properties.

     Our manufacturing facilities in Decatur, Illinois, Amityville, New York, Somerset, New Jersey and Hettlingen, Switzerland are expected to be adequate
to accommodate our current manufacturing needs.

Owned Locations

    As of December 31, 2019, the Company owns three facilities in Decatur, Illinois. The Wyckles Road facility, which consists of 105,000 square feet of
building space, is used for packaging, warehousing, distribution, and office space. The Company also owns approximately 7 acres of additional currently
undeveloped land adjacent to the Wyckles facility. The Grand Avenue facility is a 123,000 square-foot facility for manufacturing, laboratories and office
space. A third facility is a 750 square-foot storage unit. The Decatur facilities support the Prescription Pharmaceuticals and Consumer Health segments.

    The Company owns five buildings in Hettlingen, Switzerland which support the Prescription Pharmaceuticals and Consumer Health segments with
approximately 50,000 square-feet of manufacturing, office and storage space, and approximately 0.5 acres of additional currently undeveloped land.

     The Company owns seven facilities in Amityville and Copiague, New York, with a total of approximately 219,000 square-feet. These facilities support
the Prescription Pharmaceuticals and Consumer Health segments.

    The Company owns approximately 380,000 square feet of pharmaceutical manufacturing, warehousing and distribution facilities situated on
approximately 14 acres of land in Paonta Sahib, Himachal Pradesh, India. The Paonta Sahib facility is not currently manufacturing any products for sale.

Leased Locations

     The Company leases four facilities in Somerset, New Jersey. One is a 50,000 square-foot facility used for drug manufacturing and administrative
activities related to our Prescription Pharmaceuticals segment. The second facility is a 15,000 square foot facility used for a quality laboratory. The third
facility is a 6,600 square foot warehouse currently being sublet to a tenant. The fourth facility is a 52,000 square-foot warehouse. The Company leases a
facility in Cranbury, New Jersey that is approximately 48,000 square feet used for research and development activities. The Company also leases a 3,000
square-foot laboratory space in Winterthur, Switzerland.

    The Company corporate headquarters and administrative offices consist of 70,000 square feet of leased space in two office buildings in Lake
Forest, Illinois. In Gurnee, Illinois, the Company leases approximately 161,000 square feet of space for product warehousing and distribution needs. In
Vernon Hills, Illinois, the Company leases approximately 28,000 square feet of space for research and development activities.

    The Company subsidiary, Akorn Consumer Health, maintains corporate offices in a 3,200 square foot leased facility in Ann Arbor, Michigan.

    In India, the Company leases approximately 1,000 square feet of office and storage space.

Item 3. Legal Proceedings.

    Legal proceedings which may have a material effect on the Company have been further disclosed in Note 19 - “Legal Proceedings” and are herein
incorporated by reference.

Item 4. Mine Safety Disclosures.

    Not applicable.



Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities.

                                                                                27
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 28 of 168 PageID #: 2729

    From February 7, 2007 to date, our common stock has been listed on the NASDAQ Global Select Market under the symbol “AKRX”.

     As of February 18, 2020, there were 126,246,012 shares of our common stock outstanding, held by 229 stockholders of record. This number does not
include stockholders for which shares are held in a “nominee” or “street” name. The closing price of our common stock on February 18, 2020 was $1.38 per
share. Please see “Risk Factors” - “Continued volatility and declines in the price of our common stock may have a material adverse effect on our business and
stockholders, and may jeopardize our ability to comply with NASDAQ’s requirements for the continued listing of our common stock on the exchange”.

     The Company did not pay cash dividends in 2019, 2018 or 2017 and does not expect to pay dividends on its common stock in the foreseeable future.
Moreover, we may be restricted or limited from making dividend payments pursuant to the terms of our financing arrangements with certain other financial
institutions (see Note 7 - “Financing Arrangements”).

    In July 2016, the Company announced that the Board of Directors authorized a stock repurchase program (the “Stock Repurchase Program”) pursuant to
which the Company may repurchase up to $200.0 million of the Company’s common stock. Companies incorporated under Louisiana law are subject to the
Louisiana Business Corporation Act (“LBCA”). Provisions of the LBCA eliminate the concept of treasury stock. As a result, all stock repurchases are
presented as a reduction to issued shares of common stock, the stated value of common stock and retained earnings.

    The Company has not repurchased any of its common stock since 2016. As of December 31, 2019, the Company had $155.0 million remaining under the
repurchase authorization.




                                                                             28
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 29 of 168 PageID #: 2730
PERFORMANCE GRAPH

The following Stock Performance Graph and related information shall not be deemed “soliciting material” or “filed” with the Securities and Exchange
Commission, nor should such information be incorporated by reference into any future filings under the Securities Act or the Exchange Act, each as amended,
except to the extent that we specifically incorporate it by reference in such filing.

    The graph below compares the cumulative shareholder return on our common stock with the NASDAQ Composite Index (ticker symbol: ^IXIC) and the
NASDAQ Health Care Index (ticker symbol: ^IXHC) over the last five years through December 31, 2019. The graph assumes $100 was invested in our
common stock, as well as the two indices presented, at the end of December 2014 and that all dividends were reinvested during the subsequent five-year
period.




Total Return Chart                                                               2014        2015          2016          2017         2018          2019
NASDAQ Composite Index (^IXIC)                                                    100         106           114           135           140          189
NASDAQ Health Care Index (^IXHC)                                                  100         107            89           108           103          130
Akorn, Inc. (AKRX)                                                                100         103            60            89             9             4


                                                                            29
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 30 of 168 PageID #: 2731
Item 6. Selected Financial Data.

     The following table sets forth selected summary historical financial data. We have prepared this table using our consolidated financial statements for
each of the five years ended December 31, 2019, 2018, 2017, 2016 and 2015. Our consolidated financial statements upon which the selected summary
historical financial data is derived were audited by BDO USA, LLP (“BDO”), independent registered public accounting firm, during each of the five years
ended December 31, 2019, 2018, 2017, 2016 and 2015. Certain prior-period amounts have been reclassified to conform to current-period presentation
including selling, general and administrative expenses and acquisition-related costs on the consolidated statements of comprehensive (loss). This summary
should be read in conjunction with our audited Consolidated Financial Statements and Notes thereto, and Item 7 - “Management's Discussion and Analysis of
Financial Condition and Results of Operations” and other financial information included herein.


                                                                                                           Years Ended December 31,
                                                                                2019                2018             2017             2016             2015
(In thousands, except per share data)
Revenues                                                                    $    682,429       $    694,018     $    841,045     $   1,116,843    $    985,076
Gross profit                                                                     252,706            246,016          432,206          673,512          595,243
Operating (loss) income (1)                                                     (188,061)          (388,426)          (22,884)        322,858          288,172
Interest expense, net, amortization of deferred financing costs and other
 non-operating income (expense), net                                              (99,717)           (49,756)         (36,314)         (51,558)         (56,016)
(Loss) income before income taxes                                               (287,778)          (438,182)          (59,198)        271,300          232,156
Income tax (benefit) provision from operations                                    (61,008)           (36,273)         (34,648)         87,057           81,358
(Loss) income from operations                                               $   (226,770)      $   (401,909)    $     (24,550)   $    184,243     $    150,798
Weighted average shares outstanding:
  Basic                                                                          125,977            125,383          124,790          122,869          116,980
  Diluted                                                                        125,977            125,383          124,790          125,801          125,762
PER SHARE:
Equity, per diluted share                                                   $          1.86    $        3.54    $        6.66    $        6.51    $        4.94
(Loss) income from operations per share:
  Basic                                                                     $         (1.80)   $       (3.21)   $       (0.20)   $        1.50    $        1.29
  Diluted                                                                   $         (1.80)   $       (3.21)   $       (0.20)   $        1.47    $        1.22
Share Price: High                                                           $          5.46    $      33.63     $      34.00     $       39.46    $      57.10
               Low                                                          $          1.30    $        3.16    $      17.74     $       17.57    $      19.08
BALANCE SHEET DATA:
Current assets                                                              $    480,047       $    583,819     $    730,151     $    685,811     $    708,132
Net property, plant & equipment                                                  295,533            334,853          313,418          238,404          179,614
Total assets                                                                $   1,288,639      $   1,495,257    $   1,909,511    $   1,973,720    $   2,042,545
Current liabilities (2)                                                     $    985,587       $    170,823     $    171,089     $    175,555     $    231,376
Long-term obligations, less current installments                                     68,760         880,568          907,177          978,981         1,189,604
Shareholders’ equity                                                        $    234,292       $    443,866     $    831,245     $    819,184     $    621,565
CASH FLOW DATA:
Cash (used in) provided by operating activities                             $     (36,919)     $     (68,894)   $    247,633     $    166,690     $    299,031
Cash (used in) investing activities                                         $     (30,402)     $     (69,131)   $     (90,555)   $     (72,922)   $     (53,718)
Cash (used in) provided by financing activities                             $     (12,928)     $      (5,038)   $      7,594     $    (240,333)   $     31,908
Effect of changes in exchange rates                                         $           62     $      (1,032)   $      1,183     $           2    $       (251)
(Decrease)/increase in cash and cash equivalents                            $     (80,187)     $   (144,095)    $    165,855     $    (146,563)   $    276,970

    (1) Operating loss for 2019, 2018 and 2017, includes total intangible asset impairment amounts of $29.5 million, $231.1 million and $128.1 million,
respectively.


                                                                                30
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 31 of 168 PageID #: 2732
     (2) $843.3 million of debt, net of deferred financing costs was classified as short-term due to the execution of the Original Standstill Agreement and the
First Amended Standstill Agreement in 2019.

                                                                               31
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 32 of 168 PageID #: 2733
Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations

    The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the audited consolidated
financial statements and notes thereto included in this Annual Report on Form 10-K.


OVERVIEW

     We, together with our wholly-owned subsidiaries, are a specialty generic pharmaceutical company that develops, manufactures and markets generic and
branded prescription pharmaceuticals, branded and private-label OTC consumer health products and animal health pharmaceuticals. We are an industry leader
in the development, manufacturing and marketing of specialized generic pharmaceutical products. As such, we specialize in difficult-to-manufacture sterile
and non-sterile dosage forms including, but not limited to, ophthalmics, injectables, oral liquids, otics, topicals, inhalants and nasal sprays.

    We have identified two reportable segments:

    •    Prescription Pharmaceuticals, we manufacture and market generic and branded prescription pharmaceuticals including ophthalmics, injectables,
         oral liquids, otics, topical, inhalants, and nasal sprays.
    •    Consumer Health, we manufacture and market branded and private-label animal health and OTC products.

    For a more detailed description of the products and customers that comprise our reportable segments, see Item 1 - “Business”.

     During the fourth quarter of 2019 and through the filing date of this Annual Report Form 10-K, we made a number of announcements regarding the First
Amended Standstill Agreement (as defined below), the Second Amended Standstill Agreement and our obligation to conduct the Sale Process. Additionally,
as discussed in our audited Consolidated Financial Statements and Notes thereto and elsewhere in this Annual Report on Form 10-K, the Company conducted
an evaluation as to its ability to continue as a going concern. These are addressed in the “Recent Developments” section below.

Net Revenue & Gross Profit:

     Net revenue was $682.4 million for the year ended December 31, 2019, representing a decrease of $11.6 million, or 1.7%, as compared to net revenue of
$694.0 million for the year ended December 31, 2018. The decrease in net revenue in the period was primarily due to $19.4 million and $4.2 million decline
in discontinued products revenue and organic revenue (revenue generated by products owned by the Company for at least five quarters), respectively, partially
offset by $12.0 million increase in net revenue from new products. The $19.4 million decline in discontinued products was primarily due to the product
Methylene Blue. The $4.2 million decline in organic revenue was due to approximately $81.1 million, or 12.2%, in volume declines partially offset by $76.9
million, or 11.6% of favorable price variance primarily due to price increases on certain exclusive products. The volume decline was principally due to the
effect of competition on a number of products, including Amicar® Tablets, Fluticasone Rx, Nembutal and Clobetasol Cream as well as supply shortfalls from
the continued production ramp-up at our Somerset manufacturing facility.

    Gross profit for the year ended December 31, 2019, was $252.7 million, or 37.0% of revenue, compared to $246.0 million, or 35.4% of revenue, for the
year ended December 31, 2018. The increase in the gross profit percentage was principally due to favorable price partially offset by unfavorable product mix
and increased costs associated with FDA compliance related improvement activities.

Sales Practices:

    From time to time we offer incentives, such as discounts, to support the launch of new products. We believe these practices are consistent with industry
practice. For all sales under which these incentives were provided during the periods presented in this Management’s Discussion & Analysis, revenue
received from such sales was properly accounted for in accordance with ASC 606 — “Revenue Recognition” and was recognized in the proper applicable
accounting period.

Recent Developments:

Second Amendment to Standstill Agreement and Third Amendment to Credit Agreement


                                                                              32
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 33 of 168 PageID #: 2734
    On May 6, 2019, we entered into a Standstill Agreement and First Amendment (the “Original Standstill Agreement”). Pursuant to the terms of the
Original Standstill Agreement, the Company was required to enter into a comprehensive amendment to the Term Loan Agreement (the “Comprehensive
Amendment”). If the Company did not enter into the Comprehensive Amendment by December 13, 2019 or refinance or otherwise address the outstanding
loans, an event of default would occur under the Term Loan Agreement. On December 15, 2019, we entered into a First Amendment to Standstill Agreement
and Second Amendment to Credit Agreement (the “First Amended Standstill Agreement”), pursuant to which the maximum duration of the “Standstill
Period” was extended from December 13, 2019 to February 7, 2020.

    On February 12, 2020, we entered into the Second Amended Standstill Agreement and Third Amendment to Credit Agreement (“Second Amended
Standstill Agreement”). Pursuant to the terms of the Second Amended Standstill Agreement, the duration of the “Standstill Period” was extended from
February 7, 2020 until the earliest of the delivery of a notice of termination of the Standstill Period by the Standstill Lenders upon the occurrence of (i) a
default under the Term Loan Agreement, or (ii) a breach of, or non-compliance with certain provisions of the Second Amended Standstill Agreement. For the
duration of the extended Standstill Period, neither the Administrative Agent nor the Lenders may exercise their default-related rights and remedies with
respect to specified events of default under the Term Loan Agreement.

     Pursuant to the Second Amended Standstill Agreement, we will market and conduct the Sale Process for substantially all of our assets, subject to
milestones that will depend upon whether the bids submitted and then in effect in connection with the Sale Process are sufficient to pay all obligations under
the Term Loan Agreement. The Sale Process may be consummated out-of-court to the extent permitted by the Lenders or on in-court basis, potentially
through the filing of Chapter 11 cases under the U.S. Bankruptcy Code. If at any time during the Sale Process, no third party bids exist that are sufficient to
pay all obligations under the Term Loan Agreement (taking into account available cash) there shall be an immediate event of default under the Term Loan
Agreement.

     During the extended Standstill Period, we have agreed: to deliver certain financial and other information to the Lenders or their advisors, that the
Company and our subsidiaries are restricted from consummating certain transactions, and not to make any payments in respect of judgments or settlements of
certain ongoing litigation matters without the prior written consent of the Required Lenders (as defined in the Second Amended Standstill Agreement).

     Please see “Financial Condition and Liquidity-Other Liquidity Considerations” and “Risk Factors” - “There is no assurance that we will be able to
comply with the covenants in the Second Amended Standstill Agreement and Term Loan Agreement or successfully execute the Sale Process contemplated
thereby, creating substantial doubt about our ability to continue as a going concern.” and - “Our limited liquidity could materially and adversely affect our
business operations”. Refer to Note 7 - “Financing Arrangements” for further detail of debt obligations as of and for the year ended December 31, 2019.

Going Concern

     In connection with the preparation of the financial statements for the year ended December 31, 2019, the Company conducted an evaluation as to whether
there were conditions and events, considered in the aggregate, which raised substantial doubt as to the entity's ability to continue as a going concern within
one year after the date of the issuance of the financial statements. As of December 31, 2019, the Company had cash and cash equivalents of $144.8 million,
working capital deficit of $505.5 million and accumulated deficit of $333.9 million. The Company had a loss from operations of $188.1 million and a net loss
of $226.8 million for the year ended December 31, 2019.

     As further described in Note 21 - “Subsequent Events,” on February 12, 2020, the Loan Parties entered into the Comprehensive Amendment in the form
of the Second Amended Standstill Agreement with certain Standstill Lenders. Pursuant to the terms of the Second Amended Standstill Agreement, the
duration of the “Standstill Period” was extended from February 7, 2020 until the earliest of the delivery of a notice of termination of the Standstill Period by
the Standstill Lenders upon (i) the occurrence of a default under the loan agreement, or (ii) a breach of, or non-compliance with certain provisions of the
Second Amended Standstill Agreement.

    The Company evaluated the impact of entering into a Comprehensive Amendment in the form of the Second Amended Standstill Agreement with certain
Standstill Lenders on its ability to continue as a going concern. There is no assurance that we will be able to comply with the covenants in the Second
Amended Standstill Agreement and Term Loan Agreement or successfully execute the Sale Process contemplated. Accordingly, the impact of the Second
Amended Standstill Agreement and the recurring losses from operations and net capital deficiency create substantial doubt about our ability to continue as
a going concern within one year after the date the financial statements are issued.


                                                                               33
             Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 34 of 168 PageID #: 2735
     Please see “Financial Condition and Liquidity-Other Liquidity Considerations” and “Risk Factors” - “There is no assurance that we will be able to
comply with the covenants in the Second Amended Standstill Agreement and Term Loan Agreement or successfully execute the Sale Process contemplated
thereby, creating substantial doubt about our ability to continue as a going concern.” and - “Our limited liquidity could materially and adversely affect our
business operations”. Refer to Note 2 “Summary of Significant Accounting Policies” for further discussion of the Company’s ability to continue as a going
concern and Note 7 - “Financing Arrangements” for further detail of our debt obligations as of and for the year ended December 31, 2019.

RESULTS OF OPERATIONS

    For the years 2019, 2018 and 2017, we have identified and reported operating results for two distinct business segments: Prescription Pharmaceuticals
and Consumer Health. Our reported results by segment are based upon various internal financial reports that disaggregate certain operating information. Our
Chief Operating Decision Maker (“CODM”), as defined in Accounting Standards Codification (“ASC”) Topic 280, Segment Reporting, is our Chief
Executive Officer (“CEO”). Our CEO oversees operational assessments and resource allocations based upon the results of our reportable segments, all of
which have available discrete financial information. (See Note 12 – “Segment Information” for further discussion.)

     The following table sets forth amounts and percentages of total revenue for certain items from our consolidated statements of comprehensive (loss) and
our segment reporting information for the years ended December 31, 2019, 2018 and 2017 (in thousands):

                                                                      2019                               2018                                 2017
                                                          Amount         % of Revenue        Amount         % of Revenue         Amount          % of Revenue
Revenues:
  Prescription Pharmaceuticals                        $    604,212             88.5 %    $     620,669              89.4 %   $     772,524              91.9 %
  Consumer Health                                           78,217              11.5 %          73,349              10.6 %          68,521               8.1 %
Total revenues                                             682,429            100.0 %          694,018            100.0 %          841,045             100.0 %
Gross profit and gross margin percentage:
  Prescription Pharmaceuticals                             217,767             36.0 %          213,560              34.4 %         402,082              52.0 %
  Consumer Health                                           34,939             44.7 %           32,456              44.2 %          30,124              44.0 %
Total gross profit                                         252,706             37.0 %          246,016              35.4 %         432,206              51.4 %
Operating expenses:
  Selling, general & administrative expenses               273,871             40.1 %          279,749              40.3 %         216,483              25.7 %
  Research and development expenses                         37,500               5.5 %          47,321               6.8 %          44,988               5.3 %
  Amortization of intangibles                               39,765               5.8 %          53,472               7.7 %          61,443               7.3 %
  Impairment of goodwill                                    15,955               2.3 %               —                —%                 —                —%
  Impairment of intangible assets                           29,497               4.3 %         231,086              33.3 %         128,127              15.2 %
  Litigation rulings, settlements and contingencies         44,179               6.5 %          22,814               3.3 %            4,049              0.5 %
Operating (loss)                                      $    (188,061)           (27.6)% $      (388,426)            (56.0)% $       (22,884)             (2.7)%
Non-operating expenses:
  Amortization of deferred financing costs                  (31,554)            (4.6)%           (5,216)            (0.8)%           (5,216)            (0.6)%
  Interest expense, net                                     (69,353)           (10.2)%         (45,900)             (6.6)%         (38,070)             (4.5)%
  Other non-operating income, net                             1,190              0.2 %           1,360               0.2 %            6,972              0.8 %
Total non-operating expenses                                (99,717)           (14.6)%         (49,756)             (7.2)%         (36,314)             (4.3)%
(Loss) before income taxes                                 (287,778)           (42.2)%        (438,182)            (63.1)%         (59,198)             (7.0)%
Net (loss)                                            $    (226,770)           (33.2)% $      (401,909)            (57.9)% $       (24,550)             (2.9)%


                                                                              34
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 35 of 168 PageID #: 2736
        COMPARISON OF YEARS ENDED DECEMBER 31, 2019 AND 2018

     Net revenue was $682.4 million for the year ended December 31, 2019, representing a decrease of $11.6 million, or 1.7%, as compared to net revenue of
$694.0 million for the year ended December 31, 2018. The decrease in net revenue in the period was primarily due to $19.4 million and $4.2 million decline
in discontinued products revenue and organic revenue, respectively, partially offset by $12.0 million increase in net revenue from new products. The $19.4
million decline in discontinued products was primarily due to the product Methylene Blue. The $4.2 million decline in organic revenue was due to
approximately $81.1 million, or 12.2%, in volume declines mostly offset by $76.9 million, or 11.6% of favorable price variance primarily due to price
increases on certain exclusive products. The volume decline was principally due to the effect of competition on a number of products, including Amicar®
Tablets, Fluticasone Rx, Nembutal and Clobetasol Cream as well as supply shortfalls from the continued production ramp-up at our Somerset manufacturing
facility.

    The Prescription Pharmaceuticals segment revenues of $604.2 million for the year ended December 31, 2019 represented a decrease of $16.5 million, or
2.7%, as compared to revenues of $620.7 million for year ended December 31, 2018.

   The Consumer Health segment revenues of $78.2 million for the year ended December 31, 2019 represented an increase of $4.9 million, or 6.6%, as
compared to revenues of $73.3 million for year ended December 31, 2018.

     The net revenue for the year ended December 31, 2019 of $682.4 million was net of adjustments totaling $991.8 million for chargebacks, rebates,
administrative fees and others, product returns, discounts and allowances and advertising, promotions and other. Chargeback expenses for 2019 were $678.2
million, or 40.5% of gross sales, compared to $830.0 million, or 44.0% of gross sales, in 2018. The $151.8 million decrease in chargeback expense was due
to volume declines as well as changes in product and customer mix compared to prior year. Rebates, administrative fees and other expenses for the year ended
December 31, 2019 were $241.5 million, or 14.4% of gross sales, compared to $297.8 million, or 15.8% for year ended December 31, 2018. The $56.3
million decrease in rebates, administrative fees and other expenses was primarily due to volume declines and lower failure to supply penalties. The product
returns expense for the year ended December 31, 2019 was $30.7 million, or 1.8% of gross sales, compared to $20.2 million, or 1.1% of gross sales, for year
ended December 31, 2018. The increase in product returns for the year ended December 31, 2019, as compared to the prior year, was primarily due to
unfavorable outcome on disputed returns claims. Discounts and allowances were $32.6 million or 1.9% of gross sales for the year ended December 31, 2019,
compared to $36.9 million, or 2.0% of gross sales for the year ended December 31, 2018. Advertisement and promotion expenses were $8.8 million or 0.5%
of gross sales for the year ended December 31, 2019, compared to $8.9 million, or 0.5% of gross sales for the year ended December 31, 2018.

    Gross profit for the year ended December 31, 2019 was $252.7 million, or 37.0% of revenue, compared to $246.0 million, or 35.4% of revenue, for the
year ended December 31, 2018. The increase in the gross profit percentage was principally due to favorable price partially offset by unfavorable product mix
and increased costs associated with FDA compliance related improvement activities.

     Total operating expenses were $440.8 million for the year ended December 31, 2019, a decrease of $193.6 million, or 30.5%, from the comparative prior
year period amount of $634.4 million. The $193.6 million decrease was primarily driven by the following offsetting items: decreases of $201.6 million, $13.7
million, $9.8 million and $5.8 million in impairment of intangibles, amortization of intangibles, research and development expenses (“R&D”), and selling,
general and administrative (“SG&A”), respectively and increases of $21.4 million and $16.0 million in litigation rulings, settlements and contingencies and
goodwill impairments. The following is a discussion of the main drivers of the decrease:

         Impairments of intangible assets were $29.5 million in 2019, a decrease of $201.6 million or 87.2% over the prior year amount of $231.1 million.
    During the year ended December 31, 2019, the Company recorded Intangible assets impairment expense of $29.3 million on four product licensing rights
    and $0.2 million on one IPR&D project, compared to $91.6 million on twenty-five product licensing rights and other intangibles and $139.5 million on
    eighteen IPR&D projects during the comparative prior year period. All but one of our remaining IPR&D assets were fully impaired in 2018 as a result of
    anticipated market conditions upon launch resulting in lower expected market share and lower average selling price, which reduced the viability for
    future development.

        Amortization of intangible assets were $39.8 million in 2019, a decrease of $13.7 million, or 25.6% over the prior year amount of $53.5 million. The
    primary driver of the $13.7 million decrease was a lower intangible asset base in 2019 compared to 2018 as a result of impairments.

        R&D expenses were $37.5 million in 2019, a decrease of $9.8 million, or 20.7% over the prior year amount of $47.3 million. The $9.8 million
    decrease was mainly driven by a reduction in project expenses.

                                                                             35
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 36 of 168 PageID #: 2737

         SG&A expenses were $273.9 million in 2019, a decrease of $5.8 million, or 2.1%, over the prior year expenses of $279.7 million. The major drivers
    of the $5.8 million decrease were $30.0 million reduction in legal expenses related to the Delaware Action and Securities Class Action Litigation (each as
    defined below), $16.4 million reduction in expenses related to the data integrity assessment projects and $11.9 million reduction in marketing and
    advertising expenses related to the TheraTears® direct-to-consumer (“DTC”) advertising campaign, which were partially offset by increases of $37.7
    million and $16.4 million related to the India plant assets impairments and legal and financial advisory fees, respectively.

         Litigation rulings and settlements were $44.2 million in 2019, an increase of $21.4 million, from the comparative prior year period amount of $22.8
    million. The primary drivers of the $21.4 million increase were $43.0 million in shareholder litigation reserve during 2019 partially offset by charges of
    $21.8 million related other legal matters in 2018 that did not repeat in 2019.

       Goodwill Impairments were $16.0 million in 2019, as a result of the Company's decision to explore strategic alternatives to exit the India
    manufacturing facility.

     Non-operating expenses were $99.7 million in 2019, an increase of $49.9 million, or 100.2%, over the prior year expenses of $49.8 million. The $49.9
million increase was primarily driven by $26.3 million increase in amortization of deferred financing costs related to the amortization of the Original
Standstill Agreement and First Amended Standstill Agreement fees and the remaining unamortized Term Loan fees during 2019, and $23.5 million increase
in interest expense due to higher interest rates associated with the Original Standstill Agreement and First Amended Standstill Agreement and other increases
in the interest rates in 2019.

     During the year ended December 31, 2019, the Company recorded an income tax benefit of $61.0 million on (loss) before income taxes of $287.8
million, which principally relates to the $63.5 million reserve release for an uncertain tax position as a result of the IRS acceptance of a method change,
including related penalties and interest and a release of tax liability due to expiring federal and state statutes of limitation. During the year ended December
31, 2018, the Company recorded income tax benefit of $36.3 million on (loss) before income taxes of $438.2 million.

     The Company reported a net loss of $226.8 million for the year ended December 31, 2019, or 33.2% of net revenue, compared to a net loss of $401.9
million, for the year ended December 31, 2018 or 57.9% of net revenue.

COMPARISON OF YEARS ENDED DECEMBER 31, 2018 AND 2017

     Net revenue was $694.0 million for the year ended December 31, 2018, representing a decrease of $147.0 million, or 17.5%, as compared to net revenue
of $841.0 million for the year ended December 31, 2017. The decrease in net revenue in the period was primarily due to $157.4 million decline in organic
revenue that was partially offset by $14.8 million of new product revenue. The $157.4 million decline in organic revenue was due to approximately $117.1
million, or 14.2%, and $40.4 million, or 4.9% in volume and price declines, respectively. The organic revenue decline was principally due to the effect of
competition on Ephedrine Sulfate Injection, Nembutal, Lidocaine Ointment and Clobetasol Cream. In addition, the Company experienced lower net revenue
as a result of supply shortfalls from extended planned shutdowns at our Decatur and Somerset manufacturing facilities during the year. While the Company
received eight new-to-Akorn ANDA product approvals and launched or relaunched four new products during 2018, it was unable to offset the overall net
revenue decline through new product launches or new business opportunities.

    The Prescription Pharmaceuticals segment revenues of $620.7 million for the year ended December 31, 2018 represented a decrease of $151.8 million, or
19.7%, as compared to revenues of $772.5 million for year ended December 31, 2017.

   The Consumer Health segment revenues of $73.3 million for the year ended December 31, 2018 represented an increase of $4.8 million, or 7.0%, as
compared to revenues of $68.5 million for year ended December 31, 2017.

     The net revenue for the year ended December 31, 2018 of $694.0 million was net of adjustments totaling $1,193.8 million for chargebacks, rebates,
administrative fees and others, product returns, discounts and allowances and advertising, promotions and other. Chargeback expenses for 2018 were $830.0
million, or 44.0% of gross sales, compared to $953.3 million, or 40.5% of gross sales, in 2017. The $123.3 million decrease in chargeback expense was due
to lower gross sales in the current year as compared to prior year. Rebates, administrative fees and other expenses for the year ended December 31, 2018
were $297.8 million, or 15.8% of gross sales, compared to $476.6 million, or 20.3% for year ended December 31, 2017. The $178.8 million decrease in
rebates, administrative fees and other expenses was primarily due to volume declines as well as product mix and customer mix. Our product returns provision
for the year ended December 31, 2018 was $20.2 million, or 1.1% of gross sales,

                                                                                36
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 37 of 168 PageID #: 2738
compared to $26.9 million, or 1.1% of gross sales, for year ended December 31, 2017. Discounts and allowances were $36.9 million or 2.0% of gross sales
for the year ended December 31, 2018, compared to $45.3 million, or 1.9% of gross sales for the year ended December 31, 2017. Advertisement and
promotion expenses were $8.9 million or 0.5% of gross sales for the year ended December 31, 2018, compared to $7.9 million, or 0.3% of gross sales for the
year ended December 31, 2017.

     Gross profit for the year ended December 31, 2018 was $246.0 million, or 35.4% of revenue, compared to $432.2 million, or 51.4% of revenue, for the
year ended December 31, 2017. The decline in the gross profit percentage was principally due to unfavorable product mix shifts primarily driven by the
effect of competition on Ephedrine Sulfate Injection and Nembutal Injection, unfavorable variances due to decreased production resulting from extended
planned shutdowns at our Decatur and Somerset manufacturing facilities, as well as increased operating costs associated with FDA compliance related
improvement activities.

     Total operating expenses were $634.4 million in the year ended December 31, 2018, an increase of $179.4 million, or 39.4%, from the comparative prior
year period amount of $455.1 million. The $179.4 million increase was primarily driven by respective increases, $103.0 million, $63.3 million and $18.8
million in Impairment of intangible assets, Selling, general and administrative (“SG&A”) expenses and Litigation rulings and settlement expenses that were
partially offset by a decrease of $8.0 million in Amortization of intangibles. The following is a discussion of the main drivers of the increase:

         Impairments of intangible assets were $231.1 million in 2018, an increase of $103.0 million or 80.4% over the prior year amount of $128.1 million.
    The $103.0 million increase was primarily as a result of anticipated market conditions upon launch resulting in lower expected market share and lower
    average selling price, which reduced the viability for future development. As a result, the cost to get these products to market outweighed the benefits
    resulting in increased IPR&D impairments of $114.9 million that was partially offset by a decrease in Product licensing rights impairments of $11.9
    million.

         SG&A expenses were $279.6 million in 2018, an increase of $63.3 million, or 29.3%, over the prior year expenses of $216.3 million. The primary
    drivers of the $63.3 million increase were $36.0 million legal expenses attributed to the Delaware Action and $27.9 million expenses related to the data
    integrity assessment projects, $6.2 million severance packages for the former executives and $6.1 million of fixed assets impairments. These were
    partially offset by a decrease of $18.3 million in restatement related expenses.

         Litigation rulings and settlements were $22.8 million in 2018, an increase of $18.8 million, from the comparative prior year period amount of $4.0
    million. The primary drivers of the $18.8 million increase were $10.5 million related to an intermediate appellate decision for damages in a product
    liability case, $5.0 million related to a legal settlement accrual, and $3.8 million for an adverse arbitration decision related to a contract dispute in the
    third quarter of 2018.

     Non-operating expenses were $49.8 million in 2018, an increase of $13.5 million, or 37.2%, over the prior year expenses of $36.3 million. The $13.5
million increase was primarily driven by $11.4 million increase in interest expense related to higher interest rates in 2018 compared to the prior year in 2017,
and $3.0 million income attributed to receipt and subsequent sale of the Nicox securities that the Company received as a milestone payment in the second
quarter of 2017.

     Income tax benefit was $36.3 million based on an effective tax provision rate of approximately 8.3% in 2018, compared to an income tax benefit of $34.6
million in 2017 based on an effective tax provision rate of approximately 58.5%. The change in the tax rate experienced by the company was driven
principally by a full valuation allowance of $60.6 million recorded against US, India, and Switzerland deferred tax assets and shortfalls and forfeitures related
to stock compensation. A $3.0 million benefit also resulted from the re-measurement of U.S. deferred tax assets and liabilities at the lower enacted corporate
tax rate included in the Tax Cuts and Jobs Act (the “Tax Act”). In the absence of the changes in the Tax Act, our tax benefit for 2018 would have been $33.2
million, with an effective tax provision rate of approximately 7.6%. The Company’s foreign subsidiaries do not have accumulated earnings that they can
distribute; therefore, the provisions of the Tax Act that related to the repatriation of foreign earnings are not applicable to the Company at December 31, 2018.
The benefit resulting from the re-measurement of U.S. deferred tax assets and liabilities was partially offset by an accrual of $15.7 million of penalties and
interest in 2017 and an additional accrual of $7.9 million of penalties and interest in 2018 that could result from adverse results of income tax examinations.
Absent the effects of both the reduction in our deferred tax liability and the accrual of the penalties and interest, the income tax rate would have been
approximately 9.4%.

     The Company reported a net loss of $401.9 million for the year ended December 31, 2018, or 57.9% of net revenue, compared to net loss of $24.6
million, for the year ended December 31, 2017 or 2.9% of net revenue.


                                                                                37
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 38 of 168 PageID #: 2739
FINANCIAL CONDITION AND LIQUIDITY

Overview

     As discussed elsewhere in this Annual Report on Form 10-K, the continuation of our business is dependent upon our ability to comply with the Second
Amended Standstill Agreement and the Term Loan Agreement and conduct a successful Sale Process. These factors, together with the Company's recurring
losses from operations and net capital deficiency, create substantial doubt about the Company’s ability to continue as a going concern.

    We require certain capital resources in order to operate our business. Our primary sources of liquidity have historically been cash generated from
operations and borrowings under our Term Loans. On July 16, 2019, the A&R Credit Agreement governing our asset-based revolving credit facility expired
pursuant to its terms, and accordingly no longer provides a source of liquidity.

     Historically, our principal liquidity requirements have been to maintain and expand our business, pay principal and interest obligations on our Term
Loans and other expenses, and for capital expenditures to upgrade, expand and improve our manufacturing facilities. Our future capital expenditures may
include substantial projects undertaken to upgrade, expand and improve our manufacturing facilities in the United States and Switzerland. Our cash
obligations include the principal and interest payments due on our Term Loans (as described throughout this report). More recently, our liquidity requirements
also include expenses related to FDA compliance related enhancements, legal and financial advisory fees under the Standstill Agreement, and the Delaware
Action and other litigation matters.

    Our Term Loans are scheduled to mature on April 16, 2021. However, pursuant to the terms of the Second Amended Standstill Agreement described
below, the continuation of our business is dependent upon our ability to comply with the Second Amended Standstill Agreement and the Term Loan
Agreement and conduct the Sale Process.

Cash and Cash Flows

    Cash and Cash Equivalents

    As of December 31, 2019, we had cash and cash equivalents of $144.8 million, which is $80.1 million lower than our cash and cash equivalents balance
of $224.9 million as of December 31, 2018. This decrease in 2019 cash and cash equivalents was driven by operating cash outflows of $36.9 million,
investing cash outflows of $30.4 million and financing cash outflows of $12.9 million. Our net working capital was ($505.5) million at December 31, 2019,
compared to $413.0 million at December 31, 2018, a decrease of $918.5 million primarily driven by the reclassification of $843.3 million of debt from long
term to current as a result of the Original Standstill Agreement.

    Operating Cash Flows

     During 2019, net cash used in operating activities was $36.9 million. This negative operating cash flow was primarily driven by costs related to FDA
compliance-related activities, accelerated annual and retention bonuses, data integrity assessments and legal and financial advisory fees. During 2018, net
cash used in operating activities was $68.9 million. This negative operating cash flow was primarily driven by costs related to the Delaware action and data
integrity investigations & assessment. During 2017, net cash generated in operating activities was $247.6 million. This positive operating cash flow was
primarily driven by positive net working capital.

    Investing Cash Flows

     During 2019, 2018 and 2017, we used approximately $30.4 million, $69.1 million and $90.6 million, respectively, of cash to acquire property, plant and
equipment. The sequential reduction in cash used in investing activities since 2017, is primarily due to a significant sequential reduction in capital spending
related to our efforts to comply with the Federal Drug Supply Chain Security Act (“DSCSA”). Additionally, for 2019, the Company's decision to explore
strategic alternatives to exit the India manufacturing facility resulted in relatively lower cash used in investing activities compared to prior years.

    Financing Cash Flows

    During 2019, cash used in financing activities was $12.9 million of which $12.3 million was related to debt financing costs. During 2018, cash used in
financing activities was $5.0 million of which $4.8 million was related to payments of

                                                                               38
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 39 of 168 PageID #: 2740
contingent acquisition liabilities. During 2017, we generated cash from financing activities of $7.6 million which was related to net proceeds from exercise of
stock options.

Other Liquidity Considerations

    Term Loans and Second Amended Standstill Agreement

    We require certain capital resources in order to operate our business and our limited liquidity could materially and adversely affect our business
operations. During 2019, the Company incurred significant costs related to consultants assisting with cGMP improvements and our future capital
expenditures may include substantial projects undertaken to upgrade, expand and improve our manufacturing facilities in the United States and Switzerland.
Our cash obligations include the principal and interest payments due on our Term Loans (as described throughout this report). Also, costs related to ongoing
legal matters may be significant (see Note 19 - “Legal Proceedings” for further details).

     For the year ended and as of December 31, 2019, we had a net loss of $226.8 million and negative net working capital of $505.5 million. As of
December 31, 2019, we also have remaining principal balance of $852.0 million under the Term Loans. As described in greater detail below, the extension of
the Standstill Period that prohibits the Administrative Agent and the Lenders from exercising their default-related rights and remedies with respect to
specified events of default under the Term Loan Agreement will expire on the earliest of the delivery of a notice of termination of the Standstill Period by the
Standstill Lenders upon the occurrence of (i) a default under the Term Loan Agreement, or (ii) a breach of, or non-compliance with certain provisions of the
Second Amended Standstill Agreement. The continuation of our business is dependent upon our ability to comply with the terms and conditions under the
Second Amended Standstill Agreement described below.

     On May 6, 2019, the Company and an ad hoc group of Lenders (the “Ad Hoc Group”) and certain other Lenders (together with the Ad Hoc Group, the
“Standstill Lenders”) entered into the Original Standstill Agreement to the Company’s Term Loan Agreement, among the Company and certain of its
subsidiaries (collectively, the “Loan Parties”), the Lenders and the Administrative Agent. Pursuant to the terms of the Original Standstill Agreement, the
Company was required to enter into a Comprehensive Amendment. If the Company did not enter into the Comprehensive Amendment by December 13, 2019
or refinance or otherwise address the outstanding loans, an event of default would occur under the Term Loan Agreement. On December 15, 2019, the Loan
Parties entered into a First Amendment to Standstill Agreement and Second Amendment to Credit Agreement with certain Standstill Lenders, pursuant to
which the maximum duration of the “Standstill Period” was extended from December 13, 2019 to February 7, 2020.

     On February 12, 2020, the Loan Parties entered into the Comprehensive Amendment in the form of the Second Amended Standstill Agreement with
certain Standstill Lenders. Pursuant to the terms of the Second Amended Standstill Agreement, the duration of the “Standstill Period” was extended from
February 7, 2020 until the earliest of the delivery of a notice of termination of the Standstill Period by the Standstill Lenders upon the occurrence of (i) a
default under the loan agreement, or (ii) a breach of, or non-compliance with certain provisions of the Second Amended Standstill Agreement (the “Standstill
Event of Default”) described below. Capitalized terms used but not defined in this section have the meanings given to them in the Second Amended Standstill
Agreement or the Term Loan Agreement, as applicable.

    The Second Amended Standstill Agreement provides that, for the duration of the Extended Standstill Period, among other matters, neither the
Administrative Agent nor the Lenders may (i) declare any Event of Default or (ii) otherwise seek to exercise any rights or remedies, in each case of clauses (i)
and (ii) above, to the extent directly relating to any alleged Event of Default arising from any alleged breach of any of the covenants contained in Sections
5.01, 5.02, 5.03, 5.06 or 5.07 of the Term Loan Agreement (the “Specified Covenants”), to the extent the facts and circumstances giving rise to any such
breach have been (x) publicly disclosed by the Company or (y) disclosed in writing by the Company to private side Lenders or certain advisors to the Ad Hoc
Group (collectively, the “Specified Matters”).

    The Second Amended Standstill Agreement provides, among other matters, that:

    •     during the Extended Standstill Period:
             ◦ the Company must deliver certain financial and other information to the Lenders or their advisors, including without limitation, monthly
                  financial statements with agreed upon adjustment, monthly operational statistics broken down by facility, pipeline reporting, 13-week cash
                  flow forecasts, weekly variance reports, certain valuation reports, weekly status updates with respect to the Sale Process (as defined below)
                  and certain regulatory information, and participate in various update calls with the Lenders and their advisors (the “Affirmative Covenants
                  and Milestones”); and

                                                                               39
      Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 40 of 168 PageID #: 2741
        ◦     the Company and its subsidiaries are restricted, among other matters, from (i) consummating certain asset sales and investments, (ii)
              making certain restricted payments, (iii) engaging in sale and leaseback transactions, (iv) incurring certain liens and indebtedness, (v)
              reinvesting any proceeds received from certain asset sales and (vi) without the consent of the Required Lenders at such time, (A)
              designating any Restricted Subsidiary as an Unrestricted Subsidiary, or otherwise creating or forming any Unrestricted Subsidiary, (B)
              transferring any assets of the Company or any of its Restricted Subsidiaries to any Unrestricted Subsidiary, except as otherwise permitted
              under the Term Loan Agreement (after giving effect to the Second Amended Standstill Agreement), and/or (C) releasing any existing Loan
              Guarantors or security interest granted under the Term Loan Agreement outside of the ordinary course of business (collectively, the
              “Negative Covenants”);
•   the Company will market and conduct a sale process for substantially all of its assets in accordance with the milestones set forth in the Second
    Amended Standstill Agreement (the “Sale Process”), which milestones will depend upon whether the bids submitted and then in effect in connection
    with the Sale Process are sufficient to pay all obligations under the Term Loan Agreement;
•   the Sale Process will be consummated on either an out-of-court or in-court basis (potentially through the filing of Chapter 11 cases under the U.S.
    Bankruptcy Code in order to effectuate the Sale Process);
•   if at any time during the Sale Process, no third party bids exist that are sufficient to pay all obligations under the Loan Agreement (taking into
    account available cash) there shall be an immediate Event of Default under the Term Loan Agreement (a “Toggle Event”);
•   the milestones with respect to the Sale Process include:
          ◦ subject to the alternative milestones described below upon the occurrence of a Toggle Event:
              ▪ on or before March 27, 2020, binding bids in connection with the Sale Process shall be due;
              ▪ on or before April 5, 2020, the Company shall select a stalking horse bidder and commence the Chapter 11 cases to effectuate the Sale
                    Process; and
              ▪ thereafter, certain additional milestones shall be applicable during the Chapter 11 cases;
          ◦ upon the occurrence of a Toggle Event, the following alternative milestones will apply:
              ▪ on or before twenty-six (26) days after a Toggle Event, the Company and the Ad Hoc Group Advisors shall reach an agreement in
                    principle with respect to a restructuring support agreement (“RSA”) (such agreement not to be unreasonably withheld, conditioned or
                    delayed);
              ▪ on or before thirty (30) days after a Toggle Event, the Company shall commence the Chapter 11 cases to consummate either (A) a sale
                    transaction pursuant with the Lenders serving as a stalking horse, and entering into a stalking horse asset purchase agreement (the
                    “Credit Bid APA”) in order to exercise their rights to credit bid under the Loan Documents or (B) a transaction backstopped by an
                    executed RSA; and
              ▪ thereafter, certain additional milestones shall be applicable during the Chapter 11 cases;
•   To the extent either (i) a Toggle Event exists or (ii) the Company commences the Chapter 11 cases without a stalking horse asset purchase agreement
    with a bid sufficient to pay all obligations under the Term Loan Agreement (taking into account available cash in the case of cash fee, debt free bids),
    the Company shall prepay, on a ratable basis, within five (5) days prior to the commencement of the Chapter 11 cases all outstanding Loans under
    the Term Loan Agreement in an amount that, after giving effect to such prepayment, leaves the Company’s pro forma cash balance at an amount not
    to exceed $87.5 million.
•   the following exit payments will be paid in cash to each Lender on a pro rata basis in connection with repayment of the Loans under the Term Loan
    Agreement:
          ◦ if the Sale Process is approved by the Bankruptcy Court on or prior to July 15, 2020, then:
              ▪ if the Sale Process is consummated on or prior to July 15, 2020, 0.50% of the aggregate principal amount of the Loans of such Lender
                    then outstanding (i.e., 50 basis points); or
              ▪ if the Sale Process is consummated after July 15, 2020, 0.75% of the aggregate principal amount of the Loans of such Lender then
                    outstanding (i.e., 75 basis points); and
          ◦ if the Sale Process is not approved by the Bankruptcy Court on or prior to July 15, 2020, then:
              ▪ if the Sale Process is consummated on or prior to August 15, 2020, 1.00% of the aggregate principal amount of the Loans of such
                    Lender then outstanding (i.e., 100 basis points); or
              ▪ if the Sale Process is consummated after August 15, 2020, 2.00% of the aggregate principal amount of the Loans of such Lender then
                    outstanding (i.e., 200 basis points);
          ◦ upon the earlier to occur of (i) entry into the RSA, (ii) entry into the Credit Bid APA, and one day prior to the Company commencing the
              Chapter 11 Cases without a Stalking Horse APA, 2.50% of the aggregate principal amount of the Loans of such Lender then outstanding
              (i.e., 250 basis points);
•   if at any time during the Sale Process no third-party bids exist which are sufficient to pay all obligations (net of available cash), then from the
    occurrence of such date until the date of a Standstill Event of Default, the interest margin payable in cash shall be further increased by 2.5% to
    LIBOR plus 12.50%.


                                                                          40
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 41 of 168 PageID #: 2742
     Subject to a five business day cure period (the “Cure Period”), the Company’s failure to comply with the Affirmative Covenants and Milestones (other
than perfection of the Lenders’ security interests (the “Excluded Milestones”)) during the Standstill Period would permit the Required Lenders to terminate
the Standstill Period and exercise any rights and remedies under the Term Loan Agreement with respect to the Specified Matters or a Standstill Event of
Default. The Company’s failure to comply with the Negative Covenants and Excluded Milestones during the Standstill Period would permit the Required
Lenders to terminate the Standstill Agreement and constitute an immediate Event of Default under the Term Loan Agreement. The Company’s failure to
comply with any Affirmative Covenants and Milestones (subject to the Cure Period), the Excluded Milestones, Negative Covenants or other covenants in the
Second Amended Standstill Agreement would also result in a further increase of the interest margins payable with respect to outstanding Loans by 0.50%,
payable in kind.

     In addition, the Company agrees (1) not to make any payments in respect of judgments or settlements of certain ongoing litigation matters without the
prior written consent of the Required Lenders and (2) to make payment of fees and expenses to the advisors of Ad Hoc Group (collectively, the “Other
Covenants”). The failure to comply with any of the Other Covenants would constitute an immediate Event of Default under the Term Loan Agreement.

     If an Event of Default occurs, the Lenders may accelerate the obligations under the Term Loan Agreement, foreclose upon the collateral securing the debt
and exercise other rights and remedies. If the Lenders take this action, the Company may not be able to repay the obligations under the Term Loan
Agreement. If the Company does not have sufficient funds on hand to pay its debt when due, it may be required to seek Chapter 11 protection, refinance the
debt, incur additional debt, sell assets, sell additional securities, and/or consummate the Sale Process. There can be no assurance that the Company will be
able to consummate any of these transactions on commercially reasonable terms or at all. The failure to repay or refinance the obligations under the Term
Loan Agreement when due and the uncertainties relating to the Company’s outstanding litigation may have a material adverse impact on the Company’s
business, financial condition and results of operations.

     Please see “Financial Condition and Liquidity-Other Liquidity Considerations” and “Risk Factors” - “There is no assurance that we will be able to
comply with the covenants in the Second Amended Standstill Agreement and Term Loan Agreement or successfully execute the Sale Process contemplated
thereby, creating substantial doubt about our ability to continue as a going concern.” and - “Our limited liquidity could materially and adversely affect our
business operations”. Refer to Note 21 - “Subsequent Events” for further details on our Term Loans and Second Amended Standstill Agreement.

CONTRACTUAL OBLIGATIONS

     In order to support the continued increase in the number of relevant and marketable pharmaceutical products that we market and sell, we will from time
to time partner with outside firms for the development of selected products. These development agreements frequently call for the payment of “milestone
payments” as various steps in the process are completed in relation to product development and submission to the FDA for approval. The dollar amount of
these payments is generally fixed contractually, assuming that the required milestones are achieved; however, the timing of such payments is contingent based
on a variety of factors and is therefore subject to change. The amounts disclosed in the below table under the caption “Strategic partners (Milestones) -
contingent payments” represents our best estimate of the amount and expected timing of the “milestone payments” and other fees we expect to pay to outside
development partners based on our current contractual agreements with them. These milestone payments are accrued as liabilities on our balance sheets once
the milestones have been achieved.

     As more fully described under Item 2 - “Properties”, we currently lease the facilities that we occupy in Gurnee, Illinois, Lake Forest, Illinois and Vernon
Hills, Illinois, as well as in Ann Arbor, Michigan, Somerset, New Jersey, Cranbury, New Jersey and India. We also lease various pieces of office equipment
at these facilities, as well as at our manufacturing facilities in Decatur, Illinois and Amityville, New York. Our remaining obligations under these leases are
summarized in the table below.


                                                                               41
             Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 42 of 168 PageID #: 2743
    The following table details our future contractual obligations as of December 31, 2019 (in thousands):

                                                                                                                                                       2025 and
Description                                 Total              2020              2021             2022              2023              2024              beyond
Principal amount of Term Loans
due in 2021 (1)                        $     851,957     $     851,957     $            —    $           —     $           —     $           —     $           —
Interest Payable – 11.8% Term
  Loans (1)                                     7,979             7,979                 —                —                 —                 —                 —
Estimated future pension benefit
  payments (2)                                16,139              1,866             1,487             1,514             1,455            1,563             8,254
Inventory purchase commitments                  7,320             3,922             1,440                280               280               280           1,118
Leases (3)                                    36,655              4,596             4,775             4,520             3,862            3,557            15,345
Strategic partners (Milestones) –
  contingent payments (4)                       1,697             1,151                 46               250               250               —                 —
  Total:                               $     921,747     $     871,471     $        7,748    $        6,564    $        5,847    $       5,400     $      24,717

     (1) Pursuant to the terms of the First Amended Standstill Agreement, the Company was required to enter into a Comprehensive Amendment to the Term
         Loan Agreements satisfactory in form and substance to the Lenders by February 7, 2020. On February 12, 2020, the Company and certain of its
         subsidiaries entered into the Second Amended Standstill Agreement. Pursuant to the terms of the Second Amended Standstill Agreement, the
         duration of the “Standstill Period” was extended from February 7, 2020 until the earliest of (i) the delivery of a notice of termination of the Standstill
         Period by the Standstill Lenders upon the occurrence of a default under the Term Loan Agreement, or (ii) a breach of, or non-compliance with
         certain provisions of the Second Amended Standstill Agreement. Pursuant to the Second Amended Standstill Agreement, we will market and
         conduct the Sale Process for substantially all of the Company’s assets. The Sale Process will be conducted in accordance with certain milestones,
         which will depend upon whether the bids submitted and then in effect in connection with the Sale Process are sufficient to pay all obligations under
         the Term Loan Agreement. See Item 7 - “Management's Discussion and Analysis of Financial Condition and Results of Operations” and “Risk
         Factors” - “There is no assurance that we will be able to comply with the covenants in the Second Amended Standstill Agreement and Term Loan
         Agreement or successfully execute the Sale Process contemplated thereby, creating substantial doubt about our ability to continue as a going
         concern. ” and - “Our limited liquidity could materially and adversely affect our business operations.” for more information on the Second Amended
         Standstill Agreement, the Sale Process, and the risks related thereto. Refer to Note 7 - “Financing Arrangements” for further detail of our debt
         obligations as of and for the year ended December 31, 2019.

     (2) The $8.3 million in the 2025 and beyond column represents estimated future pension benefit payments from 2025 through 2029 only.

     (3) Includes approximately $11.4 million of reasonably assured renewal option payments.

     (4) The strategic partner payments include our best estimates regarding if and when various contingencies and market opportunities will occur in 2020
         and beyond.

OFF BALANCE SHEET ARRANGEMENTS

    We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition,
changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our
shareholders.

CRITICAL ACCOUNTING POLICIES

   Our significant accounting policies and critical accounting estimates are described in Note 2 - “Summary of significant accounting policies” to the
Consolidated Financial Statements and are herein incorporated by reference.

RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS


                                                                               42
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 43 of 168 PageID #: 2744
    Recently issued accounting pronouncements which may have an effect on the Company are described in Note 15 - “Recently issued and adopted
accounting pronouncements” to the Consolidated Financial Statements and are herein incorporated by reference.

RECENTLY ADOPTED ACCOUNTING PRONOUNCEMENTS

    Recently adopted accounting pronouncements which have had an effect on the Company are described in Note 15 - “Recently issued and adopted
accounting pronouncements” to the Consolidated Financial Statements and are herein incorporated by reference.

Item 7A. Quantitative and Qualitative Disclosures about Market Risk

    As of December 31, 2019, our principal debt obligations included the Term Loans with outstanding debt of $852.0 million.

     As of the date of the filing of this Form 10-K until (but excluding) the date of a Standstill Event of Default, our spread will be (i) 9.00% per annum for
any ABR Loan, and (ii) 10.00% per annum for any Eurodollar Loan irrespective of Ratings Level on such date; provided that 0.75% (i.e., 75 basis points) of
such Applicable Rate shall be payable in kind by capitalizing and adding such amount to the outstanding principal balance of the Loans on the applicable
Interest Payment Date.

    Our Swiss subsidiary, Akorn AG, operates a manufacturing facility in Hettlingen, Switzerland. Accordingly, we are subject to foreign exchange risk
based on changes in the exchange rate between U.S. dollars and Swiss Francs.

    Our financial instruments include cash and cash equivalents, accounts receivable and accounts payable. The fair values of cash and cash equivalents,
accounts receivable and accounts payable approximate book value because of the short maturity of these instruments.

    At December 31, 2019, the majority of our cash and cash equivalents balance of $144.8 million was invested in overnight instruments, the interest rates
of which may change daily.

Item 8. Financial Statements and Supplementary Data.

    The following financial statements are included in Item 8 of this Form 10-K.

INDEX:

Reports of Independent Registered Public Accounting Firm
Consolidated Balance Sheets as of December 31, 2019 and 2018
Consolidated Statements of Comprehensive (Loss) for the years ended December 31, 2019, 2018 and 2017
Consolidated Statements of Shareholders’ Equity for the years ended December 31, 2019, 2018 and 2017
Consolidated Statements of Cash Flows for the years ended December 31, 2019, 2018 and 2017
Notes to Consolidated Financial Statements

                                                                               43
           Case 1:20-cv-01254-MN
Report of Independent                        Document
                      Registered Public Accounting Firm              5-53 Filed 10/02/20 Page 44 of 168 PageID #: 2745

Shareholders and Board of Directors
Akorn, Inc.
Lake Forest, Illinois

Opinion on the Consolidated Financial Statements

     We have audited the accompanying consolidated balance sheets of Akorn Inc. (the “Company”) as of December 31, 2019 and 2018, the related
consolidated statements of comprehensive (loss), shareholders’ equity, and cash flows for each of the three years in the period ended December 31, 2019, and
the related notes (collectively referred to as the “consolidated financial statements”). In our opinion, the consolidated financial statements present fairly, in all
material respects, the financial position of the Company at December 31, 2019 and 2018, and the results of its operations and its cash flows for each of the
three years in the period ended December 31, 2019, in conformity with accounting principles generally accepted in the United States of America.

     We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States) (“PCAOB”), the Company's
internal control over financial reporting as of December 31, 2019, based on criteria established in Internal Control - Integrated Framework (2013) issued by
the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and our report dated February 26, 2020 expressed an unqualified
opinion thereon.

Going Concern Uncertainty

    The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in
Note 2 to the consolidated financial statements, the Company has suffered recurring losses from operations and has a net working capital deficiency that raise
substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The
consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty.

Change in Accounting Principle Related to Leases

     As discussed in Notes 2 and 9 to the consolidated financial statements, the Company changed the manner in which it accounts for leases in 2019 due to
the adoption of Accounting Standards Codification Topic 842 - Leases.

Basis for Opinion

    These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the
Company’s consolidated financial statements based on our audits. We are a public accounting firm registered with the PCAOB and are required to be
independent with respect to the Company in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and
Exchange Commission and the PCAOB.

    We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit to obtain
reasonable assurance about whether the consolidated financial statements are free of material misstatement, whether due to error or fraud.

     Our audits included performing procedures to assess the risks of material misstatement of the consolidated financial statements, whether due to error or
fraud, and performing procedures that respond to those risks. Such procedures included examining, on a test basis, evidence regarding the amounts and
disclosures in the consolidated financial statements. Our audits also included evaluating the accounting principles used and significant estimates made by
management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that our audits provide a reasonable basis for
our opinion.

/s/ BDO USA, LLP
We have served as the Company's auditor since 2016.
Chicago, Illinois
February 26, 2020


                                                                                 44
           Case 1:20-cv-01254-MN
Report of Independent                        Document
                      Registered Public Accounting Firm             5-53 Filed 10/02/20 Page 45 of 168 PageID #: 2746

Shareholders and Board of Directors
Akorn, Inc.
Lake Forest, Illinois

Opinion on Internal Control over Financial Reporting

     We have audited Akorn, Inc.’s (the “Company’s”) internal control over financial reporting as of December 31, 2019, based on criteria established in
Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO criteria”).
In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2019, based on the
COSO criteria.

    We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States) (“PCAOB”), the
consolidated balance sheets of the Company as of December 31, 2019 and 2018, the related consolidated statements of comprehensive loss, shareholders’
equity, and cash flows for each of the three years in the period ended December 31, 2019, and the related notes and our report dated February 26, 2020,
expressed an unqualified opinion thereon.

Basis for Opinion

     The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness
of internal control over financial reporting, included in the accompanying Item 9A, Management’s Report on Internal Control over Financial Reporting. Our
responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We are a public accounting firm
registered with the PCAOB and are required to be independent with respect to the Company in accordance with U.S. federal securities laws and the applicable
rules and regulations of the Securities and Exchange Commission and the PCAOB.

    We conducted our audit of internal control over financial reporting in accordance with the standards of the PCAOB. Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.
Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and
evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as
we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion.

Definition and Limitations of Internal Control over Financial Reporting

     A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control
over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly
reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being
made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements.

     Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation
of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of
compliance with the policies or procedures may deteriorate.

/s/ BDO USA, LLP
Chicago, Illinois
February 26, 2020

                                                                               45
            Case 1:20-cv-01254-MN Document 5-53  FiledINC.
                                              AKORN,    10/02/20 Page 46 of 168 PageID #: 2747
                                                                CONSOLIDATED BALANCE SHEETS
                                                                  (In Thousands, Except Share Data)

                                                                                                                                          December 31,
                                                                                                                                 2019                    2018
ASSETS
CURRENT ASSETS
 Cash and cash equivalents                                                                                                   $      144,804      $          224,868
 Trade accounts receivable, net                                                                                                     134,173                 153,126
 Inventories, net                                                                                                                   170,047                 173,645
 Prepaid expenses and other current assets                                                                                              31,023                  32,180
      TOTAL CURRENT ASSETS                                                                                                          480,047                 583,819
PROPERTY, PLANT AND EQUIPMENT, NET                                                                                                  295,533                 334,853
OTHER LONG-TERM ASSETS
 Goodwill                                                                                                                           267,923                 283,879
 Intangible assets, net                                                                                                             215,801                 284,976
 Right-of-use assets, net - Operating leases                                                                                            22,445                     —
 Other non-current assets                                                                                                                6,890                   7,730
      TOTAL OTHER LONG-TERM ASSETS                                                                                                  513,059                 576,585
      TOTAL ASSETS                                                                                                           $    1,288,639      $        1,495,257
LIABILITIES AND SHAREHOLDERS’ EQUITY
CURRENT LIABILITIES
 Trade accounts payable                                                                                                      $          44,958   $              39,570
 Accrued royalties                                                                                                                       5,956                   6,786
 Accrued compensation                                                                                                                   13,005                  19,745
 Current portion of long-term debt (net of deferred financing costs)                                                                843,328                        —
 Accrued administrative fees                                                                                                            31,725                  36,767
 Current portion of accrued legal fees and contingencies                                                                                23,673                  52,413
 Current portion of lease liability - Operating leases                                                                                   2,290                     —
 Accrued expenses and other liabilities                                                                                                 20,652                  15,542
      TOTAL CURRENT LIABILITIES                                                                                                     985,587                 170,823
LONG-TERM LIABILITIES
 Long-term debt (net of non-current deferred financing costs)                                                                              —                820,411
 Deferred tax liability                                                                                                                   225                     566
 Uncertain tax liabilities                                                                                                               2,633                  49,990
 Long-term lease liability - Operating leases                                                                                           22,021                     —
 Long-term portion of accrued legal fees and contingencies                                                                              33,000                     —
 Pension obligations and other liabilities                                                                                              10,881                   9,601
      TOTAL LONG-TERM LIABILITIES                                                                                                       68,760              880,568
      TOTAL LIABILITIES                                                                                                           1,054,347               1,051,391
SHAREHOLDERS’ EQUITY
 Preferred stock, $1 par value —5,000,000 shares authorized; no shares issued or outstanding at December 31, 2019 and 2018                 —                       —
 Common stock, no par value — 150,000,000 shares authorized; 126,145,832 and 125,492,373 shares issued and outstanding
 at December 31, 2019 and 2018                                                                                                      595,521                 574,553
 Accumulated deficit                                                                                                               (333,938)               (107,168)
 Accumulated other comprehensive (loss)                                                                                             (27,291)                (23,519)
      TOTAL SHAREHOLDERS’ EQUITY                                                                                                    234,292                 443,866
      TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY                                                                             $    1,288,639      $        1,495,257


                                                           See notes to the consolidated financial statements.

                                                                                   46
            Case 1:20-cv-01254-MN Document 5-53  FiledINC.
                                              AKORN,    10/02/20 Page 47 of 168 PageID #: 2748
                                               CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS)
                                                        (In Thousands, Except per Share Data)


                                                                                                                                 Year ended December 31,
                                                                                                                2019                      2018                 2017
REVENUES                                                                                                    $      682,429         $          694,018      $      841,045
Cost of sales (exclusive of amortization of intangibles, included within operating expenses below)                 429,723                    448,002             408,839
  GROSS PROFIT                                                                                                     252,706                    246,016             432,206
Selling, general and administrative expenses                                                                       273,871                    279,749             216,483
Research and development expenses                                                                                      37,500                    47,321               44,988
Amortization of intangibles                                                                                            39,765                    53,472               61,443
Impairment of goodwill                                                                                                 15,955                       —                    —
Impairment of intangible assets                                                                                        29,497                 231,086             128,127
Litigation rulings, settlements and contingencies                                                                      44,179                    22,814                4,049
  TOTAL OPERATING EXPENSES                                                                                         440,767                    634,442             455,090
  OPERATING (LOSS)                                                                                                 (188,061)                 (388,426)            (22,884)
Amortization of deferred financing costs                                                                            (31,554)                     (5,216)              (5,216)
Interest expense, net                                                                                               (69,353)                  (45,900)            (38,070)
Other non-operating income, net                                                                                         1,190                     1,360                6,972
(LOSS) BEFORE INCOME TAXES                                                                                         (287,778)                 (438,182)            (59,198)
Income tax (benefit)                                                                                                (61,008)                  (36,273)            (34,648)
  NET (LOSS)                                                                                                $      (226,770)       $         (401,909)     $      (24,550)
NET (LOSS) PER COMMON SHARE:
     Net (Loss), basic and diluted                                                                          $           (1.80)     $              (3.21)   $           (0.20)
SHARES USED IN COMPUTING NET (LOSS) PER COMMON SHARE:
     WEIGHTED AVERAGE BASIC AND DILUTED                                                                            125,977                    125,383             124,790
COMPREHENSIVE (LOSS):
     Net (loss)                                                                                             $      (226,770)       $         (401,909)     $      (24,550)
     Unrealized holding (loss) gain on available-for-sale securities, net of tax of $1, $6 and ($157) for
      the years ended December 31, 2019, 2018 and 2017, respectively.                                                      (5)                      (21)                267
     Foreign currency translation (loss) gain for the years ended December 31, 2019, 2018 and 2017,
      respectively.                                                                                                      (667)                   (8,001)               6,150
     Pension liability adjustment (loss) gain, net of tax of $787, $389 and ($403) for the year ended
      December 31, 2019, 2018 and 2017, respectively.                                                                  (3,100)                   (1,529)               1,582
COMPREHENSIVE (LOSS)                                                                                        $      (230,542)       $         (411,460)     $      (16,551)


                                                             See notes to the consolidated financial statements.

                                                                                        47
           Case 1:20-cv-01254-MN Document 5-53  FiledINC.
                                             AKORN,    10/02/20 Page 48 of 168 PageID #: 2749
                                              CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY
                                               FOR THE YEARS ENDED DECEMBER 31, 2017, 2018 AND 2019
                                                                 (In Thousands)

                                                                                                                        Retained
                                                                                                                        Earnings          Other
                                                                                                                      (Accumulated     Compre-hensive
                                                                                      Common Stock                       Deficit)         (Loss)                Total
                                                                                 Shares              Amount             Amount             Amount              Amount
BALANCES AT DECEMBER 31, 2016                                                      124,390       $     521,860    $        319,291     $      (21,967)     $      819,184
 Consolidated net (loss)                                                                  —                   —             (24,550)                 —            (24,550)
 Exercise of stock options                                                                625            9,673                   —                   —              9,673
 Compensation and share issuances related to restricted stock awards                      138            7,736                   —                   —              7,736
 Stock-based compensation expense - stock options                                         —             13,282                   —                   —             13,282
 Foreign currency translation gain                                                        —                   —                  —             6,150                6,150
 Stock compensation plan withholdings
  for employee taxes                                                                      (62)          (2,079)                  —                   —             (2,079)
 Unrealized holding gain on available-for-sale securities                                 —                   —                  —                  267                 267
 Akorn AG pension liability adjustment gain                                               —                   —                  —             1,582                1,582
BALANCES AT DECEMBER 31, 2017                                                      125,091       $     550,472    $        294,741     $      (13,968)     $      831,245
 Consolidated net (loss)                                                                  —                   —            (401,909)                 —           (401,909)
 Exercise of stock options                                                                22              546                    —                   —                  546
 Employee stock purchase plan expense                                                     146            2,809                   —                   —              2,809
 Compensation and share issuances related to restricted stock awards                      288           11,673                   —                   —             11,673
 Stock-based compensation expense - stock options                                         —              9,830                   —                   —              9,830
 Foreign currency translation (loss)                                                      —                   —                  —             (8,001)             (8,001)
 Stock compensation plan withholdings
  for employee taxes                                                                      (55)            (777)                  —                   —                  (777)
 Unrealized holding (loss) on available-for-sale securities                               —                   —                  —                  (21)                 (21)
 Akorn AG pension liability adjustment (loss)                                             —                   —                  —             (1,529)             (1,529)
BALANCES AT DECEMBER 31, 2018                                                      125,492       $     574,553    $        (107,168)   $      (23,519)     $      443,866
 Consolidated net (loss)                                                                  —                   —            (226,770)                 —           (226,770)
 Exercise of stock options                                                                                                       —                   —                   —
 Employee stock purchase plan expense                                                                    1,273                   —                   —              1,273
 Compensation and share issuances related to restricted stock awards                      751           14,751                   —                   —             14,751
 Stock-based compensation expense - stock options                                         —              5,257                   —                   —              5,257
 Foreign currency translation (loss)                                                      —                   —                  —              (667)                   (667)
 Stock compensation plan withholdings
 for employee taxes                                                                       (97)            (313)                  —                   —                  (313)
 Unrealized holding (loss) on available-for-sale securities                               —                   —                  —                   (5)                  (5)
 Akorn AG pension liability adjustment (loss)                                             —                   —                  —             (3,100)             (3,100)
BALANCES AT DECEMBER 31, 2019                                                      126,146       $     595,521    $        (333,938)   $      (27,291)     $      234,292


                                                              See notes to the consolidated financial statements.

                                                                                      48
             Case 1:20-cv-01254-MN Document 5-53  FiledINC.
                                               AKORN,    10/02/20 Page 49 of 168 PageID #: 2750
                                                        CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                     (In Thousands)

                                                                                                                                Year ended December 31,
                                                                                                               2019                      2018                 2017
OPERATING ACTIVITIES:
Net (loss)                                                                                                 $     (226,770)        $         (401,909)     $      (24,550)
Adjustments to reconcile consolidated net (loss) to net cash (used in) provided by operating activities:
  Depreciation and amortization                                                                                       70,300                    82,805               85,173
  Impairment of intangible assets                                                                                     29,497                231,086              128,127
  Goodwill impairment                                                                                                 15,955                       —                    —
  Fixed asset impairment and other                                                                                    39,894                     6,135                  —
  Amortization of debt financing costs                                                                                31,554                     5,216                5,216
  Non-cash stock compensation expense                                                                                 21,281                    21,503               21,018
  Non-cash interest expense                                                                                            3,626                       —                    —
  Income from available-for-sale securities                                                                              —                         —                 (3,032)
  Deferred income taxes, net                                                                                            (339)                (37,396)           (115,249)
  Gain on sale of available-for-sale security                                                                            —                         —                   199
  Other                                                                                                                  (32)                     421                  (307)
  Changes in operating assets and liabilities:
     Trade accounts receivable, net                                                                                   18,879                 (11,627)            141,979
     Inventories, net                                                                                                  3,877                     9,694               (8,367)
     Prepaid expenses and other current assets                                                                        (1,075)                    3,847           (12,232)
     Other non-current assets                                                                                          1,229                    (3,120)              (3,519)
     Trade accounts payable                                                                                            5,490                    (5,002)              (9,223)
     Accrued legal fees and contingencies                                                                              4,260                    24,120               21,492
     Uncertain tax liabilities                                                                                    (47,357)                       9,690               38,999
     Accrued expenses and other liabilities                                                                           (7,188)                   (4,357)          (18,091)
NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES                                                               (36,919)                   (68,894)            247,633
INVESTING ACTIVITIES:
Proceeds from disposal of assets                                                                                        132                        30                 4,815
Payments for intangible assets                                                                                           (87)                      (50)                (200)
Purchases of property, plant and equipment                                                                        (30,447)                   (69,111)            (95,170)
NET CASH (USED IN) INVESTING ACTIVITIES                                                                           (30,402)                   (69,131)            (90,555)
FINANCING ACTIVITIES:
Proceeds from the exercise of stock options                                                                              —                        546                 9,320
Stock compensation plan withholdings for employee taxes                                                                 (313)                     (777)              (1,726)
Payments of contingent acquisition liabilities                                                                           —                      (4,793)                 —
Debt financing costs                                                                                              (12,263)                         —                    —
Lease Payments                                                                                                          (352)                      (14)                 —
NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES                                                               (12,928)                      (5,038)               7,594
Effect of changes in exchange rate changes on cash and cash equivalents                                                  62                     (1,032)               1,183
(DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS                                                                  (80,187)                  (144,095)            165,855
CASH, CASH EQUIVALENTS, AND RESTRICTED CASH AT BEGINNING OF YEAR                                                  225,794                   369,889              204,034
CASH, CASH EQUIVALENTS, AND RESTRICTED CASH AT END OF YEAR                                                 $      145,607         $         225,794       $      369,889


                                                            See notes to the consolidated financial statements.


                                                                                       49
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 50 of 168 PageID #: 2751
                                                                         AKORN, INC.

                                               NOTES TO CONSOLIDATED FINANCIAL STATEMENTS

Note 1 — Business and Basis of Presentation

     Business: Akorn, Inc., together with its wholly-owned subsidiaries (“Akorn,” the “Company,” “we,” “our” or “us”) is a specialty pharmaceutical
company that develops, manufactures and markets generic and branded prescription pharmaceuticals, branded as well as private-label over-the-counter
consumer health products and animal health pharmaceuticals. We are an industry leader in the development, manufacturing and marketing of specialized
generic pharmaceutical products in alternative dosage forms. We focus on difficult-to-manufacture sterile and non-sterile dosage forms including, but not
limited to, ophthalmics, injectables, oral liquids, otics, topicals, inhalants and nasal sprays.

     Akorn, Inc. is a Louisiana corporation founded in 1971 in Abita Springs, Louisiana. In 1997, we relocated our corporate headquarters to the
Chicago, Illinois area and currently maintain our principal corporate offices in Lake Forest, Illinois. We have pharmaceutical manufacturing facilities in
Decatur, Illinois; Somerset, New Jersey; Amityville, New York; Hettlingen, Switzerland; and Paonta Sahib, Himachal Pradesh, India. We operate a central
distribution warehouse in Gurnee, Illinois and additional distribution facilities in Amityville, New York and Decatur, Illinois. Our research and development
(“R&D”) centers are located in Vernon Hills, Illinois and Cranbury, New Jersey. We maintain other corporate offices in Ann Arbor, Michigan and New
Delhi, India.

    Certain prior-period amounts have been reclassified to conform to current-period presentation including selling, general and administrative expenses and
acquisition-related costs on the consolidated statements of comprehensive (loss).

Note 2 — Summary of Significant Accounting Policies

     Consolidation: The accompanying consolidated financial statements include the accounts of Akorn, Inc. and its wholly-owned domestic and foreign
subsidiaries. All inter-company transactions and balances have been eliminated in consolidation, and the financial statements of Akorn India Private Limited
(“AIPL”) and Akorn AG have been translated from Indian Rupees to U.S. dollars and Swiss Francs to U.S. dollars, respectively, based on the currency
translation rates in effect during the period or as of the date of consolidation, as applicable. The Company is not involved with variable interest entities.

    Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America
(“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent
assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results
could differ materially from those estimates.

     Significant estimates and assumptions for the Company relate to the allowances for chargebacks, rebates, product returns, coupons, promotions and
doubtful accounts, as well as the reserve for slow-moving and obsolete inventories, the carrying value and lives of goodwill and intangible assets, the useful
lives of fixed assets, impairments of fixed assets, impairments of goodwill and intangible assets, the carrying value of deferred income tax assets and
liabilities, the assumptions underlying share-based compensation, and accrued but unreported employee benefit costs and legal settlement accruals.

    Going Concern: In connection with the preparation of the financial statements for the year ended December 31, 2019, the Company conducted an
evaluation as to whether there were conditions and events, considered in the aggregate, which raised substantial doubt as to the entity's ability to continue as a
going concern within one year after the date of the issuance of the financial statements. As of December 31, 2019, the Company had cash and cash
equivalents of $144.8 million, working capital deficit of $505.5 million and accumulated deficit of $333.9 million. The Company had a loss from operations
of $188.1 million and a net loss of $226.8 million for the year ended December 31, 2019.

     As further described in Note 21 - “Subsequent Events,” on February 12, 2020, the Loan Parties entered into the Comprehensive Amendment in the form
of the Second Amended Standstill Agreement with certain Standstill Lenders. Pursuant to the terms of the Second Amended Standstill Agreement, the
duration of the “Standstill Period” was extended from February 7, 2020 until the earliest of the delivery of a notice of termination of the Standstill Period by
the Standstill Lenders upon the occurrence of a default under the loan agreement, or a breach of, or non-compliance with certain provisions of the Second
Amended Standstill Agreement.


                                                                               50
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 51 of 168 PageID #: 2752
    The Company evaluated the impact of entering into a Comprehensive Amendment in the form of the Second Amended Standstill Agreement with certain
Standstill Lenders on its ability to continue as a going concern. There is no assurance that we will be able to comply with the covenants in the Second
Amended Standstill Agreement and Term Loan Agreement or successfully execute the Sale Process contemplated. Accordingly, the impact of the Second
Amended Standstill Agreement and the recurring losses from operations and net working capital deficiency create substantial doubt about our ability to
continue as a going concern within one year after the date the financial statements are filed.
     Revenue Recognition: Revenue is recognized at a point in time upon the transfer of control of the Company’s products, which occurs upon delivery for
substantially all of the Company’s sales. The promises within the contract that are distinct are primarily the Company’s supply of products, which represents a
single performance obligation. The consideration the Company receives in exchange for its goods or services is only recognized when it is probable that a
significant reversal will not occur. The consideration to which the Company expects to be entitled includes a stated list price, less various forms of variable
consideration. The Company makes significant estimates for related variable consideration at the point of sale, including chargebacks, rebates, product
returns, other discounts and allowances. All sales taxes are excluded from the transaction price. The Company expenses contract fulfillment costs when
incurred since the amortization period would have been less than one year. Payment terms are primarily less than 90 days. See Note 15 – “Recently Issued and
Adopted Accounting Pronouncements” for the discussion of the adoption of Accounting Standard Codification (“ASC”) Topic 606 Revenue from Contracts
with Customers.

    Provision for estimated chargebacks, rebates, discounts, managed care rebates, product returns and doubtful accounts is made at the time of sale and is
analyzed and adjusted, if necessary, at each balance sheet date.

    Freight: The Company records shipping and handling expense related to product sales as cost of sales.

     Cash and Cash Equivalents: The Company considers all unrestricted, highly liquid investments with maturity of three months or less when acquired, to
be cash and cash equivalents. At December 31, 2019 and 2018, approximately $0.8 million and $0.9 million, respectively, of cash held by AIPL was
restricted, and was reported within prepaid expenses and other current assets.

    The following table sets forth the components of the Company’s cash, cash equivalents, and restricted cash as reported in the consolidated statement of
cash flows for the years ended December 31, 2019 and 2018 (in thousands):

                                                                                                                            Year Ended
Cash, Cash Equivalents, and Restricted Cash                                                                                December 31,
                                                                                                                  2019                       2018
Cash and cash equivalents                                                                                $               144,804   $                224,868
Restricted cash                                                                                                             803                        926
Total cash, cash equivalents, and restricted cash                                                        $               145,607   $                225,794




    Accounts Receivable: Trade accounts receivable are stated at their net realizable value. The nature of the Company’s business involves, in the ordinary
course, significant judgments and estimates relating to chargebacks, coupon redemption, product returns, rebates, discounts given to customers and
allowances for doubtful accounts. Certain rebates, chargebacks and other credits are recorded as deductions to the Company’s trade accounts receivable
where applicable, based on product and customer specific terms.

     Unless otherwise noted, the provisions and allowances for the following customer deductions are reflected in the accompanying consolidated financial
statements as reductions of revenues and trade accounts receivable, respectively.

     Chargebacks: The Company enters into contractual agreements with certain third parties such as retailers, hospitals, group-purchasing organizations
(“GPOs”) and managed care organizations to sell certain products at predetermined prices. Similarly, we maintain an allowance for rebates and discounts
related to billbacks, wholesaler fee for service contracts, GPO administrative fees, government programs, prompt payment and other adjustments with certain
customers. Most of the parties have elected to have these contracts administered through wholesalers that buy the product from the Company and
subsequently sell it to these third parties. As noted elsewhere, these wholesalers represent a significant percentage of the Company’s gross sales. When a
wholesaler sells products to one of these third parties that are subject to a contractual price agreement, the difference between the price paid to the Company
by the wholesaler and the price under the specific contract is charged back to the Company by the wholesaler. It typically takes four to six weeks from the
time of sale to the

                                                                              51
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 52 of 168 PageID #: 2753
wholesaler until the processing of the chargeback. The Company tracks sales and submitted chargebacks by product number and contract for each wholesaler.
Utilizing this information, the Company estimates a chargeback percentage for each product and records an allowance as a reduction to gross sales when the
Company records its sale of the products. The Company reduces the chargeback allowance when a chargeback request from a wholesaler is processed. Actual
chargebacks processed by the Company can vary materially from period to period based upon actual sales volume through the wholesalers. However, the
Company’s provision for chargebacks is fully reserved for at the time revenues are recognized.

     Management obtains product inventory reports from certain wholesalers to aid in analyzing the reasonableness of the chargeback allowance and to
monitor whether wholesaler inventory levels significantly exceed customer demand. The Company assesses the reasonableness of its chargeback allowance
by applying a product chargeback percentage that is based on a combination of historical activity and future price and mix expectations to the quantities of
inventory on hand at the wholesalers according to wholesaler inventory reports. In addition, the Company estimates the percent of gross sales generated
through direct and indirect sales channels and the percent of contract vs. non-contract revenue in the period, as these each affect the estimated reserve
calculation. In accordance with its accounting policy, the Company also estimates the percent of wholesaler inventory that will ultimately be sold to third
parties that are subject to contractual price agreements based on a trend of such sales through wholesalers. The Company uses this percentage estimate until
historical trends indicate that a revision should be made. On an ongoing basis, the Company evaluates its actual chargeback rate experience, and new trends
are factored into its estimates each quarter as market conditions change.

    For the year ended December 31, 2019, the Company recorded a chargeback expense of $678.2 million, or 40.5% of gross sales of $1,674.2 million,
compared to $830.0 million, or 44.0% of gross sales of $1,887.9 million in the prior year. The dollar and percent decreases from the comparative period were
due to volume declines as well as changes in product and customer mix.

     The Company ensures that the chargeback rate as a percent of gross sales is reasonable through inspection of contractual obligations, review of historical
trends and evaluation of recent activity. Furthermore, other events that could materially alter chargeback rates include: changes in product pricing or contract
pricing structures as a result of competitive market dynamics or negotiations with customers, changes in demand for specific products due to external factors
such as competitor supply position or consumer preferences and customer shifts in buying patterns from direct to indirect through wholesalers, which could
either individually or in aggregate increase or decrease the chargeback rate depending on the direction and velocity of the change(s).

     To better understand the impact of changes in chargeback reserve based on circumstances that are not fully outside of the Company’s control, for
instance, the ratio of sales subject to chargeback to indirect sales, the Company performs a sensitivity analysis. Holding all other assumptions constant, for a
740 basis point (“BP”) change in the ratio of sales subject to chargeback to indirect sales would increase the chargeback reserve by $1.0 million or decrease
the chargeback reserve by $2.6 million depending on the change in the direction of the ratio. Fundamentally, the BP change calculation is determined based
on the six month trend of the average ratio of sales subject to chargeback to indirect sales. Due to the competitive generic pharmaceutical industry and our
experience with wholesalers’ strategy and shifts in contracted and non-contracted indirect sales, we believe that the six month trend of the proportion of direct
to indirect sales provides a representative basis for sensitivity analysis.

    Rebates, Administrative Fees and Others: The Company maintains an allowance for rebates, administrative fees and others, related to contracts and
other rebate programs that it has in place with certain customers. Rebates, administrative fees and other percentages vary by product and by volume purchased
by each eligible customer. The Company tracks sales by product number for each eligible customer and then applies the applicable rebate, administrative fees
and other percentage, using both historical trends and actual experience to estimate its rebates, administrative fees and others allowances. The Company
reduces gross sales and increases the rebates, administrative fees and others allowance by the estimated rebates, administrative fees and others amounts when
the Company sells its products to eligible customers. The Company reduces the rebate allowance when it processes a customer request for a rebate. At each
balance sheet date, the Company analyzes the allowance for rebates, administrative fees and others against actual rebates processed and makes adjustments as
appropriate. The amount of actual rebates processed can vary materially from period to period as discussed below.

    The allowance for rebates, administrative fees and others further takes into consideration price adjustments which are credits issued to reflect increases or
decreases in the invoice or contract prices of the Company’s products. In the case of a price decrease, a shelf-stock adjustment credit may be given for product
remaining in customer’s inventories at the time of the price reduction and is reserved at the point of sale. Contractual price protection results in a similar
credit when the invoice or contract prices of the Company’s products increase, effectively allowing customers to purchase products at previous prices for a

                                                                               52
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 53 of 168 PageID #: 2754
specified period of time. Amounts recorded for estimated shelf-stock adjustments and price protection are based upon specified terms with customers,
estimated changes in market prices, and estimates of inventory held by customers. The Company regularly monitors these and other factors and evaluates the
reserve as additional information becomes available.

    Similar to rebates, the reserve for administrative fees and others represents those amounts processed related to contracts and other fee programs which
have been in place with certain entities, but they are settled through cash payment to these entities and accordingly are accounted for as a current liability.
Otherwise, administrative fees and others operate similarly to rebates.

     For the year ended December 31, 2019, the Company recorded rebates, administrative fees and others of $241.5 million, or 14.4% of gross sales of
$1,674.2 million, compared to $297.8 million, or 15.8% of gross sales of $1,887.9 million in the prior year. The dollar and percent decreases from the
comparative period were primarily due to volume declines and lower failure to supply penalties. The Company ensures that this rate as a percent of gross
sales is reasonable through inspection of contractual obligations, review of historical trends and evaluation of recent activity. Furthermore, other events that
could materially alter rebates, administrative fees and others rates include: changes in product pricing or contract pricing structures as a result of competitive
market dynamics or negotiations with customers, changes in demand for specific products due to external factors such as competitor supply position or
consumer preferences and customer shifts in buying patterns from direct to indirect through wholesalers, which could either individually or in aggregate
increase or decrease the rebate rate depending on the direction and velocity of the change(s).

     To better understand the impact of changes in reserves for rebates, administrative fees and others based on circumstances that are not fully outside the
Company’s control, for instance, the proportion of direct to indirect sales subject to rebates, administrative fees and others, the Company performs a
sensitivity analysis. Holding all other assumptions constant, for a 740 BP change in the ratio of sales subject to rebates, administrative fees and others to
indirect sales would increase the reserve for rebates, administrative fees and others by $0.1 million or decrease the same reserve by $0.4 million depending on
the direction of the change in the ratio. Fundamentally, the BP change calculation is determined based on the six month trend of the average ratio of sales
subject to rebates, administrative fees and others to indirect sales. Due to the competitive generic pharmaceutical industry and our experience with
wholesalers’ strategy and shifts in contracted and non-contracted indirect sales, we believe the six month trend of the average ratio of sales subject to rebates,
administrative fees and others to indirect sales provides a representative basis for sensitivity analysis.

     Sales Returns: Certain of the Company’s products are sold with the customer having the right to return the product within specified periods. Provisions
are made at the time of sale based upon historical experience. Historical factors such as recall events as well as pending new developments like comparable
product approvals or significant pricing movement that may impact the expected level of returns, are taken into account to determine the appropriate reserve
estimate at each balance sheet date. As part of the evaluation of the reserve required, the Company considers actual returns to date that are in process,
wholesaler inventory levels and the expected impact of any product recalls to assess the magnitude of unconsumed product that may result in sales returns to
the Company in the future. The sales returns level can be impacted by factors such as overall market demand and market competition and availability of
substitute products which can increase or decrease the pull through for sales of the Company’s products and ultimately impact the level of sales returns.

    For the year ended December 31, 2019, the Company recorded a return expense of $30.7 million, or 1.8% of gross sales of $1,674.2 million, compared to
$20.2 million, or 1.1% of gross sales of $1,887.9 million in the prior year. The dollar increase in the comparative period was primarily due to unfavorable
outcome on disputed returns claims. The Company ensures that this rate as a percent of gross sales is reasonable through inspection of historical trends and
evaluation of recent activity.

     To better understand the impact of changes in return reserve based on certain circumstances, the Company performs a sensitivity analysis. Holding all
other assumptions constant, for an average 0.5 months change in the lag from the time of sale to the time the product return is processed, this change would
result in an increase of $0.8 million or a decrease of $0.7 million in the return reserve expense if the lag increases or decreases, respectively. The average 0.5
months change in the lag from the time of sale to the time the product return is processed was determined based on the difference between the high and low
lag time for the past six month historical activities. This sensitivity analysis is a change from prior year comparative period which was determined based on
the difference between the high and low lag time for the past twelve month historical activity. The prior method was needed to give a measurable variance to
calculate a sensitivity. Due to the change in the volume and type of products sold by the Company in the recent past, we have determined that the lag
calculation provides a reasonable basis for sensitivity analysis.


                                                                                53
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 54 of 168 PageID #: 2755
     Allowance for Coupons, Advertising, Promotions and Co-Pay Discount Cards: The Company issues coupons from time to time that are redeemable
against certain of our Consumer Health products. In addition to coupons, from time to time the Company authorizes various retailers to run in-store
promotions and co-pay discounts for its products. At the point of sale, the Company records an estimate of the dollar value of coupons expected to be
redeemed, the dollar amount owed back to the retailer and co-pay discount as variable consideration since the Company intends to continue to issue coupons,
advertising promotions and co-pay discounts. The coupon estimate is based on historical experience and is adjusted as needed based on actual redemptions.
Upon receiving confirmation that an advertising promotion was run, the Company adjusts the estimate of the dollar amount expected to be owed back to the
retailer as needed. This estimate is then adjusted to actual upon receipt of an invoice from the retailer. Additionally, the Company provides consumer co-pay
discount cards, administered through outside agents, to provide discounted products when redeemed. The Company records an estimate of the dollar value of
co-pay discounts expected to be utilized based on historical experience and adjusts as needed based on actual experience.

     Doubtful Accounts: Provisions for doubtful accounts, which reflect trade receivable balances owed to the Company that are believed to be uncollectible,
are recorded as a component of selling, general and administrative (“SG&A”) expenses. In estimating the allowance for doubtful accounts, the Company
considers its historical experience with collections and write-offs, the credit quality of its customers and any recent or anticipated changes thereto, and the
outstanding balances and past due amounts from its customers. Note that in the ordinary course of business, and consistent with our peers, we may from time
to time offer extended payment terms to our customers as an incentive for new product launches or in other circumstances in accordance with standard
industry practices. These extended payment terms do not represent a significant risk to the collectability of accounts receivable as of the period-end.
Accounts are considered past due when they remain uncollected beyond the due date specified in the applicable contract or on the applicable invoice,
whichever is deemed to take precedence.

     As of December 31, 2019, the Company had a total of $10.0 million of past due gross accounts receivable and $5.8 million aged over 60 days. The
Company performs monthly a detailed analysis of the receivables due from its customers and provides a specific reserve against known uncollectible items.
The Company also includes in the allowance for doubtful accounts an amount that it estimates to be uncollectible for all other customers, based on a
percentage of the past due receivables. The percentage reserved increases as the age of the receivables increases. Accounts are written off once all reasonable
collection efforts have been exhausted and/or when facts or circumstances regarding the customer (i.e. bankruptcy filing) indicate that the chance of collection
is remote.

     Inventories: Inventories are stated at the lower of cost and net realizable value (“NRV”) (see Note 4 - “Inventories, Net”). The Company maintains an
allowance for slow-moving and obsolete inventory as well as inventory where the cost is in excess of its NRV. For finished goods inventory, the Company
estimates the amount of inventory that may not be sold prior to its expiration or is slow-moving based upon recent sales activity by unit and wholesaler
inventory information. The Company also analyzes its raw material and component inventory for slow-moving items and NRV. For the years ended
December 31, 2019, 2018 and 2017, the Company recorded a provision for inventory obsolescence and NRV of $28.6 million, $27.3 million, and $21.4
million, respectively. The allowances for inventory obsolescence were $48.6 million and $46.5 million as of December 31, 2019 and 2018, respectively.

     The Company capitalizes inventory costs associated with its products prior to regulatory approval when, based on management judgment, future
commercialization is considered probable and future economic benefit is expected to be realized. The Company assesses the regulatory approval process and
where the product stands in relation to that approval process including any known constraints or impediments to approval. The Company also considers the
shelf life of the product in relation to the product timeline for approval.

    As of December 31, 2019, the Company had a reserve of $3.1 million related to R&D raw materials that are not expected to be utilized prior to expiration
while at the prior year end, the Company had approximately $4.0 million in reserves for R&D raw materials.

     Property, Plant and Equipment: Property, plant and equipment is stated at cost, less accumulated depreciation. Depreciation is calculated using the
straight-line method in amounts considered sufficient to amortize the cost of the assets to operations over their estimated useful lives. Depreciation expense
was $30.5 million, $29.3 million and $23.7 million for the years ended December 31, 2019, 2018 and 2017, respectively.


                                                                               54
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 55 of 168 PageID #: 2756
The following table sets forth the average estimated useful lives at acquisition of the Company’s property, plant and equipment, by asset category:

                                                                                                                                              Depreciable Life
Asset category                                                                                                                                    (years)
Buildings                                                                                                                                          30 - 50
Building and leasehold improvements                                                                                                                10 - 20
Furniture and equipment                                                                                                                             7 - 20
Automobiles                                                                                                                                          5-7
Computer hardware and software                                                                                                                       3-5


     Intangible Assets: Intangible assets consist primarily of goodwill, which is carried at its initial value, subject to impairment testing, In-Process Research
and Development (“IPR&D”), which is accounted for as an indefinite-lived intangible asset, subject to impairment testing until completion or abandonment
of the project, and product licensing rights, trademarks and other such costs, which are capitalized and amortized on a straight-line basis over their useful
lives, normally ranging from one year to thirty years. The Company regularly assesses its amortizable intangible assets for impairment based on several
factors, including estimated fair value and anticipated cash flows. If the Company incurs additional costs to renew or extend the life of an intangible asset,
such costs are added to the remaining unamortized cost of the asset, if any, and the sum is amortized over the extended remaining life of the asset. Goodwill is
tested for impairment annually or more frequently if changes in circumstances or the occurrence of events suggest that impairment may exist. Goodwill
impairment assessments are performed at the reporting unit level. The goodwill assessment involves a one-step comparison of the reporting unit’s fair value to
its carrying value, including goodwill ("Step 1"). If the reporting unit’s fair value exceeds its carrying value, no further procedures are required. However, if
the reporting unit’s fair value is less than the carrying value, an impairment charge is recorded for the difference between the fair value and carrying value of
the reporting unit. The Company uses widely accepted valuation techniques to determine the fair value of its reporting units used in its annual goodwill
impairment analysis. The Company’s valuation is primarily based on qualitative and quantitative assessments regarding the fair value of the reporting unit
relative to its carrying value. The Company models the fair value of the reporting unit based on projected earnings and cash flows of the reporting unit. Where
available and as appropriate, comparative market multiples are used in conjunction with the results of the discounted cash flows. The Company engages third-
party valuation consultants to assist in evaluating the Company's estimated fair value calculations. Impairments are recorded within the impairment of
intangible assets line in the consolidated statements of comprehensive (loss).

     Leases: The Company leases real and personal property in the normal course of business under various operating leases and other insignificant finance
leases, including non-cancelable and month-to-month agreements. Our leases have initial lease terms of one to ten years, some of which include options to
extend and/or terminate the lease. When deemed reasonably certain of exercise, the renewal options are included in the determination of the lease term and
lease payment obligation. The Company’s lease agreements do not contain any material variable lease payments, material residual value guarantees or any
material restrictive covenants. Certain leases have free rent periods or escalating rent payment provisions. Leases with an initial term of twelve months or less
(“Short-term leases”) are not recorded on the Consolidated Balance Sheet. We recognize rent expense on a straight-line basis over the lease term. Right-of-use
(“ROU”) assets, net represent the Company's right to use an underlying asset for the lease term and lease liabilities represent the obligation to make lease
payments arising from the lease. Operating lease ROU assets and liabilities are recognized at commencement date of the lease based on the present value of
lease payments over the lease term. The operating lease ROU assets also include any lease prepayments and are reduced by any lease incentives. When
readily determinable, the Company uses the implicit rate in determining the present value of lease payments. When the lease agreement does not provide an
implicit rate, the Company uses its incremental borrowing rate based on information available at the lease commencement date, including the lease term. The
Company adopted ASC 842 on January 1, 2019, using the modified retrospective method and did not restate comparative periods. See Note 9 - “Leasing
Arrangements” for more information.

     Earnings per Share: Basic net (loss) per share is based upon weighted average common shares outstanding. Diluted net (loss) per share is based upon
the weighted average number of common shares outstanding, including the dilutive effect, if any, of stock options and restricted stock using the treasury stock
method. Anti-dilutive shares excluded from the computation of diluted net (loss) per share for 2019, 2018 and 2017 include 7.0 million, 5.0 million and 3.6
million shares, respectively, related to options and other awards.

     Income Taxes: Income taxes are accounted for under the asset and liability method. Deferred income tax assets and liabilities are determined based on
differences between financial reporting and tax bases of assets and liabilities, and net

                                                                               55
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 56 of 168 PageID #: 2757
operating loss and other tax credit carry-forwards. These items are measured using the enacted tax rates and laws that will be in effect when the differences
are expected to reverse. The Company records a valuation allowance to reduce the deferred income tax assets to the amount that is more likely than not to be
realized. See Note 11 - “Income Taxes” for more information.

     Fair Value of Financial Instruments: The Company applies ASC 820 - Fair Value Measurement, which establishes a framework for measuring fair
value and clarifies the definition of fair value within that framework. ASC 820 - Fair Value Measurement defines fair value as an exit price, which is the price
that would be received for an asset or paid to transfer a liability in the Company’s principal or most advantageous market in an orderly transaction between
market participants on the measurement date. The fair value hierarchy established in ASC 820 - Fair Value Measurement generally requires an entity to
maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Observable inputs reflect the assumptions that
market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the reporting
entity. Unobservable inputs reflect the entity’s own assumptions based on market data and the entity’s judgments about the assumptions that market
participants would use in pricing the asset or liability, and are to be developed based on the best information available in the circumstances.

    The valuation hierarchy is composed of three levels. The classification within the valuation hierarchy is based on the lowest level of input that is
significant to the fair value measurement. The levels within the valuation hierarchy are described below:

           -    Level 1—Assets and liabilities with unadjusted, quoted prices listed on active market exchanges. Inputs to the fair value measurement are
                observable inputs, such as quoted prices in active markets for identical assets or liabilities. The carrying value of the Company's cash and cash
                equivalents are considered Level 1 assets.

           -    Level 2—Inputs to the fair value measurement are determined using prices for recently traded assets and liabilities with similar underlying
                terms, as well as directly or indirectly observable inputs, such as interest rates and yield curves that are observable at commonly quoted
                intervals. The Company has no Level 2 assets or liabilities in any of the periods presented.

           -    Level 3—Inputs to the fair value measurement are unobservable inputs, such as estimates, assumptions, and valuation techniques when little
                or no market data exists for the assets or liabilities.

    The following table summarizes the basis used to measure the fair values of the Company’s financial instruments (in thousands):

                                                                                         Fair Value Measurements at Reporting Date, Using:
                                                                                  Quoted Prices                   Significant
                                                                                    in Active                       Other                     Significant
                                                                                   Markets for                    Observable                 Unobservable
                                                     December 31,                Identical Items                    Inputs                      Inputs
Description                                              2019                       (Level 1)                      (Level 2)                   (Level 3)
Cash and cash equivalents                        $          144,804     $                       144,804     $                    —     $                       —

                                                                                  Quoted Prices                   Significant
                                                                                    in Active                       Other                     Significant
                                                                                   Markets for                    Observable                 Unobservable
                                                     December 31,                Identical Items                    Inputs                      Inputs
Description                                              2018                       (Level 1)                      (Level 2)                   (Level 3)
Cash and cash equivalents                        $          224,868     $                       224,868     $                    —     $                       —


    Stock-Based Compensation: Stock-based compensation cost is estimated at grant date based on the fair value of the award, and the cost is recognized as
expense ratably over the vesting period. The Company uses the Black-Scholes model for estimating the grant date fair value of stock options. Determining the
assumptions to be used in the model is highly subjective and requires judgment. The Company uses an expected volatility that is based on the historical
volatility of its common stock. The expected life assumption is based on historical employee exercise patterns and employee post-vesting termination
behavior. The risk-free interest rate for the expected term of the option is based on the average market rate on U.S. Treasury securities of similar term in effect
during the quarter in which the options were granted. The dividend yield reflects the Company’s historical experience as well as future expectations over the
expected term of the option. The Company estimates

                                                                                56
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 57 of 168 PageID #: 2758
forfeitures at the time of grant and revises the estimate in subsequent periods, as necessary, if actual forfeitures differ from initial estimates.

    The stock-based compensation expense related to performance share units (“PSUs”) is estimated at grant date based on the fair value of the award. For
PSUs granted with vesting subject to market conditions, the fair value of the award is determined at grant date using the Monte Carlo model, and expense is
recognized ratably over the requisite service period regardless of whether or not the market condition is satisfied. For PSUs granted with vesting subject to
performance conditions, the fair value of the award is based on the market price of the underlying shares on grant date. Expense from such awards is
recognized ratably over the vesting period, but is based upon an ongoing evaluation of the number of shares expected to vest and will be adjusted to reflect
those awards that do ultimately vest.

    The stock-based compensation expense related to restricted stock unit awards (“RSUs”) is based on the fair value of the underlying shares on date of
grant. Expense is recognized ratably over the vesting period, reduced by an estimate of future forfeitures.

Note 3 — Accounts Receivable, Sales and Allowances

     The nature of the Company’s business inherently involves, in the ordinary course, significant amounts and substantial volumes of transactions and
estimates relating to allowances for product returns, chargebacks, rebates, doubtful accounts and discounts given to customers. This is typical of the
pharmaceutical industry and is not necessarily specific to the Company. Depending on the product, the end-user customer, the specific terms of national
supply contracts and the particular arrangements with the Company’s wholesale customers, certain rebates, chargebacks and other credits are deducted from
the Company’s accounts receivable. The process of claiming these deductions depends on wholesalers reporting to the Company the amount of deductions
that were earned under the terms of the respective agreement with the end-user customer (which in turn depends on the specific end-user customer, each
having its own pricing arrangement that entitles it to a particular deduction). This process can lead to partial payments to the Company against outstanding
invoices as the wholesalers take the claimed deductions at the time of payment.

     With the exception of the provision for doubtful accounts, which is reflected as part of selling, general and administrative expense, the provisions for the
following customer reserves are reflected as a reduction of revenues in the accompanying consolidated statements of comprehensive (loss). Additionally, with
the exception of administrative fees and others, which is included as a current liability, the ending reserve balances are included in trade accounts receivable,
net in the Company’s consolidated balance sheets.

    Trade accounts receivable, net consists of the following (in thousands):

                                                                                                                                         December 31,
                                                                                                                                  2019                  2018
Gross accounts receivable (1)                                                                                             $          258,173      $       308,305
Less reserves for:
  Chargebacks (2)                                                                                                                     (40,498)            (55,312)
  Rebates (3)                                                                                                                         (42,515)            (55,963)
  Product returns                                                                                                                     (33,127)            (35,146)
  Discounts and allowances                                                                                                             (5,816)             (6,561)
  Advertising and promotions                                                                                                           (1,508)             (1,574)
  Doubtful accounts                                                                                                                      (536)                 (623)
Trade accounts receivable, net                                                                                            $          134,173      $       153,126


    (1) The reduction in the Gross accounts receivable balance as of December 31, 2019 when compared to the December 31, 2018 balance is due to the
decline in gross sales in 2019 compared to the prior year.

    (2) The decrease in the reserve for chargebacks as of December 31, 2019 compared to December 31, 2018 is primarily due to volume declines and
changes in product and customer mix.

    (3) The decrease in the reserve for rebates as of December 31, 2019 compared to December 31, 2018 is primarily due to volume declines, lower failure to
supply penalties and timing of payments and settlements.

                                                                                  57
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 58 of 168 PageID #: 2759

    For the years ended December 31, 2019, 2018 and 2017, the Company recorded the following adjustments to gross sales (in thousands):

                                                                                                                        Year ended December 31,
                                                                                                          2019                      2018                      2017
Gross sales                                                                                        $        1,674,196       $       1,887,862        $        2,351,071
Less adjustments for:
  Chargebacks (1)                                                                                            (678,204)                  (830,038)              (953,326)
  Rebates, administrative fees and others (2)                                                                (241,548)                  (297,802)              (476,601)
  Product returns (3)                                                                                           (30,699)                 (20,162)               (26,874)
  Discounts and allowances                                                                                      (32,555)                 (36,933)               (45,292)
  Advertising, promotions, and others                                                                             (8,761)                 (8,909)                 (7,933)
Revenues, net                                                                                      $           682,429      $           694,018      $          841,045


    (1) The decrease in chargeback expense in 2019, compared to 2018 was due to volume declines as well as changes in product and customer mix.

    (2) The decrease in rebates, administrative fees and other expenses in 2019, compared to 2018 was primarily due to volume declines and lower failure to
supply penalties.

    (3) The dollar increase in 2019, compared to 2018 was primarily due to unfavorable outcome on disputed returns claims.

     The annual activity in the Company’s allowance for customer deductions accounts for the three years ended December 31, 2019, 2018 and 2017 is as
follows (in thousands):

                                                                                                                       Doubtful      Advertising &
                                            Chargebacks         Rebates (1)         Returns        Discounts           Accounts       Promotions               Total
Balance at December 31, 2016            $         80,360    $        97,935    $     43,689    $       12,389      $        960     $               688   $     236,021
Provision                                       953,326             416,125          26,874            45,292                   —              7,933          1,449,550
Charges processed                               (959,702)          (402,115)        (28,876)           (49,902)             (280)             (7,320)         (1,448,195)
Balance at December 31, 2017            $         73,984    $       111,945    $     41,687    $        7,779      $        680     $          1,301      $     237,376
Provision                                       830,038             257,417          20,162            36,933                   —              8,909          1,153,459
Charges processed                               (848,710)          (313,399)        (26,703)           (38,151)              (57)             (8,636)         (1,235,656)
Balance at December 31, 2018            $         55,312    $        55,963    $     35,146    $        6,561      $        623     $          1,574      $     155,179
Provision                                       678,204             218,635          30,699            32,555                   —              8,761            968,854
Charges processed                               (693,018)          (232,083)        (32,718)           (33,300)              (87)             (8,827)         (1,000,033)
Balance at December 31, 2019            $         40,498    $        42,515    $     33,127    $        5,816      $        536     $          1,508      $     124,000


     (1) As provisions for rebates, administrative fees and others represent both contra-receivables and current liabilities, depending on the method of
settlement, the cumulative provision relating to rebates, administrative fees and others is bifurcated as applicable based on the associated consolidated balance
sheet classification. Accordingly, for the years ended December 31, 2019, 2018 and 2017, an additional $22.9 million, $40.4 million and $60.5 million,
respectively, of provision was associated with administrative fees and others.

     Provisions and utilizations of provisions activity in the current period which relate to prior period revenues are not provided because to do so would be
impracticable. Our current systems and processes do not capture the chargeback and rebate settlements by the period in which the original sales transaction
was recorded. Chargeback and rebate claims are not submitted by customers with sufficient details to link the accrual recorded at the point of sale with the
settlement of the accrual. As a result, the Company is unable to reasonably determine the dollar amount of the change in estimate in its gross

                                                                               58
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 59 of 168 PageID #: 2760
to net reporting reflected in its results of operations for each period presented, and, those changes could be significant; however, the Company uses a
combination of factors and applications to estimate the dollar amount of reserves for chargebacks and rebates at each balance sheet date. The Company
regularly monitors the chargeback reserve based on an analysis of the Company’s product sales and most recent claims, wholesaler inventory, current pricing,
and anticipated future pricing changes. If claims are different from the estimate due to changes from estimated rates, accrual rate adjustments are considered
prospectively when determining provisions in accordance with authoritative GAAP.

Note 4 — Inventories, Net

    The components of inventories, net of allowances, are as follows (in thousands):

                                                                                                                                       December 31,
                                                                                                                                2019                   2018
Finished goods                                                                                                          $           85,700     $           76,981
Work in process                                                                                                                     10,614                 13,870
Raw materials and supplies                                                                                                          73,733                 82,794
Inventories, net                                                                                                        $          170,047     $          173,645


    The Company maintains an allowance for excess and obsolete inventory, as well as inventory where its cost is in excess of its net realizable value.

     The activity in the allowance for excess, obsolete, and net realizable value inventory account for the two years ended December 31, 2019 and 2018, was
as follows (in thousands):

                                                                                                                               Years Ended December 31,
                                                                                                                                2019                   2018
Balance at beginning of year                                                                                            $           46,505     $           34,402
Provision                                                                                                                           28,593                 27,341
Charges processed                                                                                                                   (26,509)              (15,238)
Balance at end of year                                                                                                  $           48,589     $           46,505


Note 5 — Goodwill and Other Intangible Assets

     Intangible assets consist primarily of Goodwill, which is carried at its initial value, subject to evaluation for impairment, In-Process Research and
Development (“IPR&D”), which is accounted for as an indefinite-lived intangible asset, subject to impairment testing until completion or abandonment of the
project, and product licensing rights, trademarks and other such costs, which are capitalized and amortized on a straight-line basis over their useful lives,
normally ranging from one to thirty years. Accumulated amortization of intangible assets was $203.1 million and $217.6 million at December 31, 2019 and
2018, respectively. Amortization expense was $39.8 million, $53.5 million and $61.4 million for the years ended December 31, 2019, 2018 and 2017,
respectively. The Company regularly assesses its amortizable intangible assets for impairment based on several factors, including estimated fair value and
anticipated cash flows.

   IPR&D intangible assets represent the value assigned to acquired R&D projects that principally represent rights to develop and sell a product that the
Company has acquired which have not yet been completed or approved. These assets are subject to impairment testing until completion or abandonment of
each project. Impairment testing requires the development of significant estimates and assumptions involving the determination of estimated net cash flows
for each year for each project or product (including net revenue, cost of sales, selling and marketing costs and other costs which may be allocated), the
appropriate discount rate to select in order to measure the risk inherent in each future cash flow stream, the assessment of each asset’s life cycle, the potential
regulatory and commercial success risks, and competitive trends impacting the asset and each cash flow stream as well as other factors. The major risks and
uncertainties associated with the timely and successful completion of the IPR&D projects include legal risk, market risk and regulatory risk. If applicable,
upon abandonment of the IPR&D product, the assets are fully impaired.

   During 2019, four product licensing rights were impaired due to a change in forecasts as a result of competition, resulting in impairment expenses of $29.3
million, compared to impairments expenses of $91.6 million on twenty-five product licensing rights in 2018, and $103.5 million on ten product licensing
rights in 2017. Additionally, during 2019, one IPR&D project was

                                                                                59
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 60 of 168 PageID #: 2761
impaired, while in 2018 and 2017, eighteen and three IPR&D projects were impaired primarily due to anticipated market conditions upon launch, resulting in
impairment expenses of $0.2 million, $139.5 million and $24.6 million, respectively.

   If the Company incurs additional costs to renew or extend the life of an intangible asset, such costs are added to the remaining unamortized cost of the
asset, if any, and the sum is amortized over the extended remaining life of the asset.

    As of December 31, 2019 and 2018, the Prescription Pharmaceuticals reporting unit had $251.2 million and $267.2 million of goodwill, respectively and
the Consumer Health reporting unit had $16.7 million of goodwill. Goodwill is tested for impairment annually or more frequently if changes in circumstances
or the occurrence of events suggest that impairment may exist. In its annual goodwill impairment analysis, the Company uses widely accepted valuation
techniques to determine the fair value of its reporting units. The Company’s valuation is primarily based on qualitative and quantitative assessments regarding
the fair value of the reporting unit relative to its carrying value. The Company also models the fair value of the reporting unit based on projected earnings and
cash flows of the reporting unit. Where available and as appropriate, comparative market multiples are used in conjunction with the results of the discounted
cash flows. The Company engages third-party valuation consultants to assist in evaluating the Company's estimated fair value calculations. The carrying
value of each reporting unit is based on the assets and liabilities associated with the operations of the reporting unit, including allocation of shared or
corporate balances among reporting units. Allocations are generally based on sales and gross profit of each reporting unit as a percent of the total company
results. During the first quarter of 2019, as a result of the Company's decision to explore strategic alternatives to exit the India manufacturing facility, the
Company performed impairment testing and recorded a full goodwill impairment of $16.0 million of its India reporting unit. The Company performed its
annual impairment test on October 1, 2019 and assessed qualitative factors, and substantiated with certain quantitative measures, to determine whether it was
more-likely- than-not that the fair values of the reporting units were less than their carrying values (“Step 0”). The Company determined it was “more-likely-
than-not” that the carrying values of its Prescription Pharmaceutical and Consumer Health reporting units were less than their fair values and, accordingly, the
Company did not perform a quantitative analysis.

    As a result of a significant deterioration in the price of common stock following the Company’s announcement of its exploration of strategic alternatives
that included seeking to restructure its indebtedness and/or implement a strategic transaction, including a sale of its assets, with or without the protections of a
filing under Chapter 11 of the U.S. Bankruptcy code, the Company performed an additional quantitative impairment test as of December 31, 2019. Due to the
uncertainty of the outcome of these scenarios, the Company performed a probability-based approach when determining the weighted average fair value of the
reporting units to incorporate into the Company’s estimate of all currently known potential outcomes and determined that the fair value of the Prescription
Pharmaceutical reporting unit exceeded the carrying value by approximately 7.9% and the Consumer Health reporting unit fair value exceeded the carrying
value by approximately 25.5% and, therefore, no goodwill impairment charge was necessary. As of December 31, 2019, the Company's estimated fair value,
as determined by the sum of our reporting units' fair value, reconciled within a reasonable range of our market capitalization, which included an assumed
control premium of approximately 20.9%. Given the continued downward trend in our share price in recent reporting periods, it is reasonably possible that
changes in judgments, assumptions and estimates we made in assessing the fair value of goodwill could cause us to consider some portion or all of the
remaining $267.9 million in goodwill of the Company’s reporting units to become impaired. If our assumptions regarding forecasted revenue or gross profit
rates are not achieved, we may be required to record additional goodwill impairment charges in future periods relating to any of our reporting units, whether
in connection with the next annual impairment testing in the fourth quarter of 2020 or prior to that, if any such change constitutes an interim triggering event.
It is not possible to determine if any such future impairment charge would result or, if it does, whether such charge would be material. In addition, a continued
decline in market conditions and/or changes in our market share could negatively impact the estimated future cash flows and discount rates used in the
income approach to determine the fair value of our reporting units and could result in an impairment charge in the foreseeable future.

     There are a number of uncertain factors or events that exist which may result in a future triggering event and require an interim impairment analysis with
respect to the carrying value of goodwill for the Company-owned reporting unit prior to our annual assessment. These internal and external factors include
but are not limited to the following:

    •    Inability to refinance our debt obligations;
    •    Impacts on future cash flow estimates from a potential sale process on either an out-of-court or in-court basis potentially including through the filing
         of Chapter 11 under the U.S. Bankruptcy Code in order to effectuate a sale process;
    •    Future market earnings multiples deterioration;
    •    Our financial performance falls short of our projections due to internal operating factors;
    •    Increased competition;
    •    Deterioration of industry trends;
    •    Economic recession; and
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 61 of 168 PageID #: 2762
    •    Other factors causing our cash flow to deteriorate.

     If the triggering event analysis indicates the fair value of one of the Company’s reporting units has potentially deteriorated further, we may be required to
perform an updated impairment assessment which may result in a non-cash impairment charge to reduce the carrying value of goodwill. Assessing goodwill
for impairment requires management to make assumptions and to apply judgment, including forecasting future sales and expenses, and selecting appropriate
discount rates, which can be affected by economic conditions and other factors that can be difficult to predict. Given the continued substantial decline in the
Company’s share price and the fact that the aforementioned uncertainties may not be resolved satisfactorily in the near-term, there can be no assurance that
our estimates and assumptions used in the evaluation of goodwill and identified intangible assets for impairment, as of December 31, 2019, will prove to be
accurate predictions of the future.

   Changes in goodwill during the two years ended December 31, 2019 and 2018, were as follows (in thousands):

                                                                                                                                                   Goodwill
December 31, 2017                                                                                                                         $                   285,310
Foreign currency translation                                                                                                                                   (1,431)
December 31, 2018                                                                                                                         $                   283,879
Impairments                                                                                                                                                   (15,955)
Foreign currency translation                                                                                                                                           (1)
December 31, 2019                                                                                                                         $                   267,923


  The following table sets forth the major categories of the Company’s intangible assets and the weighted-average remaining amortization period as of
December 31, 2019, for those assets that are not already fully amortized (in thousands):
                                                                                                                             Net                Weighted Average
                                   Gross Carrying       Accumulated                                                        Carrying           Remaining Amortization
                                    Amount (2)          Amortization         Reclassifications       Impairment (1)        Amount                 Period (years)
Product licensing rights       $         472,041    $       (187,306)    $                   —   $          (83,550)   $      201,185                  9.5
IPR&D                                      4,400                  —                          —                 (200)            4,200           N/A - Indefinite lived
Trademarks                                16,000               (7,231)                       —                   —              8,769                 17.2
Customer relationships                     4,225               (2,578)                       —                   —              1,647                  6.3
Other intangibles                          6,000               (6,000)                       —                   —                    —                —
                               $         502,666    $       (203,115)    $                   —   $          (83,750)   $      215,801

   (1) Impairment of product licensing rights and IPR&D is stated at gross carrying cost of $83.6 million and $0.2 million less accumulated amortization of
$54.3 million for product licensing rights as of the impairment dates. IPR&D is not subject to amortization. Accordingly, the total net impairment expense
was $29.5 million, of which $29.3 million and $0.2 million, were recognized in product licensing rights and IPR&D respectively, for the year
ended December 31, 2019.

   (2) Differences in the Gross Amounts between periods are due to the additions during the year.
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 62 of 168 PageID #: 2763
   Changes in intangible assets during the two years ended December 31, 2019 and 2018, were as follows (in thousands):
                                                             Product
                                                            licensing                                                  Customer                          Other
                                                              rights              IPR&D            Trademarks         relationships                   intangibles
December 31, 2017                                      $       402,340       $     149,161     $        10,624    $           2,167        $                         5,192
Acquisitions                                                            50                —                 —                     —                                    —
Amortization                                                    (50,567)                  —               (928)                (260)                                (1,717)
Impairments                                                     (88,492)           (139,461)                —                     —                                 (3,133)
Reclassifications                                                 5,300              (5,300)                —                     —                                    —
December 31, 2018                                      $       268,631       $        4,400    $         9,696    $           1,907        $                          342
Acquisitions                                                            87                —                 —                     —                                    —
Amortization                                                    (38,236)                  —               (927)                (260)                                  (342)
Impairments                                                     (29,297)               (200)                —                     —
December 31, 2019                                      $       201,185       $        4,200    $         8,769    $           1,647        $                           —

   The amortization expense of acquired intangible assets for each of the following periods are expected to be as follows (in thousands):
Year ending December 31,                                                                                                                       Amortization Expense
2020                                                                                                                                   $                            24,568
2021                                                                                                                                                                24,568
2022                                                                                                                                                                24,568
2023                                                                                                                                                                24,137
2024                                                                                                                                                                22,149
2025 and thereafter                                                                                                                                                 91,611
Total                                                                                                                                  $                        211,601


Note 6 — Property, Plant and Equipment, Net

    Property, plant and equipment, net consist of the following (in thousands):

                                                                                                                                       December 31,
                                                                                                                               2019                         2018
Land                                                                                                                  $               17,701      $                 17,608
Buildings and leasehold improvements                                                                                              136,044                      138,126
Furniture and equipment                                                                                                           258,933                      240,080
                                                                                                                                  412,678                      395,814
Accumulated depreciation                                                                                                          (177,312)                   (158,824)
                                                                                                                                  235,366                      236,990
Construction in progress                                                                                                              60,167                        97,863
Property, plant and equipment, net                                                                                    $           295,533         $            334,853


     At December 31, 2019 and 2018, property, plant and equipment, net of $72.5 million and $91.9 million, respectively, was located outside the United
States.
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 63 of 168 PageID #: 2764
    At December 31, 2019, the Company had $60.2 million of assets under construction which consisted primarily of manufacturing facility expansion and
improvement projects. Depreciation will begin on these assets once they are placed into service. The Company assesses its long-lived assets, consisting
primarily of property and equipment, for impairment when material events and changes in circumstances indicate that the carrying value may not be
recoverable. For the year ended December 31, 2019, the Company recorded impairment losses of $38.7 million compared to $6.1 million for the year ended
December 31, 2018. Of the $38.7 million impairment, $37.7 million is a result of the Company's decision to explore strategic alternatives to exit the India
manufacturing facility. The remaining net book value of the India manufacturing facility is $25.7 million, of which $20.9 million is related to property, plant
and equipment, net. During 2019, the Company capitalized interest into PP&E in the amount of $3.5 million compared to $6.3 million in 2018.

    Depreciation expense was $30.5 million, $29.3 million and $23.7 million for the years ended December 31, 2019, 2018 and 2017, respectively.


Note 7 — Financing Arrangements

Term Loans

     During 2014, in order to finance its acquisitions of Hi-Tech Pharmacal Co Inc. and VersaPharm Inc., Akorn, Inc., together with certain of its subsidiaries
(Akorn, Inc., together with such subsidiaries, the “Akorn Loan Parties”), entered into two term loan agreements (the “Term Loan Agreements” and the loans
outstanding thereunder, the “Term Loans”) with certain lenders (the “Lenders”) and with JPMorgan Chase Bank, N.A. (“JPMorgan”), as administrative agent
(the “Term Loan Administrative Agent”). The aggregate principal amount of the Term Loans was $1,045.0 million. As of December 31, 2019, outstanding
debt under the Term Loan Agreements was $852.0 million. As of December 31, 2019, the Term Loan has a market price of $956 per $1,000 of principal
amount.

    The Company believes it was in compliance with all applicable covenants in the Term Loan Agreements, which included customary limitations on
indebtedness, distributions, liens, acquisitions, investments, and other activities, as of December 31, 2019. As of December 31, 2019, the Term Loans were
scheduled to mature on April 16, 2021.

     On May 6, 2019, Akorn, Inc. (the “Company”) with an ad hoc group of Lenders (the “Ad Hoc Group”) and certain other Lenders (together with the Ad
Hoc Group, the “Standstill Lenders”) entered into a Standstill Agreement and First Amendment (the “Original Standstill Agreement”) to the Company’s Loan
Agreement, dated as of April 17, 2014, (as amended, supplemented or otherwise modified, the “Term Loan Agreement”) among the Company and certain of
its subsidiaries (collectively, the “Loan Parties”), the lenders thereunder (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Pursuant to the terms of the Original Standstill Agreement, the Company was required to enter into a comprehensive amendment to
the Term Loan Agreement (the “Comprehensive Amendment”). If the Company did not enter into a Comprehensive Amendment by December 13, 2019 or
refinance or otherwise address the outstanding loans, an event of default would occur under the Term Loan Agreement.

    On December 15, 2019, the Loan Parties entered into a First Amendment to Standstill Agreement and Second Amendment to Credit Agreement (the
“First Amended Standstill Agreement”) with certain Standstill Lenders. Pursuant to the terms of the First Amended Standstill Agreement, the maximum
duration of the “Standstill Period” was extended from December 13, 2019 to February 7, 2020 (the “Extended Standstill Period”).

     The First Amended Standstill Agreement provides that, for the duration of the Extended Standstill Period, among other matters, neither the
Administrative Agent nor the Lenders may (i) declare any Event of Default or (ii) otherwise seek to exercise any rights or remedies, in each case of clauses (i)
and (ii) above, to the extent directly relating to any alleged Event of Default arising from any alleged breach of certain covenants contained in the Term Loan
Agreement, to the extent the facts and circumstances giving rise to any such breach have been (x) publicly disclosed by the Company or (y) disclosed in
writing by the Company to private side Lenders or certain advisors to the Ad Hoc Group (collectively, the “Specified Matters”).

    In exchange for the agreement of the Standstill Lenders to standstill during the Extended Standstill Period, the First Amended Standstill Agreement
provides, among other matters, that:

    •    during the Extended Standstill Period:

             ◦    the Company must deliver certain financial and other information to the Lenders or their advisors, including without limitation, monthly
                  financial statements with agreed upon adjustment, monthly operational statistics

                                                                               63
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 64 of 168 PageID #: 2765
                  broken down by facility, pipeline reporting, 13-week cash flow forecasts, weekly variance reports, certain valuation reports, weekly status
                  updates with respect to certain capital raising and certain regulatory information, and participate in various update calls with the Lenders
                  and their advisors (the “Affirmative Covenants and Milestones”);

             ◦    the Company and its subsidiaries are restricted, among other matters, from (i) consummating certain asset sales and investments, (ii)
                  making certain restricted payments, (iii) engaging in sale and leaseback transactions, (iv) incurring certain liens and indebtedness, (v)
                  reinvesting any proceeds received from certain asset sales, and (vi) without the consent of the Required Lenders at such time, (A)
                  designating any Restricted Subsidiary as an Unrestricted Subsidiary, or otherwise creating or forming any Unrestricted Subsidiary, (B)
                  transferring any assets of the Company or any of its Restricted Subsidiaries to any Unrestricted Subsidiary, except as otherwise permitted
                  under the Term Loan Agreement (after giving effect to the First Amended Standstill Agreement), and/or (C) releasing any existing Loan
                  Guarantors or security interest granted under the Term Loan Agreement outside of the ordinary course of business (collectively, the
                  “Negative Covenants”);

             ◦    the Company must pay a fee in an amount equal to 1.5% of the outstanding principal of any Loans prepaid or repaid during the Extended
                  Standstill Period (other than as a result of any asset sale, condemnation event, incurrence of non-permitted indebtedness or excess cash
                  flow);

             ◦    the Company and the Standstill Lenders will negotiate in good faith, and the Company will make a proposal with respect to the
                  Comprehensive Amendment by January 10, 2020, reach an agreement in principle with respect to the Comprehensive Amendment by
                  February 5, 2020, and enter into the Comprehensive Amendment by February 7, 2020;

             ◦    on the Second Amendment Effective Date, the Company must pay a one-time fee in an amount equal to 1.5% of the aggregate principal
                  amount of the Loans of the Standstill Lenders (which fee must be paid in cash); and

             ◦    on the Second Amendment Effective Date, the interest margin payable by the Company with respect to outstanding Loans shall be increased
                  by 3% (i.e., to LIBOR plus 1000 basis points), with LIBOR plus 9.25% payable in cash and 0.75% payable in kind, with interest payable
                  monthly.

     Subject to a five business day cure period (the “Cure Period”), the Company’s failure to comply with the Affirmative Covenants and Milestones (other
than certain enumerated Milestones related to the Comprehensive Amendment and perfection of the Lenders’ security interests (the “Excluded Milestones”))
during the Standstill Period would permit the Required Lenders to terminate the Standstill Period and exercise any rights and remedies under the Term Loan
Agreement with respect to the Specified Matters or a Standstill Event of Default. The Company’s failure to comply with the Negative Covenants and
Excluded Milestones during the Standstill Period would permit the Required Lenders to terminate the Standstill Agreement and constitute an immediate
Event of Default under the Term Loan Agreement. The Company’s failure to comply with any Affirmative Covenants and Milestones (subject to the Cure
Period), the Excluded Milestones, Negative Covenants or other covenants in the First Amended Standstill Agreement would also result in a further increase of
the interest margins payable with respect to outstanding Loans by 0.50%.

     In addition, the Company agreed (1) not to make any payments in respect of judgments or settlements of certain ongoing litigation matters without the
prior written consent of the Required Lenders, and (2) to make payment of fees and expenses to the advisors of Ad Hoc Group, and (3) to negotiate in good
faith to enter into a Comprehensive Amendment on or prior to February 7, 2020 (collectively, the “Other Covenants”). The failure to comply with any of the
Other Covenants would constitute an immediate Event of Default under the Term Loan Agreement. If an Event of Default occurred, the Lenders could
accelerate the obligations under the Term Loan Agreement, foreclose upon the collateral securing the debt and exercise other rights and remedies.

    The execution of the First Amended Standstill Agreement should not be construed as (and does not constitute an admission as to) any right, remedy,
claim, defense, liability or wrongdoing or responsibility on the part of any Standstill Party. Entry into the First Amended Standstill Agreement also should not
be construed as (and does not constitute an admission as to) the occurrence of a Default or Event of Default.

     On February 12, 2020, the Loan Parties entered into the Comprehensive Amendment in the form of the Second Amended Standstill Agreement with
certain Standstill Lenders. Pursuant to the terms of the Second Amended Standstill Agreement, the

                                                                              64
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 65 of 168 PageID #: 2766
duration of the “Standstill Period” was extended from February 7, 2020 until the earliest of the delivery of a notice of termination of the Standstill Period by
the Standstill Lenders upon the occurrence of a default under the loan agreement, or a breach of, or non-compliance with certain provisions of the Second
Amended Standstill Agreement. See to Note 21 - “Subsequent Events” for further details on our Term Loans and Second Amended Standstill Agreement.

    As of December 31, 2019, the $852.0 million outstanding principal amount of the Term Loans includes aggregate paid-in-kind fee and non-cash interest
of $16.4 million and $3.6 million, respectively that are related to the Original Standstill Agreement and First Amended Standstill Agreement.

    During the year ended December 31, 2019, the Company amortized $31.5 million of the total Term Loans-related costs, and added $28.7 million of
deferred financing costs related to the Original Standstill Agreement and First Amended Standstill Agreement, resulting in $8.6 million of unamortized
deferred financing costs as of December 31, 2019. The Company will amortize this balance using the straight-line method over the life of the Original
Standstill Agreement and First Amended Standstill Agreement. During the years ended December 31, 2018 and 2017, the Company amortized $5.0 million
and $5.0 million, respectively, of Term Loans-related costs. The increase in amortization of deferred financing fees in 2019 as compared to 2018 and 2017
was primarily the result of the Original Standstill Agreement and First Amended Standstill Agreement.

    The Company's effective rate for 2019 was 9.03%. During the year ended December 31, 2019, the Company's spread was based upon the Ratings Level
as documented below:

    (a) prior to the First Amendment Effective Date, with respect to any Eurodollar Loan or any ABR Loan, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Spread” or “ABR Spread”, as the case may be, based upon the Ratings Level applicable on such date:

                                                Index Ratings                    Adjusted LIBOR (Eurodollar)            Adjusted Base Rate (ABR)
     Ratings Level
                                                (Moody’s/S&P)                    Spread                                 Spread
     Level I                               B1/B+ or higher                       4.25%                                  3.25%
     Level II                              B2/B                                  4.75%                                  3.75%
     Level III                             B3/B- or lower                        5.50%                                  4.50%

     (b) commencing on (and including) the First Amendment Effective Date and ending on (but excluding) the Second Amendment Effective Date , with
respect to any Eurodollar Loan or any ABR Loan, as the case may be, the applicable rate per annum set forth below under the caption “Eurodollar Spread” or
“ABR Spread”, as the case may be, based upon the Ratings Level applicable on such date; provided that 0.75% (i.e., 75 basis points) of such Applicable Rate
shall be payable in kind by capitalizing and adding such amount to the outstanding principal balance of the Loans on the applicable Interest Payment Date):

                                            Index Ratings                      Adjusted LIBOR (Eurodollar)
Ratings Level                                                                                                          Adjusted Base Rate (ABR) Spread
                                            (Moody’s/S&P)                      Spread
Level I                                B1/B+ or higher                         5.75%                                   4.75%
Level II                               B2/B                                    6.25%                                   5.25%
Level III                              B3/B- or lower                          7.00%                                   6.00%

      (c) commencing on (and including) the Second Amendment Effective Date and ending on (but excluding) the date of a Standstill Event of Default (i)
9.00% per annum for any ABR Loan, and (ii) 10.00% per annum for any Eurodollar Loan irrespective of Ratings Level on such date; provided that 0.75%
(i.e., 75 basis points) of such Applicable Rate shall be payable in kind by capitalizing and adding such amount to the outstanding principal balance of the
Loans on the applicable Interest Payment Date).

    For the years ended December 31, 2019, 2018 and 2017, the Company recorded interest expense of $76.0 million, $56.9 million and $45.5 million,
respectively in relation to the Term Loans. The increase in interest expense is related to higher interest rates, in part due to the Original Standstill Agreement
and First Amended Standstill Agreement, during 2019, compared to 2018 and 2017.

JPMorgan Credit Facility

                                                                                65
             Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 66 of 168 PageID #: 2767

    On April 17, 2014, the Akorn Loan Parties entered into a Credit Agreement (the “JPM Credit Agreement”) with JPMorgan, as administrative agent, Bank
of America, N.A., as syndication agent, and the lenders party thereto (at closing, JPMorgan, Bank of America, N.A. and Wells Fargo Bank, N. A.) for a
$150.0 million revolving credit facility (the “JPM Revolving Facility”).

    On April 16, 2019, the Akorn Loan Parties, entered into an Amended and Restated Credit Agreement (the “A&R Credit Agreement”) governing the JPM
Revolving Facility with the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent. The A&R Credit Agreement provided for a
revolving line of credit of up to $150.0 million on an uncommitted basis, and amended the JPM Credit Agreement in certain other respects, including, among
other things:
    •     extended the maturity date by 90 days to July 16, 2019; and
    •     decreased the undrawn fee from 0.25% to 0.05%.

    The JPM Revolving Facility, as amended by the A&R Credit Agreement, was fully uncommitted and discretionary with each lender under the A&R
Credit Agreement permitted to make revolving loans or issue letters of credit in its sole discretion. The A&R Credit Agreement expired on July 16, 2019,
with no amounts outstanding as of such date.

Debt Maturities Schedule

    Aggregate cumulative maturities of debt obligations as of December 31, 2019 are:

(In thousands)                                                                                                                                    2021 (1)
Maturities of debt                                                                                                                            $      851,957

     (1) Pursuant to the terms of the Second Amended Standstill Agreement, the duration of the “Standstill Period” was extended from February 7, 2020 until
the earliest of the delivery of a notice of termination of the Standstill Period by the Standstill Lenders upon the occurrence of a default under the loan
agreement, or a breach of, or non-compliance with certain provisions of the Second Amended Standstill Agreement.

Note 8 — Earnings per Share

    Basic net (loss) per common share is based upon the weighted average number of common shares outstanding during the period. Diluted net (loss) per
common share is based upon the weighted average number of common shares outstanding, including the dilutive effect, if any, of potentially dilutive
securities using the treasury stock method.

    The Company’s potentially dilutive shares consist of: (i) vested and unvested stock options that are in-the-money and (ii) unvested RSUs and PSUs.

    A reconciliation of the (loss) per share data from a basic to a fully diluted basis is detailed below (amounts in thousands, except per share data):

                                                                                                    2019                  2018                    2017
Net (Loss)                                                                                  $         (226,770)     $       (401,909)     $          (24,550)
Net (Loss) per Common Share:
  Net (Loss) Basic and Diluted                                                              $              (1.80)   $            (3.21)   $              (0.20)
Shares used in computing net (loss) per common share:
Weighted average basic and diluted shares outstanding                                                 125,977               125,383                 124,790
Shares subject to stock options omitted from the calculation of (loss) per common share
as their effect would have been antidilutive                                                               4,736                 3,686                   3,035
Shares subject to unvested RSUs and PSUs omitted from the calculation of (loss) per
common share as their effect would have been anti-dilutive                                                 2,305                 1,296                    527


Note 9 — Leasing Arrangements

     The Company leases real and personal property in the normal course of business under various operating leases and other insignificant finance leases,
including non-cancelable and immaterial month-to-month agreements. Rent expense is recognized on a straight-line basis over the lease term. Rental expense
under these leases was $6.5 million, $6.5 million and $5.9 million for the years ended December 31, 2019, 2018 and 2017, respectively.

                                                                               66
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 67 of 168 PageID #: 2768

    The following table sets forth the Company’s lease cost components (in thousands):

                                                                                                                                    Year Ended December
                                                                                                                                          31, 2019
 Operating lease cost                                                                                                               $                  4,816
 Amortization of finance lease assets                                                                                                                     60
 Interest on finance lease liabilities                                                                                                                    10
 Short-term lease cost                                                                                                                                    91
 Variable lease cost                                                                                                                                   1,605
 Sublease income                                                                                                                                         (43)
 Total lease cost (1)                                                                                                               $                  6,539

     (1) Of the total lease cost of $6.5 million during the year ended December 31, 2019, $3.5 million was included within selling, general and administrative
expenses, $1.5 million was including within cost of sales, and $1.5 million was included in research and development expenses in the consolidated statement
of comprehensive (loss).

    The following table sets forth the Company’s supplemental cash flow information related to leases (in thousands):

                                                                                                                                        Year Ended December
                                                                                                                                              31, 2019
 Cash paid for amounts included in the measurement of lease liabilities:

   Operating cash flows from operating leases                                                                                           $              4,701
   Operating cash flows from finance leases
                                                                                                                                                           9
   Financing cash flows from finance leases
                                                                                                                                                        352


 Right-of-use assets, net obtained in exchange for new lease obligations:

   Operating leases
                                                                                                                                                     24,764
   Finance leases                                                                                                                       $                 71



                                                                              67
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 68 of 168 PageID #: 2769
    The following table sets forth the Company’s supplemental balance sheet information related to leases (in thousands):

                                                                                                                                      December 31, 2019
                                                                                                      Right-of-use assets, net:
  Operating leases, gross                                                                                                         $                   24,564
  Accumulated reduction                                                                                                                               (2,119)
   Operating leases, net                                                                                                          $                   22,445
  Finance leases (included in “Other non-current assets”), gross                                                                                             72
  Accumulated depreciation                                                                                                                                (21)
   Finance leases (included in “Other non-current assets”), net                                                                   $                          51
     Total Right-of-use assets, net                                                                                               $                   22,496


Lease liabilities:
  Current portion of Operating lease liability                                                                                    $                    2,290
  Long-term Operating lease liability                                                                                                                 22,021
   Total Operating lease liability                                                                                                $                   24,311
  Current portion of Finance lease (included in “Accrued expenses and other liabilities”) liability                               $                          20
  Long-term Finance lease (included in “Pension obligations and other liabilities”) liability                                                                34
   Total Finance lease liability                                                                                                  $                          54
     Total Lease liabilities                                                                                                      $                   24,365


    The following table sets forth the Company’s Weighted-average lease terms and discount rates (lease term in years):

                                                                                                                                      December 31, 2019
Weighted-average remaining lease terms:
  Operating leases                                                                                                                                 8.4 years
  Finance leases                                                                                                                                   2.6 years


Weighted-average discount rates:
  Operating leases                                                                                                                                     10.0%
  Finance leases                                                                                                                                          5.5%


    The following table sets forth the Company’s scheduled maturities of lease liabilities as of December 31, 2019 (in thousands):

Year ending December 31,                                                                                        Operating leases            Finance leases
2020                                                                                                        $                 4,596     $                    23
2021                                                                                                                          4,775                          22
2022                                                                                                                          4,520                          13
2023                                                                                                                          3,862                          —
2024                                                                                                                          3,557                          —
2025 and beyond                                                                                                              15,345                          —
Total lease payments (1)                                                                                    $                36,655     $                    58
  Less: Imputed interest                                                                                    $                12,344     $                     4
Total lease liabilities                                                                                     $                24,311     $                    54

   (1) Under ASC 842, the Company is required to take into consideration contractual lease renewal options that are reasonably assured to be exercised
when determining the lease liability. As of December 31, 2019, the Company has approximately $11.4 million of reasonably assured renewal option
payments included in the total lease payments.


                                                                               68
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 69 of 168 PageID #: 2770
     The following table sets forth the Company’s schedule of future minimum rental payments for operating leases under ASC 840 as of December 31, 2018
(in thousands):

Year ending December 31,
2019                                                                                                                                       $            4,564
2020                                                                                                                                                    4,647
2021                                                                                                                                                    4,283
2022                                                                                                                                                    3,724
2023                                                                                                                                                    2,673
2024 and thereafter                                                                                                                                     6,976
Total                                                                                                                                      $           26,867


Note 10 — Equity Compensation Plans

Stock Option Plan

     The Company maintains equity compensation plans that allow the Company’s Board of Directors to grant stock options and other equity awards to
eligible employees, officers, directors and consultants. On April 27, 2017, the Company’s shareholders voted to approve the Akorn, Inc. 2017 Omnibus
Incentive Compensation Plan (the “Omnibus Plan”), setting aside 8.0 million shares of the Company’s common stock for issuance pursuant to equity awards.
Subsequently, at the 2019 Annual Meeting of Shareholders on May 1, 2019, the Company’s shareholders approved a 4.4 million increase to the shares
available for awards granted under the Omnibus Plan, raising the overall total to 12.4 million shares. The Omnibus Plan replaced the Akorn, Inc. 2014 Stock
Option Plan (the “2014 Plan”), which was approved at the Company's 2014 Annual Meeting of Shareholders on May 2, 2014 and subsequently amended by
proxy vote of the Company’s shareholders on December 16, 2016. The 2014 Plan had reserved 7.5 million shares for issuance upon the grant of stock options,
restricted stock units (“RSUs”), performance share unit awards (“PSUs”) or various other instruments to employees, officers, directors and
consultants. Following shareholder approval of the Omnibus Plan, no new awards could be granted under the 2014 Plan, although previously granted awards
remain outstanding pursuant to their original terms.

    As of December 31, 2019, there were approximately 2.1 million stock options and thirty-three thousand two hundred RSU shares outstanding under the
2014 Plan.

    Under the Omnibus Plan, there were approximately 4.5 million RSU shares, 1.0 million PSU shares and 2.7 million stock option award shares
outstanding as of December 31, 2019. As of December 31, 2019, approximately 3.3 million shares remained available for future award grants under the
Omnibus Plan.

   Also granted in, and outstanding as of the year ended December 31, 2019, were inducement awards consisting of 0.5 million RSU shares, 0.3 million
PSU shares and 0.4 million stock option award shares.

     The Company accounts for stock-based compensation in accordance with ASC Topic 718 - Compensation — Stock Compensation. Accordingly, stock-
based compensation cost for stock options and RSUs is estimated at the grant date based on the fair value of the award, and the cost is recognized as expense
ratably over the vesting period. The Company uses the Black-Scholes model for estimating the grant date fair value of stock options. Determining the
assumptions that enter into the model is highly subjective and requires judgment. The Company uses an expected volatility that is based on the historical
volatility of its stock. The expected life assumption is based on historical employee exercise patterns and employee post-vesting termination behavior. The
risk-free interest rate for the expected term of the option is based on the market rates on U.S. Treasury securities in effect during the quarter in which the
options were granted. The dividend yield reflects historical experience as well as future expectations over the expected term of the option. The Company
estimates forfeitures at the time of grant and revises in subsequent periods, as necessary, if actual forfeitures differ from those estimates.

     All RSUs are valued at the closing market price of the Company’s common stock on the day of grant and the total value of the units is recognized as
expense ratably over the vesting period of the grant. PSU awards granted with vesting subject to market conditions are valued at date of grant through a
Monte Carlo simulation model. The calculated grant-date fair value is recognized ratably over the vesting period, subject to forfeiture estimates. PSU awards
granted with vesting subject to, and determined based on achievement of, performance conditions are valued at date of grant based on the closing price of the
Company’s stock and anticipated vesting level at grant date. The awards are re-evaluated quarterly to determine the vesting level that is more likely than not
to be achieved, and cumulative expense is adjusted accordingly.

                                                                              69
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 70 of 168 PageID #: 2771

   The Company recorded stock-based compensation expense of approximately $21.3 million, $21.5 million and $21.0 million during the years ended
December 31, 2019, 2018 and 2017, respectively.

Stock Option Awards

     From time to time, the Company has granted stock option awards to certain employees, executives and directors. The assumptions used in estimating the
fair value of the stock options granted during the period, along with the weighted-average grant date fair values, were as follows:

                                                                                                 2019                   2018                    2017
Expected volatility                                                                              56.5%                   —%                    49.5%
Expected life (in years)                                                                          6.3                     0                      4.8
Risk-free interest rate                                                                          2.3%                    —%                     1.7%
Dividend yield                                                                                    —                      N/A                     —
Weighted-average grant date fair value per stock option                                          $2.33                   N/A                    $9.25
Forfeiture rate                                                                                  8.0%                    —%                     8.0%


    The table below sets forth a summary of stock option activity within the Company’s stock-based compensation plans for the years ended December 31,
2019, 2018 and 2017:


                                                      Number of               Weighted                                                     Aggregate
                                                         Shares               Average            Weighted Average Remaining              Intrinsic Value
                                                    (in thousands)          Exercise Price        Contractual Term (Years)             (in thousands) (1)
Outstanding at December 31, 2016                              4,766     $               27.27
Granted                                                          66                     21.28
Exercised                                                      (623)                    15.53
Forfeited or expired                                           (156)                     28.2
Outstanding at December 31, 2017                              4,053     $               28.95
Granted                                                          —                           —
Exercised                                                        (22)                   24.99
Forfeited or expired                                           (613)                    31.28
Outstanding at December 31, 2018                              3,418     $               28.55
Granted                                                       3,237                      4.24
Exercised                                                        —                           —
Forfeited or expired                                         (1,451)                    25.31
Outstanding at December 31, 2019                              5,204     $               14.33                                  6.8 $                        —
Exercisable at December 31, 2019                              1,808     $               30.20                                  3.0 $                        —


    (1) Includes only those options that were in-the-money as of December 31, 2019. Stock options for which the exercise price exceeded the market price
        have been omitted. Fluctuations in the intrinsic value of both outstanding and exercisable options may result from changes in underlying stock price
        and the timing and volume of option grants, exercises and forfeitures.

    The aggregate intrinsic value for stock options outstanding and exercisable is defined as the difference between the market value of the Company’s
common stock at the end of the period and the exercise price of stock options. No stock options were exercised during the year ended December 31, 2019.
The total intrinsic value of stock options exercised during the years ended December 31, 2018 and 2017, was approximately $0.2 million and $9.8 million,
respectively. As a result of the stock options exercised, the Company received cash and recorded additional paid-in-capital of approximately $0.5 million and
$9.7 million during the years ended December 31, 2018 and 2017, respectively.

    As of December 31, 2019, the total amount of unrecognized compensation cost related to non-vested stock options was approximately $7.2 million,
which is expected to be recognized as expense over a weighted-average period of 2.9 years.

                                                                             70
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 71 of 168 PageID #: 2772

Restricted Stock Unit Awards

      From time to time, the Company has granted RSUs to certain employees, executives and directors. Historically, the majority of RSU grants to
employees and executives have been pursuant to the Company's long-term incentive plans (the “LTIPs”), which allow for annual grants of RSUs to all
eligible employees and executives. The RSU awards vest 25% per year on each of the first four anniversaries of the grant date. During the year ended
December 31, 2019, the Company granted 4.4 million RSUs to certain employees, executives and directors. Of this total, 2.4 million RSUs were granted to
certain employees as a retention incentive under the Omnibus Plan, and vest in full two years after grant date. Another 1.0 million RSUs were granted as LTIP
and annual Director awards under the Omnibus Plan, 0.5 million RSUs were granted to executive new hires and 0.5 million RSUs were granted as an
inducement award to the Company’s new President and Chief Executive Officer (“CEO”).

    Set forth below is a summary of unvested RSU activity for the three years ended December 31, 2019, 2018 and 2017:

                                                                                         Number of Shares                  Weighted Average per Share
                                                                                          (in thousands)                     Grant Date Fair Value
Unvested at December 31, 2016                                                                                   416    $                               31.52
Granted                                                                                                         666                                    33.10
Vested                                                                                                         (137)                                   32.55
Forfeited                                                                                                       (57)                                   31.34
Unvested at December 31, 2017                                                                                   888    $                               32.55
Granted (1)                                                                                                   1,711                                    16.07
Vested                                                                                                         (408)                                   30.22
Forfeited (1)                                                                                                  (548)                                   24.00
Unvested at December 31, 2018                                                                                 1,643    $                               19.85
Granted                                                                                                       4,432                                      4.10
Vested                                                                                                         (631)                                   24.10
Forfeited                                                                                                      (370)                                   14.11
Unvested at December 31, 2019                                                                                 5,074    $                                 7.07


    (1) RSUs granted and forfeited during 2018 include 0.4 million RSUs held by the Company’s former CEO and COO that were modified to accelerate
        vesting. This modification was treated as forfeiture of the old awards and granting of new awards with modified vesting terms.

    As of December 31, 2019, the total amount of unrecognized compensation cost related to RSU awards was approximately $24.9 million which is
expected to be recognized as expense over a weighted-average period of 2.1 years.

Performance Share Unit awards

      As of December 31, 2019, 1.2 million PSU award shares were granted to certain executives. Of this total, 1.0 million vest two years after grant with
vesting level contingent upon meeting various performance conditions, while the remaining 0.2 million vest four years after grant with vesting level
contingent on various market conditions. No PSU awards were granted by the Company prior to 2019.


                                                                              71
             Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 72 of 168 PageID #: 2773
    Set forth below is a summary of unvested PSU activity for the year ended December 31, 2019:

                                                             Weighted                               Weighted                         Weighted
                                                              Average                                Average                         Average
                                            Total Number Grant Date                 Vesting Based  Grant Date         Vesting Based Grant Date
                                                of Units   Fair Value per          on Performance Fair Value per       on Market Fair Value per
                                            (in thousands)      Unit                 Conditions        Unit            Conditions      Unit
Unvested at December 31, 2018                           — $              —                    — $             —                   — $             —
Granted                                              1,239 $           3.99                  985 $          4.06                254 $           3.73
Vested                                                  — $            3.99                   — $             —                   — $             —
Forfeited                                              (21) $          4.06                   (21) $        4.06                  — $           3.73
Unvested at December 31, 2019                        1,218 $           3.99                  964 $          4.06                254 $           3.73


     As of December 31, 2019, the total amount of unrecognized compensation cost related to PSU awards was approximately $2.6 million which is expected
to be recognized as expense over a weighted-average period of 1.6 years.

    Set forth below is a summary of the valuation inputs for PSUs granted with vesting subject to market conditions for the year ended December 31, 2019:

                      Valuation Inputs for PSUs with Vesting Subject to Market Conditions:
PSUs Issued (units in thousands)                                                                                                                       254
Risk Free Rate                                                                                                                                          2.6%
Volatility                                                                                                                                             55.1%
Dividend                                                                                                                                                —
Valuation per Share                                                                                                    $                               3.73
Total Fair Value (in thousands)                                                                                        $                               947


Expected Term                                                                                                                                     4 years


Forfeiture Rate Assumed                                                                                                                                 8.0%


LTIP Cash awards

     In May 2019, the Company awarded $9.7 million in cash-based awards to certain non-executive employees in lieu of the customary RSUs as part of its
2019 LTIP grants. The cash awards are equivalent to the value of RSUs that would have been granted under the previous program design and will vest over
two years and be paid in two equal installments after each of the first two anniversaries of the grant date. During the year ended December 31, 2019, the
Company recorded $2.8 million in expense, net of forfeitures.

Employee Stock Purchase Plan

     The 2016 Akorn, Inc. Employee Stock Purchase Plan (the “ESPP”) permits eligible employees to acquire shares of the Company’s common stock
through payroll deductions. The ESPP has been structured to qualify under Section 423 of the Internal Revenue Code (“IRC”). Employees who elect to
participate in the ESPP may withhold from 1% to 15% of eligible wages toward the purchase of stock. Shares will be purchased at a 15% discount off the
lesser of the market price at the beginning or the ending of the applicable offering period. The ESPP is designed with two offering periods each year, one
running from January 1st to December 31st and the other running from July 1st to December 31st. In a given year, employees may enroll in only one offering
period, not both. Per IRC rules, annual purchases per employee are limited to $25,000 worth of stock, valued as of the beginning of the offering
period. Accordingly, with the 15% discount, employees may withhold no more than $21,250 per year toward the purchase of stock under the ESPP.
Employees are further limited to purchasing no more than 15,000 shares of stock per year. A total of 2.0 million shares of the Company’s stock have been set
aside for issuance under the ESPP. The ESPP was approved by vote of the Company’s shareholders on December 16, 2016.

     The initial offering period under the ESPP began in January 2017 and ran through the end of 2017. The Company did not have an ESPP offering period
starting on July 1, 2017 and did not have any offering periods in 2018 pursuant to terms of the

                                                                              72
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 73 of 168 PageID #: 2774
Merger Agreement. During the year ended December 31, 2017, participants contributed approximately $2.8 million through payroll deductions toward the
purchase of shares under the ESPP. The Company recorded stock-based compensation expense of $1.1 million during the year ended December 31, 2017
related to the ESPP.

   The Company initiated two offering periods during 2019, one starting on February 1, 2019 and the second starting on July 1, 2019. However, the
Company suspended the ESPP during the quarter ended December 31, 2019 and refunded all accumulated contributions.

    For the year ended December 31, 2019, the Company recorded approximately $1.3 million in stock-based compensation expense related to the ESPP. In
accordance with ASC 718, Compensation - Stock Compensation, the suspension of an ESPP does not result in reversal of previously recorded stock-based
compensation expense, but rather an acceleration of the remaining unrecognized expense.

    A total of 2.0 million shares of stock were set aside for issuance under the ESPP. Participants in the 2017 offering period acquired a total of 0.1 million
shares. As of December 31, 2019, 1.9 million shares remain available for future issuance under the ESPP.

Note 11 — Income Taxes

     Income taxes are accounted for under the asset and liability method. Deferred income tax assets and liabilities are determined based on differences
between financial reporting and tax bases of assets and liabilities, and net operating loss and other tax credit carry-forwards. These items are measured using
the enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce the
deferred income tax assets to the amount that is more likely than not to be realized. On December 22, 2017, the Tax Cuts and Jobs Act (the “Tax Act”) was
enacted and included additional requirements effective for the Company in 2019. Those provisions include a tax on global intangible low-taxed income
(“GILTI”), a tax determined by base erosion and anti-abuse tax benefits (BEAT) from certain payments between a U.S. corporation and foreign subsidiaries, a
limitation of certain executive compensation, a deduction for foreign derived intangible income (“FDII”), and interest expense limitations. The Company’s
foreign subsidiaries do not have accumulated earnings.

    The income tax (benefit) provision consisted of the following (in thousands):

                                                                                                      Current               Deferred                Total
Year ended December 31, 2019
  Federal                                                                                       $          (61,951)    $               195   $          (61,756)
  State                                                                                                         509                    30                    539
  Foreign                                                                                                       —                      209                   209
                                                                                                $          (61,442)    $               434   $          (61,008)
Year ended December 31, 2018
  Federal                                                                                       $            2,768     $          (40,345)   $          (37,577)
  State                                                                                                     (1,677)                (2,093)                (3,770)
  Foreign                                                                                                       32                  5,042                   5,074
                                                                                                $            1,123     $          (37,396)   $          (36,273)
Year ended December 31, 2017
  Federal                                                                                       $           78,806     $         (105,006)   $          (26,200)
  State                                                                                                      1,706                 (9,785)                (8,079)
  Foreign                                                                                                       89                   (458)                  (369)
                                                                                                $           80,601     $         (115,249)   $          (34,648)




                                                                               73
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 74 of 168 PageID #: 2775
    The income tax provision differs from the “expected” tax expense computed by applying the U.S. Federal corporate income tax rates of 21% to loss
before income taxes, as follows (in thousands):

                                                                                                            Years Ended December 31,
                                                                                                 2019                 2018                 2017
Computed “expected” tax provision                                                         $         (60,433)    $         (92,018)    $        (20,719)
Change in income taxes resulting from:
  State income taxes, net of Federal income tax                                                       (7,402)             (11,667)                (537)
  Change in state income tax rate, net of Federal income tax                                             728                   (16)             (4,714)
  Foreign income tax (benefit) provision                                                              (2,623)              (1,658)                2,206
  Deduction for domestic production activities                                                            —                    —                (2,527)
  Stock compensation                                                                                    4,565                2,480              (1,316)
  R&D tax credits                                                                                     (1,428)                (750)              (1,200)
  Nondeductible acquisition fees                                                                          —                (1,165)                1,974
  Uncertain tax positions                                                                           (47,357)                 7,935             15,650
  Federal rate change                                                                                     —                (3,027)             (26,902)
  Lapse of statute of limitations                                                                   (16,034)                  570                 1,561
  Taxes receivable true up                                                                              2,651                  —                    —
  Deferred tax adjustment                                                                            17,578                    —                    —
  162(m) Officers Compensation Limitation                                                                340                 1,483                  —
  Other expense, net                                                                                     408                  934                 1,201
  Valuation allowance change                                                                         47,999                60,626                  675
Income tax (benefit)                                                                      $         (61,008)    $         (36,273)    $        (34,648)


    The geographic allocation of the Company’s income before income taxes between U.S. and foreign operations was as follows (in thousands):

                                                                                                 2019                 2018                 2017
Pre-tax (loss) from U.S. operations                                                       $        (237,474)    $        (428,299)    $        (49,572)
Pre-tax (loss) from foreign operations                                                              (50,304)               (9,883)              (9,626)
Total pre-tax (loss)                                                                      $        (287,778)    $        (438,182)    $        (59,198)




                                                                          74
             Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 75 of 168 PageID #: 2776
    Net deferred income taxes at December 31, 2019 and 2018 include (in thousands):

                                                                                                                              December 31,
                                                                                                                    2019                         2018
Deferred tax assets:
  Net operating loss carry-forward                                                                       $                  51,125     $                 48,766
  Stock-based compensation                                                                                                    8,912                       9,071
  Chargeback reserves                                                                                                         3,336                      14,173
  Reserve for product returns                                                                                                 8,001                       8,012
  Inventory valuation reserve                                                                                                 8,423                       9,688
  Legal reserve                                                                                                             15,294                            —
  Long-term debt                                                                                                            56,117                       16,156
  Other                                                                                                                     16,793                       16,444
     Total deferred tax assets                                                                           $                 168,001     $                122,310
     Valuation allowance                                                                                                   (119,156)                    (71,157)
          Net deferred tax assets                                                                        $                  48,845     $                 51,153
Deferred tax liabilities:
  Prepaid expenses                                                                                       $                   (2,190)   $                 (2,137)
  Right of Use Asset                                                                                                         (5,311)                          —
  Depreciation & amortization – tax over book                                                                               (41,534)                    (49,547)
     Other                                                                                               $                      (35)   $                     (35)
     Total deferred tax liabilities                                                                      $                  (49,070)   $                (51,719)
Net deferred income tax (liability)                                                                      $                    (225)    $                   (566)


     The Company records a valuation allowance to reduce net deferred income tax assets to the amount that is more likely than not to be realized. In
performing its analysis of whether a valuation allowance to reduce the deferred income tax asset was necessary, the Company evaluated the data and believes
that it is not more likely than not that the deferred tax assets in the US, India, and Switzerland will be realized. Accordingly, the Company has recorded a full
valuation allowance against US, India, and Switzerland deferred tax assets. The Company has a valuation allowance of $119.2 million, $71.2 million and
$10.5 million against its deferred tax assets as of December 31, 2019, 2018 and 2017, respectively.

    The deferred tax balances have been reflected gross on the balance sheet and are netted only if they are in the same jurisdiction.

     The Company’s net operating loss (“NOL”) carry-forwards as of December 31, 2019 consist of four component pieces: (i) U.S. Federal NOL carry-
forwards valued at $21.2 million, (ii) State NOL carry-forwards valued at $1.1 million (iii) foreign (Indian) NOLs of $26.4 million and (iv) foreign (Swiss)
NOLs of $2.4 million. The U.S. Federal NOL carry-forwards were obtained through the Merck Acquisition completed in the fourth quarter of 2013, the 2018
tax loss and the current year loss generated. State NOL carry-forwards are from the 2018 tax loss. The Company has established a full valuation allowance
against U.S. Federal and State NOL carry-forwards due to uncertainty related to future earnings projections. The Indian NOL carry-forwards of $26.4 million
relate to operating losses by the Company’s subsidiary in India, which was acquired in 2012. The Company has established a valuation allowance against this
entire amount. A portion of the Swiss NOL was obtained through the Akorn AG acquisition completed in the first quarter of 2015 in addition to the loss
generated in 2018 and 2019. The NOL carry-forwards begin to expire in 2023 and, accordingly, the Company has established a valuation allowance against
the entire amount of NOL.

     During 2019, the Company entered into the Original and First Amended Standstill Agreements, modifying its outstanding debt instruments to adjust
interest and other provisions. For income tax purposes, these debt modifications were treated as taxable exchanges of debt instruments, which created
cancellation of debt income, current interest expense, and deferred interest expense under the original issue discount rules. The Company’s NOL and deferred
interest carryovers were adjusted to reflect the impact of these transactions.


                                                                               75
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 76 of 168 PageID #: 2777
    The Company’s U.S. Federal income tax returns filed for years 2016 through 2018 are open for examination by the Internal Revenue Service. The
majority of the Company’s state and local income tax returns filed for years 2016 through 2018 remain open for examination as well.

     In accordance with ASC 740-10-25, Income Taxes - Recognition, the Company reviews its tax positions to determine whether it is “more likely than not”
that its tax positions will be sustained upon examination, and if any tax positions are deemed to fall short of that standard, the Company establishes reserves
based on the financial exposure and the likelihood that its tax positions would not be sustained.

    Based on its review as of December 31, 2019, the Company determined that it would not recognize tax benefits as follows (in thousands):

Balance at December 31, 2016                                                                                                                  $            1,301
Additions relating to 2017                                                                                                                                   416
Additions relating to prior years                                                                                                             $           24,297
Reductions of exposures relating to prior years                                                                                                             (619)
Balance at December 31, 2017                                                                                                                  $           25,395
Additions relating to 2018                                                                                                                                   269
Additions relating to prior years                                                                                                                          4,425
Reductions of exposures relating to prior years                                                                                                             (702)
Balance at December 31, 2018                                                                                                                  $           29,387
Reductions of exposures relating to prior years                                                                                                          (26,992)
Lapse of statute of limitations                                                                                                               $               (33)
Balance at December 31, 2019                                                                                                                  $            2,362


    If recognized, $2.4 million of the above positions will impact the Company’s effective rate. The Company released approximately $27.1 million of the
uncertain tax position that was reflected in the 2018 financial statements, due to the IRS acceptance of the non-automatic accounting method change related to
chargebacks and rebate reserves in 2019. Due to the uncertainty of both timing and resolution of potential income tax examinations, the Company is unable to
determine whether the remaining December 31, 2019 balance of uncertain tax positions could significantly change during the next twelve months. The
Company accounts for interest and penalties as income tax expense. In the year ended December 31, 2019, the Company released $8.6 million of penalties
and $12.0 million of interest that was accrued in the prior year. During 2019, the Company recorded $0.2 million of interest related to uncertain tax positions
resulting in a total accrued interest balance of approximately $0.3 million as of December 31, 2019.

Note 12 — Segment Information

    The Company has two operating segments, which constitute the Company’s two reportable segments and the Company’s CEO is the CODM, as defined
in ASC Topic 280 - Segment Reporting. Our performance is assessed and resources allocated by the CODM based on the following two reportable segments:

    •    Prescription Pharmaceuticals
    •    Consumer Health

    The Company’s Prescription Pharmaceuticals segment principally consists of generic and branded prescription pharmaceuticals products which span a
broad range of indications as well as a variety of dosage forms including: sterile ophthalmics, injectables and inhalants, and non-sterile oral liquids, topicals
and nasal sprays. The Company’s Consumer Health segment principally consists of animal health and over-the-counter (“OTC”) products, both branded and
private-label. OTC products include, but are not limited to, a suite of products for the treatment of dry eye sold under the TheraTears® brand name.

    Financial information about the Company’s reportable segments is based upon internal financial reports that aggregate certain operating information. The
Company’s CODM oversees operational assessments and resource allocations based upon the results of the Company’s reportable segments, which have
available and discrete financial information.


                                                                                76
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 77 of 168 PageID #: 2778
    Selected financial information by reportable segment is presented below (in thousands):

                                                                                                                 Years ended December 31,
                                                                                                     2019                  2018                  2017
REVENUES, NET:
Prescription Pharmaceuticals                                                                  $         604,212       $       620,669     $         772,524
Consumer Health                                                                                          78,217                 73,349                68,521
  Total revenues, net                                                                         $         682,429       $       694,018     $         841,045
GROSS PROFIT:
Prescription Pharmaceuticals                                                                  $         217,767       $       213,560     $         402,082
Consumer Health                                                                                          34,939                 32,456                30,124
  Total gross profit                                                                          $         252,706       $       246,016     $         432,206


     The Company manages its business segments to the gross profit level and manages its operating and other costs on a company-wide basis. Inter-segment
activity at the gross profit level is minimal. The Company does not have discrete assets by segment, as certain manufacturing and warehouse facilities support
more than one segment, and therefore does not report assets by segment. Financial information including revenues and gross profit by product or product line
is not provided, as to do so would be impracticable.

    During the years ended December 31, 2019, 2018 and 2017, approximately $13.2 million, $16.4 million and $25.5 million of the Company’s net revenue,
respectively, was from customers located in foreign countries. All of the net revenue was related to our Prescription Pharmaceutical segment.

    The carrying amounts of Goodwill by segment were as follows (in thousands):

                                                                                                Prescription
                                                                                              Pharmaceuticals         Consumer Health            Total
December 31, 2017                                                                        $              268,593       $         16,717    $         285,310
Acquisitions and other adjustments                                                                             —                    —                     —
Impairments                                                                                                    —                    —                     —
Dispositions                                                                                                   —                    —                     —
Foreign currency translations                                                                               (1,431)                 —                 (1,431)
December 31, 2018                                                                        $              267,162       $         16,717    $         283,879
Acquisitions and other adjustments                                                                             —                    —                     —
Impairments                                                                                              (15,955)                   —                (15,955)
Dispositions                                                                                                   —                    —                     —
Foreign currency translations                                                                                   (1)                 —                     (1)
December 31, 2019                                                                        $              251,206       $         16,717    $         267,923


Note 13 — Commitments and Contingencies

    The Company has entered into strategic business agreements for the development and marketing of pharmaceutical products with companies.

    Each strategic business agreement generally includes a future payment schedule for contingent milestone payments and in certain agreements, minimum
royalty payments. The Company will be responsible for contingent milestone payments and minimum royalty payments to these strategic business partners
based upon the occurrence of future events. Each strategic business agreement defines the triggering event of its future payment schedule, such as meeting
product development progress timeline, successful product testing and validation, successful clinical studies, U.S. Food and Drug Administration (“FDA”) or
other regulatory approvals and other factors as negotiated in each agreement. None of the contingent milestone payments or minimum royalty payments is
individually material to the Company.


                                                                             77
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 78 of 168 PageID #: 2779
    The Company is engaged in various supply agreements with third parties that obligate the Company to purchase various active pharmaceutical
ingredients or finished products at contractual minimum levels. None of these agreements is individually or in aggregate material to the Company. Further,
the Company does not believe at this time that any of the purchase obligations represent levels above that of normal business demands.

    The table below summarizes contingent, potential milestone payments that would become due to strategic partners in the years 2020 and beyond,
assuming all such contingencies occur (in thousands):

                                                                                                                                                  Milestone
Year ending December 31,                                                                                                                          Payments
2020                                                                                                                                          $            1,151
2021                                                                                                                                                          46
2022                                                                                                                                                        250
2023                                                                                                                                                        250
Total                                                                                                                                         $            1,697


     The Company is a party in legal proceedings and potential claims arising in the ordinary course of its business. The amount, if any, of ultimate liability
with respect to such matters cannot be determined. Legal proceedings which may have a material effect on the Company have been further disclosed in Note
19 - “Legal Proceedings”.

Note 14 — Supplemental Cash Flow Information

    The following table sets forth the Company’s supplemental cash flow (in thousands):

                                                                                                                      Year ended December 31,
                                                                                                       2019                    2018                 2017
  Amount paid for interest                                                                     $           64,536       $          57,144     $         45,472
  Standstill related aggregate paid-in-kind interest                                                       16,394                       —                     —
  Accrued capital expenditures                                                                 $              6,333     $             6,492   $         13,824
  Standstill related non-cash interest                                                                        3,626                     —                     —
  Amount (refund) paid for income taxes, net                                                              (14,530)                    9,261             42,003


Note 15 — Recently Issued and Adopted Accounting Pronouncements

Recently Issued Accounting Pronouncements

     In August 2018, the Financial Accounting Standards Board (“FASB”) issued Accounting Standard Update (“ASU”) No. 2018-15 — Intangibles —
Goodwill and Other—Internal-Use Software (Subtopic 350-40): Customer’s Accounting for Implementation Costs Incurred in a Cloud Computing
Arrangement That Is a Service Contract (a consensus of the FASB Emerging Issues Task Force). The amendments in this ASU are effective for public
business entities for fiscal years beginning after December 15, 2019, and interim periods within those fiscal years. Early adoption of the amendments in this
Update is permitted, including adoption in any interim period, for all entities. The amendments in this Update should be applied either retrospectively or
prospectively to all implementation costs incurred after the date of adoption. The Company believes that the adoption of this ASU will not have a material
impact on its financial position, results of operations or cash flows.

     In August 2018, the FASB issued ASU No. 2018-13—Fair Value Measurement (Topic 820): Disclosure Framework—Changes to the Disclosure
Requirements for Fair Value Measurement. The amendments in this ASU are effective for all entities for fiscal years, and interim periods within those fiscal
years, beginning after December 15, 2019. The amendments on changes in unrealized gains and losses, the range and weighted average of significant
unobservable inputs used to develop Level 3 fair value measurements, and the narrative description of measurement uncertainty should be applied
prospectively for only the most recent interim or annual period presented in the initial fiscal year of adoption. All other amendments should be applied
retrospectively to all periods presented upon their effective date. Early adoption is permitted upon issuance of this Update. An entity is permitted to early
adopt any removed or modified disclosures upon issuance of this ASU and delay adoption of the additional disclosures until their effective date. The
Company believes that the adoption of this ASU will not have a material impact on its financial position, results of operations or cash flows.


                                                                               78
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 79 of 168 PageID #: 2780
     In June 2016, the FASB issued ASU No. 2016-13—Financial Instruments—Credit Losses (Topic 326): Measurement of Credit Losses on Financial
Instruments. Topic 326 amends guidance on reporting credit losses for financial assets held at amortized cost. For assets held at amortized cost basis, Topic
326 eliminates the probable initial recognition threshold in current GAAP and, instead, requires an entity to reflect its current estimate of all expected credit
losses. The allowance for credit losses is a valuation account that is deducted from the amortized cost basis of the financial assets to present the net amount
expected to be collected. This ASU is effective for interim and annual reporting periods beginning after December 15, 2019, with early adoption permitted for
interim and annual reporting periods beginning after December 15, 2018. This ASU is required to be adopted using the modified retrospective basis, with a
cumulative-effect adjustment to retained earnings as of the beginning of the first reporting period in which the guidance of this ASU is effective. Based upon
the level and makeup of our financial asset portfolio, the Company does not expect that the adoption of this ASU will have a material impact on its financial
position, results of operations or cash flows.

Recently Adopted Accounting Pronouncements

      In June 2018, the Financial Accounting Standards Board (“FASB”) issued Accounting Standard Update (“ASU”) No. 2018-07, Compensation—Stock
Compensation (Topic 718): Improvements to Nonemployee Share-Based Payment Accounting. The amendments in this ASU expand the scope of Topic 718 to
include share-based payment transactions for acquiring goods and services from nonemployees. Under this ASU, an entity should apply the requirements of
Topic 718 to nonemployee awards except for specific guidance on inputs to an option pricing model and the attribution of cost (that is, the period of time over
which share-based payment awards vest and the pattern of cost recognition over that period). The amendments specify that Topic 718 applies to all share-
based payment transactions in which a grantor acquires goods or services to be used or consumed in a grantor’s own operations by issuing share-based
payment awards. The amendments also clarify that Topic 718 does not apply to share-based payments used to effectively provide (1) financing to the issuer or
(2) awards granted in conjunction with selling goods or services to customers as part of a contract accounted for under Topic 606, Revenue from Contracts
with Customers. The standard was adopted on January 1, 2019, and did not have a material impact on the Company's financial statements or financial
statement disclosures.

     In February 2016, FASB issued ASU No. 2016-02 - Leases (Topic 842), as modified by subsequently issued ASUs 2019-01, 2018-10, 2018-11 and 2018-
20 (collectively ASU 2016-02). ASU 2018-02 establishes a comprehensive new lease accounting model. The new standard clarifies the definition of a lease
and causes lessees to recognize leases on the balance sheet as a lease liability with a corresponding right-of-use asset for leases with a lease term of more than
one year. The new standard initially required a modified retrospective transition for capital or operating leases existing at or entered into after the beginning of
the earliest comparative period presented in the financial statements, but it does not require transition accounting for leases that expire prior to the date of
initial application. In July 2018, the FASB decided to provide another transition method in addition to the existing transition method by allowing entities to
initially apply the new leases standard at the adoption date and recognize a cumulative-effect adjustment to the opening balance of retained earnings in the
period of adoption. This additional transition method changes only when an entity is required to initially apply the transition requirements of the new leases
standard; it does not change how those requirements apply. We elected the practical expedient to not separate non-lease components, to not provide
comparative reporting periods and the ‘package of practical expedients’, which permits us to forgo reassessment of our prior conclusions about lease
identification, lease classification and initial direct costs for leases entered into prior to the effective date. We did not elect the use-of-hindsight practical
expedient. We adopted the ASC on January 1, 2019, using the modified retrospective method and did not restate comparative periods. At adoption, we
recorded Total Lease liabilities of $24.7 million and Total Right-of-use assets, net of $23.0 million in our consolidated statement of financial position. The
impact on the Company’s results of operations did not materially differ from recorded amounts under ASC 840. The impact of the adoption of this ASU is
non-cash in nature and therefore did not materially affect the Company’s cash flows. See Note 9 - “Leasing Arrangements” for additional disclosures.

      In May 2017, the FASB issued ASU No. 2017-09, Compensation — Stock Compensation (Topic 718): Scope of Modification Accounting, which
provides guidance about which changes to the terms or conditions of a share-based payment award require an entity to apply modification accounting in Topic
718. Per the ASU, an entity should account for the effects of a modification unless all the following are met: (1) The fair value (or calculated value or intrinsic
value, if such an alternative measurement method is used) of the modified award is the same as the fair value (or calculated value or intrinsic value, if such an
alternative measurement method is used) of the original award immediately before the original award is modified. If the modification does not affect any of
the inputs to the valuation technique that the entity uses to value the award, the entity is not required to estimate the value immediately before and after the
modification, (2) The vesting conditions of the modified award are the same as the vesting conditions of the original award immediately before the original
award is modified, and (3) The classification of the modified award as an equity instrument or a liability instrument is the same as the classification of the
original award immediately before the original award is modified. The current disclosure requirements in Topic 718 apply regardless of whether an entity is
required to apply modification accounting under the amendments in this ASU. The standard

                                                                                79
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 80 of 168 PageID #: 2781
was adopted on January 1, 2018, and did not have a material impact on the Company's consolidated financial statements or financial statement disclosures.

       In March 2017, the FASB issued ASU No. 2017-07 — Compensation — Retirement Benefits (Topic 715): Improving the Presentation of Net Periodic
Pension Cost and Net Periodic Postretirement Benefit Cost, which apply to all employers, including not-for-profit entities, that offer to their employees
defined benefit pension plans, other postretirement benefit plans, or other types of benefits accounted for under Topic 715. The amendments in this ASU
require that an employer report the service cost component in the same line item or items as other compensation costs arising from services rendered by the
pertinent employees during the period. The other components of net benefit cost as defined in paragraphs 715-30-35-4 and 715-60- 35-9 are required to be
presented in the income statement separately from the service cost component and outside a subtotal of income from operations, if one is presented. If a
separate line item or items are used to present the other components of net benefit cost, that line item or items must be appropriately described. If a separate
line item or items are not used, the line item or items used in the income statement to present the other components of net benefit cost must be disclosed. The
amendments in this ASU also allow only the service cost component to be eligible for capitalization when applicable (for example, as a cost of internally
manufactured inventory or a self-constructed asset). The standard was adopted on January 1, 2018, and did not have a material impact on the Company's
consolidated financial statements or financial statement disclosures.

      In November 2016, the FASB issued ASU No. 2016-18, Statement of Cash Flows (Topic 230): Restricted Cash (a consensus of the FASB Emerging
Issues Task Force), which addresses classification and presentation of changes in restricted cash on the statement of cash flows. The standard requires an
entity’s reconciliation of the beginning-of-period and end-of-period total amounts shown on the statement of cash flows to include in cash and cash
equivalents amounts generally described as restricted cash and restricted cash equivalents. The ASU does not define restricted cash or restricted cash
equivalents, but an entity will need to disclose the nature of the restrictions. The standard was adopted on January 1, 2018, and did not have a material impact
on the Company's consolidated financial statements or financial statement disclosures.

      In August 2016, the FASB issued ASU 2016-15, Statement of Cash Flows (Topic 230) Classification of Certain Cash Receipts and Cash Payments. The
standard was adopted on January 1, 2018, and did not have a material impact on the Company's consolidated financial statements or financial statement
disclosures.

     In May 2014, FASB issued ASU 2014-09 - Revenue from Contracts with Customers (Topic 606), as modified by subsequently issued ASUs 2015-14,
2016-08, 2016-10, 2016-12 and 2016-20 (collectively ASU 2014-09). ASU 2014-09 superseded the revenue recognition requirements in ASC (Topic 605)
Revenue Recognition, and most industry specific guidance. This ASU also supersedes some cost guidance included in ASC 605-35 Revenue Recognition
Construction Type and Production Type Contracts. Similar to the previous guidance, the Company makes significant estimates related to variable
consideration at the point of sale, including chargebacks, rebates, product returns, and other discounts and allowances. Revenue is recognized at a point in
time upon the transfer of control of the Company's products, which occurs upon delivery for substantially all of the Company's sales. The Company has
adopted the practical expedient to exclude all sales taxes and contract fulfillment costs from the transaction price. The Company adopted the standard
effective January 1, 2018, using the modified retrospective approach. The adoption of ASU 2014-09 did not have a material impact on the Company’s
consolidated financial position, results of operations, equity or cash flows as of the adoption date or for the year ended December 31, 2018. See Note 16 -
“Customer, Supplier and Product Concentration” for the disaggregation of net revenues by major customers.

Note 16 — Customer, Supplier and Product Concentration

Customer Concentration

     In the years ended December 31, 2019, 2018 and 2017, a significant portion of the Company’s gross and net revenues reported were to three large
wholesale drug distributors, and a significant portion of the Company’s accounts receivable as of December 31, 2019, 2018 and 2017 were due from these
wholesale drug distributors as well. AmerisourceBergen Health Corporation (“Amerisource”), Cardinal Health, Inc. (“Cardinal”) and McKesson Drug
Company (“McKesson”) collectively referred to herein as the “Big 3 Wholesalers”, are all distributors of the Company’s products, as well as suppliers of a
broad range of health care products. Aside from these three wholesale drug distributors, no other individual customer accounted for 10% or more of gross
sales, net revenue or gross trade receivables for the indicated dates and periods.

     If sales to the Big 3 Wholesalers were to diminish or cease, the Company believes that the end users of its products would find little difficulty obtaining
the Company’s products from another distributor. The Company is subject to credit risk from its accounts receivable, heavily weighted to the Big 3
Wholesalers, but as of and for the years ended December 31, 2019, 2018 and 2017, the Company has not experienced significant losses with respect to its
collection of these gross accounts receivable balances.

                                                                               80
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 81 of 168 PageID #: 2782

    The following table sets forth the Company’s gross trade accounts receivable, gross sales and net revenue disaggregated by major customers for the
periods indicated:

                                                     Gross Accounts Receivable as of December 31,
                                              2019                                         2018                                       2017
Disaggregation of gross         Gross                   Gross              Gross                     Gross             Gross                    Gross
A/R by major                  Accounts                 Accounts          Accounts                   Accounts         Accounts                  Accounts
customers                     Receivable             Receivable %        Receivable               Receivable %       Receivable              Receivable %
Amerisource               $          56,945                   22.0% $             55,160                   17.9% $           99,771                   26.3%
Cardinal                             40,158                   15.6%               59,443                   19.3%             79,731                   21.1%
McKesson                            118,258                   45.8%              149,000                   48.3%            146,321                   38.6%
Combined Total                      215,361                   83.4%              263,603                   85.5%            325,823                   86.0%
Other                                42,812                   16.6%               44,702                   14.5%             52,936                   14.0%
Grand Total               $         258,173                  100.0% $            308,305                  100.0% $          378,759                  100.0%




                                                                        Gross Sales

                                              2019                                         2018                                       2017
Disaggregation of gross
sales by major
customers                     Gross Sales            Gross Sales %       Gross Sales              Gross Sales %      Gross Sales             Gross Sales %
Amerisource               $         348,030                   20.8% $            386,543                   20.5% $          554,690                   23.6%
Cardinal                            354,253                   21.2%              390,438                   20.7%            411,458                   17.5%
McKesson                            680,478                   40.6%              789,620                   41.8%            918,157                   39.1%
Combined Total                    1,382,761                   82.6%           1,566,601                    83.0%          1,884,305                   80.2%
Other                               291,435                   17.4%              321,261                   17.0%            466,766                   19.8%
Grand Total               $       1,674,196                  100.0% $         1,887,862                   100.0% $        2,351,071                  100.0%


                                                                      Net Revenue
                                              2019                                         2018                                       2017
Disaggregation of net
revenues by major                Net                                         Net                                         Net
customers                      Revenue           Net Revenue %             Revenue            Net Revenue %            Revenue           Net Revenue %
Amerisource               $         138,667                   20.3% $            144,776                   20.9% $          160,671                   19.1%
Cardinal                            115,489                   16.9%              109,747                   15.8%            150,257                   17.9%
McKesson                            157,572                   23.1%              173,363                   25.0%            222,715                   26.5%
Combined Total                      411,728                   60.3%              427,886                   61.7%            533,643                   63.5%
Other                               270,701                   39.7%              266,132                   38.3%            307,402                   36.5%
Grand Total               $         682,429                  100.0% $            694,018                  100.0% $          841,045                  100.0%



     Sales to the Big 3 Wholesalers primarily represent purchases of products in the Prescription Pharmaceuticals segment and generate the majority of the
Prescription Pharmaceuticals segment revenue. The Prescription Pharmaceuticals segment revenue represented 88.5%, 89.4% and 91.9%, of the net revenue
for the years ended December 31, 2019, 2018 and 2017, respectively. Chain pharmacies are the major customers in the Consumer Health segment. For more
information, see Note 12 - “Segment Information”.

Supplier Concentration


                                                                            81
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 82 of 168 PageID #: 2783
     The Company requires a supply of quality raw materials and components to manufacture and package pharmaceutical products for its own use and for
third parties with which it has contracted. The principal components of the Company’s products are active and inactive pharmaceutical ingredients and certain
packaging materials. Certain of these ingredients and components are available from only a single source and, in the case of certain of the Company’s
abbreviated new drug applications and new drug applications, only one supplier of raw materials has been identified. Because FDA approval of drugs requires
manufacturers to specify their proposed suppliers of active ingredients and certain packaging materials in their applications, FDA approval of any new
supplier would be required if active ingredients or such packaging materials were no longer available from the specified supplier. The qualification of a new
supplier could delay the Company’s development and marketing efforts. In addition, certain of the pharmaceutical products marketed by the Company are
manufactured by a third party manufacturer, which serves as the Company’s sole source of that finished product. If for any reason the Company is unable to
obtain sufficient quantities of any of the raw materials or components required to produce and package its products, it may not be able to manufacture its
products as planned, which could have a material adverse effect on the Company’s business, financial condition and results of operations. Likewise, if the
Company’s manufacturing partners experience any similar difficulties in obtaining raw materials or in manufacturing the finished product, the Company’s
results of operations would be negatively impacted.

    No individual supplier represented 10% or more of the Company’s purchases in any of the years ended December 31, 2019, 2018 and 2017.

Product Concentration

     In the years ended December 31, 2019 and 2018, none of the Company’s products represented 10% or more of total net revenue, while in the year ended
December 31, 2017, Ephedrine Sulfate Injection represented approximately 10% of the Company’s total net revenue. The Company attempts to minimize the
risk associated with product concentration by continuing to acquire and develop new products to add to its portfolio.

Note 17 — Related Party Transactions

    During the years ended December 31, 2019, 2018 and 2017, the Company obtained legal services from Polsinelli PC, a law firm for which the spouse of
the Company’s Executive Vice President, General Counsel and Secretary is an attorney and shareholder, totaling $6.5 million, $4.1 million and $0.8 million,
respectively. As of December 31, 2019, 2018 and 2017, $0.9 million, $1.3 million and $0.1 million, respectively, was payable to the firm.

    The Company also obtained and paid legal services totaling $0.1 million and $0.5 million during the years ended December 31, 2019 and 2018,
respectively from Segal McCambridge Singer & Mahone, a firm for which the brother in law of the Company's Executive Vice President, General Counsel
and Secretary is a partner.

Note 18 — Selected Quarterly Financial Data (Unaudited)


                                                                                                                                Net (Loss) Income
                                                                       Gross                Operating                                Per Basic          Per Diluted
    (In thousands, except per share amounts)         Revenues          Profit            (Loss) Income (2)         Amount             Share               Share
Year Ended December 31, 2019:
  4th Quarter                                    $      162,257   $       59,807     $              (43,980)   $     (80,660)    $         (0.64)   $          (0.64)
  3rd Quarter (1)                                       176,244           71,402                      8,768           47,670               0.38                0.38
  2nd Quarter                                           178,057           67,984                    (87,366)        (111,599)              (0.89)              (0.89)
  1st Quarter                                    $      165,871   $       53,513     $              (65,483)   $     (82,181)    $         (0.65)   $          (0.65)
Year Ended December 31, 2018:
  4th Quarter                                    $      153,386   $       25,247     $             (195,865)   $    (215,038)    $         (1.71)   $          (1.71)
  3rd Quarter                                           165,625           57,262                    (75,980)         (70,140)              (0.56)              (0.56)
  2nd Quarter                                           190,944           81,279                    (91,166)         (87,984)              (0.70)              (0.70)
  1st Quarter                                    $      184,063   $       82,228     $              (25,415)   $     (28,747)    $         (0.23)   $          (0.23)



    (1) The third quarter 2019 net income was primarily due to a higher operating income and income tax (benefit). See Note 11 - “Income Taxes” for further
details.


                                                                                82
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 83 of 168 PageID #: 2784
     (2) The significant increase in operating loss in the fourth quarter of 2018 compared to the prior 2018 quarters, was primarily due to impairments of
intangibles assets, net. See Note 5 - “Goodwill and Other Intangible Assets” for further details.

Note 19 — Legal Proceedings

    Akorn, Inc. v. Fresenius Kabi AG

     On April 22, 2018, Fresenius Kabi AG delivered to Akorn a letter purporting to terminate the Merger Agreement. On April 23, 2018, Akorn filed a
complaint entitled Akorn, Inc. v. Fresenius Kabi AG, Quercus Acquisition, Inc. and Fresenius SE & Co. KGaA, in the Court of Chancery of the State of
Delaware for breach of contract and declaratory judgment, alleging among other things, that the defendants anticipatorily breached their obligations under the
Merger Agreement and knowingly and intentionally engaged in a series of actions designed to hamper and ultimately block the Merger. The complaint
sought, among other things, a declaration that Fresenius Kabi AG’s termination was invalid, an order enjoining the defendants from terminating the Merger
Agreement, and an order compelling the defendants to use reasonable best efforts to consummate and make effective the Merger. On April 30, 2018, the
defendants filed a verified counterclaim alleging that, due primarily to purported data integrity deficiencies, the Company had breached representations,
warranties and covenants in the Merger Agreement, and that it had experienced a material adverse effect. The verified counterclaim sought, among other
things, a declaration that defendants’ purported termination of the Merger Agreement was valid and that defendants were not obligated to consummate the
transaction, and damages.

     Following expedited discovery, the Court of Chancery held a trial on the parties’ claims (the “Delaware Action”). On October 1, 2018, following the
conclusion of post-trial briefing, the Court of Chancery issued an opinion (the “Opinion”) denying Akorn’s claims for relief and concluding, among other
things, that Fresenius Kabi AG had validly terminated the Merger Agreement. The Court of Chancery concluded that Akorn had experienced a material
adverse effect due to its financial performance following the signing of the Merger Agreement; that Akorn had breached representations and warranties in the
Merger Agreement and that those breaches would reasonably be expected to give rise to a material adverse effect; that Akorn had materially breached
covenants in the Merger Agreement; and that Fresenius was materially in compliance with its own contractual obligations. On October 17, 2018, the Court of
Chancery entered partial final judgment against Akorn on its claims and in favor of the Fresenius parties on their claims for declaratory judgment, but held
proceedings on the Fresenius parties’ damages claims in abeyance pending the resolution of any appeal from the partial final judgment.

    On December 7, 2018, the Delaware Supreme Court affirmed the Court of Chancery’s opinion denying Akorn’s claims and granting the defendants’
counterclaim for a declaration that the termination was valid. On December 27, 2018, the Delaware Supreme Court issued a mandate returning the case to the
Court of Chancery for consideration of all remaining issues.

     After having sought from the Court of Chancery thirty days to discuss the potential resolution of the Fresenius parties’ damages, on February 19, 2019,
the parties filed a joint letter advising the Court that they have been unable to resolve the Fresenius parties’ damages claims. The Fresenius parties stated their
intention to seek leave to amend their counterclaims to assert a new claim for fraud and that they would seek an expedited trial on such claim purportedly due
to Akorn’s financial condition. The Fresenius parties’ motion for leave to amend and supplement their counterclaim and the proposed amended and
supplemented counterclaim was filed on February 20, 2019. It sought damages of approximately $102 million. After Akorn filed an opposition to the motion
and the Fresenius parties filed a reply, the Court of Chancery denied the Fresenius parties’ motion on February 28, 2019.

     On August 16, 2019, the Fresenius parties filed a motion for summary judgment seeking damages of approximately $123 million. On September 30,
2019, Akorn filed a cross-motion for summary judgment and opposition to the Fresenius parties’ motion. On November 14, 2019, Fresenius adjusted its claim
to seek damages of approximately $117 million. Briefing on the motions was completed on December 9, 2019. The Court of Chancery has scheduled a
hearing on the cross-motions for summary judgment for April 22, 2020.

    In re Akorn, Inc. Data Integrity Securities Litigation

     On March 8, 2018, a purported shareholder of the Company filed a putative class action complaint entitled Joshi Living Trust v. Akorn, Inc. et al., in the
United States District Court for the Northern District of Illinois alleging violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934. The
complaint named as defendants the Company, Chief Executive Officer Rajat Rai, Chief Financial Officer Duane Portwood and Chief Accounting Officer
Randall Pollard. The complaint alleged that defendants made materially false or misleading statements and/or material omissions by failing to disclose sooner
the existence of investigations into data integrity at the Company. The complaint sought, among other things, an award of damages, attorneys’ fees and
expenses. The Company disputes these claims.


                                                                                83
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 84 of 168 PageID #: 2785
     On May 31, 2018, the Court appointed Gabelli & Co. Investment Advisors, Inc. and Gabelli Funds, LLC as lead plaintiffs pursuant to the Private
Securities Litigation Reform Act (“PSLRA”), approved their selection of lead counsel and liaison counsel and amended the case caption to In re Akorn, Inc.
Data Integrity Securities Litigation (the “Securities Class Action Litigation”). On June 26, 2018, the Court denied a motion to lift the PSLRA stay, subject to
entry of a preservation order.

      On September 5, 2018, lead plaintiffs filed an amended complaint asserting (i) claims under Sections 10(b) and 20(a) of the Securities Exchange Act of
1934 (the “Fraud Claims”) against Defendants Akorn, Rajat Rai, Duane Portwood, Mark Silverberg, Alan Weinstein, Ronald Johnson and Brian Tambi; and
(ii) claims under Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Proxy Claims”) against defendants Akorn, Rajat Rai, John Kapoor,
Alan Weinstein, Kenneth Abramowitz, Adrienne Graves, Ronald Johnson, Steven Meyer, Terry Rappuhn and Brian Tambi. The amended complaint alleged
that, from November 3, 2016, to April 20, 2018, defendants knew or recklessly disregarded widespread institutional data integrity problems at Akorn’s
manufacturing and research and development facilities, while making or causing Akorn to make contrary misleading statements and omissions of material
fact concerning the Company’s data integrity at its facilities. The amended complaint alleged that corrective information was provided to the market on two
separate dates, causing non-insider shareholders to lose over $1.07 billion and $613 million in value respectively. The amended complaint sought an award of
equitable relief and damages.

     On October 29, 2018, the parties filed a stipulation and joint motion providing for the dismissal of certain claims and defendants. On October 30, 2018,
the Court granted the parties’ joint motion, dismissing the Proxy Claims without prejudice; dismissing defendants Kapoor, Abramowitz, Graves, Meyer and
Rappuhn without prejudice; and dismissing Defendant Silverberg with prejudice.

     On February 21, 2019, plaintiff Johnny Wickstrom, a purported shareholder of the Company, filed a putative class action complaint in the United States
District Court for the Northern District of Illinois alleging violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Wickstrom
Action”). The complaint named as defendants the Company, Rai and Portwood. The complaint alleged that defendants made materially false or misleading
statements and/or material omissions concerning its compliance with U.S. Food and Drug Administration (“FDA”) regulations and that those misstatements
were corrected when the Company disclosed its receipt from the FDA of a warning letter at the Company’s facility in Decatur, IL. The complaint sought,
among other things, an award of damages, attorneys’ fees and expenses.

      On March 8, 2019, the parties in the Securities Class Action Litigation filed a proposed stipulation which sought, among other things: (i) leave to file a
second amended class action complaint, which would extend the end date of the alleged class period from November 3, 2016, through September 28, 2018;
(ii) to consolidate the Wickstrom complaint into the Securities Class Action Litigation for all purposes; and (iii) to extend the existing discovery schedule in
order to permit time to mediate lead plaintiffs’ claims and to conduct additional discovery related to the expanded class period.

     Following a conference, the Court entered an order finding the Securities Class Action Litigation and Wickstrom Action to be related and requesting the
reassignment of the Wickstrom Action. The Court also extended the discovery and pretrial deadlines.

     On April 22, 2019, plaintiff Vicente Juan, a purported shareholder of the Company, filed a putative class action complaint in the United States District
Court for the Northern District of Illinois alleging violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Juan Action”). The
complaint named as defendants the Company, Rai and Portwood. The complaint alleged that defendants made or caused the Company to make materially
false or misleading statements and/or material omissions concerning the Company’s compliance with FDA regulations and that those misstatements were
corrected when the Company disclosed its receipt from the FDA of a warning letter at the Company’s facility in Decatur, IL. The complaint sought, among
other things, an award of damages, attorneys’ fees and expenses.

     Also on April 22, 2019, lead plaintiffs, by and through their attorneys, filed a second amended complaint against the Company, Rai, Portwood,
Weinstein, Johnson and Tambi. The second amended complaint asserts claims under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934. The
second amended complaint alleges that, during a class period from November 3, 2016, to January 8, 2019, defendants knew or recklessly disregarded
widespread institutional data integrity problems at Akorn’s manufacturing and research and development facilities, while making or causing Akorn to make
contrary misleading statements and/or omissions of material fact concerning the Company’s data integrity at its facilities. The second amended complaint
alleges that corrective information was provided to the market on three separate dates. The second amended complaint seeks an award of equitable relief and
damages. On April 23, 2019, the Court entered an order finding the Securities Class Action Litigation and Juan Action to be related and requesting
reassignment of the Juan Action.


                                                                               84
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 85 of 168 PageID #: 2786
    On May 3, 2019, the Company and lead plaintiffs commenced mediation. On May 9, 2019, the Court entered an order consolidating both the Wickstrom
Action and the Juan Action with and into the Securities Class Action Litigation. The Court also extended the discovery and pretrial deadlines.

     On May 31, 2019, plaintiffs Twin Master Fund, Ltd., Twin Opportunities Fund, LP and Twin Securities, Inc., purported shareholders of the Company,
filed a complaint in the United States District Court for the Northern District of Illinois alleging violations of Sections 10(b), 18 and 20(a) of the Securities
Exchange Act of 1934, and common law fraud (the “Twin Master Fund Action”). The complaint names as defendants the Company, Rai, Portwood,
Weinstein, Johnson and Tambi. The complaint alleges that defendants made or caused Akorn to make materially false or misleading statements and/or
material omissions concerning the Company’s compliance with FDA regulations, among other things. The complaint seeks, among other things, an award of
damages, punitive damages and expenses.

     On June 11, 2019, the Court entered an order finding the Securities Class Action Litigation and Twin Master Fund Action to be related and requesting
reassignment of the Twin Master Fund Action. The Court later disassociated the Twin Master Fund Action from the Securities Class Action Litigation.

   On July 5, 2019, lead plaintiffs filed a motion seeking certification of a proposed class of all persons or entities that purchased or otherwise acquired
Akorn’s common stock between November 3, 2016 and January 8, 2019, inclusive, and were damaged thereby.

     On July 10, 2019, plaintiffs Manikay Master Fund, LP and Manikay Merger Fund, LP, purported shareholders of the Company, filed a complaint in the
United States District Court for the Northern District of Illinois alleging violations of Sections 10(b), 18 and 20(a) of the Securities Exchange Act of 1934,
and common law fraud (the “Manikay Master Fund Action”) against the Company, Rai, Portwood, Weinstein, Johnson and Tambi. The complaint alleges that
defendants made or caused Akorn to make materially false or misleading statements and/or material omissions concerning the Company’s compliance with
FDA regulations, among other things. The complaint seeks, among other things, an award of damages, punitive damages and expenses. At a July 30, 2019
conference, the Court entered a finding of relatedness with respect to the Manikay Master Fund Action, and requested reassignment of that action. The Court
later disassociated the Manikay Master Fund Action from the Securities Class Action Litigation. On September 13, 2019, defendants moved to dismiss the
complaints in the Twin Master Fund Action and Manikay Master Fund Action. Briefing on defendants’ motions to dismiss was completed on November 5,
2019.

     At a July 30, 2019, conference, the parties to the Securities Class Action Litigation disclosed to the Court that they had reached a non-binding agreement
in principle, to settle the action that, if consummated, would provide for, among other things, the dismissal of that action and the release of all claims asserted
by or on behalf of the putative class in that action.

     Under the terms of the non-binding agreement in principle, the putative class would release its claims in exchange for a combination of (i) up to $30
million in insurance proceeds from the Company's D&O insurance policies (the “D&O Proceeds Payment”), (ii) the issuance by the Company of
approximately 6.5 million shares of the Company's common stock and any additional shares of Company common stock that are released as a result of the
expiration of out of the money options through December 31, 2024 and (iii) the issuance by the Company of contingent value rights (“CVR”) with a five year
term, subject to an extension of up to two years under certain circumstances. Under the terms of the non-binding agreement in principle, holders of the CVR
would be entitled to receive an annual cash payment from the Company of 33.3% of “Excess EBITDA” (i.e., earnings before interest, taxes, depreciation and
amortization (“EBITDA”) above the amount of EBITDA required to meet a 3.0x net leverage ratio, assuming a $100 million minimum cash cushion, before
any such CVR payment is triggered). To the extent any such annual payments are triggered under the CVR, they are capped at an aggregate of $12 million per
year and $60 million in the aggregate during the term of the CVR.

      Upon certain change of control transactions during the term of the CVR, if the Company’s first lien term loan lenders and holders of the Company’s other
debt are repaid in full, CVR would entitle the holders to a cash payment in the aggregate amount of $30 million (the “Change of Control Payment”). If the
Company is the subject of a voluntary or involuntary bankruptcy filing during the term of the CVR, the CVR agreement would provide that holders of the
CVR would receive in the aggregate a $30 million unsecured claim (which unsecured claim will be subordinated to any deficiency claim of the Company's
first lien term loan lenders and holders of the Company's other secured debt in any such bankruptcy case) (the “Bankruptcy Claim”). The $60 million cap on
annual payments would not apply to the Change of Control Payment or the Bankruptcy Claim, if any. No further amounts would be payable under the CVR
following such a change of control transaction or bankruptcy event.


                                                                                85
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 86 of 168 PageID #: 2787
     The Company and the other defendants in the Securities Class Action Litigation have denied and continue to deny each and all of the claims alleged in
the action, and the entry into the non-binding agreement in principle is not an admission of wrongdoing or acceptance of fault by the Company or any of the
other defendants.

     On August 9, 2019, the lead plaintiffs filed a motion for preliminary approval of the proposed settlement, approval of the form of class notice and a
hearing date for final settlement approval (the “Final Approval Hearing”), with supporting papers, including the executed Stipulation of Settlement setting
forth the agreed terms and conditions of the settlement. On August 26, 2019, the Court formally entered an order (the “Preliminary Approval Order”)
preliminarily approving the proposed settlement, approving the form of class notice, and setting a hearing on final approval of the settlement for December 3,
2019. Pursuant to the Preliminary Approval Order: lead plaintiffs were required to file a motion for final approval of the proposed settlement, the proposed
plan of allocation and lead counsel’s motion for attorneys’ fees and litigation expenses no later than thirty-five (35) calendar days prior to the Final Approval
Hearing, or October 29, 2019; any potential class members seeking to exclude themselves from or object to the proposed settlement were required to file
requests for exclusion or objections no later than twenty-one (21) calendar days prior to the Final Approval Hearing, or November 12, 2019; and lead
plaintiffs were required to file reply papers, if any, in further support of lead plaintiffs’ motion for final approval of the proposed settlement, the proposed plan
of allocation and lead counsel’s motion for attorneys’ fees and litigation expenses no later than seven (7) calendar days prior to the Final Approval Hearing, or
November 26, 2019.

     The settlement is subject to numerous terms and conditions including, among other things, (i) the unilateral right of the Company and the other
defendants in the action to terminate the settlement if persons who purchased a number of shares exceeding an agreed threshold opt out of and elect not to
participate in or be bound by the proposed settlement and (ii) final approval by the Court. There can be no guarantee that the Company and the other
defendants will not exercise their termination right or that the settlement will receive final Court approval.

    On September 16, 2019, the Securities Class Action Litigation was reassigned to the Honorable Steven Seeger.

    Between October 21, 2019, and November 11, 2019, entities affiliated with six institutional investors delivered requests for exclusion from the Securities
Class Action Litigation settlement.

     On November 8, 2019, plaintiff Fir Tree Value Master Fund, L.P., a purported shareholder of the Company, filed a complaint in the United States District
Court for the Northern District of Illinois alleging violations of Sections 10(b), 18 and 20(a) of the Securities Exchange Act of 1934, and common law fraud
(the “Fir Tree Master Fund Action”). The complaint names as defendants the Company, Rai, Portwood, Weinstein, Johnson and Tambi. The complaint alleges
that defendants made or caused Akorn to make materially false or misleading statements and/or material omissions concerning the Company’s compliance
with FDA regulations, among other things. The complaint seeks, among other things, an award of damages, punitive damages and expenses.

     On November 12, 2019, Dale Trsar, a purported shareholder of the Company, filed an objection to the proposed settlement in the Securities Class Action
Litigation on the basis that the proposed settlement, among other things, risked unfairly and unreasonably releasing shareholder derivative claims.

     On November 22, 2019, the parties to the Securities Class Action Litigation filed a joint emergency motion requesting a sixty-day adjournment of the
Final Approval Hearing, which had been set for December 3, 2019. The motion explained that the requests for exclusion from the settlement substantially
exceeded the threshold necessary to give the Company and the other defendants the unilateral right to terminate the settlement. The motion further explained
that an adjournment was necessary in order to afford the court time to rule on the motions to dismiss the Twin Master Fund and Manikay Master Fund
complaints, which ruling was likely to provide important clarity to the Company and the other defendants in their assessment of whether to exercise their
termination right. On November 26, 2019, the court in the Securities Class Action Litigation adjourned the Final Approval Hearing without date and set a
status conference for January 28, 2020.

     On December 17, 2019, the judge before whom the Twin Master Fund and Manikay Master Fund Actions are pending entered a finding of relatedness as
between the Fir Tree Master Fund Action and the Twin Master Fund and Manikay Master Fund Actions, causing the Fir Tree Master Fund Action to be
reassigned to his docket.

     On December 24, 2019, plaintiff Magnetar Constellation Fund II-PRA LP and affiliated entities, purported shareholders of the Company, filed a
complaint in the United States District Court for the Northern District of Illinois alleging violations of Sections 10(b) and 20 of the Securities Exchange Act
of 1934 (the “Magnetar Constellation Fund Action”). The complaint names as defendants the Company, Rai, Portwood, Weinstein, Johnson and Tambi. The
complaint alleges that defendants made


                                                                                 86
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 87 of 168 PageID #: 2788
or caused Akorn to make materially false or misleading statements and/or material omissions concerning the Company’s compliance with FDA regulations,
among other things. The complaint seeks, among other things, an award of damages and expenses.

     At a status conference on January 10, 2020, the judge before whom the Twin Master Fund and Manikay Master Fund Actions are pending entered a
finding of relatedness as between the Magnetar Constellation Fund Action and the Twin Master Fund and Manikay Master Fund Actions, causing the
Magnetar Constellation Fund Action to be reassigned to his docket.

    Also on January 10, 2020, defendants in the Fir Tree Master Fund Action moved to dismiss the complaint. On January 17, 2020, plaintiff Fir Tree Value
Master Fund, L.P., filed oppositions to defendants’ motions to dismiss the complaint.

     On January 20, 2020, plaintiff AQR Funds - AQR Multi-Strategy Alternative Fund and affiliated entities, purported shareholders of the Company, filed a
complaint in the United States District Court for the Northern District of Illinois alleging violations of Sections 10(b), 18 and 20(a) of the Securities Exchange
Act of 1934, and common law fraud (the “AQR Funds Action” and, together with the Twin Master Fund, Manikay Master Fund and Fir Tree Master Fund
Actions, the “Opt-Out Actions”). The complaint names as defendants the Company, Rai, Portwood, Weinstein, Johnson and Tambi. The complaint alleges
that defendants made or caused Akorn to make materially false or misleading statements and/or material omissions concerning the Company’s compliance
with FDA regulations, among other things. The complaint seeks, among other things, an award of damages, punitive damages and expenses.

     On February 5, 2020, the judge before whom the Twin Master Fund and Manikay Master Fund Actions are pending entered orders denying defendants’
motions to dismiss those cases. At a status conference on February 13, 2020, the parties stipulated that the decision on defendants’ motions to dismiss the
Twin Master Fund and Manikay Master Fund Actions applies equally to the Fir Tree Master Fund and Magnetar Constellation Fund Actions. The Court
entered an order finding that the Fir Tree Master Fund and Magnetar Constellation Fund Actions state a claim. The judge also entered a finding of relatedness
as between the AQR Funds Action and the Twin Master Fund and Manikay Master Fund Actions, causing the AQR Funds Action to be reassigned to his
docket. The judge ordered the parties to meet and confer concerning a schedule for further proceedings in the Opt-Out Actions.

    Kogut v. Akorn, Inc. et. al.

     On March 8, 2016, a purported shareholder of the Company filed a putative derivative suit entitled Kogut v. Akorn, Inc., et al., in Louisiana state court in
the Parish of East Baton Rouge (the “Kogut Action”), which was amended later that year to assert shareholder derivative claims alleging breaches of fiduciary
duty in connection with the Company’s accounting for its acquisition and the restatement of its financials. On September 23, 2016, the Company filed a
motion to dismiss the case. The case was subsequently stayed. On September 21, 2018, the plaintiff filed a second amended complaint, which added claims
for shareholder derivative claims alleging breaches by certain present and former officers and directors of Akorn of fiduciary duties related to, among other
matters, Akorn’s compliance with FDA regulations and requirements regarding data integrity. On December 3, 2018, the Company and certain individual
defendants moved to dismiss the complaint. Briefing on the motion to dismiss was completed on January 31, 2019.

    On February 4, 2019, the court instructed the parties to confer concerning retaining a special master to resolve the pending motions to dismiss and to
oversee any proceedings thereafter. After conferring, the parties jointly proposed a candidate for special master, and the Court appointed the candidate as
special master on March 6, 2019.

    On May 13, 2019, the special master recommended dismissing from the case the Company and all named defendants other than Mark Silverberg.

    On July 11, 2019, the plaintiff filed a third amended complaint naming as defendants former Akorn officers Rajat Rai, Bruce Kutinsky, Steven Lichter
and Mark Silverberg, as well as nominal defendant Akorn. The third amended complaint purported to allege derivatively on behalf of the Company that the
named former Akorn officers: (i) breached their fiduciary duties to the Company by intentionally causing Akorn to not comply with FDA regulations; and (ii)
were unjustly enriched thereby. The third amended complaint sought an award of damages and injunctive relief.

    On October 7, 2019, the Court entered an order adopting the findings of the special master, dismissing without prejudice all named individual defendants
other than Mark Silverberg, granting plaintiffs leave to file their third amended complaint and granting defendants 30 days to move to dismiss the third
amended complaint.


                                                                               87
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 88 of 168 PageID #: 2789
     On December 12, 2019, the parties to the Kogut Action executed a Stipulation and Agreement of Settlement (the “Kogut Settlement”). The proposed
settlement required the Company to adopt certain corporate governance reforms, including (i) establishing a Quality Compliance Committee as a standing
committee of the Company’s Board pursuant to the adoption of a formal committee charter; (ii) certain changes to the Company’s incentive compensation
arrangements for calendar years 2020 and 2021 in order to allocate weight to corporate performance metrics tied to quality and/or FDA compliance; and (iii)
certain amendments to the Company’s clawback policy in order to add severe or intentional violations of FDA regulatory standards leading to an FDA
warning letter or enforcement action to the list of covered events permitting potential clawback of incentive compensation. In consideration for these reforms,
the Kogut Settlement provides that the Company, and every Company shareholder claiming by, through, in the right of, derivatively, or on behalf of the
Company, or otherwise pursuant to the internal affairs doctrine under the law of the State of Louisiana, releases, among others, the defendants in the Kogut
Action, and their past and present directors, officers, agents, advisors (including financial and legal advisors), affiliates, predecessors, successors and parents
(“Released Persons”), from any and all claims that have been or might have been asserted by plaintiff in the Kogut Action and/or any Company shareholder
against any such Released Persons derivatively, or otherwise pursuant to the internal affairs doctrine under the law of the State of Louisiana, based upon or
related to the facts, transactions, events, occurrences, acts, disclosures, statements, omissions or failures to act which were alleged in the Kogut Action. The
defendants have denied and continue to deny each and all of the claims alleged in the Kogut Action.

    On December 16, 2019, the Court entered an order preliminarily approving the settlement and approving the parties’ proposed form of notice. On
December 20 and 23, 2019, the Company issued the court-approved Notice of Proposed Settlement. On January 22, 2020, the Court entered a Final Order and
Judgment granting final approval of the settlement.

     Pulchinski v. Abramowitz et al.

      On September 26, 2019, Dennis Pulchinski, a purported shareholder of the Company, filed a putative derivative suit captioned Pulchinski v. Abramowitz
et al., in the Circuit Court of Cook County, IL (the “Pulchinski Action”), alleging breaches by certain present and former officers and directors of Akorn of
fiduciary duties related to, among other matters, Akorn’s compliance with FDA regulations and requirements regarding data integrity.

    On January 30, 2020, plaintiff Pulchinski filed a notice voluntarily dismissing the Pulchinski Action.

     Booth Family Trust v. Kapoor et al.

     On November 1, 2019, the Booth Family Trust, a purported shareholder of the Company, filed a putative derivative suit captioned Booth Family Trust v.
Kapoor et al., in the Circuit Court of Cook County, IL (the “Booth Family Trust Action”). The suit alleges breaches by certain present and former officers and
directors of Akorn of fiduciary duties related to, among other matters, Akorn’s compliance with FDA regulations and requirements regarding data integrity.

    On January 30, 2020, plaintiff Booth Family Trust filed a notice voluntarily dismissing the Booth Family Trust Action.

    In re Akorn, Inc. Shareholder Derivative Litigation

     On November 6, 2018, Dale Trsar, a purported shareholder of the Company, filed a putative derivative complaint captioned Trsar v. Kapoor, et al. against
defendants John N. Kapoor, Rajat Rai, Duane A. Portwood, Mark M. Silverberg, Alan Weinstein, Kenneth S. Abramowitz, Steven J. Meyer, Terry Allison
Rappuhn, Adrienne L. Graves, Ronald M. Johnson and Brian Tambi in the United States District Court for the Northern District of Illinois (the
“Trsar Action”). The complaint purports to allege derivatively on behalf of the Company that the defendants breached their fiduciary duties to the Company
and its shareholders by failing to address the Company’s alleged non-compliance with FDA regulations; and the defendants violated Section 14(a) of the
Securities Exchange Act of 1934, and SEC Rule 14a-9 promulgated thereunder, by making false or misleading statements in proxy statements issued to Akorn
shareholders on November 14, 2016 and March 20, 2017. The complaint seeks an award of equitable relief and damages.

      On December 10, 2018, Felix Glaubach, a purported shareholder of the Company, filed a putative derivative complaint captioned Glaubach v. Kapoor, et
al. against John N. Kapoor, Rajat Rai, Mark M. Silverberg, Duane A. Portwood, Alan Weinstein, Kenneth S. Abramowitz, Steven J. Meyer, Terry Allison
Rappuhn, Adrienne L. Graves, Ronald M. Johnson, and Brian Tambi in the United States District Court for the Northern District of Illinois (the
“Glaubach Action”). The complaint purported to allege derivatively on behalf of the Company that (i) the defendants breached their fiduciary duties to the
Company and its shareholders by failing to address the Company’s alleged non-compliance with FDA regulations; (ii) John N. Kapoor and Brian Tambi
breached their fiduciary duties to the Company and its shareholders by misappropriating inside information in connection with sales of the Company’s stock;
(iii) Rajat Rai and Duane A. Portwood were unjustly enriched; (iv) the Defendants wasted the Company’s assets; and (v) the Defendants violated Section
14(a) of the Securities Exchange Act


                                                                                88
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 89 of 168 PageID #: 2790
of 1934, and SEC Rule 14a-9 promulgated thereunder, by making false or misleading statements in proxy statements issued to the Company’s shareholders.
The complaint sought an award of equitable relief and damages.

     On January 11, 2019, the Glaubach Action was consolidated with the Trsar Action, with the complaint filed in the Trsar Action designated as operative,
and the case caption was amended to In re Akorn, Inc. Shareholder Derivative Litigation.

    On January 14, 2019, defendants filed a motion to dismiss the operative complaint in the consolidated action. Plaintiffs filed an opposition to defendants’
motion to dismiss on February 14, 2019. Defendants filed a reply memorandum of law in further support of their motion to dismiss on February 28, 2019.

    On March 29, 2019, defendants filed a motion to amend their motion to dismiss to reflect the appointment of a special master by the court in the Kogut
Action.

    On April 1, 2019, the Court entered an order granting defendants’ motion to amend their motion to dismiss.

     On May 24, 2019, defendants filed a motion to defer the Court’s ruling on defendants’ motion to dismiss in light of the special master’s recommendation
and report in the Kogut Action.

    On June 10, 2019, the Court entered an order denying defendants’ motion to defer the Court’s ruling on defendants’ motion to dismiss.

     On February 11, 2020, the parties filed a joint motion for leave to submit supplemental briefing on defendants’ motion to dismiss. On February 12, 2020,
the Court entered an order granting the parties’ joint motion and defendants filed a supplemental memorandum of law in support of their motion to dismiss.
Plaintiff’s memorandum of law in opposition to Defendants’ is due March 3, 2020, and Defendants’ reply memorandum of law is due March 13, 2020.

    State of Louisiana v. Hi-Tech, et. al

      The Louisiana Attorney General filed suit, Number 624,522, State of Louisiana v. Abbott Laboratories, Inc., et al., in the Nineteenth Judicial District
Court, Parish of East Baton Rouge, Louisiana state court, including Hi-Tech Pharmacal, which Akorn acquired in 2014, and other defendants. Louisiana’s
complaint alleges that the defendants violated Louisiana state laws in connection with Medicaid reimbursement for certain vitamins, dietary supplements, and
DESI products that were allegedly ineligible for reimbursement. After extensive motion and appellate practice, on October 3, 2017, the trial court issued a
judgment holding that for the one remaining claim, brought under Louisiana’s unfair trade practices claim, Louisiana could not seek civil penalties for
conduct pre-dating June 2, 2006. The defendants filed an application for supervisory writs with the Court of Appeal for the First Circuit on October 24, 2017,
seeking reversal of the trial court’s denial of their no cause of action exception with respect to the unfair trade practices claim, which the First Circuit denied
on July 24, 2018. On December 21, 2018, the defendants filed their answer to the unfair trade practices claim, the sole remaining claim in the amended
petition. On January 31, 2019, Louisiana filed a motion with the trial court raising a procedural argument that the other claims originally pled in the amended
petition, including a common law claim for fraud and a statutory claim for fraud against the Louisiana Medicaid agency, had been improperly dismissed. The
trial court denied the State’s motion. The State filed a writ application with the appellate court, which is pending. There is no overall case schedule in place,
and active discovery has not yet commenced.

==========================================================================================

      The legal matters discussed above and others could result in losses, including damages, fines and civil penalties, and criminal charges, which could be
substantial. The Company records accruals for these contingencies to the extent that they conclude that a loss is both probable and reasonably estimable.
Regarding the 2018 labeling verdict related to Methylene Blue Injection, the Company had recorded a $20.5 million liability as of December 31, 2018 for
which a corresponding insurance receivable of $8.8 million was also recorded. As of December 31, 2019, the Company’s primary insurance carrier
reimbursed Akorn the $8.8 million, the remaining limits available on that policy, which partially offset the approximately $24 million, inclusive of interest,
Akorn paid to plaintiffs. The Company maintains product liability insurance coverage in excess of the amount of the verdict, and is currently involved in
litigation with its excess insurer to recover the remainder of the judgment amount. Regarding the matters disclosed above, the Company has determined that
contingent liabilities associated with the legal matters (other than the Securities Class Action Litigation, described further below) are reasonably possible but
they cannot be reasonably estimated.

     The Company recorded a $74 million charge and corresponding liability as of June 30, 2019 associated with the settlement agreement related to the
Securities Class Action Litigation. As described further above under “In re Akorn, Inc. Data Integrity Securities Litigation”, the charge and corresponding
liability is expected to be settled through issuances of Company common stock and the contingent value rights. Accordingly, long-term portion of accrued
legal fees and contingencies includes a $30


                                                                                89
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 90 of 168 PageID #: 2791
million liability with respect to an estimate of the contingent cash payments under the contingent value rights and an $8.5 million liability with respect to the
Company common stock that would be issued to the plaintiffs in the future in connection with the settlement. The remaining $35.5 million of the liability
recorded also relates to the issuance of Company common stock to the plaintiffs under the settlement, but is considered short term and included in Current
portion of accrued legal fees and contingencies because it is expected to be issued within the next year. The settlement could result in a loss of up to
approximately $30 million in excess of the charge and corresponding liability the Company has recorded as a result of the $60 million aggregate payment cap
under the terms of the contingent value rights.

     In addition to the Company common stock and the contingent value rights, up to $30 million in insurance proceeds from the Company’s D&O insurance
policies would be remitted by the Company’s D&O insurers to the plaintiffs in the Securities Class Action Litigation in connection with the settlement. Such
settlement would only require the Company to use its best efforts to cause the D&O insurers to make such payments, and would not impose any obligation
upon the Company to make any such payment out of its own funds. Accordingly, this amount from insurance was not included within the $74 million charge
and corresponding liability.

     The equity component of the settlement estimate is sensitive to changes in the Company’s common stock price. Holding all other assumptions constant, a
10% change in the Company’s common stock price would have approximately a $1.3 million effect on the reserve estimate. As the settlement is not final and
subject to the final approval by the court, the recorded estimate and range is subject to change. During 2019, the Company recorded a $31.0 million benefit,
representing a reduction to accrued legal fees and contingencies in order to adjust for the impact of the decrease in the Company's stock price since June 30,
2019. As of December 31, 2019, the Company had a reserve balance of $43.0 million relating to this matter.

      Given the nature of the other litigation and investigations and the complexities involved, the Company is unable to reasonably estimate a possible loss for
such matters until the Company knows, among other factors, (i) what claims, if any, will survive dispositive motion practice, (ii) the extent of the claims,
including the size of any potential class, particularly when damages are not specified or are indeterminate, (iii) how the discovery process will affect the
litigation, (iv) the settlement posture of the other parties to the litigation and (v) any other factors that may have a material effect on the litigation or
investigation. However, we could incur judgments, enter into settlements or revise our expectations regarding the outcome of certain matters, and such
developments could have a material adverse effect on our results of operations in the period in which the amounts are accrued or our cash flows in the period
in which the amounts are paid.



Note 20 — Pension plan and 401(k) Program

Akorn AG Pension Plan
     The Company maintains a pension plan for its employees in Switzerland as required by law. The pension plan is funded by contributions by both
employees and employers, with the sum of the contributions made by the employer required to be at least equal to the sum of the contributions made by
employees. The Company contributes the necessary amounts required by local laws and regulations. Plan assets for the pension plan are held in a retirement
trust fund with investments primarily in publicly traded securities and assets.

     The purpose of this pension plan is to provide old age pensions. Some of the pension funds also provide benefits in case of disability and to the next of
kin in case of premature death. Additionally, the pension funds can be used before retirement to buy a principal residence, to start an independent activity, or
when leaving Switzerland permanently. If a participant leaves the company, accumulated pension funds are transferred either into a savings account or into
the pension fund of a new employer.


    The following table sets forth a summary of the defined benefit pension plan funded status:

Consolidated Financial Statement Position:                                                                               ($ in thousands)
                                                                                                                          December 31,
                                                                                                              2019                             2018
Fair value of plan assets                                                                        $                       25,911 $                        23,610
Less: Benefit obligation                                                                                                 36,406                          30,772
Funded status - Benefit obligation in excess of plan assets                                      $                      (10,495) $                       (7,162)




                                                                               90
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 91 of 168 PageID #: 2792
    The following table sets forth the change in plan assets:

Change in plan assets:                                                                                               ($ in thousands)
                                                                                                            2019                           2018
Fair value of plan assets, beginning of year                                                   $                     23,610 $                        24,281
Actual return on plan assets                                                                                            (332)                          (409)
Participant contributions                                                                                               832                             753
Employer contributions                                                                                                 2,055                          1,503
Benefits paid                                                                                                           (707)                        (2,446)
Translation adjustments and other                                                                                       453                             (72)
Fair value of plan assets, end of year                                                         $                     25,911 $                        23,610

    The following table sets forth the change in benefit obligation:

Change in benefit obligation:                                                                                        ($ in thousands)
                                                                                                            2019                           2018
Benefit obligation, beginning of year                                                          $                     30,772 $                        30,185
Service cost                                                                                                           2,535                          2,166
Interest cost                                                                                                           244                             197
Actuarial losses (gains)                                                                                               2,904                            771
Benefits paid                                                                                                           (707)                        (2,446)
Translation adjustments and other                                                                                       658                            (101)
Benefit obligation, end of year                                                                $                     36,406 $                        30,772


    The following table sets forth the changes in items not yet recognized as a component of net periodic cost:

Changes in Unrecognized pension cost, pre-tax                                                                        ($ in thousands)
                                                                                                            2019                           2018
Unrecognized pension cost, pre-tax, beginning of year                                          $                      (4,479) $                      (2,561)
Amortization during year                                                                                                160                             (19)
Actuarial (losses) gains                                                                                              (2,904)                          (771)
Asset (losses) gains                                                                                                  (1,034)                        (1,140)
Translation adjustments and other                                                              $                            1 $                          12
Unrecognized pension cost, pre-tax, end of year                                                $                      (8,256) $                      (4,479)

    The following table sets forth the estimated amounts that will be amortized from accumulated other comprehensive (loss) into net periodic benefit cost in
2020:

                                                                                                                                  ($ in thousands)
Estimated amortization from Other Comprehensive Income into net periodic benefit cost in 2020:
Amortization of actuarial (losses)                                                                                      $                               573
Amortization of prior service credit                                                                                                                    (19)
Estimated net (loss)                                                                                                    $                               554




                                                                             91
              Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 92 of 168 PageID #: 2793
       The following table sets forth the aggregated information for the pension plan:

                                                                                                                             ($ in thousands)
                                                                                                                               December 31,
                                                                                                                  2019                            2018
Projected benefit obligation                                                                          $                      36,406 $                       30,772
Accumulated benefit obligation                                                                                               36,149                         30,583
Fair value of plan assets                                                                             $                      25,911 $                       23,610


       The following table sets forth the components of net periodic cost for our pension plan:

Components of net periodic benefit cost                                                                     ($ in thousands)
                                                                                 2019                             2018                            2017
Service cost                                                       $                        2,535 $                            2,166 $                        1,982
Interest cost                                                                                 244                               197                             253
Expected return on plan assets                                                               (702)                             (731)                           (773)
Amortization of:
  Prior service cost (benefit)                                                                 (19)                             (19)                            (19)
  Net actuarial loss                                                                          179                                  —                            139
Participant contributions                                                                    (832)                             (753)                           (625)
Net periodic benefit cost                                          $                        1,405 $                             860 $                           957



     We estimate the discount rate for our pension benefit obligation based on AA-AAA rated Swiss bonds. The expected rate of return on plan assets takes
into consideration expected long-term returns based upon the weighted-average allocation of equities, fixed income and other asset components comprising
the plan's assets at the plan's measurement date.

       The following tables set forth the key assumptions used to determine the net periodic cost for each fiscal year and the benefit obligation at fiscal year-
end:

Key assumptions used to determine the net periodic cost:
                                                                                                2019                        2018                     2017
Discount rate                                                                                             0.80%                        0.80%                  0.65%
Expected rate of return on plan assets                                                                    3.00%                        3.00%                  3.00%
Rate of increase in compensation levels                                                                   0.75%                        0.75%                  0.75%



Key assumptions used to determine the benefit obligation:
                                                                                                                     2019                          2018
Discount rate                                                                                                                      0.25%                      0.80%
Rate of increase in compensation levels                                                                                            0.75%                      0.75%




    The pension plan's assets are invested with the objective of being able to meet current and future benefit payment needs, while maximizing total
investment returns within the constraints of a prudent level of portfolio risk and diversification. The assets of the plan are diversified across asset classes to
achieve an optimal balance between risk and return, and between income and growth of assets through capital appreciation.


                                                                                  92
              Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 93 of 168 PageID #: 2794
    The following table sets forth the asset allocation of our pension plan assets, by category:

Plan assets by category:                                                                                                   December 31,
                                                                                                               2019                              2018
Debt securities                                                                                                            25.7%                              37.9%
Equity securities                                                                                                          33.5%                              33.2%
Real estate                                                                                                                18.8%                              15.4%
Other                                                                                                                      20.4%                              12.9%
Cash and cash equivalents                                                                                                   1.6%                              0.6%
Total Plan Assets                                                                                                         100.0%                           100.0%


     This pooled pension fund is held in a trust. This fund is comprised of various publicly traded securities and assets (equity, fixed income, reits, direct real
estate and alternative investments). The trust does not have a separate portfolio for Akorn. Akorn is entitled to a proportion of the total assets of the trust. The
fair value amounts were provided by the fund administrator who values at market the total portfolio in accordance with ASC 820 - Fair Value of Financial
Instruments. The $25.9 million and $23.6 million represents the fair values of the plan assets as of December 31, 2019 and 2018, respectively. The fair value
hierarchy of the plan assets for 2019 and 2018 was level II.

    The Company expects to contribute approximately $1.7 million to the pension plan in 2020.

The following table sets forth the Company's estimated future benefit payments:

                                                                                                                                           ($ in thousands)
Year
2020                                                                                                                                $                         1,866
2021                                                                                                                                                          1,487
2022                                                                                                                                                          1,514
2023                                                                                                                                                          1,455
2024                                                                                                                                                          1,563
Years 2025 - 2029                                                                                                                   $                         8,254


Smart Choice! Akorn's 401(k) Program
     All U.S. full-time Akorn employees are eligible to participate in the Company’s 401(k) Plan. The Company matches the employee contribution to 50% of
the first 6% of an employee's eligible compensation. Company matching contributions vest 50% after two years of credited service and 100% after three
years of credited service. During the years ended December 31, 2019, 2018 and 2017, plan-related expenses totaled approximately $3.0 million, $2.6 million
and $2.6 million, respectively. The Company's matching contribution is funded on a current basis.

Note 21— Subsequent Events

Term Loans and Second Amended Standstill Agreement

     On February 12, 2020, the Loan Parties entered into the Comprehensive Amendment in the form of the Second Amended Standstill Agreement with
certain Standstill Lenders. Pursuant to the terms of the Second Amended Standstill Agreement, the duration of the “Standstill Period” was extended from
February 7, 2020 until the earliest of the delivery of a notice of termination of the Standstill Period by the Standstill Lenders upon the occurrence of a default
under the loan agreement, or a breach of, or non-compliance with certain provisions of the Second Amended Standstill Agreement.

     The Second Amended Standstill Agreement provides that, for the duration of the Extended Standstill Period, among other matters, neither the
Administrative Agent nor the Lenders may (i) declare any Event of Default or (ii) otherwise seek to exercise any rights or remedies, in each case of clauses (i)
and (ii) above, to the extent directly relating to any alleged Event of Default arising from any alleged breach of certain covenants, to the extent the facts and
circumstances giving rise to any such breach have been (x) publicly disclosed by the Company or (y) disclosed in writing by the Company to private side
Lenders or certain advisors to the Ad Hoc Group (collectively, the “Specified Matters”).

                                                                                 93
      Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 94 of 168 PageID #: 2795

The Second Amended Standstill Agreement provides, among other matters, that:

•   during the Extended Standstill Period:
          ◦ the Company must deliver certain financial and other information to the Lenders or their advisors, including without limitation, monthly
              financial statements with agreed upon adjustment, monthly operational statistics broken down by facility, pipeline reporting, 13-week cash
              flow forecasts, weekly variance reports, certain valuation reports, weekly status updates with respect to the Sale Process (as defined below)
              and certain regulatory information, and participate in various update calls with the Lenders and their advisors (the “Affirmative Covenants
              and Milestones”); and
          ◦ the Company and its subsidiaries are restricted, among other matters, from (i) consummating certain asset sales and investments, (ii)
              making certain restricted payments, (iii) engaging in sale and leaseback transactions, (iv) incurring certain liens and indebtedness, (v)
              reinvesting any proceeds received from certain asset sales and (vi) without the consent of the Required Lenders at such time, (A)
              designating any Restricted Subsidiary as an Unrestricted Subsidiary, or otherwise creating or forming any Unrestricted Subsidiary, (B)
              transferring any assets of the Company or any of its Restricted Subsidiaries to any Unrestricted Subsidiary, except as otherwise permitted
              under the Term Loan Agreement (after giving effect to the Second Amended Standstill Agreement), and/or (C) releasing any existing Loan
              Guarantors or security interest granted under the Term Loan Agreement outside of the ordinary course of business (collectively, the
              “Negative Covenants”);
•   the Company will market and conduct a sale process for substantially all of its assets in accordance with the milestones set forth in the Second
    Amended Standstill Agreement (the “Sale Process”), which milestones will depend upon whether the bids submitted and then in effect in connection
    with the Sale Process are sufficient to pay all obligations under the Term Loan Agreement;
•   the Sale Process will be consummated on either an out-of-court or in-court basis (potentially through the filing of Chapter 11 cases under the U.S.
    Bankruptcy Code in order to effectuate the Sale Process);
•   if at any time during the Sale Process, no third party bids exist that are sufficient to pay all obligations under the Loan Agreement (taking into
    account available cash) there shall be an immediate Event of Default under the Term Loan Agreement (a “Toggle Event”);
•   the milestones with respect to the Sale Process include:
          ◦ subject to the alternative milestones described below upon the occurrence of a Toggle Event:
              ▪ on or before March 27, 2020, binding bids in connection with the Sale Process shall be due;
              ▪ on or before April 5, 2020, the Company shall select a stalking horse bidder and commence the Chapter 11 cases to effectuate the Sale
                   Process; and
              ▪ thereafter, certain additional milestones shall be applicable during the Chapter 11 cases;
          ◦ upon the occurrence of a Toggle Event, the following alternative milestones will apply:
              ▪ on or before twenty-six (26) days after a Toggle Event, the Company and the Ad Hoc Group Advisors shall reach an agreement in
                   principle with respect to a restructuring support agreement (“RSA”) (such agreement not to be unreasonably withheld, conditioned or
                   delayed);
              ▪ on or before thirty (30) days after a Toggle Event, the Company shall commence the Chapter 11 cases to consummate either (A) a sale
                   transaction pursuant with the Lenders serving as a stalking horse, and entering into a stalking horse asset purchase agreement (the
                   “Credit Bid APA”) in order to exercise their rights to credit bid under the Loan Documents or (B) a transaction backstopped by an
                   executed RSA; and
              ▪ thereafter, certain additional milestones shall be applicable during the Chapter 11 cases;
•   To the extent either (i) a Toggle Event exists or (ii) the Company commences the Chapter 11 cases without a stalking horse asset purchase agreement
    with a bid sufficient to pay all obligations under the Term Loan Agreement (taking into account available cash in the case of cash fee, debt free bids),
    the Company shall prepay, on a ratable basis, within five (5) days prior to the commencement of the Chapter 11 cases all outstanding Loans under
    the Term Loan Agreement in an amount that, after giving effect to such prepayment, leaves the Company’s pro forma cash balance at an amount not
    to exceed $87.5 million.
•   the following exit payments will be paid in cash to each Lender on a pro rata basis in connection with repayment of the Loans under the Term Loan
    Agreement:
          ◦ if the Sale Process is approved by the Bankruptcy Court on or prior to July 15, 2020, then:
              ▪ if the Sale Process is consummated on or prior to July 15, 2020, 0.50% of the aggregate principal amount of the Loans of such Lender
                   then outstanding (i.e., 50 basis points); or
              ▪ if the Sale Process is consummated after July 15, 2020, 0.75% of the aggregate principal amount of the Loans of such Lender then
                   outstanding (i.e., 75 basis points); and
          ◦ if the Sale Process is not approved by the Bankruptcy Court on or prior to July 15, 2020, then:

                                                                          94
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 95 of 168 PageID #: 2796
                  ▪      if the Sale Process is consummated on or prior to August 15, 2020, 1.00% of the aggregate principal amount of the Loans of such
                         Lender then outstanding (i.e., 100 basis points); or
                   ▪ if the Sale Process is consummated after August 15, 2020, 2.00% of the aggregate principal amount of the Loans of such Lender then
                         outstanding (i.e., 200 basis points);
               ◦ upon the earlier to occur of (i) entry into the RSA, (ii) entry into the Credit Bid APA, and one day prior to the Company commencing the
                   Chapter 11 Cases without a Stalking Horse APA, 2.50% of the aggregate principal amount of the Loans of such Lender then outstanding
                   (i.e., 250 basis points);
    •    if at any time during the Sale Process no third-party bids exist which are sufficient to pay all obligations (net of available cash), then from the
         occurrence of such date until the date of a Standstill Event of Default, the interest margin payable in cash shall be further increased by 2.5% to
         LIBOR plus 12.50%.

     Subject to a five business day cure period (the “Cure Period”), the Company’s failure to comply with the Affirmative Covenants and Milestones (other
than perfection of the Lenders’ security interests (the “Excluded Milestones”)) during the Standstill Period would permit the Required Lenders to terminate
the Standstill Period and exercise any rights and remedies under the Term Loan Agreement with respect to the Specified Matters or a Standstill Event of
Default. The Company’s failure to comply with the Negative Covenants and Excluded Milestones during the Standstill Period would permit the Required
Lenders to terminate the Standstill Agreement and constitute an immediate Event of Default under the Term Loan Agreement. The Company’s failure to
comply with any Affirmative Covenants and Milestones (subject to the Cure Period), the Excluded Milestones, Negative Covenants or other covenants in the
Second Amended Standstill Agreement would also result in a further increase of the interest margins payable with respect to outstanding Loans by 0.50%,
payable in kind.

     In addition, the Company agrees (1) not to make any payments in respect of judgments or settlements of certain ongoing litigation matters without the
prior written consent of the Required Lenders and (2) to make payment of fees and expenses to the advisors of Ad Hoc Group (collectively, the “Other
Covenants”). The failure to comply with any of the Other Covenants would constitute an immediate Event of Default under the Term Loan Agreement.

     If an Event of Default occurs, the Lenders may accelerate the obligations under the Term Loan Agreement, foreclose upon the collateral securing the debt
and exercise other rights and remedies. If the Lenders take this action, the Company may not be able to repay the obligations under the Term Loan
Agreement. If the Company does not have sufficient funds on hand to pay its debt when due, it may be required to seek Chapter 11 protection, refinance the
debt, incur additional debt, sell assets, sell additional securities, and/or consummate the Sale Process. There can be no assurance that the Company will be
able to consummate any of these transactions on commercially reasonable terms or at all. The failure to repay or refinance the obligations under the Term
Loan Agreement when due and the uncertainties relating to the Company’s outstanding litigation may have a material adverse impact on the Company’s
business, financial condition and results of operations.

Retention programs for the Company’s executive officers and all other U.S. salaried exempt employees for 2020

     As a result of the Company’s ongoing exploration of strategic alternatives, on February 4, 2020, the compensation committee of the board of directors
(the “Board”) of the Company recommended, and the Board approved, retention programs for the Company’s executive officers and all other U.S. salaried
exempt employees for 2020.

      The 2020 retention program for the Company’s executive officers (the “Participants”) provides a prepaid retention payment (the “Retention Bonus”) to
each Participant, subject to the terms of a letter agreement (the “Letter Agreement”). Pursuant to the Letter Agreement, a portion of or all of the Retention
Bonus is subject to repayment by the Participant in certain circumstances, including if certain metrics are not satisfied or employment is terminated for certain
reasons by December 31, 2020.

      A total aggregate of approximately $39.4 million was approved for payment under the retention programs for the Company’s U.S. salaried exempt
employees for 2020. The amount of the Retention Bonuses paid to date is $13.8 million, and remainder will be paid on a quarterly basis. The retention
programs for the Company's executive officers and other U.S. salaried exempt employees replace the traditional incentive compensation programs for 2020.

Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure.

    None.

Item 9A. Controls and Procedures.

(i) Evaluation of Disclosure Controls and Procedures


                                                                               95
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 96 of 168 PageID #: 2797
     Our disclosure controls and procedures are designed to ensure that information required to be disclosed by us in the reports that we file or submit under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is recorded, processed, summarized and reported within the time periods specified in
the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information
required to be disclosed by us in reports we file or submit under the Exchange Act is accumulated and communicated to our management, including the Chief
Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure.

     As of December 31, 2019, an evaluation was conducted under the supervision and with the participation of our management, including our Chief
Executive Officer and Chief Financial Officer, of the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e)
of the Exchange Act). Based on this evaluation, such officers have concluded that our disclosure controls and procedures are effective as of December 31,
2019.

(ii) Management’s Report on Internal Control over Financial Reporting

     Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act
Rules 13a-15(f) and 15d-15(f). The Company’s internal control over financial reporting is a process designed by, or under the supervision of, our Chief
Executive Officer and Chief Financial Officer, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted accounting principles.

    Management, including our Chief Executive Officer and Chief Financial Officer, assessed the effectiveness of the Company’s internal control over
financial reporting as of December 31, 2019. In making this assessment, management used the criteria set forth by the Committee of Sponsoring
Organizations of the Treadway Commission (COSO) in Internal Control‑Integrated Framework (2013). It is Management’s assessment that the Company did
maintain, in all material respects, effective internal control over financial reporting as of December 31, 2019.

(iii) Remediation Plan for Material Weakness in Internal Control over Financial Reporting

     In prior filings, we identified and reported a material weakness in the Company’s internal control over financial reporting related to our internal controls
over accounting for Stock Award Modifications. As reported in our Form 10-Q filed on August 2, 2019, we have now executed our remediation plan and
testing procedures. We have designed, implemented, and tested the appropriate controls to fully remediate the material weakness. These controls include
additional procedures related to the interpretation and calculation of stock award modifications with respect to accelerated vesting in conjunction with
separation packages and other non-routine performance awards granted. Therefore, all remedial actions as described fully in our 2018 Form 10-K, as filed on
March 1, 2019, are fully completed.

(iv) Changes in Internal Control over Financial Reporting

     Other than the control improvements described in the above “Remediation Plan for Material Weakness in Internal Control over Financial Reporting,”
there were no changes in our internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, the
Company’s internal control over financial reporting.

Item 9B. Other Information.

    None.

                                                                               96
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 97 of 168 PageID #: 2798
                                                                         PART III

Item 10. Directors, Executive Officers and Corporate Governance.

     Incorporated by reference to the material under the caption “Information about our Executive Officers” in Part I of this Report on Form 10-K and the
sections entitled “Corporate Governance and Related Matters” and “Proposal 1 - Election of Directors” in the definitive proxy statement for the 2020 annual
meeting.

Item 11. Executive Compensation.

   Incorporated by reference to the sections entitled “Executive Compensation and Other Information” in the definitive proxy statement for the 2020 annual
meeting.

Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.

     Incorporated by reference to the section entitled “Security Ownership of Certain Beneficial Owners and Management” in the definitive proxy statement
for the 2020 annual meeting.

Item 13. Certain Relationships and Related Transactions and Director Independence.

    Incorporated by reference to the section entitled “Corporate Governance and Related Matters – Certain Relationships and Related Transactions” in the
definitive proxy statement for the 2020 annual meeting.

Item 14. Principal Accounting Fees and Services.

    Incorporated by reference to the section entitled “Proposal 2 - Ratification of the Appointment of BDO USA, LLP as the Company’s Independent
Registered Public Accounting Firm for the Fiscal Year Ending December 31, 2020” in the definitive proxy statement for the 2020 annual meeting.


                                                                             97
              Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 98 of 168 PageID #: 2799
                                                                            PART IV

Item 15. Exhibits, Financial Statement Schedules.

(a) Documents filed as part of this report.

        (1) Financial Statements. The consolidated financial statements listed on the index to Item 8 of this Annual Report on Form 10-K are filed as a part of
            this Annual Report.

        (2) Financial Statement Schedules. All financial statement schedules have been omitted since the information is either not applicable or required or is
            included in the financial statements or notes thereof.

        (3) Exhibits. Those exhibits marked with a (*) refer to exhibits filed or furnished herewith. The other exhibits are incorporated herein by reference, as
            indicated in the following list. Those exhibits marked with a (†) refer to management contracts or compensatory plans or arrangements. Portions of
            the exhibits marked with a (Ω) are the subject of a Confidential Treatment Request under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-
            2. Omitted material for which confidential treatment has been requested has been filed separately with the SEC.

Exhibit Index

      Incorporated by reference to the material under the caption “Exhibits” in this Report on Form 10-K.

Item 16. Form 10-K Summary.

      None.


Exhibit No.                                                                         Description


2.1                  Agreement and Plan of Merger, dated as of August 26, 2013, by and among Akorn, Inc., Akorn Enterprises, Inc., and Hi-Tech Pharmacal
                     Co., Inc., incorporated by reference to Exhibit 2.1 to Akorn’s report on Form 8-K filed on August, 28, 2013.

2.2 Ω                Stock and Asset Purchase and License Agreement dated as of November 15, 2013 by and among Oak Pharmaceuticals, Inc., a wholly-
                     owned subsidiary of Akorn, Inc., Merck & Co., Inc., Merck Sharp & Dohme Corp., and Inspire Pharmaceuticals, Inc., incorporated by
                     reference to Exhibit 2.1 to Akorn’s report on Form 8-K filed on November 21, 2013.


2.3                  Agreement and Plan of Merger dated as of May 9, 2014 by and among Akorn Enterprises II, Inc., a wholly-owned subsidiary of Akorn,
                     Inc., VPI Holdings Corp., and Tailwind Management LP, incorporated by reference to Exhibit 2.1 to Akorn’s report on Form 8-K filed on
                     May 12, 2014.


2.4 Ω                Product Acquisition Agreement dated as of September 30, 2014 by and among Oak Pharmaceuticals, Inc., a wholly-owned subsidiary of
                     Akron, Inc., and Sunovion Pharmaceuticals, Inc., incorporated by reference to Exhibit 2.1 to Akorn’s report on Form 8-K filed on
                     October 1, 2014.


2.5                  Agreement and Plan of Merger By and Among Fresenius Kabi AG, Quercus Acquisition, Inc., Akorn, Inc. and Fresenius SE & Co.
                     KGAA dated as of April 24, 2017, incorporated by reference to Exhibit 2.1 to the report on Form 8-K filed by Akorn, Inc. on April 24,
                     2017.


2.6                  Voting Agreement dated as of April 24, 2017, among Fresenius Kabi AG, Dr. John N. Kapoor and certain affiliates of Dr. Kapoor that are
                     shareholders of Akorn, Inc., incorporated by reference to Exhibit 2.2 to the report on Form 8-K filed by Akorn, Inc. on April 24, 2017.


2.7                  Voting Agreement dated as of April 24, 2017, among Fresenius Kabi AG, Rajat Rai and an affiliate of Mr. Rai that is a shareholder of
                     Akorn, Inc., incorporated by reference to Exhibit 2.3 to the report on Form 8-K filed by Akorn, Inc. on April 24, 2017.



                                                                               98
        Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 99 of 168 PageID #: 2800
2.8         Voting Agreement dated as of April 24, 2017, between Fresenius Kabi AG and Joseph Bonaccorsi, incorporated by reference to Exhibit
            2.4 to the report on Form 8-K filed by Akorn, Inc. on April 24, 2017.


2.9         Voting Agreement dated as of April 24, 2017, between Fresenius Kabi AG and Dr. Bruce Kutinsky, incorporated by reference to Exhibit
            2.5 to the report on Form 8-K filed by Akorn, Inc. on April 24, 2017.


3.1         Restated Articles of Incorporation of Akorn, Inc. dated September 16, 2004, incorporated by reference to Exhibit 3.1 to Akorn, Inc.’s
            Registration Statement on Form S-1 filed on September 21, 2004 (Commission file No. 001-32360).


3.2         By-Laws of Akorn, Inc., as amended on April 24, 2017, incorporated by reference to Exhibit 3.1 to Akorn’s report on Form 10-Q filed by
            Akorn, Inc. on May 4, 2017.


3.3         Form T-3, Application for Qualification of Indenture Under the Trust Indenture Act of 1939, filed by Akorn, Inc. on August 26, 2019.

4.1         Modification, Warrant and Investor Rights Agreement, dated April 13, 2009, among Akorn, Inc., Akorn (New Jersey), Inc., and EJ Funds
            LP, incorporated by reference to Exhibit 4.2 to Akorn, Inc.’s report on Form 8-K filed on April 17, 2009.


4.2         Indenture dated as of June 1, 2011 by and between Akorn, Inc. and Wells Fargo Bank, National Association, as trustee, including the
            form of 3.50% Convertible Senior Note due 2016 (included as Exhibit A to the Indenture), incorporated by reference to Exhibit 4.1 to
            Akorn, Inc.’s report on Form 8-K filed on June 2, 2011.


4.3*        Description of Akorn, Inc.'s Securities Registered Pursuant to Section 12 of the Securities Exchange Act of 1934.

10.1†       Form of Akorn, Inc. Non-Qualified Stock Option Agreement (May 2016), incorporated by reference to Exhibit 10.1 to Akorn, Inc.’s
            report on Form 10-K for the fiscal year ended December 31, 2015, filed on May 10, 2016.


10.2†       Form of Akorn, Inc. Incentive Stock Option Agreement (May 2016), incorporated by reference to Exhibit 10.2 to Akorn, Inc.’s report on
            Form 10-K for the fiscal year ended December 31, 2015, filed on May 10, 2016.


10.3†       Form of Akorn, Inc. Restricted Stock Unit Award Agreement (May 2016), incorporated by reference to Exhibit 10.3 to Akorn, Inc.’s
            report on Form 10-K for the fiscal year ended December 31, 2015, filed on May 10, 2016.


10.4†       Amended and Restated Akorn, Inc. 2003 Stock Option Plan, as amended, incorporated by reference to Exhibit 10.1 to Akorn, Inc.’s
            report on Form 8-K filed on March 8, 2012.


10.5†       Amended and Restated Akorn, Inc. 2014 Stock Option Plan incorporated by reference to Appendix B to Akorn, Inc.'s Definitive Proxy
            Statement filed on November 14, 2016.


10.6†       Akorn, Inc. 2016 Employee Stock Purchase Plan incorporated by reference to Appendix A to Akorn, Inc.'s Definitive Proxy Statement
            filed on November 14, 2016.

10.7†       Akorn, Inc. Omnibus Incentive Compensation Plan, incorporated by reference to Appendix A to the Definitive Proxy Statement on
            Schedule 14A filed by Akorn, Inc. on March 20, 2017.


10.8†       Akorn, Inc. 2017 Omnibus Incentive Compensation Plan - Form of Restricted Stock Unit Award Agreement, incorporated by reference to
            Exhibit 10.2 to the report on Form 10-Q filed by Akorn, Inc. on May 4, 2017.



                                                                      99
         Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 100 of 168 PageID #: 2801
10.9†         Akorn, Inc. 2017 Omnibus Incentive Compensation Plan - Form of Restricted Stock Unit Award (non-employee director), incorporated
              by reference to Exhibit 10.3 to the report on Form 10-Q filed by Akorn, Inc. on May 4, 2017.


              Akorn, Inc. 2017 Omnibus Incentive Compensation Plan, as amended, incorporated by reference to Appendix A of the Akorn, Inc.
10.10†        Definitive Proxy Statement on Schedule 14A filed on March 22, 2019.

              Form of Inducement Award - Non-qualified Options granted to Douglas Boothe on January 8, 2019, incorporated by reference to Exhibit
10.11†        4.3 to the Akorn Inc. registration statement on Form S-8 filed on January 8, 2019.

              Form of Inducement Award - Performance Stock Units granted to Douglas Boothe on January 8, 2019, incorporated by reference to
10.12†        Exhibit 4.4 to the Akorn Inc. registration statement on Form S-8 filed on January 8, 2019.

              Form of Inducement Award - Restricted Stock Units granted to Douglas Boothe on January 8, 2019, incorporated by reference to Exhibit
10.13†        4.5 to the Akorn Inc. registration statement on Form S-8 filed on January 8, 2019.

10.14†        Form of Employment Agreement, dated December 22, 2010, between Akorn, Inc. and Joe Bonaccorsi, its Secretary, incorporated by
              reference to Exhibit 10.3 to Akorn, Inc.’s report on Form 8-K filed on December 28, 2010.


10.15†        Form of Employment Agreement, dated April 11, 2014, between Akorn, Inc. and Raj Rai, its Chief Executive Officer, effective January
              1, 2014, incorporated by reference to Exhibit 10.1 to Akorn, Inc.’s report on Form 8-K filed on April 16, 2014.


10.16†        Form of Employment Agreement, dated April 11, 2014, between Akorn, Inc. and Bruce Kutinsky, its Chief Operating Officer,
              incorporated by reference to Exhibit 10.2 to Akorn, Inc.’s report on Form 8-K filed on April 16, 2014.


10.17†        Letter Offer Agreement, dated October 13, 2014, as amended December 18, 2014, between Akorn, Inc. and Steve Lichter, incorporated
              by reference to Exhibit 10.13 to Akorn, Inc.’s report on Form 10-K for the fiscal year ended December 31, 2015, filed on May 10, 2016


10.18†        Letter Offer Agreement, dated March 5, 2015, between Akorn, Inc. and Jonathan Kafer, incorporated by reference to Exhibit 10.14 to
              Akorn, Inc.’s report on Form 10-K for the fiscal year ended December 31, 2015, filed on May 10, 2016.


10.19†        Letter Executive Employment Agreement, dated December 11, 2018, between Akorn, Inc. and Jonathan Kafer, its Chief Commercial
              Officer, incorporated by reference to Exhibit 10.1 to Akorn, Inc.’s report on Form 8-K filed on December 17, 2018.

10.20†        Letter Offer Agreement, dated March 26, 2015, between Akorn, Inc. and Randall Pollard, incorporated by reference to Exhibit 10.15 to
              Akorn, Inc.’s report on Form 10-K for the fiscal year ended December 31, 2015, filed on May 10, 2016.


10.21†        Letter Agreement, dated August 25, 2015, between Akorn, Inc. and Randall Pollard, incorporated by reference to Exhibit 10.16 to Akorn,
              Inc.’s report on Form 10-K for the fiscal year ended December 31, 2015, filed on May 10, 2016.


10.22†        Letter Agreement, dated September 4, 2015, between Akorn, Inc. and Randall Pollard, incorporated by reference to Exhibit 10.17 to
              Akorn, Inc.’s report on Form 10-K for the fiscal year ended December 31, 2015, filed on May 10, 2016.


10.23†        Form of Employment Agreement, dated October 5, 2015, between Akorn, Inc. and Duane A. Portwood, its Chief Financial Officer,
              incorporated by reference to Exhibit 10.1 to Akorn, Inc.'s report on Form 8-K filed on October 13, 2015.


              Form of Letter Agreement, dated December 27, 2018, between Akorn, Inc. and Rajat Rai incorporated by reference to Exhibit 10.1 to
10.24†        Akorn, Inc.’s report on Form 8-K filed on December 28, 2018.

                                                                      100
          Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 101 of 168 PageID #: 2802

               Form of Amendment #1 to Employment Agreement, dated April 11, 2014, between Akorn, Inc. and Raj Rai, its Chief Executive Officer,
10.25†         effective December 31, 2018, incorporated by reference to Exhibit 10.23 to Akorn, Inc’s report on Form 10-K filed on March 1, 2019.

               Form of Letter Agreement, dated January 7, 2019, between Akorn, Inc. and Bruce Kutinsky incorporated by reference to Exhibit 10.1 to
10.26†         Akorn, Inc.’s report on Form 8-K filed on January 7, 2019.

               Form of Offer Letter Agreement, dated January 28, 2019, between Akorn, Inc. and Christopher Young, incorporated by reference to
10.27†         Exhibit 10.1 to Akorn, Inc.’s report on Form 8-K filed on January 28, 2019.

               Form of Separation and Consulting Agreement, dated February 5, 2019, between Akorn, Inc. and Rajat Rai, incorporated by reference to
10.28†         Exhibit 10.26 to Akorn, Inc.’s report on Form 10-K filed on March 1, 2019.

               Form of Separation and Consulting Agreement, dated February 5, 2019, between Akorn, Inc. and Bruce Kutinsky, incorporated by
10.29†         reference to Exhibit 10.27 to Akorn, Inc’s report on Form 10-K filed on March 1, 2019.

               Form of Offer Letter Agreement, dated December 20, 2018, between Akorn, Inc. and Douglas S. Boothe, incorporated by reference to
10.30†         Exhibit 10.1 to Akorn, Inc.’s report on Form 8-K filed on December 20, 2018.

               Form of Executive Agreement, dated December 20, 2018, between Akorn, Inc. and Douglas S. Boothe, its President and Chief Executive
               Officer, effective January 1, 2019, incorporated by reference to Exhibit 10.2 to Akorn, Inc.’s report on Form 8-K filed on December 20,
10.31†         2018.

               Form Letter Agreement, dated as of February 4, 2020, in regards to Retention Bonus awards offered to the Executive Officers of the
10.32†         Company, incorporated by reference to Exhibit 10.1 to Akorn Inc.’s current report on Form 8-K filed on February 10, 2020.

10.33†*        Akorn, Inc. Clawback Policy revised November 6, 2019.

10.34          Series A-2 Preferred Stock Purchase Agreement dated as of August 1, 2011 by and between Akorn, Inc. and Aciex Therapeutics, Inc.,
               incorporated by reference to Exhibit 10.2 to Akorn Inc.’s report on Form 10-Q filed on November 9, 2011.


10.35          Amendment #1 to Series A-2 Preferred Stock Purchase Agreement dated as of September 30, 2011 by and between Akorn, Inc. and
               Aciex Therapeutics, Inc., incorporated by reference to Exhibit 10.1 to Akorn Inc.’s report on Form 10-Q filed on November 9, 2011.


10.36          Lease Agreement dated July 15, 2010, by and between Veronica Development Associates, a New Jersey general partnership, and Akorn
               (New Jersey), Inc., an Illinois corporation, for the Company’s 50,000 square foot manufacturing facility at 72-6 Veronica Avenue,
               Somerset, New Jersey, incorporate by reference to Exhibit 10.1 to Akorn, Inc.’s report on Form 8-K filed on July 30, 2010.


10.37          Loan Agreement dated as of April 17, 2014 among Akorn, Inc., with certain financial institutions as lenders (Lenders), and JPMorgan
               Chase Bank as administrative agent (Agent) for the Lenders, incorporated by reference to Exhibit 10.1 to Akorn Inc.’s report on Form 8-
               K filed on April 23, 2014.


10.38          Credit Agreement dated as of April 17, 2014 among Akorn, Inc., with certain financial institutions as lenders (Lenders), and JPMorgan
               Chase Bank as administrative agent (Agent) for the Lenders, incorporated by reference to Exhibit 10.2 to Akorn Inc.’s report on Form 8-
               K filed on April 23, 2014.


10.39          Incremental Facility Joinder Agreement dated as of August 12, 2014 among Akorn, Inc., with certain financial institutions as lenders
               (Lenders) and JPMorgan Chase Bank as administrative agent (Agent) for the Lenders, incorporated by reference to Exhibit 10.1 to Akorn
               Inc.’s report on Form 8-K filed on August 15, 2014.


10.40          ABL Consent Memorandum, dated as of May 19, 2015, among Akorn, Inc., the lenders party thereto and JPMorgan Chase Bank, N.A.,
               as administrative agent, incorporated by reference to Exhibit 10.1 to Akorn, Inc.'s report on Form 8-K filed on May 20, 2015.



                                                                       101
         Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 102 of 168 PageID #: 2803
10.41         Term Loan Consent Memorandum, dated as of May 19, 2015, among Akorn, Inc., the lenders party thereto and JPMorgan Chase Bank,
              N.A., as administrative agent, incorporated by reference to Exhibit 10.2 to Akorn, Inc.'s report on Form 8-K filed on May 20, 2015.


10.42         ABL Consent Memorandum, dated as of November 13, 2015, among Akorn, Inc., the lenders party thereto and JPMorgan Chase Bank,
              N.A., as administrative agent, incorporated by reference to Exhibit 10.1 to Akorn, Inc.'s report on Form 8-K filed on November 13, 2015.


10.43         Term Loan Consent Memorandum, dated as of November 13, 2015, among Akorn, Inc., the lenders party thereto and JPMorgan Chase
              Bank, N.A., as administrative agent, incorporated by reference to Exhibit 10.2 to Akorn, Inc.'s report on Form 8-K filed on November 13,
              2015.


              Amended and Restated Credit Agreement dated as of April 16, 2019 among Akorn, Inc., with The Other Loan Parities, The Lenders
              Party, JPMorgan Chase Bank, N.S., as Administrative Agent, and Bank of America, N.A., as Syndication Agent, incorporated by
10.44         reference to Exhibit 10.1 to Akorn, Inc.’s report on Form 8-K filed on April 17, 2019.

              Standstill Agreement and First Amendment to Loan Agreement, dated as of May 6, 2019, by and among Akorn, Inc., certain of its
              subsidiaries, the Lenders party thereto and JPMorgan Chase, N.A., as Administrative Agent, incorporated by reference to Exhibit 10.1 to
10.45         Akorn, Inc.’s report on Form 8-K filed on May 7, 2019.

              First Amendment to Standstill Agreement and Second Amendment to Loan Agreement, dated as of December 15, 2019, by and among
              Akorn, Inc., the other Loan Parties under the Loan Agreement, the Ad Hoc Group of Lenders, as defined, and the Administrative Agent,
10.46         incorporated by reference to Exhibit 10.1 to Akorn, Inc.’s current report on Form 8-K filed on December 16, 2019.

              Second Amendment to Standstill Agreement and Third Amendment to Loan Agreement, dated as of February 12, 2020, by and among
10.47*        Akorn, Inc., the other Loan Parties under the Loan Agreement, the Ad Hoc Group of Lenders, as defined, and the Administrative Agent.

              Stipulation and Agreement of Settlement, dated as of August 9, 2019, in regards to the class action litigation captioned In re Akorn, Inc.
              Data Integrity Securities Litigation, incorporated by reference to the Exhibit 10.1 to the current report on Form 8-K filed by the Company
10.48         on August 12, 2019.

21.1 *        Listing of Subsidiaries of Akorn, Inc.

23.1 *        Consent of BDO USA, LLP, Independent Registered Public Accounting Firm

31.1 *        Certification of the Chief Executive Officer pursuant to Rule 13a-14(a).

31.2 *        Certification of the Chief Financial Officer pursuant to Rule 13a-14(a).

32.1 *        Certification of the Chief Executive Officer pursuant to 18 USC Section 1350.

32.2 *        Certification of the Chief Financial Officer pursuant to 18 USC Section 1350.

101           The financial statements and footnotes from the Akorn, Inc. Annual Report on Form 10-K for the year ended December 31, 2019, filed
              on February 20, 2020 formatted in XBRL: (i) Consolidated Balance Sheets, (ii) Consolidated Statements of Operations, (iii)
              Consolidated Statement of Shareholders’ Equity, (iv) Consolidated Statements of Cash Flows and (v) Notes to Consolidated Financial
              Statements.



                                                                        102
          Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 103 of 168 PageID #: 2804
                                                                    SIGNATURES

    Pursuant to the requirements of Section 13 or 15(d) of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the
undersigned, thereunto duly authorized.


                                                  AKORN, INC.


                                                  By:    /s/ DOUGLAS S. BOOTHE
                                                         Douglas S. Boothe
                                                         President and Chief Executive Officer

Date: February 26, 2020




                                                                          103
            Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 104 of 168 PageID #: 2805
    Pursuant to the requirements of the Exchange Act, this report has been signed below by the following persons on behalf of the Registrant, and in the
capacities and on the dates indicated.


Signature                                        Title                                                                     Date


/s/ DOUGLAS S. BOOTHE                            President and Chief Executive Officer and Director                                   February 26, 2020
Douglas S. Boothe


/s/ DUANE A. PORTWOOD                            Executive Vice President and Chief Financial Officer                                 February 26, 2020
Duane A. Portwood                                (Principal Financial Officer)


/s/ RANDALL E. POLLARD                           Senior Vice President, Finance and Chief Accounting Officer                          February 26, 2020
Randall E. Pollard                               (Principal Accounting Officer)


/s/ ALAN WEINSTEIN                               Director, Chairman of the Board                                                      February 26, 2020
Alan Weinstein


/s/ KENNETH S. ABRAMOWITZ                        Director                                                                             February 26, 2020
Kenneth S. Abramowitz


/s/ ADRIENNE L. GRAVES                           Director                                                                             February 26, 2020
Adrienne L. Graves


/s/ STEVEN J. MEYER                              Director                                                                             February 26, 2020
Steven J. Meyer


/s/ THOMAS G. MOORE                              Director                                                                             February 26, 2020
Thomas G. Moore


/s/ TERRY ALLISON RAPPUHN                        Director                                                                             February 26, 2020
Terry Allison Rappuhn


/s/ BRIAN TAMBI                                  Director                                                                             February 26, 2020
Brian Tambi




                                                                           104
          Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 105 of 168 PageID #: 2806
Exhibit Index

Exhibit No.                                                                     Description

4.3*            Description of Akorn, Inc.'s Securities Registered Pursuant to Section 12 of the Securities Exchange Act of 1934.


10.33†*         Akorn, Inc. Clawback Policy revised November 6, 2019.


10.47*          Second Amendment to Standstill Agreement and Third Amendment to Loan Agreement, dated as of February 12, 2020, by and among
                Akorn, Inc., the other Loan Parties under the Loan Agreement, the Ad Hoc Group of Lenders, as defined, and the Administrative Agent.

21.1            Listing of Subsidiaries of Akorn, Inc.

23.1            Consent of BDO USA, LLP, Independent Registered Public Accounting Firm

31.1            Certification of the Chief Executive Officer pursuant to Rule 13a-14(a).

31.2            Certification of the Chief Financial Officer pursuant to Rule 13a-14(a).

32.1            Certification of the Chief Executive Officer pursuant to 18 USC Section 1350.

32.2            Certification of the Chief Financial Officer pursuant to 18 USC Section 1350.


                                                                          105
                                                                                          Exhibit 4.3
          Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 106 of 168 PageID #: 2807
         DESCRIPTION OF AKORN, INC.’S SECURITIES REGISTERED PURSUANT TO SECTION 12 OF THE
                                 SECURITIES EXCHANGE ACT OF 1934

As of December 31, 2019, Akorn, Inc. (the “company,” “we,” “our” or “us”) has one class of securities registered under Section
12(b) of the Securities Exchange Act of 1934, as amended: common stock, no par value per share (the “common stock”). Our
common stock is traded on the NASDAQ Global Select Market under the ticker symbol “AKRX”.

The following summary description of our common stock is qualified in its entirety by reference to our restated articles of
incorporation and our by-laws, copies of which are filed as exhibits to this Annual Report on Form 10-K, of which this Exhibit 4.3
is a part.

Authorized Capitalization

   Our restated articles of incorporation authorize us to issue up to 150,000,000 shares of common stock, no par value per share,
and up to 5,000,000 shares of preferred stock, $1.00 par value per share.

Common Stock

Voting Rights

The holders of our common stock vote on all matters submitted to a shareholder vote. Each holder of our common stock is entitled
to one vote for each share of common stock held of record on all matters as to which our common shareholders are entitled to vote.

The holders of our common stock may not cumulate votes for the election of directors.

Dividends

Holders of our common stock are entitled to dividends at such times and amounts as our board of directors may determine, subject
to any similar or other rights accorded to, or obligations with respect to, any additional series of preferred stock that are issued from
time to time by our board of directors.

Other Rights

In the event of a voluntary or involuntary liquidation, dissolution or winding up of our company, prior to any distributions to the
holders of our common stock, our creditors will receive any payments they are entitled along with any liquidation preferences
granted to any future holders of preferred stock. After those payments, the holders of our common stock will share ratably,
according to the number of shares held by them, in our remaining assets, if any. Shares of our common stock are fully paid and
non-assessable once they are issued and paid for.

Shares of our common stock are not redeemable; have no redemption, sinking fund, conversion or preemptive rights; and are not
subject to further calls or assessments by the company under state statutes or otherwise.
{N3964422.3}
                                                                                          Exhibit 4.3
          Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 107 of 168 PageID #: 2808

    Our certificate of incorporation authorizes our board of directors, subject to any limitations prescribed by law, without further
shareholder approval, to establish and to issue from time to time one or more classes or series of preferred stock, par value $1.00
per share, covering up to an aggregate of 5,000,000 shares of preferred stock. Each class or series of preferred stock that we may
designate in the future will cover the number of shares and will have the powers, preferences, rights, qualifications, limitations and
restrictions determined by the board of directors, which may include, among others, dividend rights, liquidation preferences, voting
rights, conversion rights, preemptive rights and redemption rights, and such rights may be senior to, or limit rights of, the common
stock.

Anti-Takeover Effect of Governing Documents and Applicable Law

    Our restated articles of incorporation and by-laws as well as the Louisiana Business Corporation Act (“LBCA”) contain certain
provisions that may make it more difficult to acquire control of our company by means of a merger, tender offer, proxy contest or
otherwise. These provisions, which are summarized below, are designed to encourage persons seeking to acquire control of us to
negotiate with our directors. The following descriptions are abbreviated summaries of detailed and complex governing documents
and statutes. For a complete understanding of these governing documents and statutes, you should read them in their entirety.

    Effect of Authorized and Unissued Capital Stock

    Subject to requirements of the LBCA and applicable exchange rules, our board of directors is able to issue any authorized but
unissued shares of our common stock and undesignated shares of our preferred stock without shareholder approval. To the extent
that capital stock is available for such issuance, our board of directors could issue shares to prevent or make more difficult or costly
the completion of a takeover transaction it determined was not in our company’s best interest. Such an issuance could, among other
things, dilute the voting or other rights of the proposed acquiror or insurgent shareholder group, create a substantial voting block in
institutional or other hands that might undertake to support the position of our incumbent board of directors or effect an acquisition
that might complicate or preclude the takeover. Furthermore, our restated articles of incorporation grant our board of directors
broad power to establish the rights and preferences of our authorized and unissued preferred stock. The issuance of shares of
preferred stock pursuant to our board of directors’ authority may adversely affect the rights of the holders of our common stock.

    Vacancies on the Board of Directors

    Our bylaws enable the board of directors to increase the size of the board between annual meetings and fill the vacancies
created by the increase by a majority of the remaining directors. Furthermore, even though our shareholders have the right to fill
any such vacancies at a special meeting, such action is subject to the limitations on our shareholders’ ability to call a special
meeting, described below.

    Special Meetings of Shareholders

{N3964422.3}
                                                                                          Exhibit 4.3
          Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 108 of 168 PageID #: 2809
    A special meeting can only be called upon a written request from a shareholder if such request is signed by at least one-fifth in
interest of the shareholders entitled to vote.

    No Cumulative Voting

    The LBCA does not permit cumulative voting in the election of directors, unless expressly provided in a corporation’s articles
of incorporation, and our restated articles of incorporation do not provide for such authority. In the absence of cumulative voting,
the holders of a majority of the shares of our common stock may elect all of the directors standing for election, if they should so
choose.

    By-law Amendments

    Although our shareholders have the right to change or repeal any by-laws made or amended by the directors, our board of
directors can amend our by-laws without shareholder approval.
{N3964422.3}
         Case 1:20-cv-01254-MN Document 5-53Inc.Filed
                                     Akorn,           10/02/20
                                                 Clawback Policy Page 109 of 168 PageID #: 2810

        This Clawback Policy (this “Policy”) has been adopted by the Compensation Committee of the Board of Directors (the “Committee”)
and the Board of Directors (the “Board”) of Akorn, Inc. (the “Company”) effective as of February 19, 2016. The U.S. Securities and Exchange
Commission is expected to adopt final rules directing NASDAQ to issue listing requirements (the “Final Listing Requirements”) that would
implement the incentive-based compensation recovery requirements set forth in Section 10D of the Securities Exchange Act of 1934 (the
“Exchange Act”), as added by Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act. Upon issuance of the Final
Listing Requirements, the Company will make any changes to this policy as may be required to comply with those requirements.

        1. Coverage

A. Covered Employees. All Executive Officers are designated as “Covered Employees”. In addition, the Committee may designate other
employees as “Covered Employees” (or remove such designation) from time to time, including without limitation any employee who receives
equity or equity-based awards. For purposes of this Policy, the term “Executive Officer” means any current or former executive officer of the
Company for purposes of the Exchange Act.

B. Covered Compensation Arrangements. This Policy will apply to any performance or incentive based bonus, equity or equity-based award
or other incentive compensation granted (1) to any Covered Employee who is an Executive Officer, and (2) to any other Covered Employee,
during the period in which he or she is designated as a Covered Employee (such compensation, “Incentive-Based Compensation”). For the
avoidance of doubt, the following will not be considered Incentive-Based Compensation: salary, wholly time-based equity awards, tax-qualified
retirement benefits, “other” compensation arising from reasonable relocation or expatriate expenses, elective deferrals of salary, programs
provided to salaried employees generally in which the level of benefits is not determined by the employee’s level of compensation and
programs that provide a de minimis amount of compensation, as determined by the Committee in its sole discretion. Discretionary bonuses may
be considered Incentive-Based Compensation, as determined by the Committee in its sole discretion.

C. Covered Events. For purposes of this policy, a “Covered Event” means the occurrence of any of the following events for a Covered
Employee who is an Executive Officer:

1. The Company is required to prepare an accounting restatement due to the Company’s material noncompliance with any financial reporting
   requirement under the U.S. federal securities laws (a “Material Restatement Event”);

2. Incentive-Based Compensation was awarded to, or received by, the Covered Employee based on materially inaccurate financial statements
   or on performance metrics that are materially inaccurately determined (regardless of whether the Covered Employee was responsible for
   the inaccuracy) (an “Inaccurate Metrics Event”);

3. An action or omission by the Covered Employee results in material financial or reputational harm to the Company.

4. A determination by the Board, in good faith and in accordance with the terms and conditions of this Policy, that a Covered Employee has
   (i) engaged in a felony or engaged in conduct which is in the good faith judgment of the Board, applying reasonable standards of personal
   and professional conduct, injurious to the Company, its customers, employees, suppliers, or shareholders, financially, reputationally or
   otherwise, or (ii) violated any non-competition or non-solicitation provision of any award, plan or agreement applicable to the Covered
   Employee (a “Misconduct Event”).

5. A severe or intentional violation of FDA regulatory standards by a Covered Employee that results in an FDA warning letter or enforcement
   action (a “Regulatory Event”).

For any Covered Employee who is not an Executive Officer, a Covered Event shall mean the occurrence of any event described in clauses
(1) through (4) above, or any combination thereof, that the Committee, in its sole discretion, has determined to be a Covered Event for the
purposes of this Policy.

        2. Exercise of Clawback Authority

If the Committee determines that a Covered Event has occurred, the Committee may require the forfeiture and/or repayment of all or any
portion of the following:

1. Any outstanding and unpaid Incentive-Based Compensation, whether vested or unvested, that was awarded to the Covered Employee, and

2. Any Incentive-Based Compensation that was paid to and received by the Covered Employee (including gains realized through the exercise
   of stock options or stock appreciation rights) during the thirty-six (36) month period preceding the date of the Covered Event, or such
   longer period of time as required by any applicable statute or government regulation. This may include the recoupment of any shares issued
   in connection with such Incentive-Based Compensation, and may require payment of net proceeds resulting from the sale or other
   disposition of shares issued upon the exercise of options or the settlement or vesting of equity awards.

The existence and date of a Covered Event and the amount of any forfeiture and/or repayment will be determined by the Committee in its sole
discretion; provided that, notwithstanding the foregoing, if a Material Restatement Event or Inaccurate Metrics Event occurs, the Committee
will consider all facts and circumstances that the Committee determines relevant, including whether anyone responsible engaged in misconduct,
and considering issues of accountability, and the amount of the Incentive-Based Compensation repaid by the Covered Employee or cancelled
by the Company shall not exceed the amount of Incentive-Based Compensation awarded by the Company or any subsidiary of the Company to
a Covered Employee on or after February 19, 2016 (the “Effective Date”) in excess of what would have been awarded to that Covered
Employee under the circumstances reflected by the accounting restatement (the “Excess Incentive-Based Compensation”). In no event will
such Excess Incentive-Based Compensation exceed the total amount of such Incentive-Based Compensation originally awarded to that Covered
Employee on or after the Effective Date. Additionally, for the avoidance of doubt, a restatement of the Company’s financial statements due
solely to aCase
            change1:20-cv-01254-MN            Document
                   in accounting policies or principles       5-53
                                                        shall not      Fileda10/02/20
                                                                  be deemed                Page 110
                                                                             Material Restatement  Eventoffor168  PageID
                                                                                                              purposes of this#: 2811
                                                                                                                               Policy.

Upon any recoupment determination by the Committee, the Committee shall notify the Covered Employee in writing of its determination and
the Covered Employee shall promptly repay the amount of Incentive-Based Compensation so determined.

Any forfeiture and/or recoupment under this Policy will be in addition to any other remedies that may be available under applicable law or
Company policy, including termination of employment.

        3. Process

If the Committee determines that a Covered Event has occurred, the Committee will review the Incentive-Based Compensation and Excess
Incentive-Based Compensation, with respect to each Covered Employee or former Covered Employee who is impacted by such Covered Event
and will take prompt and reasonable action in accordance with this Policy to determine whether to seek, and if so, to seek recovery of
appropriate Incentive-Based Compensation and/or Excess Incentive-Based Compensation in accordance with Section 2 of this Policy. In
addition to any recoupment provided hereunder, the Committee may reduce, in its sole discretion, future Incentive-Based Compensation
payable to a Covered Employee following a Covered Event to offset any amount that the Committee deems appropriate to recover under this
Policy, provided that the Committee may not seek recovery of any amount by reducing any future amount that is payable and/or to be provided
to the Covered Employee and that is considered “non-qualified deferred compensation” under Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and guidance promulgated thereunder. To the extent feasible, in order to effectuate a recoupment under
this Policy, the Committee will first consider reducing amounts otherwise due from the Company that have not yet been paid to the Covered
Employee. There shall be no duplication of recovery under this Policy and any of 15 U.S.C. Section 7243 (Section 304 of the Sarbanes-Oxley
Act of 2002) or Section 10D of the Exchange Act.

         4. Interpretation of this Policy; Determinations by the Committee and the Board: The Committee and the Board may at any time
in their sole discretion supplement or amend any provision of this Policy in any respect, repeal this Policy in whole or part or adopt a new
policy relating to recovery of Incentive-Based Compensation with such terms as the Committee and the Board determine in their sole discretion
to be appropriate. The Committee and the Board have the exclusive power and authority to administer this Policy, including, without limitation,
the right and power to interpret the provisions of this Policy and to make all determinations deemed necessary or advisable for the
administration of this Policy, including, without limitation, any determination as to: (a) whether a Covered Event has occurred; (b) whether any
current or former Covered Employee has engaged in a Misconduct Event; and (c) what constitutes Excess Incentive-Based Compensation and
Incentive-Based Compensation. All such actions, interpretations and determinations that are taken or made by the Committee and the Board in
good faith will be final, conclusive and binding for all purposes.

        5. Due Process: Before the Committee determines to seek recovery pursuant to this Policy, it shall provide, where feasible, the Covered
Employee or former Covered Employee with written notice and the opportunity to be heard at a meeting of the Committee (which may be in-
person or telephonic, as determined by the Committee).

        6. Application of Policy: This Policy will not apply if or to the extent prohibited by or unenforceable under applicable law or if
application of the Policy would result in the breach of the terms of any award or the terms of any existing employment agreement (or any award
provided for under such agreement). In addition, the exercise by the Board or Committee of any rights pursuant to this Policy shall be without
prejudice to any other rights that the Company may have with respect to any Covered Employee subject to this Policy (it being understood that
the Company maintains the rights that it has at law to cancel or recover any compensation or award if applicable law or circumstances so
warrant, and as otherwise consistent with this Policy). Additionally, the authority set forth in this Policy shall be limited to the extent that it
would (a) result in substantial adverse tax or accounting consequences for the Company, (b) prejudice the Company’s interests in any related
proceeding or investigation or (c) reasonably result in expenses that exceed the amount that would be forfeited and/or recouped in exercising
such authority. In each case, the Committee will determine the extent of such limit in its sole discretion.

      7. Indemnification: No member of the Board or employee of the Company (excluding any Covered Employee with respect to any
Covered Event for such Covered Employee) exercising such person’s responsibilities under this Policy (each such person, an “Indemnitee”)
will have liability to any person for any action taken or omitted to be taken or any determination made in good faith with respect to this Policy.
Each Indemnitee will be indemnified and held harmless by the Company against and from any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnitee in connection with or resulting from any action, suit or proceeding to
which such Indemnitee may be a party or in which such Indemnitee may be involved by reason of any action taken or omitted to be taken under
this Policy and against and from any and all amounts paid by such Indemnitee, with the Company’s approval, in settlement thereof, or paid by
such Indemnitee in satisfaction of any judgment in any such action, suit or proceeding against such Indemnitee, provided that the Company will
have the right, at its own expense, to assume and defend any such action, suit or proceeding and, once the Company gives notice of its intent to
assume the defense, the Company will have sole control over such defense with counsel of the Company’s choice. The foregoing right of
indemnification will not be available to an Indemnitee to the extent that a court of competent jurisdiction in a final judgment or other final
adjudication, in either case, not subject to further appeal, determines that the acts or omissions of such Indemnitee giving rise to the
indemnification claim resulted from such Indemnitee’s bad faith, fraud or willful misconduct. The foregoing right of indemnification will not
be exclusive of any other rights of indemnification to which Indemnitees may be entitled under the Company’s Articles of Incorporation or By-
laws (each as may be amended and or restated from time to time), as a matter of law, or otherwise, or any other power that the Company may
have to indemnify such persons or hold them harmless.



Revised November 06, 2019
                                                                             EXECUTION
         Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 111 of 168 PageID       VERSION
                                                                                   #: 2812
        This SECOND AMENDMENT TO STANDSTILL AGREEMENT AND THIRD AMENDMENT TO LOAN
AGREEMENT (this “Amendment”) is dated as of February 12, 2020, by and among AKORN, INC., a Louisiana corporation (the
“Company”), the other Loan Parties under the Loan Agreement (as defined below), an ad hoc group of Lenders (as defined below)
identified on Exhibit A hereto, which constitute “Required Lenders” under the Loan Agreement (collectively, the “Ad Hoc
Group”), and the Administrative Agent (as defined below). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Loan Agreement or the Standstill Agreement (each, as defined below).

        WHEREAS, reference is hereby made to that certain Loan Agreement dated as of April 17, 2014 (as the same shall have
been amended, supplemented or otherwise modified from time to time, the “Loan Agreement”), by and among the Company, the
other Loan Parties, the financial institutions from time to time parties thereto as “Lenders” (collectively, the “Lenders” and each, a
“Lender”) and JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”), pursuant to which, among
other things, the Lenders have made certain loans, advances, and other financial accommodations to the Company;

        WHEREAS, reference is hereby made to: (a) that certain Standstill Agreement and First Amendment to Loan Agreement
dated as of May 6, 2019 (the “Standstill Agreement”), by and among the Company, the other Loan Parties, the Administrative
Agent, the Ad Hoc Group, certain other Lenders (collectively, with the Ad Hoc Group, the “Standstill Lenders”), as amended by
(b) that certain First Amendment to Standstill Agreement and Second Amendment to Loan Agreement Dated as of December 13,
2019, by and among the Company, the other Loan Parties, the Administrative Agent and the Standstill Lenders, pursuant to which,
among other things: (a) the Standstill Lenders agreed to standstill from exercising certain remedies under the Loan Agreement in
connection with the Specific Covenants and Specific Matters (each, as defined in the Standstill Agreement); and (b) the Company,
the other Loan Parties, and the Standstill Lenders, amended the Loan Agreement as set forth therein;

       WHEREAS, Section 13(a) of the Standstill Agreement and Section 9.02 of the Loan Agreement permit amendment of the
Standstill Agreement by the Company with consent of Required Lenders; and

       WHEREAS, the Company and the Lenders party hereto (constituting Required Lenders) agree to the amendments to the
Standstill Agreement as set forth herein.

       NOW, THEREFORE, in consideration of the premises and of the mutual covenants herein contained and for other valuable
considerations, the parties hereto agree as follows:

       Section 1.       Definitions. Each capitalized term used herein and not otherwise defined in this Amendment shall be
defined in accordance with the Loan Agreement and Standstill Agreement, as applicable.

        Section 2. Amendments to the Standstill Agreement. The Standstill Agreement (including the schedules and exhibits
thereto) is hereby amended to delete the stricken text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same manner as the following example: underlined text) as set
forth in the marked blacklined copy of the Standstill Agreement attached as Annex I hereto (which shall be the Standstill
Agreement). Said Annex I has been blacklined to show all changes from the Standstill Agreement as in effect immediately prior to
the date hereof, it being agreed that, by virtue of this Amendment upon the effectiveness hereof, any amendments or other
modifications to the Standstill Agreement prior to the date hereof that are not reflected in said Annex I shall cease to be in effect or,
as the case may be, shall be modified as set forth in said Annex I, and Annex I shall for all purposes be deemed to constitute the
Standstill Agreement.

       Section 3. Effectiveness. This Amendment shall be effective on the date (the “Amendment Effective Date”) on which:

       3.1 Delivery of Agreement. This Amendment, duly authorized and executed by the Company, the Administrative Agent
and the Standstill Lenders (constituting the Required Lenders at such time), shall have been delivered to each of the Company, the
Administrative Agent, and the Standstill Lenders;

       3.2 No Default. Except for any Default or Event of Default with respect to the Specified Matters, both immediately
before and after giving effect to this Amendment, no Default or Event of Default would then exist or would result therefrom;

        3.3 Representations and Warranties. Except with respect to the Specified Matters, all representations and warranties of
the Company and the other Loan Parties set forth herein, in the Standstill Agreement, in the Loan Agreement, and in any other
Loan Document shall be true and correct in all material respects (or, with respect to those representations and warranties expressly
limited by their terms by materiality or material adverse effect qualifications, in all respects) as of the Amendment Effective Date
as if made on such date (except to extent that such representations and warranties expressly relate to an earlier date, in which case
they shall be true and correct in all material respects as of such date);

        3.4 No Material Adverse Effect. Both immediately before and after giving effect to this Amendment, no Material
Adverse Effect shall have occurred and be continuing or would result therefrom, excluding a Material Adverse Effect (if any)
relating to any of the Specified Matters;

        3.5 Closing Certificates. The Administrative Agent shall have received a certificate, dated as of the date hereof, of a duly
authorized officer of the Company, to the effect that, at and as of the Amendment Effective Date, both before and after giving effect
to this Amendment, (x) the conditions specified in this Section 3 have been satisfied or waived and (y) all Material Subsidiaries that
are Domestic Subsidiaries are Loan Parties as of the Amendment Effective Date (it being understood and agreed, that the
         Case Agent
Administrative 1:20-cv-01254-MN       Document
                    may conclusively rely          5-53 Filed
                                          on such certificates     10/02/20
                                                               as evidence      Page
                                                                           of such     112 of of
                                                                                   satisfaction 168
                                                                                                  thePageID    #:specified
                                                                                                      conditions  2813 in this
Section 3);

        3.6 Fees and Expenses. The Company shall (i) pay or reimburse all reasonable and documented fees and expenses for
Gibson Dunn, as legal advisor to the Ad Hoc Group, and Greenhill, as financial advisor to the Ad Hoc Group, on the terms set forth
in the Standstill Agreement to the extent invoiced at least one (1) Business Day prior to the Amendment Effective Date and (ii) pay
or reimburse all reasonable and documented out-of-pocket fees and expenses of the Administrative Agent in connection with this
Amendment and the other Loan Documents (including reasonable out-of-pocket fees, costs, and expenses of outside counsel for the
Administrative Agent) to the extent invoiced at least one (1) Business Day prior to the Amendment Effective Date;

       For the avoidance of doubt, the Administrative Agent is hereby authorized to and shall post this Agreement to all Public-
Side Lenders and Private-Side Lenders on the Amendment Effective Date (or as soon as practicable thereafter).

       Section 4.   Entire Agreement. This Amendment, the Standstill Agreement, the Loan Agreement, and the other Loan
Documents constitute the entire agreement among the parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the parties or any of them with respect to the subject
matter hereof.

       Section 5. Governing Law; Jurisdiction; Consent to Service of Process.

     5.1 THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF ANY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

        5.2     Each party hereto hereby irrevocably and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in any action or proceeding arising out of or relating
to this Amendment, or for recognition or enforcement of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to any Loan Document against the Company or its properties
in the courts of any jurisdiction.

        5.3 Each party hereto hereby irrevocably and unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of any suit, action or proceeding arising out of or relating
to any Loan Document in any court referred to in paragraph 5.2 of this Section 5. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

       5.4 Each party to this Amendment irrevocably consents to service of process in the manner provided for notices in Section
16(r) of the Standstill Agreement. Nothing in any Loan Document will affect the right of any party to this Amendment to serve
process in any other manner permitted by law.

      Section 6. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.

        Section 7. Severability. Any term or provision of this Amendment which is invalid or unenforceable in any jurisdiction
shall, as to that jurisdiction, be ineffective to the extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Amendment or affecting the validity or enforceability of any of the terms
or provisions of this Amendment in any other jurisdiction. If any provision of this Amendment is so broad as to be unenforceable,
the provision shall be interpreted to be only so broad as would be enforceable.

       Section 8. Loan Document. This Amendment constitutes a “Loan Document” for all purposes of the Standstill Agreement,
the Loan Agreement, and the other Loan Documents.

      Section 9. Reaffirmation. Each of the undersigned Loan Parties acknowledges (i) all of its obligations under the Standstill
Agreement, the Loan Agreement, and the other Loan Documents to which it is a party are hereby reaffirmed and remain in full
force andCase
          effect 1:20-cv-01254-MN
                 on a continuous basis andDocument
                                           (ii) the execution
                                                        5-53 ofFiled
                                                               this Amendment
                                                                     10/02/20 shall  not 113
                                                                                  Page    operate
                                                                                               of as
                                                                                                  168a waiver
                                                                                                        PageIDof any right, power or
                                                                                                                  #: 2814
remedy of the Administrative Agent, the Standstill Lenders, or the other Lenders, constitute a waiver of any provision of any of the
Loan Documents, or serve to effect a novation of the Loan Document Obligations.

        Section 10. Lender Representations and Warranties. Each of the undersigned Lenders hereby represents and warrants that
the representations and warranties and acknowledgements set forth herein and in the Standstill Agreement (as amended hereby) are
true and correct as of the Amendment Effective Date.

        Section 11. Counterparts. This Amendment may be executed in any number of counterparts and by different parties hereto
on separate counterparts, each of which when so executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or any other electronic transmission shall be effective as delivery of a manually executed counterpart hereof.

        Section 12. Headings. The headings of this Amendment are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

        Section 13. Effect of Amendment. Each reference that is made in the Standstill Agreement or the Loan Agreement or any
other Loan Document to the Standstill Agreement or the Loan Agreement shall hereafter be construed as a reference to the
Standstill Agreement and/or Loan Agreement, as amended hereby. Except as herein otherwise specifically provided, all provisions
of the Standstill Agreement and the Loan Agreement shall remain in full force and effect and be unaffected hereby and this
Amendment will not by implication or otherwise alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Standstill Agreement or the Loan Agreement or any other provision of the
Standstill Agreement, the Loan Agreement, or any other Loan Document, all of which are ratified and affirmed in all respects and
will continue in full force and effect. For the avoidance of doubt, on and after the Amendment Effective Date, this Amendment
shall for all purposes constitute a Loan Document.

        Section 14. Direction to the Administrative Agent; Indemnity. Each Lender party hereto hereby consents, authorizes and
directs the Administrative Agent to execute and deliver this Amendment and to take the actions contemplated herein. Each
Standstill Party confirms and agrees that (i) the Administrative Agent is only entering into this Amendment at the direction of the
Required Lenders, (ii) subject to the terms of the Loan Agreement and the other Loan Documents (including this Amendment), any
action or inaction taken hereunder by the Administrative Agent shall be at the express direction of the Required Lenders (including,
without limitation, any determination that a Default, Event of Default, and/or Standstill Event of Default has occurred and/or that
the Standstill Period has ended) and (iii) the indemnification provisions set forth in the Loan Agreement and the other Loan
Documents (including, without limitation, the indemnification provisions set forth in Sections 9.03(b) and 9.03(c) of the Loan
Agreement) shall apply to actions taken by the Administrative Agent in connection with this Amendment.



                                                      [Signature Pages to Follow]

       IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of the date first written above.

                                               THE COMPANY:

                                               AKORN, INC.


                                               By: /s/ Duane Portwood
                                                 Name: Duane Portwood
                                                 Title: Chief Financial Officer


                                               OTHER LOAN PARTIES:

                                               ADVANCED VISION RESEARCH, INC.


                                               By: /s/ Joseph Bonaccorsi
                                                 Name: Joseph Bonaccorsi
                                                 Title: Secretary

                                               AKORN (NEW JERSEY), INC.


                                               By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 114 of 168 PageID #: 2815
                           Title: Secretary

                         AKORN ANIMAL HEALTH, INC.


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary

                         AKORN OPHTHALMICS, INC.


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary

                         AKORN SALES, INC.


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary

                         INSPIRE PHARMACEUTICALS, INC.


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary

                         OAK PHARMACEUTICALS, INC.


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary

                         HI-TECH PHARMACAL CO., INC.


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary

                         10 EDISON STREET LLC


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary of Hi-Tech Pharmacal Co., Inc. its
                         member

                         13 EDISON STREET LLC


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary of Hi-Tech Pharmacal Co., Inc. its
                         member

                         VPI HOLDINGS CORP.


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 115 of 168 PageID #: 2816
                           Title: Secretary

                         VPI HOLDINGS SUB, LLC


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary

                         VERSAPHARM INCORPORATED


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary

                         COVENANT PHARMA INC.


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary

                         OLTA PHARMACEUTICALS CORP.


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary

                         CLOVER PHARMACEUTICALS CORP.


                         By: /s/ Joseph Bonaccorsi
                           Name: Joseph Bonaccorsi
                           Title: Secretary


                         JPMORGAN CHASE BANK, N.A.,
                         as Administrative Agent


                         By: /s/ Justin Martin
                           Name: Justin Martin
                           Title: Authorized Officer

                         [LENDERS]


                         Magnetite VII, Limited
                         BY: BlackRock Financial Management Inc., Its Collateral Manager
                         By:/s/ Rob Jacobi
                            Name: Rob Jacobi
                            Title: Authorized Signatory


                         Magnetite VIII, Limited
                         BY: BlackRock Financial Management Inc., Its Collateral Manager
                         By:/s/ Rob Jacobi
                            Name: Rob Jacobi
                            Title: Authorized Signatory
                        Magnetite5-53
Case 1:20-cv-01254-MN Document    XII, LTD.
                                         Filed 10/02/20 Page 116 of 168 PageID #: 2817
                           BY: BlackRock Financial Management, Inc., its Collateral Manager
                           By:/s/ Rob Jacobi
                              Name: Rob Jacobi
                              Title: Authorized Signatory




                           Magnetite XIV-R, Limited
                           By: BlackRock Financial Management, its Investment Manager
                           By:/s/ Rob Jacobi
                              Name: Rob Jacobi
                              Title: Authorized Signatory




                           MAGNETITE XIX, LIMITED
                           By: BlackRock Financial Management, Inc. as Asset Manager
                           By:/s/ Rob Jacobi
                              Name: Rob Jacobi
                              Title: Authorized Signatory




                           Magnetite XV, Limited
                           By: BlackRock Financial Management, Inc., as Investment Manager
                           By:/s/ Rob Jacobi
                              Name: Rob Jacobi
                              Title: Authorized Signatory


                           Magnetite XVI, Limited
                           By: BlackRock Financial Management, Inc., as Portfolio Manager
                           By:/s/ Rob Jacobi
                              Name: Rob Jacobi
                              Title: Authorized Signatory




                           Magnetite XVII, Limited
                           By: BLACKROCK FINANCIAL MANAGEMENT, INC., as Interim Investment
                           Manager
                           By:/s/ Rob Jacobi
                              Name: Rob Jacobi
                              Title: Authorized Signatory




                           Magnetite XVIII, Limited
                           By: BlackRock Financial Management, Inc., its Collateral Manager
                           By:/s/ Rob Jacobi
                              Name: Rob Jacobi
                              Title: Authorized Signatory




                           Magnetite XX, Limited
                           By: BlackRock Financial Management, Inc., as Portfolio Manager
                           By:/s/ Rob Jacobi
                              Name: Rob Jacobi
                          Title: Authorized
Case 1:20-cv-01254-MN Document   5-53 Filed Signatory
                                               10/02/20 Page 117 of 168 PageID #: 2818

                           BlackRock Financial Management, Inc., on behalf of funds and accounts listed
                           below:

                              •   Magnetite XII, LTD.
                              •   Magnetite XIV-R, Limited
                              •   Magnetite XV, Limited
                              •   Magnetite XVI, Limited
                              •   Magnetite XVII, Limited
                              •   Magnetite XVIII, Limited
                              •   Magnetite XIX, Limited
                              •   Magnetite XX, Limited
                              •   Magnetite VIII, Limited



                           By:/s/ AnnMarie Smith
                              Name: AnnMarie Smith
                              Title: Authorized Signatory


                           BlueMountain CLO XXII Ltd.
                           By: BlueMountain Capital Management, LLC, its
                           portfolio manager
                           By:/s/ Eric Albert
                               Name: Eric Albert
                               Title: Chief Compliance Officer and Deputy GC

                           BlueMountain CLO 2012-2 Ltd.
                           By: BlueMountain Capital Management, LLC, its portfolio manager
                           By:/s/ Eric Albert
                              Name: Eric Albert
                              Title: Chief Compliance Officer and Deputy GC

                           BlueMountain CLO 2013-1 Ltd.
                           By: BlueMountain CLO Management, LLC, its portfolio manager
                           By:/s/ Eric Albert
                              Name: Eric Albert
                              Title: Chief Compliance Officer and Deputy GC

                           BlueMountain CLO 2014-2 Ltd.
                           By: BlueMountain Capital Management, LLC, its portfolio manager
                           By:/s/ Eric Albert
                              Name: Eric Albert
                              Title: Chief Compliance Officer and Deputy GC




                           BlueMountain Fuji US CLO I Ltd.
                           By: BlueMountain Fuji Management, LLC, its portfolio manager
                           By:/s/ Eric Albert
                              Name: Eric Albert
                              Title: Chief Compliance Officer

                           BlueMountain Fuji US CLO II Ltd.
                           By: BlueMountain Fuji Management, LLC, its portfolio manager
                           By:/s/ Eric Albert
                              Name: Eric Albert
                              Title: Chief Compliance Officer

                           BlueMountain Fuji US CLO III Ltd.
                           By: BlueMountain Fuji Management, LLC, its portfolio manager
                           By:/s/ Eric Albert
                          Name:5-53
Case 1:20-cv-01254-MN Document  Eric Albert
                                      Filed 10/02/20 Page 118 of 168 PageID #: 2819
                                Title: Chief Compliance Officer


                          CANYON-ASP FUND, L.P.

                          By:      Canyon Capital Advisors LLC,
                                   its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory


                          CANYON BALANCED MASTER FUND, LTD.

                          By:      Canyon Capital Advisors LLC,
                                   its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory


                          CANYON DISTRESSED OPPORTUNITY
                          MASTER FUND II, L.P.

                          By:      Canyon Capital Advisors LLC,
                                   its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory


                          CANYON DISTRESSED OPPORTUNITY
                          MASTER FUND III, L.P.

                          By:      Canyon Capital Advisors LLC,
                                   its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory



                          CANYON-SL VALUE FUND, L.P.

                          By:      Canyon Capital Advisors LLC,
                                   its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory


                          CANYON DISTRESSED TX (A), LLC

                          By:      Canyon Capital Advisors LLC,
                                   its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory


                          THE CANYON VALUE REALIZATION MASTER FUND, L.P.
                        By: Canyon
Case 1:20-cv-01254-MN Document 5-53 Capital
                                     FiledAdvisors LLC,Page 119 of 168 PageID #: 2820
                                            10/02/20
                                 its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory


                          CANYON-EDOF (MASTER) L.P.

                          By:    Canyon Capital Advisors LLC,
                                 its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory



                          CANYON-GRF MASTER FUND II, L.P.

                          By:    Canyon Capital Advisors LLC,
                                 its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory


                          CANYON NZ-DOF INVESTING, L.P.

                          By:    Canyon Capital Advisors LLC,
                                 its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory


                          EP CANYON, LTD

                          By:    Canyon Capital Advisors LLC,
                                 its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory


                          CANYON VALUE REALIZATION MAC 18, LTD.

                          By:    Canyon Capital Advisors LLC,
                                 its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory



                          CANYON VALUE REALIZATION FUND, L.P.

                          By:    Canyon Capital Advisors LLC,
                                 its investment advisor

                          By:/s/ Jonathan M. Kaplan
                             Name: Jonathan M. Kaplan
                             Title: Authorized Signatory
Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 120 of 168 PageID #: 2821
                         CANYON BLUE CREDIT INVESTMENT FUND L.P.

                         By:     Canyon Capital Advisors LLC,
                                 its Co-Investment Advisor

                         By:/s/ Jonathan M. Kaplan
                            Name: Jonathan M. Kaplan
                            Title: Authorized Signatory


                         By:     Canyon Partners Real Estate LLC,
                                 its Co-Investment Advisor

                         By:/s/ Jonathan M. Kaplan
                            Name: Jonathan M. Kaplan
                            Title: Authorized Signatory



                        CARLYLE INVESTMENT MANAGEMENT LLC


                        Signed for and on behalf of:


                        Carlyle Global Market Strategies CLO 2012-3, Ltd.
                        Carlyle Global Market Strategies CLO 2012-4, Ltd.
                        Carlyle Global Market Strategies CLO 2013-1, Ltd.
                        Carlyle Global Market Strategies CLO 2013-2, Ltd.
                        Carlyle Global Market Strategies CLO 2013-3, Ltd.
                        Carlyle Global Market Strategies CLO 2013-4, Ltd.
                        Carlyle Global Market Strategies CLO 2015-2, Ltd.
                        Carlyle Global Market Strategies CLO 2015-3, Ltd.
                        Carlyle Global Market Strategies CLO 2015-4, Ltd.
                        Carlyle Global Market Strategies CLO 2015-5, Ltd.
                        Carlyle Global Market Strategies CLO 2016-1, Ltd.
                        Carlyle C17 CLO, Ltd.
                        Carlyle Global Market Strategies CLO 2014-2-R, Ltd.
                        Carlyle Global Market Strategies CLO 2014-3-R, Ltd.
                        Carlyle Global Market Strategies CLO 2014-4R, Ltd.

                        By:/s/ Glori Graziano
                           Name: Glori Graziano
                           Title: Managing Director



                         CIFC Event Driven Opportunities Master Fund, LP By: CIFC Asset Management
                         LLC, as Collateral Manager
                         By:/s/ Robert Mandery
                            Name: Robert Mandery
                            Title: Co-Head of Investment Research



                         CIFC Funding 2012-II-R, Ltd.
                         By: CIFC VS Management LLC, its Collateral Manager
                         By:/s/ Robert Mandery
                            Name: Robert Mandery
                            Title: Co-Head of Investment Research
                        CIFC Funding
Case 1:20-cv-01254-MN Document  5-532013-I,
                                      FiledLtd.
                                            10/02/20 Page 121 of 168 PageID #: 2822
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CIFC Funding 2013-II, Ltd.
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CIFC Funding 2013-III-R Ltd.
                          By: CIFC VS Management LLC, as Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CIFC Funding 2013-IV, Ltd.
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research




                          CIFC Funding 2014, Ltd.
                          By: CIFC Asset Management LLC, its Portfolio Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CIFC Funding 2014-III, Ltd.
                          BY: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CIFC Funding 2014-II-R, Ltd.
                          By: CIFC Asset Management LLC, as Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CIFC Funding 2014-IV-R, Ltd.
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research
                        CIFC Funding
Case 1:20-cv-01254-MN Document  5-532014-V,
                                      FiledLtd.
                                            10/02/20 Page 122 of 168 PageID #: 2823
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research




                          CIFC Funding 2015-I, Ltd.
                          BY: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CIFC Funding 2015-II, Ltd.
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CIFC Funding 2015-III, Ltd.
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research




                          CIFC Funding 2015-IV, Ltd.
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CIFC Funding 2015-V, Ltd
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CIFC Funding 2016-I, Ltd.
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CIFC Funding 2017-I, Ltd
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research
Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 123 of 168 PageID #: 2824
                         CIFC Funding 2017-II, Ltd.
                         By: CIFC CLO Management LLC, its Collateral Manager
                         By:/s/ Robert Mandery
                            Name: Robert Mandery
                            Title: Co-Head of Investment Research




                         CIFC Funding 2017-III, Ltd.
                         By: CIFC Asset Management LLC, its Collateral Manager
                         By:/s/ Robert Mandery
                            Name: Robert Mandery
                            Title: Co-Head of Investment Research



                         CIFC Funding 2017-IV, Ltd.
                         By: CIFC CLO Management LLC, its Collateral Manager, by and on behalf of each of
                         its series, Series M-1, Series O-1 and Series R-1
                         By:/s/ Robert Mandery
                              Name: Robert Mandery
                              Title: Co-Head of Investment Research




                         CIFC Funding 2017-V, Ltd.
                         By: CIFC CLO MANAGEMENT II LLC, as Collateral Manager
                         By and on behalf of each of its series, SERIES M-1, SERIES O-1, and SERIES R-1
                         By:/s/ Robert Mandery
                            Name: Robert Mandery
                            Title: Co-Head of Investment Research



                         CIFC Funding 2018-I, Ltd.
                         By: CIFC CLO MANAGEMENT II LLC, as Collateral Manager
                         By and on behalf of each of its series, SERIES M-1, SERIES O-1, and SERIES R-1
                         By:/s/ Robert Mandery
                            Name: Robert Mandery
                            Title: Co-Head of Investment Research




                         CIFC Funding 2018-II, Ltd.
                         By: CIFC CLO Management II LLC, its Collateral Manager, by and on behalf of each
                         of its series, Series M-1, Series O-1 and Series R-1
                         By:/s/ Robert Mandery
                              Name: Robert Mandery
                              Title: Co-Head of Investment Research



                         CIFC Funding 2018-III, Ltd.
                         By:/s/ Robert Mandery
                            Name: Robert Mandery
                            Title: Co-Head of Investment Research
                        CIFC Funding
Case 1:20-cv-01254-MN Document  5-532018-IV, Ltd.
                                      Filed 10/02/20 Page 124 of 168 PageID #: 2825
                          By: CIFC CLO Management II LLC, as Collateral Manager By and on behalf of each
                          of its series, SERIES M-1, SERIES O-1, and SERIES R-1
                          By:/s/ Robert Mandery
                               Name: Robert Mandery
                               Title: Co-Head of Investment Research




                          CIFC Loan Opportunity Fund II, Ltd.
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research




                          CIFC Loan Opportunity Fund, Ltd.
                          By: CIFC Asset Management LLC, its Collateral Manager
                          By:/s/ Robert Mandery
                             Name: Robert Mandery
                             Title: Co-Head of Investment Research



                          CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM
                          By: Credit Suisse Asset Management, LLC, as investment manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          CREDIT SUISSE FLOATING RATE HIGH INCOME FUND
                          By: Credit Suisse Asset Management, LLC, as investment advisor
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          CREDIT SUISSE ASSET MANAGEMENT INCOME FUND, INC.
                          By: Credit Suisse Asset Management, LLC, as investment advisor
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          BENTHAM SYNDICATED LOAN FUND
                          By: Credit Suisse Asset Management, LLC, as agent (sub-advisor) for Challenger
                          Investment Services Limited, the Responsible Entity for Bentham Syndicated Loan
                          Fund
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          BENTHAM STRATEGIC LOAN FUND
                          By: Credit Suisse Asset Management, LLC, as Sub Advisor for Bentham Asset
                        Management
Case 1:20-cv-01254-MN Document 5-53Pty Ltd.,
                                       Filedthe agent and investment
                                              10/02/20     Page 125manager
                                                                     of 168toPageID
                                                                              Fidante Partners
                                                                                      #: 2826Limited,
                             the trustee for Bentham Strategic Loan Fund
                             By:/s/ Thomas Flannery
                                 Name: Thomas Flannery
                                 Title: Managing Director



                             THE CITY OF NEW YORK GROUP TRUST
                             By: Credit Suisse Asset Management, LLC, as its manager
                             By:/s/ Thomas Flannery
                                Name: Thomas Flannery
                                Title: Managing Director



                             CREDIT SUISSE NOVA (LUX)
                             By: Credit Suisse Asset Management, LLC or Credit Suisse Asset Management
                             Limited, each as Co-Investment Adviser to Credit Suisse Fund Management S.A.,
                             management company for Credit Suisse Nova (Lux)
                             By:/s/ Thomas Flannery
                                Name: Thomas Flannery
                                Title: Managing Director



                             CREDIT SUISSE STRATEGIC INCOME FUND
                             By: Credit Suisse Asset Management, LLC, as investment advisor
                             By:/s/ Thomas Flannery
                                Name: Thomas Flannery
                                Title: Managing Director



                             CREDIT SUISSE HIGH YIELD BOND FUND
                             By: Credit Suisse Asset Management, LLC, as investment advisor
                             By:/s/ Thomas Flannery
                                Name: Thomas Flannery
                                Title: Managing Director



                             MADISON PARK FUNDING X, LTD.
                             By: Credit Suisse Asset Management, LLC, as portfolio manager
                             By:/s/ Thomas Flannery
                                Name: Thomas Flannery
                                Title: Managing Director



                             MADISON PARK FUNDING XI, LTD
                             By: Credit Suisse Asset Management, LLC, as portfolio manager
                             By:/s/ Thomas Flannery
                                Name: Thomas Flannery
                                Title: Managing Director



                             MADISON PARK FUNDING XII, LTD.
                             By: Credit Suisse Asset Management, LLC, as portfolio manager
                             By:/s/ Thomas Flannery
                                Name: Thomas Flannery
                                Title: Managing Director
                        MADISON
Case 1:20-cv-01254-MN Document   PARK
                               5-53   FUNDING
                                    Filed       XIII,Page
                                          10/02/20   LTD. 126 of 168 PageID #: 2827
                          By: Credit Suisse Asset Management, LLC, as portfolio manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          MADISON PARK FUNDING XIV, LTD.
                          By: Credit Suisse Asset Management, LLC, as portfolio manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          MADISON PARK FUNDING XV, LTD.
                          By: Credit Suisse Asset Management, LLC, as portfolio manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          MADISON PARK FUNDING XVII, LTD.
                          By: Credit Suisse Asset Management, LLC, as portfolio manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          MADISON PARK FUNDING XIX, LTD.
                          By: Credit Suisse Asset Management, LLC, as collateral manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          MADISON PARK FUNDING XL, LTD.
                          By: Credit Suisse Asset Management, LLC, as portfolio manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          MADISON PARK FUNDING XLI, LTD.
                          By: Credit Suisse Asset Management, LLC, as portfolio manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          MADISON PARK FUNDING XLIII, LTD.
                          By: Credit Suisse Asset Management, LLC, as portfolio manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          Maryland State Retirement and Pension System
                          By: Credit Suisse Asset Management, LLC as manager
                        By:/s/ Thomas
Case 1:20-cv-01254-MN Document   5-53Flannery
                                       Filed 10/02/20 Page 127 of 168 PageID #: 2828
                             Name: Thomas Flannery
                             Title: Managing Director



                          ONE ELEVEN FUNDING I, LTD.
                          By: Credit Suisse Asset Management, LLC, as portfolio manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          ONE ELEVEN FUNDING II, LTD.
                          By: Credit Suisse Asset Management, LLC, as portfolio manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          ONE ELEVEN FUNDING III, LTD
                          By: Credit Suisse Asset Management, LLC, as portfolio manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          DOLLAR SENIOR LOAN FUND, LTD.
                          By: Credit Suisse Asset Management, LLC, as investment manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          DOLLAR SENIOR LOAN MASTER FUND II, LTD.
                          By: Credit Suisse Asset Management, LLC, as investment manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          DOLLAR SENIOR LOAN INCOME FUND, LTD.
                          By: Credit Suisse Asset Management, LLC, as investment manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          COPPERHILL LOAN FUND I, LLC
                          By: Credit Suisse Asset Management, LLC, as investment manager
                          By:/s/ Thomas Flannery
                             Name: Thomas Flannery
                             Title: Managing Director



                          WIND RIVER FUND LLC
                          By: Credit Suisse Asset Management, LLC, as Investment Manager
                          By:/s/ Thomas Flannery
                          Name:5-53
Case 1:20-cv-01254-MN Document  Thomas Flannery
                                     Filed 10/02/20 Page 128 of 168 PageID #: 2829
                            Title: Managing Director



                         AGF FLOATING RATE INCOME FUND
                         BY: EATON VANCE MANAGEMENT AS PORTFOLIO MANAGER
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         Brighthouse Funds Trust I -
                         Brighthouse/Eaton Vance Floating Rate Portfolio By: Eaton Vance Management as
                         Investment Sub-Advisor

                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         Eaton Vance CLO 2013-1 LTD.
                         By: Eaton Vance Management
                         Portfolio Manager
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         Eaton Vance CLO 2014-IR, Ltd.
                         By: Eaton Vance Management
                         As Investment Advisor
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         Eaton Vance CLO 2015-1 Ltd.
                         By: Eaton Vance Management Portfolio Manager
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         Eaton Vance CLO 2018-1, Ltd.
                         By: Eaton Vance Management
                         Portfolio Manager
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         Eaton Vance CLO 2019-1, Ltd.
                         By: Eaton Vance Management
                         As Investment Advisor
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President
Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 129 of 168 PageID #: 2830
                         Eaton Vance Floating-Rate
                         Income Plus Fund
                         By: Eaton Vance Management
                         as Investment Advisor
                         By:/s/ Michael B. Botthof
                             Name: Michael B. Botthof
                             Title: Vice President



                         Eaton Vance Floating-Rate
                         2022 Target Term Trust
                         By: Eaton Vance Management
                         as Investment Advisor
                         By:/s/ Michael B. Botthof
                             Name: Michael B. Botthof
                             Title: Vice President



                         EATON VANCE SENIOR
                         FLOATING-RATE TRUST
                         BY: EATON VANCE MANAGEMENT
                         AS INVESTMENT ADVISOR
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         EATON VANCE FLOATING-RATE
                         INCOME TRUST
                         BY: EATON VANCE MANAGEMENT
                         AS INVESTMENT ADVISOR
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         Eaton Vance International (Cayman Islands) Floating-Rate Income Portfolio
                         By: Eaton Vance Management as Investment Advisor
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         EATON VANCE SENIOR INCOME TRUST
                         BY: EATON VANCE MANAGEMENT
                         AS INVESTMENT ADVISOR
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         Eaton Vance Short Duration
                         Diversified Income Fund
                         By: Eaton Vance Management
                         As Investment Advisor
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President
Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 130 of 168 PageID #: 2831
                         EATON VANCE INSTITUTIONAL SENIOR LOAN FUND
                         BY: EATON VANCE MANAGEMENT
                         AS INVESTMENT ADVISOR
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         Eaton Vance Institutional Senior Loan Plus Fund
                         By: Eaton Vance Management as Investment Advisor
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         EATON VANCE
                         LIMITED DURATION INCOME FUND
                         BY: EATON VANCE MANAGEMENT
                         AS INVESTMENT ADVISOR
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         Eaton Vance Floating Rate Portfolio
                         By: Boston Management and Research
                         as Investment Advisor

                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         SENIOR DEBT PORTFOLIO
                         By: Boston Management and Research as Investment Advisor
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         Eaton Vance VT Floating-Rate Income Fund
                         By: Eaton Vance Management as Investment Advisor
                         By:/s/ Michael B. Botthof
                            Name: Michael B. Botthof
                            Title: Vice President



                         GTAA PineBridge LP


                         By: PineBridge Investments LLC
                         As Investment Advisor
                         By:/s/ Andrew Meissner
                            Name: Andrew Meissner
                            Title: Authorized Signatory



                         South Carolina Retirement Systems Group Trust
Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 131 of 168 PageID #: 2832
                         By: PineBridge Investments LLC
                         As Investment Manager
                         By:/s/ Andrew Meissner
                                                Name: Andrew Meissner
                                                Title: Authorized Signatory



                         CSAA Insurance Exchange


                         By: PineBridge Investments LLC
                         As Investment Advisor
                         By:/s/ Andrew Meissner
                                                Name: Andrew Meissner
                                                Title: Authorized Signatory



                         PineBridge Global Opportunistic DM Credit
                         Master Fund LP


                         By: PineBridge Investments LLC
                         As Investment Manager

                         By:/s/ Andrew Meissner
                                                  Name: Andrew Meissner
                                                  Title: Authorized Signatory



                         Galaxy XV CLO Ltd


                         By: PineBridge Investments LLC
                         As Collateral Manager
                         By:/s/ Andrew Meissner
                                                Name: Andrew Meissner
                                                Title: Authorized Signatory



                         Galaxy XIX CLO Ltd


                         By: PineBridge Investments LLC
                         As Collateral Manager
                         By:/s/ Andrew Meissner
                                                Name: Andrew Meissner
                                                Title: Authorized Signatory



                         Galaxy XX CLO Ltd


                         By: PineBridge Investments LLC
                         As Collateral Manager
                         By:/s/ Andrew Meissner
                                                Name: Andrew Meissner
                                                Title: Authorized Signatory



                         Galaxy XXI CLO Ltd
Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 132 of 168 PageID #: 2833
                         By: PineBridge Investments LLC
                         As Collateral Manager
                         By:/s/ Andrew Meissner
                                                Name: Andrew Meissner
                                                Title: Authorized Signatory



                         Galaxy XXII CLO Ltd
                         By: PineBridge Investments LLC
                         As Collateral Manager
                         By:/s/ Andrew Meissner
                                                Name: Andrew Meissner
                                                Title: Authorized Signatory



                         Galaxy XXIII CLO Ltd


                         By: PineBridge Investments LLC
                         As Collateral Manager
                         By:/s/ Andrew Meissner
                                                Name: Andrew Meissner
                                                Title: Authorized Signatory




                         Galaxy XXIV CLO Ltd


                         By: PineBridge Investments LLC
                         As Collateral Manager
                         By:/s/ Andrew Meissner
                                                Name: Andrew Meissner
                                                Title: Authorized Signatory



                         Galaxy XXVII CLO Ltd


                         By: PineBridge Investments LLC
                         As Collateral Manager
                         By:/s/ Andrew Meissner
                                                Name: Andrew Meissner
                                                Title: Authorized Signatory



                         Galaxy XXVIII CLO Ltd


                         By: PineBridge Investments LLC
                         As Collateral Manager
                         By:/s/ Andrew Meissner
                                                Name: Andrew Meissner
                                                Title: Authorized Signatory



                         Galaxy XXIX CLO Ltd
                         By: PineBridge Investments LLC
                         As Collateral Manager
                        By:/s/ Andrew
Case 1:20-cv-01254-MN Document   5-53Meissner
                                      Filed 10/02/20 Page 133 of 168 PageID #: 2834
                                                  Name: Andrew Meissner
                                                  Title: Authorized Signatory



                          SunAmerica Income funds- AIG Strategic Bond Fund


                          By: PineBridge Investments LLC
                          As Investment Manager
                          By:/s/ W. Jeffrey Baxter
                                                   Name: W. Jeffrey Baxter
                                                   Title: Managing Director



                          Fire and Police Pension Fund, San Antonio


                          By: PineBridge Investments LLC
                          As Investment Manager
                          By:/s/ W. Jeffrey Baxter
                                                   Name: W. Jeffrey Baxter
                                                   Title: Managing Director



                          RLI Insurance Company


                          By: PineBridge Investments LLC
                          As Investment Manager
                          By:/s/ W. Jeffrey Baxter
                                                   Name: W. Jeffrey Baxter
                                                   Title: Managing Director



                          Portico Benefit Services
                          By: PineBridge Investments LLC
                          As Investment Advisor
                          By:/s/ W. Jeffrey Baxter
                                                   Name: W. Jeffrey Baxter
                                                   Title: Managing Director



                          PineBridge Senior Floating Rate Income Fund


                          By: PineBridge Investments LLC
                          As Investment Manager
                          By:/s/ W. Jeffrey Baxter
                                                   Name: W. Jeffrey Baxter
                                                   Title: Managing Director



                          PBI-K US Loan Master Fund 2017-7 a Series
                          Trust of Global Cayman Investment Trust


                          By: PineBridge Investments LLC
                          As Investment Manager
                          By:/s/ W. Jeffrey Baxter
                                                   Name: W. Jeffrey Baxter
Case 1:20-cv-01254-MN Document 5-53 Filed Title: Managing
                                          10/02/20        Director
                                                       Page   134 of 168 PageID #: 2835


                           PBI Stable Loan Fund a series trust of MYL Investment Trust


                           By: PineBridge Investments LLC
                           As Investment Manager
                           By:/s/ W. Jeffrey Baxter
                                                    Name: W. Jeffrey Baxter
                                                    Title: Managing Director



                           PineBridge Senior Secured Loan Fund Ltd


                           By: PineBridge Investments LLC
                           As Investment Manager
                           By:/s/ W. Jeffrey Baxter
                                                    Name: W. Jeffrey Baxter
                                                    Title: Managing Director



                           PineBridge SARL


                           By: PineBridge Investments LLC
                           As Investment Manager
                           By:/s/ W. Jeffrey Baxter
                                                    Name: W. Jeffrey Baxter
                                                    Title: Managing Director



                           Teachers’ Retirement System of the City of New York


                           By: PineBridge Investments LLC
                           As Investment Manager
                           By:/s/ W. Jeffrey Baxter
                                                    Name: W. Jeffrey Baxter
                                                    Title: Managing Director



                           New York City Police Pension Fund


                           By: PineBridge Investments LLC
                           As Investment Manager
                           By:/s/ W. Jeffrey Baxter
                                                    Name: W. Jeffrey Baxter
                                                    Title: Managing Director



                           Valic Company II – Strategic Bond Fund


                           By: PineBridge Investments LLC
                           As Investment Manager
                           By:/s/ W. Jeffrey Baxter
                                                    Name: W. Jeffrey Baxter
                                                    Title: Managing Director
Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 135 of 168 PageID #: 2836
                         IA Clarington Global Bond Fund


                         By: PineBridge Investments LLC
                         Its Investment Sub-Advisor
                         By:/s/ W. Jeffrey Baxter
                                                  Name: W. Jeffrey Baxter
                                                  Title: Managing Director



                         Stichting Blue Sky Active Fixed Income US Leveraged Loan Fund


                         By: PineBridge Investments LLC
                         As Investment Manager
                         By:/s/ W. Jeffrey Baxter
                                                  Name: W. Jeffrey Baxter
                                                  Title: Managing Director



                         American International Group, Inc. Retirement Plan Master Trust, Trust for Defined
                         Benefit
                         By: PineBridge Investments LLC
                         As Investment Manager


                         By:/s/ W. Jeffrey Baxter
                                                    Name: W. Jeffrey Baxter
                                                    Title: Managing Director



                         Transamerica Unconstrained Bond
                         By: PineBridge Investments LLC
                         Its Subadvisor
                         By:/s/ W. Jeffrey Baxter
                                                  Name: W. Jeffrey Baxter
                                                  Title: Managing Director



                         UAW Retiree Medical Benefits Trust (Chrysler Separate Retiree Account)


                         By: State Street Bank and Trust Company, solely in its capacity as Trustee for
                         UAW Retiree Medical Benefits Trust (solely for the benefit of the Chrysler
                         Separate Retiree Account), as directed by PineBridge Investments LLC as
                         Investment Manager, and not in its individual capacity
                         By:/s/ Chris Hunter
                                             Name: Chris Hunter
                                             Title: Vice President



                         UAW Retiree Medical Benefits Trust (GM Separate Retiree Account)


                         By: State Street Bank and Trust Company, solely in its capacity as Trustee for UAW
                         Retiree Medical Benefits Trust (solely for the benefit of the GM Separate Retiree
                         Account), as directed by PineBridge Investments LLC as Investment Manager, and not
                         in its individual capacity
                         By:/s/ Chris Hunter
                                              Name: Chris Hunter
                                     Title:10/02/20
Case 1:20-cv-01254-MN Document 5-53 Filed   Vice President
                                                       Page 136 of 168 PageID #: 2837


                          UAW Retiree Medical Benefits Trust (Ford Separate Retiree Account)


                          By: State Street Bank and Trust Company, solely in its capacity as Trustee for UAW
                          Retiree Medical Benefits Trust (solely for the benefit of the Ford Separate Retiree
                          Account), as directed by PineBridge Investments LLC as Investment Manager, and not
                          in its individual capacity

                          By:/s/ Chris Hunter
                                                Name: Chris Hunter
                                                Title: Vice President



                          STONEHILL MASTER FUND LTD.


                          By: Stonehill Capital Management LLC,
                          its Investment Adviser
                          By:/s/ Steven Nelson
                                               Name: Steven Nelson
                                               Title: CFO



                          STONEHILL INSTITUTIONAL PARTNERS, L.P.
                          By: Stonehill Capital Management LLC,
                          its Investment Adviser
                          By:/s/ Steven Nelson
                                               Name: Steven Nelson
                                               Title: CFO



                          BayCity Alternative Investment Funds SICAV — SIF — BayCity US Senior Loan
                          Fund
                          By: Symphony Asset Management LLC
                          By:/s/ Judith MacDonald
                                                  Name: Judith MacDonald
                                                  Title: General Counsel/Authorized Signature



                          BayCity Senior Loan Master Fund, LTD.
                          BY: Symphony Asset Management LLC
                          By:/s/ Judith MacDonald
                                                  Name: Judith MacDonald
                                                  Title: General Counsel/Authorized Signature



                          California Street CLO IX, Limited Partnership
                          BY: Symphony Asset Management LLC
                          By:/s/ Judith MacDonald
                                                  Name: Judith MacDonald
                                                  Title: General Counsel/Authorized Signature



                          Menard, Inc.
                          By: Symphony Asset Management LLC
                          By:/s/ Judith MacDonald
                                                  Name: Judith MacDonald
                                          Title: General
Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20       Counsel/Authorized
                                                      Page                  Signature#: 2838
                                                             137 of 168 PageID


                             Nuveen Floating Rate Income Fund
                             BY: Symphony Asset Management LLC
                             By:/s/ Judith MacDonald
                                                     Name: Judith MacDonald
                                                     Title: General Counsel/Authorized Signature



                             Nuveen Floating Rate Income Opportunity Fund BY: Symphony Asset Management
                             LLC
                             By:/s/ Judith MacDonald
                                                     Name: Judith MacDonald
                                                     Title: General Counsel/Authorized Signature



                             Nuveen Senior Income Fund
                             BY: Symphony Asset Management LLC
                             By:/s/ Judith MacDonald
                                                     Name: Judith MacDonald
                                                     Title: General Counsel/Authorized Signature



                             Nuveen Short Duration Credit Opportunities Fund BY: Symphony Asset Management
                             LLC
                             By:/s/ Judith MacDonald
                                                     Name: Judith MacDonald
                                                     Title: General Counsel/Authorized Signature



                             Nuveen Symphony Floating Rate Income Fund
                             BY: Symphony Asset Management LLC
                             By:/s/ Judith MacDonald
                                                     Name: Judith MacDonald
                                                     Title: General Counsel/Authorized Signature



                             PENSIONDANMARK
                             PENSIONSFORSIKRINGSAKTIESELSKAB
                             By: Symphony Asset Management LLC
                             By:/s/ Judith MacDonald
                                                     Name: Judith MacDonald
                                                     Title: General Counsel/Authorized Signature



                             Principal Diversified Real Asset CIT
                             By: Symphony Asset Management LLC
                             By:/s/ Judith MacDonald
                                                      Name: Judith MacDonald
                                                      Title: General Counsel/Authorized Signature



                             Principal Funds Inc, — Diversified Real Asset Fund BY: Symphony Asset
                             Management LLC
                             By:/s/ Judith MacDonald
                                                     Name: Judith MacDonald
                                                     Title: General Counsel/Authorized Signature
        Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 138 of 168 PageID #: 2839
                                        SCOF-2 LTD.
                                        By: Symphony Asset Management LLC
                                        By:/s/ Judith MacDonald
                                                                Name: Judith MacDonald
                                                                Title: General Counsel/Authorized Signature



                                        Symphony CLO XVIII, Ltd
                                        By: Symphony Asset Management LLC
                                        By:/s/ Judith MacDonald
                                                                Name: Judith MacDonald
                                                                Title: General Counsel/Authorized Signature



                                        Symphony Floating Rate Senior Loan Fund
                                        By: Symphony Asset Management LLC
                                        By:/s/ Judith MacDonald
                                                                Name: Judith MacDonald
                                                                Title: General Counsel/Authorized Signature



BOWMAN PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

BRISTOL PARK CLO LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

BURNHAM PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

BUTTERMILK PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

CATSKILL PARK CLO LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

CHENANGO PARK CLO, LTD.
By:   GSO / Blackstone
        Case           Debt Funds Management
               1:20-cv-01254-MN      DocumentLLC,5-53
                                                  as Collateral Manager
                                                        Filed 10/02/20  Page 139 of 168 PageID #: 2840

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

COLE PARK CLO LIMITED

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

COOK PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

CUMBERLAND PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

DEWOLF PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

DORCHESTER PARK CLO DAC

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

EMERSON PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

GILBERT PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

GREENWOOD PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
      Name:
          CaseMarisa J. Beeney
                 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 140 of 168 PageID #: 2841
      Title: Authorized Signatory

GRIPPEN PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

JAY PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

MYERS PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

SENECA PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

STEWART PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

THACHER PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

THAYER PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

TREMAN PARK CLO, LTD.

By:   GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

TRYON PARK CLO, LTD.
By:       Case
        GSO      1:20-cv-01254-MN
            / Blackstone               Document
                         Debt Funds Management LLC,5-53   Filed 10/02/20
                                                    as Collateral Manager Page 141 of 168 PageID #: 2842

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

WEBSTER PARK CLO, LTD.

By:     GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory

WESTCOTT PARK CLO, LTD.

By:     GSO / Blackstone Debt Funds Management LLC, as Collateral Manager

By: /s/ Marisa J. Beeney
    Name: Marisa J. Beeney
    Title: Authorized Signatory


                                            Western Asset Management Company, LLC, as investment manager and agent on
                                            behalf of certain of its accounts and/or funds


                                            By    /s/ Adam Wright
                                                     Name: Adam Wright
                                                     Title: Manager, U.S. Legal Affairs



                                            MidOcean Credit Fund Management, LP
                                            By: Ultramar Credit Holdings Ltd., its General Partner


                                            By:     /s/ Damion Brown
                                                    Name: Damion Brown
                                                    Title: Director



                                                            Exhibit A

                                                         Ad Hoc Group

      1. Eaton Vance Management
      2. CIFC Asset Management
      3. The Carlyle Group
      4. Funds, accounts, and other investment vehicles managed, advised, or sub-advised by Credit Suisse Asset Management, LLC
      5. Certain funds and accounts under management by BlackRock Financial Management, Inc. and its affiliates
      6. Western Asset Management
      7. GSO Capital Partners
      8. PineBridge Investments
      9. Stonehill Capital Management
      10. BlueMountain Capital Management
      11. Canyon Capital
      12. Symphony Asset Management
      13. MidOcean Partners

                                                              ANNEX I

                                       STANDSTILL AGREEMENT AND FIRST AMENDMENT TO LOAN AGREEMENT
                                                                                                                                 1
        THIS
          CaseSTANDSTILL       AGREEMENT
                 1:20-cv-01254-MN              AND FIRST
                                           Document    5-53 AMENDMENT
                                                                Filed 10/02/20  TO Page
                                                                                     LOAN142 AGREEMENT
                                                                                                of 168 PageID(this “Agreement”)
                                                                                                                   #: 2843         is
made as of May 6, 2019, by and among AKORN, INC., a Louisiana corporation (the “Company”), the other Loan Parties under
the Loan Agreement (as defined below), an ad hoc group of Lenders (as defined below) identified on Exhibit A hereto, which
constitute the “Required Lenders” under the Loan Agreement (collectively, the “Ad Hoc Group”), certain other Lenders, and the
Administrative Agent (as defined below). The Administrative Agent, the Ad Hoc Group, the other Lenders party hereto
(collectively, with the Ad Hoc Group, the “Standstill Lenders”), the Company and the other Loan Parties shall be referred to
collectively as the “Standstill Parties”, and each shall be referred to individually as a “Standstill Party.” Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the Loan Agreement.

                                                               RECITALS

        WHEREAS, the Company, the other Loan Parties, the financial institutions from time to time parties thereto as “Lenders”
(collectively, the “Lenders” and each, a “Lender”) and JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”), have entered into that certain Loan Agreement dated as of April 17, 2014 (as the same shall have been amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”), pursuant to which, among other things, the
Lenders have made certain loans, advances, and other financial accommodations to the Company;

       WHEREAS, the Standstill Lenders constitute “Required Lenders” as that term is defined under the Loan Agreement;

        WHEREAS, the Standstill Lenders and the Company have engaged in good faith, arm’s-length negotiations regarding a
proposed standstill agreement solely with respect to the Lenders’ rights and remedies under the Loan Agreement or the other Loan
Documents as a result of any alleged Event of Default arising from any: (1) alleged breach of any of the covenants contained in
Sections 5.01, 5.02, 5.03, 5.06 or 5.07 of the Loan Agreement (the “Specified Covenants”), to the extent the facts and
circumstances giving rise to any such breach (i) are publicly available as of the First Amendment Effective Date (as defined
herein), or (ii) are not publicly available but have been disclosed in writing (x) to private side Lenders via IntraLinks; or (y) to
Gibson Dunn & Crutcher LLP (“Gibson Dunn”)2 and/or Greenhill & Co. (“Greenhill”), as legal counsel and financial advisor,
respectively, to the Ad Hoc Group (collectively, the “Ad Hoc Group Advisors”); and (2) failure to enter into a Comprehensive
Amendment (as defined hereinin the Second Amendment) under the First Amendment (as defined herein) on or before December
13, 2019or to reach an agreement in principle with respect thereto (such facts and circumstances described in clauses (1) and (2),
(including, for the avoidance of doubt, the existence of this Agreement) the “Specified Matters”);

        WHEREAS, as a result of these negotiations (and in the case of the Administrative Agent, as a result of the direction of the
Required Lenders to the Administrative Agent set forth in Section 12 hereof), the Company and the other Loan Parties have
requested, and the Standstill Lenders have agreed, solely with respect to the Specified Matters, to enter into this Agreement solely
for the Standstill Period (as defined below), subject to and in accordance with the terms and conditions set forth herein; and

        WHEREAS, the Company and the other Loan Parties have further requested, and the Standstill Lenders have agreed,
subject to the terms and conditions set forth in this Agreement, to amend the Loan Agreement as set forth herein.

       NOW, THEREFORE, in consideration of the covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each Standstill Party, intending to be legally bound
hereby, agrees as follows:

               1.     1.    Incorporation of Recitals; No Waiver; No Admission of Liability.

                      (a)     (a) Incorporation of Recitals. The Recitals to this Agreement are hereby incorporated by reference
                              as fully set forth herein and the Company, the other Loan Parties, the Administrative Agent, and the
                              Lenders acknowledge these Recitals to be true and correct.

                      (b)     (b) No Waiver. Nothing in this Agreement should in any way be deemed a waiver of any Default or
                              Event of Default relating to any Specified Matter or any other Default, Event of Default, or term or
                              provision of the Loan Agreement or any of the other Loan Documents. The Administrative Agent and
                              the Lenders have not waived or released, are not by this Agreement waiving or releasing, and have no
                              present intention of waiving or releasing, any Defaults or Events of Default relating to the Specified
                              Matters, or any other Defaults or Events of Default that may have occurred prior to the date hereof or
                              that may occur after the date hereof, or any remedies or rights of the Administrative Agent or the
                              Lenders with respect thereto, all of which are hereby reserved. Any waiver of any Defaults or Events
                              of Default relating to the Specified Matters or any other Default or Event of Default shall only be
                              effective if set forth in a written instrument executed and delivered in accordance with the provisions
                              of Section 9.02 of the Loan Agreement.

                      (c)     (c) No Admission of Liability. The execution of this Agreement and the fulfillment of its terms is
                              not to be construed as and does not constitute an admission or absence of any right, remedy, claim,
                              defense, liability or wrongdoing or responsibility on the part of any Standstill Party. Entry into this
                              Agreement shall not constitute an admission by the Company or any other Loan Party to the
                              occurrence or non-occurrence of a Default or Event of Default, including with respect to the
               Specified Matters.
Case 1:20-cv-01254-MN    Document The Standstill
                                      5-53 Filed Lenders hereby acknowledge
                                                     10/02/20    Page 143 ofthat,
                                                                               168as PageID
                                                                                     of the Second Amendment
                                                                                              #: 2844
                  Effective Date, to the best of their knowledge, they are not aware of any potential Defaults or Events
                  of Default other than with respect to the Specified Covenants relating to the Specified Matters.

     2.    2.      Standstill Period. The “Standstill Period” shall mean the period of time from the Effective Date
           through the earliest of (i) February 7, 2020 (such date, the “Termination Date”) (provided that up to and
           including the Termination Date, the Company, the Ad Hoc Group, and the Ad Hoc Group Advisors shall
           negotiate in good faith with respect to the terms of a Comprehensive Amendment), upon the delivery of a
           notice of termination of the Standstill Period by the Required Lenders (which may be delivered in their sole
           discretion), the occurrence of a Default or Event of Default under the Loan Agreement or the other Loan
           Documents or (ii) upon the delivery of a notice of termination of the Standstill Period by the Required
           Lenders (which may be delivered in their sole discretion), the occurrence of a Default or Event of Default
           under the Loan Agreement or the other Loan Documents, or (iii) upon the delivery of a notice of termination
           of the Standstill Period by the Required Lenders (which may be delivered in their sole discretion), the
           termination of this Agreement as a result of any breach of, or non-compliance with, any provision of this
           Agreement by the Company or any other Loan Party, including without limitation any such breach or non-
           compliance of or with any Affirmative Covenant, Negative Covenant, Milestone, or Other Covenant (each as
           defined herein) by the Company or any other Loan Party, subject, in each case, to any applicable cure period
           expressly set forth herein (each, a “Standstill Event of Default”), excluding with respect to clause (ii), for
           the avoidance of doubt, any Default or Event of Default relating to a Specified Matter (the foregoing period,
           the “Standstill Period”). The occurrence of any one of the events described in clauses (i), and (ii), and (iii)
           of this Section 2 shall constitute a “Termination Event” hereunder.

     3.    Sale Process. During the Standstill Period, the Company will market and conduct a sale process for
           substantially all of its assets, free and clear of liabilities (subject to customary exceptions), and in accordance
           with the Milestones set forth herein (the “Sale Process”). The Sale Process will be consummated on either an
           out-of-court or in-court basis (including through the filing of chapter 11 cases (the “Chapter 11 Cases”) in a
           United States Bankruptcy Court (the “Bankruptcy Court”) in order to effectuate the Sale Process pursuant
           to 11 U.S.C. § 101-1532 (the “Bankruptcy Case,” and such transaction the “Sale Transaction”)).

     4.    3. Standstill. Subject to the terms and conditions herein set forth and in reliance upon the Company’s and
           the other Loan Parties’ representations, acknowledgments, agreements and warranties herein contained,
           including, without limitation, the satisfaction of the conditions precedent set forth in Section 911 herein, the
           Standstill Parties agree that during the Standstill Period, neither the Administrative Agent nor the Lenders
           shall (i) declare, and such parties shall be prohibited from declaring, any Event of Default under the Loan
           Agreement or the other Loan Documents or (ii) otherwise seek to exercise any rights or remedies under the
           Loan Agreement or the other Loan Documents, in each case of clauses (i) and (ii) above, to the extent
           directly relating to any Specified Matter. The Administrative Agent’s and the Lenders’ agreement to
           standstill is temporary and limited in nature and shall not be deemed: (i) to preclude or prevent the
           Administrative Agent or the Standstill Lenders from exercising any rights and remedies under the Loan
           Documents, applicable law or otherwise arising on account of (A) any Default or Event of Default other than
           those with respect to the Specified Matters, (B) the Specified Matters from and after the termination of the
           Standstill Period following the occurrence of a Standstill Event of Default, (C) the Specified Matters from
           and after the Termination Date, or (D) the right to seek payment of attorneys’ fees, financial advisor fees, and
           other costs and expenses in connection with the preparation, negotiation, execution and delivery of this
           Agreement and the exercise of the rights and remedies described herein or otherwise in connection with the
           Loan Documents; (ii) to effect any amendment of the Loan Agreement or any of the other Loan Documents,
           all of which shall remain in full force and effect in accordance with their respective terms, as modified
           hereby; (iii) to constitute a waiver of any Default or Event of Default relating to the Specified Matters or any
           other Default or Event of Default (whether now existing or hereafter occurring) or any term or provision of
           the Loan Agreement or any of the other Loan Documents; or (iv) to establish a custom or course of dealing
           among any Loan Party, the Administrative Agent and the Standstill Lenders.

     5.    4.     Termination of Agreement. Except as expressly set forth herein, this Agreement and all provisions
           herein, shall terminate upon the occurrence of a Termination Event.

     6.    5. Affirmative Covenants. Until the occurrence of a Termination Event, the Company and the other Loan
           Parties covenant and agree that during the Standstill Period, the Company will (the “Affirmative
           Covenants”):

                  (a)     (a)      furnish monthly 3-statement financials and Key Performance Indicators (“KPI”)
                          reporting included in the Company’s management reporting to the Ad Hoc Group Advisors
                          (which reporting shall include volume and pricing for the top 30 products), in each case no
                          later than thirty (30) days after the end of each month; provided that, commencing in January
                          2020, the 3-statement financials shall be retroactively adjusted to be in a format comparable to
                         the Document
     Case 1:20-cv-01254-MN   Business Plan5-53
                                           and the 201910/02/20
                                                 Filed  budget on aPage
                                                                    monthly
                                                                        144basis,
                                                                            of 168beginning
                                                                                     PageID as #:
                                                                                               of 2845
                                                                                                  September 30,
                                 2019, and shall include a breakdown of manufacturing costs by key components and by
                                 manufacturing facility; for the avoidance of doubt, the retroactively adjusted financials shall
                                 be delivered no later than January 30, 2020; provided further that, beginning in January 2020,
                                 the 3-statement financials shall be reported in a format comparable to the existing Business
                                 Plan, the 2020 Budget (as defined herein), and the updated Business Plan;

                          (b)    (b) provide the Ad Hoc Group Advisors operating statistics broken down by facility (e.g.,
                                 production levels, capacity utilized, etc.) and plant KPIs on a monthly basis, in each case no
                                 later than thirty (30) days after the end of each month;

                          (c)    (c) beginning in January 2020 with respect to December 2019 results, provide the Ad Hoc
                                 Group Advisors pipeline reporting for each product under development, which reports shall
                                 include information with respect to (i) manufacturing facility, (ii) product category, , (iii)
                                 estimate of filing and launch dates, (iv) estimated market size, (v) estimated competitors at
                                 launch, (vi) projected research and development expenses, (vii) commentary on stage of
                                 development, with the Company to use reasonable efforts to provide key open workstreams
                                 and estimated milestones for FDA filing, and (viii) primary development facility, if
                                 applicable; provided that projected revenue for products under development shall be provided
                                 with the Business Plan; provided further that any molecules names appearing therein may be
                                 redacted;

                          (d)    (d) beginning with the first month following the delivery of the Business Plan (as defined
                                 herein), furnish, by the tenth (10) Business Day of each month, monthly reports regarding
                                 pending Abbreviated New Drug Applications (“ANDAs”) to the Ad Hoc Group Advisors,
                                 which reports shall include ANDAs submitted to the FDA (as defined below) and the status of
                                 FDA approvals with respect thereto, estimated market size and known competitor information
                                 for each such ANDA, and a good faith estimate of the timing of the approval of each such
                                 ANDA and related competitive approvals; provided that any molecules names appearing
                                 therein may be redacted; provided further that, commencing in January 2020, such reports
                                 shall also include information with respect to (i) manufacturing facility, (ii) product category,
                                 (iii) estimate of filing and launch dates, and (iv) commentary on outstanding requirements for
                                 FDA approval status; provided that projected revenue for filed ANDAs shall be provided with
                                 the Business Plan;

   (e)     on or prior to the 10th calendar day of each month (or the first Business Day thereafter), conduct monthly telephone
           conferences with all Lenders and permit questions from such Lenders and answers, with such telephone conferences
           being split into (1) a Public-Siders and non-Public-Siders portion and (2) a solely non-Public-Siders portion;
           provided that (i) questions from the Lenders shall be provided to the Company in writing no later than two (2)
           Business Days in advance and (ii) for the avoidance of doubt, the Company shall not be obligated to disclose any
           material non-public information during the Public-Siders and non-Public-Siders portion of such telephone
           conferences;

(f) (f) on or prior to the 10th calendar day of each month (or the first Business Day thereafter), conduct monthly telephone
    conferences solely with the Ad Hoc Group Advisors and any Lenders which have become “restricted” and are then subject
    to non-disclosure agreements in customary form reasonably satisfactory to the Company (collectively, the “Restricted
    Lenders”) with the Company and permit questions from the Ad Hoc Group Advisors and Restricted Lenders and answers;
    provided that, to the extent the Restricted Lenders monthly telephone conference is combined with the Public-Siders/non-
    Public-Siders telephone conference outlined in Section 56(ce) hereof, such telephone conference will include a separate
    portion solely for Restricted Lenders; provided further that questions from the Ad Hoc Group Advisors and Restricted
    Lenders shall be provided to the Company in writing no later than two (2) Business Days in advance;

(g) (g)     require its advisors (including, for the avoidance of doubt, PJT Partners and AlixPartners) (collectively, the
    “Company Advisors”) to continue conducting weekly status calls with the Ad Hoc Group Advisors, which weekly status
    calls, commencing on the Third Amendment Effective Date, shall, for the avoidance of doubt, also include litigation
    updates from Cravath, Swaine & Moore, with respect to ongoing material litigations, including the Fresenius litigation and
    the shareholder litigation and updates with respect to the Sale Process; provided that, in addition to the Company Advisors,
    such status calls will be attended at least every other week by Jennifer Bowles or Duane Portwood; provided further that a
    representative of the investment banker engaged with respect to the Akorn India Private Ltd. sale process shall provide an
    email update every week to the Ad Hoc Group Advisors on the status of such sale process (or email confirmation that there
    have been no material updates to such sale process);

(h) (h) promptly, but in no event later than 48 hours after receipt, provide the Ad Hoc Group Advisors with copies of any
    material (i) correspondence received from the United States Food and Drug Administration (“FDA”), and (ii) cover letters
    to reports delivered to the FDA, in each case solely with regard to any FDA Form 483 or warning letter;
(i) (i)Case
         promptly,  but in no event later
             1:20-cv-01254-MN             than 48 hours
                                       Document         afterFiled
                                                      5-53   receipt10/02/20
                                                                     by the Company
                                                                               Pageor145
                                                                                      the other Loan
                                                                                           of 168    Parties, #:
                                                                                                   PageID     provide
                                                                                                                 2846to the Ad
    Hoc Group Advisors copies of any warning letter(s), Official Action Indicated, or OAI, statuses, or similar regulatory
    actions by Swissmedic or the Central Drugs Standard Control Organization, or CDSCO, regarding those certain
    manufacturing facilities operated by the Company and its Subsidiaries in Amityville, New York, Hettlingen, Switzerland,
    and Paonta Sahib, Himachal Pradesh, India, and those certain research and development centers operated by the Company
    and its Subsidiaries in Vernon Hills, Illinois and Cranbury, New Jersey;

(j) (j) promptly, but in no event later than 48 hours after preparation or receipt, provide to the Ad Hoc Group Advisors formal
    minutes for any FDA meeting or call to the extent made available to, or prepared by, the Company or the other Loan Parties;
    provided that the Company will be entitled to redact confidential or privileged information contained therein;

(k) (k)   (i) on or before the 3rd Business Day of each month, provide the Ad Hoc Group Advisors with monthly Quality
    System Corrective Action Plan, or QSCAP, update reports, (ii) arrange for monthly update calls between the Ad Hoc Group
    Advisors and the Company’s regulatory counsel, and (iii) arrange for (A) monthly update calls with (1) NSF Pharma
    Biotech (“NSF”) and (2) The Quantic Group (“Quantic”), and (B) any other calls with the Company’s cGMP consultants to
    be scheduled at the reasonable request of the Ad Hoc Group Advisors; provided that the Company shall use commercially
    reasonable efforts to organize expedited calls among the Company’s third-party cGMP consultants and the Ad Hoc Group
    Advisors when reasonably requested by the Ad Hoc Group Advisors;

(l) (l) to the extent any third partyThe Company shall commission its own Quality of Earnings (“QoE”) or valuation work
    isreport to be completed, the Company on or before March 15, 2020, and shall (i) provide the Ad Hoc Group Advisors
    regular, but in no event less frequently than weekly, updates during the drafting of such work productthe same and (ii)
    promptly, but in no event later than 48 hours after receipt, provide a copy of anythe final QoE or valuation reports to the Ad
    Hoc Group Advisors; provided that the Company’s obligations with respect to clauses (i) and (ii) hereof, shall be subject to
    approval of the third parties conducting and/or commissioning the applicable analysis; provided further that, to the extent
    the Company is paying for any such analysis, the Company shall require the applicable third party to agree to share the
    analysis with the Ad Hoc Group prior to any retention or work being commenced;

(m)(m) (i) provide a weekly status update on the junior capital raise process (the “Junior Capital Process”) or any other
   capital raise or other formal processes run by the Company (“Other Process”) to the Ad Hoc Group Advisors and (ii)
   pPromptly, but in no event later than 48 hours after receipt (subject to any confidentiality obligations therein), deliver copies
   to the Ad Hoc Group Advisors of all (A) formal process or offering materials provided generally to participants in the
   Junior CapitalSale Process or Other Process, as applicable (which, for the avoidance of doubt, shall not be required to
   include individual Q&A responses to diligence requests, unless required by the following proviso), (B) written proposals,
   term sheets, commitment letters, and any other similar materials received in connection with the Junior Capital Process or
   Other Process, as applicable; provided that, to the extent there are material developments (as determined in good faith by the
   Company) in the Junior Capital Process or OtherSale Process, as applicable, and (C) all bidding materials on a redacted
   basis, including, but not limited to marketing materials; provided that (1) the Company shall provideshare with the Ad Hoc
   Group Advisors with an update within 24 hours of suchall binding bids received in connection with the Sale Process on an
   un-redacted basis when, and if, received, and (2) the Company shall otherwise communicate any material developments
   with respect to the Sale Process to the Ad Hoc Group Advisors, in good faith; and

(n) (n) continue to retain PJT Partners and AlixPartners consistent with the terms of their respective engagement agreements
    as in effect on the date hereof, or, if PJT Partners and AlixPartners are no longer retained by the Company, such other
    financial and restructuring advisors reasonably acceptable to the Ad Hoc Group.

           The failure to comply with any of the Affirmative Covenants shall not constitute a Default or Event of Default under
   the Loan Agreement or the other Loan Documents, but shall, following the Cure Period (defined below), constitute a
   Standstill Event of Default that permits the Required Lenders to declare a Termination Event. “Cure Period” shall mean
   five (5) Business Days after the earlier of (x) the Company’s knowledge of its breach or failure to comply or (y) notice
   thereof from the Administrative Agent (which notice shall be given solely at the request of the Required Lenders).

           7.      6.    Negative Covenants. Until the occurrence of a Termination Event, the Company and the other Loan
                   Parties covenant and agree that during the Standstill Period the Company shall not, and shall not permit any
                   Restricted Subsidiary to, directly or indirectly (the “Negative Covenants”):

(a) (a)    create, incur, assume, or suffer to exist any Permitted Ratio Indebtedness pursuant to Section 6.01(l) of the Loan
    Agreement (including, for the avoidance of doubt, any asset based lending facility or cash flow supported revolver), any
    Indebtedness pursuant to Section 6.01(f) of the Loan Agreement, or any Incremental Term Facilities pursuant to Section
    2.09 of the Loan Agreement, Incremental Term Loans pursuant to Section 2.09 of the Loan Agreement or Incremental
    Notes pursuant to Section 2.09 of the Loan Agreement or in each case, create, incur, assume or suffer to exist, any Lien in
    connection with the foregoing; provided, however, that any such Indebtedness (excluding, other than with respect to any
    Loans outstanding under the Loan Agreement as of the date hereof, any refinancing of any such Indebtedness) created,
    incurred, assumed or in existence prior to the Effective Date pursuant to, and in reliance on, such sections shall be permitted
    to remain outstanding. For the avoidance of doubt, the Company shall not be permitted to incur any new Indebtedness that
   isCase
      contractually  senior in right ofDocument
            1:20-cv-01254-MN             payment or 5-53
                                                       that is Filed
                                                               secured10/02/20
                                                                        by Liens that
                                                                                  Pagewould
                                                                                        146rank senior
                                                                                             of 168    to the Liens
                                                                                                     PageID         securing the
                                                                                                               #: 2847
   existing Loans, or that primes existing Loans in any manner whatsoever (other than ordinary course (i) Capital Lease
   Obligations, (ii) trade obligations, and (iii) similar obligations);

(b) (b)   create, incur, assume, or permit to exist any Liens:

   (i) (i) pursuant to Section 6.02(l) of the Loan Agreement securing Indebtedness or other obligations in excess of $10
   million in the aggregate; or

   (ii)  (ii)    pursuant to Section 6.02(k) of the Loan Agreement or with respect to any Incremental Term Facilities,
   Incremental Term Loans or Incremental Notes; and

   (iii) (iii) arising out of Sale and Leaseback Transactions (as defined in the Loan Agreement) permitted by Section 6.06 of
   the Loan Agreement in excess of $10,000,000 pursuant to Section 6.02(h) of the Loan Agreement.;

                    provided, however, that any such Liens (excluding, for the avoidance of doubt, any Liens in respect of
            refinancing Indebtedness prohibited under Section 6(a) hereof) created, incurred, assumed or in existence prior to
            the Effective Date pursuant to, and in reliance on, such sections shall be permitted to remain in effect;

(c) (c) purchase, hold, or acquire any investment:

   (i) (i) in Equity Interests in a non-Loan Party pursuant to Section 6.04(c) of the Loan Agreement;

   (ii) (ii)     constituting a loan or advance to a non-Loan Party pursuant to Section 6.04(d) of the Loan Agreement;

   (iii) (iii)        constituting a Guarantee of Indebtedness of a non-Loan Party pursuant to Section 6.04(e) of the Loan
   Agreement;

   (iv) (iv) pursuant to Section 6.04(j) of the Loan Agreement; provided that such investment shall be permissible (x) if
   limited to all cash consideration or (y) in the case of any (A) out-licensing transactions or other sale of revenue stream
   rights, up-front payments, milestones, royalties, profit shares, distribution fees, or similar arrangements with respect to core
   assets, if consummated with the prior written consent of the Required Lenders at such time (which may be withheld in their
   sole discretion), or (B) out-licensing transactions or other sale of revenue stream rights, up-front payments, milestones,
   royalties, profit shares, distribution fees, or similar arrangements with respect to non-core assets if consummated with the
   prior written consent of Required Lenders at such time (which consent shall not be unreasonably withheld or delayed);
   provided, however, that no consent of the Required Lenders shall be required in connection with out-licensing transactions
   or other sales of revenue stream rights, up-front payments, milestones, royalties, profit shares, distribution fees, or similar
   arrangements, with fair market value not in excess of $5 million in the aggregate, with respect to dormant or not fully
   developed ANDAs and/or products;

   (v) (v) constituting a Permitted Acquisition pursuant to Section 6.04(l) of the Loan Agreement; provided that (x) the
   Company and its Restricted Subsidiaries may consummate Drug Acquisitions in an amount not exceeding $7.5 million in
   the aggregate, and (y) the Company and its Restricted Subsidiaries may consummate Permitted Acquisitions other than
   Drug Acquisitions in an amount not exceeding $7.5 million in the aggregate (or, with respect to any such Permitted
   Acquisitions by non-Loan Parties, not exceeding $2.5 million in the aggregate);

   (vi) (vi) constituting Permitted Foreign Loans pursuant to Section 6.04(m) of the Loan Agreement; or

   (vii) (vii)     utilizing the Available Amount pursuant to Section 6.04(n) of the Loan Agreement.;

                    provided, however, that any investments purchased, held or acquired (or made pursuant to contractual
            commitments in effect) prior to the Effective Date pursuant to, and in reliance on, such sections shall not be limited
            by this Section 67(c);

(d) (d)   utilize any asset sale reinvestment rights pursuant to Section 2.11(c) of the Loan Agreement;

(e) (e) make a Discounted Voluntary Prepayment pursuant to Section 2.11(g) of the Loan Agreement or acquire any Loans
    pursuant to Section 9.04(e) of the Loan Agreement; provided that such Discounted Voluntary Prepayments and acquisitions
    shall be permissible if offered to all Lenders at such time;

(f) (f) make any Extension Offers to any Lenders or enter into any Extensions with any Lenders, in each case pursuant to
    Section 2.23 of the Loan Agreement; provided that such Extension Offers and Extensions shall be permissible if offered to
    all Lenders at such time;

(g) (g) declare or make, or agree to declare or make, directly or indirectly, any Restricted Payment or prepayment of any
    Specified Indebtedness pursuant to Section 6.08 of the Loan Agreement other than pursuant to Sections 6.08(a)(ii) or (a)
   (iii);
     Case provided that any Restricted Document
             1:20-cv-01254-MN          Payments under
                                                  5-53Section 6.08(a)(ii)
                                                          Filed  10/02/20 shall Page
                                                                                not be 147
                                                                                       permitted
                                                                                           of 168to be paid from
                                                                                                     PageID    #: Loan
                                                                                                                  2848Parties to
   non-Loan Parties;

(h) (h) other than with respect to assets owned by Akorn India Private Limited (or the Equity Interests therein), sell, transfer,
    lease, or otherwise dispose of assets pursuant to Section 6.05(h) of the Loan Agreement with an aggregate book value in
    excess of $15 million; provided that, any Net Proceeds from the sale of Akorn India Private Limited shall be utilized to
    prepay outstanding Loans on a pro rata basis;

(i) (i) sell, transfer, lease, or otherwise dispose of assets pursuant to Section 6.05(e) of the Loan Agreement or engage in Sale
    and Leaseback Transactions pursuant to Section 6.06 of the Loan Agreement;

(j) (j)   without prior written consent of the Required Lenders at such time, (i) designate any Restricted Subsidiary as an
    Unrestricted Subsidiary pursuant to Section 5.12 of the Loan Agreement, or otherwise create or form any Unrestricted
    Subsidiary, and/or (ii) transfer any assets of the Company or any of its Restricted Subsidiaries to any Unrestricted
    Subsidiary, except as otherwise permitted under the Loan Agreement (after giving effect to this Agreement); or

(k) (k) without the prior written consent of the Required Lenders at such time, release any existing Loan Guarantors from
    their Guarantee, otherwise release any existing Loan Guarantors from their Obligations, or release any Lien or security
    interest granted by such Loan Guarantors under the Loan Documents outside of the ordinary course of business.

           Notwithstanding the foregoing, the Company and its Restricted Subsidiaries may incur Indebtedness of the type set
   forth in Section 6.01(f) of the Loan Agreement and make investments in Equity Interests of non-Loan Parties of the type set
   forth in Section 6.04(c) of the Loan Agreement in an aggregate amount not exceeding $15,000,000 in order to fund capital
   expenditures and operations of non-Loan Party Subsidiaries.30,000,000, which amount shall be limited to $15,000,000 after
   the Third Amendment Effective Date (the “Additional Non-Loan Party Investment Amount”), with (x) $7,500,000 of
   such Additional Non-Loan Party Investment Amount being available to the Company as of the Third Amendment Effective
   Date and (y) the remaining $7,500,000 of the Additional Non-Loan Party Investment Amount being available to the
   Company (absent reasonable objection from the Ad Hoc Group Advisors) one week after providing the Ad Hoc Group
   Advisors with additional materials and other information with respect to the use of the proceeds of any such Additional
   Non-Loan Party Investment Amount.

           For the avoidance of doubt, any breach of, or failure to comply with any of the Negative Covenants set forth above
   shall result in an immediate Event of Default under the Loan Agreement and the Loan Documents.

            8.      7.     Milestones. Until the occurrence of a Termination Event, the Company shall, or shall cause, the
                    following to occur by the times and dates set forth below, during the Standstill Period (the “Milestones”);
                    provided that any “delivery” required under the Milestones shall only require delivery to the Ad Hoc Group
                    Advisors, and shall be in form and scope reasonably satisfactory to the Ad Hoc Group Advisors.

   (a)      (a) (i) Commencing on April 18, 2019, and continuing until December 18, 2019, the Company shall deliver a
            13-week cash flow forecast on a monthly basis, with each subsequent 13-week cash flow forecast delivered on or
            prior to the tenth Business Day of each month. The Company shall deliver monthly variance reporting concurrently
            with each delivery of the 13-week cash flow forecast, starting in May 2019.

         (ii) (ii) Beginning on January 17, 2020, the Company shall deliver 13-week cash flow forecasts every other week
              (with respect to the period ending during the immediately preceding week). Beginning with the week of January 6,
              2020, the Company shall deliver variance reporting every week; provided that variance reporting subsequent to the
              Second Amendment Effective Date should be compared to both the 13-week cash flow forecast provided to the Ad
              Hoc Group Advisors in December 2019, as well as the new cash flow forecast provided every other week. Variances
              shall be measured on both a weekly and cumulative basis and the variance report shall include an MD&A indicating
              which variances are permanent and which are temporary / timing oriented.

         (iii)(iii) For the avoidance of doubt, under no circumstances shall any variance reported constitute a Default, an Event
              of Default, a Termination Event, or otherwise permit termination of this Agreement.

   (b)      (b) The Company shall deliver a five-year business plan (the “Business Plan”) by May 3, 2019, which business
            plan shall include a balance sheet, statement of cash flow, and income statement (including material assumptions) on
            a monthly basis for the first year and on a quarterly basis thereafter.

   (c)      (c) On or before January 6, 2020, the Company shall deliver to the Ad Hoc Group Advisors a detailed 2020 budget
            in a format consistent with the 2019 budget, including all underlying schedules (the “2020 Budget”), with an
            updated version of such 2020 Budget to be provided within 24 hours of board approval to the extent the 2020
            Budget differs from what has been previously provided to the Ad Hoc Group Advisors.

   (d)      (d) On or before January 6, 2020, the Company shall deliver to the Ad Hoc Group Advisors an updated Business
            Plan in a format consistent with the Business Plan delivered on May 3, 2019, with an updated version to be provided
 Casewithin 24 hours of board approval
      1:20-cv-01254-MN         Documentof such Business
                                            5-53   FiledPlan, to the extent
                                                         10/02/20      Page the148
                                                                                updated Business
                                                                                    of 168 PageIDPlan #:
                                                                                                      differs
                                                                                                         2849 from what
       has been previously provided to the Ad Hoc Group Advisors; provided that, for the avoidance of doubt, the updated
       Business Plan shall be accompanied by (i) the rationale behind the inclusion of each new product included in
       updated Business Plan, and (ii) the rationale behind the exclusion of each new product excluded from the updated
       Business Plan.

(e)    (e) PJT Partners shall provide a strategic alternatives report (the “Strategic Alternatives Report”) by May 31,
       2019 to the Ad Hoc Group Advisors, which report shall include detailed alternatives to reduce the Lenders’
       exposure.

(f)    On or before January 10, 2020, the Company shall make a proposal to the Ad Hoc Group with respect to the
       Comprehensive Amendment (as defined herein).

(g)    On or before February 5, 2020, the Company and the Ad Hoc Group shall reach an agreement in principle with
       respect to the Comprehensive Amendment.

(a)    (h) On or before January 8, 2020 (or such later date as agreed by the Ad Hoc Group), the Company shall execute
       customary control agreements with the applicable depository banks and the Administrative Agent establishing
       control over all deposit accounts, securities accounts, and investment accounts of each Loan Party (subject to certain
       excluded accounts to be agreed), in each case, in form and substance reasonably acceptable to the Administrative
       Agent and the Ad Hoc Group.

(b)    (i) On or before January 8, 2020, the Company shall use commercially reasonable efforts to take all necessary
       actions to effect the perfection of any lien on or security interest in any of the Collateral that is not perfected as of
       the Second Amendment Effective Date, in each case to the extent the Company, the Administrative Agent, or the
       Required Lenders have identified any required actions, including filing or recording necessary statements, filings,
       agreements, mortgages, or other instruments (which, in each case, shall be in form and substance reasonably
       acceptable to the Administrative Agent and the Ad Hoc Group). For the avoidance of doubt, the use of the term
       “commercially reasonable efforts” in this Section 78(ig) shall in no way limit, replace, or otherwise affect the
       Company’s existing obligations under the Loan Agreement or other Loan Documents, including, but not limited to,
       the Company’s obligations under Section 5.11 of the Loan Agreement with respect to “Further Assurances.”

         The failure to comply with any of the Milestones (with the exception of the Milestones contained in Sections 78(f),
(g), (h), and (i)) shall not constitute a Default or Event of Default under the Loan Agreement or the other Loan Documents,
but shall, following the Cure Period, constitute a Standstill Event of Default that permits the Required Lenders to declare a
Termination Event. Notwithstanding the foregoing, failure to comply with the Milestones in Sections 78(f), (g), (h), and (i)
shall constitute an immediate Event of Default under the Loan Agreement.

       9.      Sale Process Milestones. Upon the commencement of and during the Sale Process, until the occurrence of a
               Termination Event, the Company shall, or shall cause, the following to occur by the times and dates set forth
               below, during the Standstill Period, except as otherwise extended or modified in writing (including via e-
               mail) by counsel to the Company and the Required Lenders (the “Sale Process Milestones”); provided that
               any “delivery” required under the Milestones shall be in form and scope reasonably satisfactory to the Ad
               Hoc Group Advisors or the Ad Hoc Group, as applicable.

(a)    To the extent that the bids submitted by third parties (which have not been withdrawn) in connection with the Sale
       Process are sufficient to pay all Obligations under the Loan Agreement (taking into account available cash in the
       case of cash free, debt free bids), including for the avoidance of doubt, the Call Protection, the Exit Payments, and
       principal and accrued interest under the Loans (the “Par Plus Accrued Milestones”), then:

       (i)     On or before February 17, 2020, the Company shall submit a proposal to the Ad Hoc Group for the
               consensual use of cash collateral in the Chapter 11 Cases (the “Cash Collateral Term Sheet”).

       (ii)    On or before February 21, 2020, the Company shall provide the Ad Hoc Group Advisors a debtor in
               possession budget , together with a weekly forecast through August 31, 2020 (the “DIP Budget”) and a
               wind-down budget the “Wind-Down Budget”).

       (iii)   On or before February 21, 2020, the Company shall provide a draft of the bid procedures that will be
               implemented pursuant to a Sale Transaction in the Chapter 11 Cases (the “Bid Procedures”) and
               accompanying draft order (the “Bidding Procedures Order”).

       (iv)    On or before February 28, 2020, the Company shall provide the Ad Hoc Group Advisors a copy of the Asset
               Purchase Agreement shared (or to be shared) with the final bidders in connection with the Sale Process (the
               “APA”).

       (v)     On or before March 6, 2020, the Company and the Ad Hoc Group Advisors shall have agreed to the form of
           the Bid Procedures.Document 5-53 Filed 10/02/20 Page 149 of 168 PageID #: 2850
 Case 1:20-cv-01254-MN
      (vi)     On or before March 6, 2020, the Company and Ad Hoc Group shall reach an agreement in principle with
               respect to the Cash Collateral Term Sheet, which term sheet shall provide for no additional economic
               consideration (other than default interest); provided that financial covenant testing to be included in the Cash
               Collateral Term Sheet shall be determined once the DIP Budget is delivered to the Ad Hoc Group Advisors,
               which financial covenant testing shall be in form and substance acceptable to the Ad Hoc Group.

      (vii)    The Company shall provide a deadline for refreshed bids from all second round bidders taking part in the
               Sale Process (the “Second Round Bids”) of March 9, 2020.

      (viii)   On or before March 12, 2020, the Company shall provide to the Ad Hoc Group Advisors with a waterfall
               analysis based on all Second Round Bids received.

      (ix)     On or before March 27, 2020, binding bids (the “Binding Bids”) in connection with the Sale Process shall be
               due, provided that Company shall require that, such Binding Bids shall (A) not be subject to any diligence
               out or financing condition, and (B) include an agreement to provide a deposit not less than 5% of the
               Company’s total enterprise value (“TEV”), which deposit shall only be due if such Binding Bid is selected
               by the Company, as specified in the applicable binding bid upon selection as the “Stalking Horse” bid in the
               Sale Process.

      (x)      On or before March 30, 2020, the Company shall provide to the Ad Hoc Group Advisors a summary of all
               Binding Bids, including, but not limited to, for each Binding Bid (to the extent provided by the applicable
               bidder), (A) applicable markups of the APA against the form APA, (B) the applicable purchase price for the
               Company on a cash free / debt free basis, (C) the financing sources and proposed capital structure backing up
               each Binding Bid, (D) if applicable, commitment letters for any proposed financing of the purchase price for
               any Binding Bids, (E) if applicable, outstanding conditions in connection with the Binding Bids and detail
               surrounding internal approvals required to satisfy the same, and (F) information related to the time remaining
               until closing on account of any pending Binding Bids; provided that, all information provided pursuant this
               Section 9(a)(x) shall be un-redacted.

      (xi)     On or before April 5, 2020, the Company shall (A) select the Stalking Horse Bidder (and unless the
               Company and the Ad Hoc Group Advisors determine that the Sale Process may be effectuated on an out-of-
               court basis) and (B) commence the Chapter 11 Cases with a stalking horse APA (the “Stalking Horse APA”)
               and the Bid Procedures; provided that, upon commencement of the Chapter 11 Cases, all versions of the
               Stalking Horse APA shall be shared with the Ad Hoc Group Advisors.

      (xii)    On or before May 6, 2020, the Bankruptcy Court shall enter the Bidding Procedures Order (in form and
               substance reasonably acceptable to the Ad Hoc Group) approving the Bidding Procedures and the Stalking
               Horse APA in connection with the Sale Transaction.

      (xiii)   Binding bids in connection with the Sale Transaction under the Chapter 11 Cases shall be due on or before
               June 26, 2020.

      (xiv)    If required as set forth in the Bidding Procedures Order, the Company shall conduct an auction for a Sale
               Transaction by no later than June 30, 2020.

      (xv)     On or before July 15, 2020, the Court shall enter an order (in form and substance reasonably acceptable to
               the Ad Hoc Group) approving the proposed sale of the Company’s assets in connection with the Sale Process
               (the “Sale Order”).

             If at any time during the Sale Process, no bids exist sufficient to pay all Obligations under the Loan
      Agreement (taking into account available cash in the case of cash free, debt free bids), including, for the avoidance
      of doubt, the Call Protection, the Exit Payments, and all principal and accrued interest, there shall be an immediate
      Event of Default under the Loan Agreement, and within three Business Days of such occurrence, the Company must
      toggle into the Non-Par Plus Accrued Milestones (defined below) (a “Toggle Event”); provided that, Required
      Lenders may consent to the modification of any applicable Sale Process Milestones or other Milestone hereunder or
      Toggle Event, which consent can be communicated in writing by the Ad Hoc Group Advisors (for which, email
      communication will be sufficient).

             The failure to comply with any of the Par Plus Accrued Milestones shall not constitute a Default or Event of
      Default under the Loan Agreement or the other Loan Documents, but shall, following the Cure Period, constitute a
      Standstill Event of Default that permits the Required Lenders to declare a Termination Event.

(b)   Upon the occurrence of a Toggle Event, then the following Sale Milestones shall immediately come into effect (the
      “Non-Par Plus Accrued Milestones”):
Case(i)1:20-cv-01254-MN
            On or before the date that is fourteen
                              Document       5-53(14) days10/02/20
                                                   Filed   after a Toggle Event,
                                                                       Page   150theof
                                                                                     Company shall provide
                                                                                       168 PageID          the Ad Hoc
                                                                                                     #: 2851
              Group Advisors with a standalone restructuring proposal.

     (ii)     On or before February 17, 2020, the Company shall provide to the Ad Hoc Group Advisors with a Cash
              Collateral Term Sheet.

     (iii)    On or before the date that is nineteen (19) days after a Toggle Event, the Company shall provide the Ad Hoc
              Group Advisors with a draft restructuring support agreement (the “RSA”), an analysis of general unsecured
              claims (the “GUC Analysis”), and an exit/emergence analysis (the “Exit/Emergence Analysis”).

     (i)      On or before February 21, 2020, the Company shall provide to the Ad Hoc Group Advisors, the proposed
              Bid Procedures and the Bid Procedures Order.

     (ii)     On or before February 21, 2020 (or March 6, 2020, should a Toggle Event occur after February 21, 2020),
              the Company and the Ad Hoc Group Advisors shall reach an agreement in principle with respect to the Cash
              Collateral Term Sheet, which term sheet shall provide for no additional economic consideration (other than
              default interest); provided that financial covenant testing to be included in the Cash Collateral Term Sheet
              shall be determined once the DIP Budget is delivered to the Ad Hoc Group Advisors, which financial
              covenant testing shall be in form and substance acceptable to the Ad Hoc Group.

     (iii)    On or before the date that is twenty-six (26) days after a Toggle Event, the Company and the Ad Hoc Group
              Advisors shall reach an agreement in principal with respect to the RSA.

     (iv)     On or before the date that is twenty-six (26) days after a Toggle Event, the Company shall deliver to the Ad
              Hoc Group Advisors drafts of any customary first day pleadings for the Chapter 11 Cases, a proposed plan of
              reorganization (the “Plan”), and a proposed disclosure statement (the “Disclosure Statement”).

     (v)      On or before February 26, 2020 (or March 6, 2020, should a Toggle Event occur after February 26, 2020),
              the Company and the Ad Hoc Group Advisors shall reach an agreement in principle on the Bidding
              Procedures and the Bidding Procedures Order.

     (vi)     On or before the date that is thirty (30) days after a Toggle Event, the Company shall commence the Chapter
              11 Cases to consummate either (A) a Sale Transaction pursuant with the Lenders serving as a stalking horse,
              and entering into a stalking horse APA (the “Credit Bid APA”) in order to exercise their rights to credit bid
              under the Loan Documents or (B) a transaction backstopped by an executed RSA; provided that, to the extent
              the Company is pursuing a Sale Transaction, the Company will file a motion seeking approval of the Bidding
              Procedures, the Bidding Procedures Order, and the Sale Order on the petition date.

     (vii)    On or before the date that is thirty-eight (38) days after a Toggle Event, the Company shall file the Plan and
              Disclosure Statement, which, for the avoidance of doubt, shall be in form and substance reasonably
              acceptable to the Ad Hoc Group.

     (viii)   On or before the date that is the sixty-one (61) days after a Toggle Event, the Bankruptcy Court shall enter
              the Bidding Procedures Order in form and substance reasonably acceptable to the Ad Hoc Group.

     (ix)     On or before the date that is seventy-three (73) days after a Toggle Event, the Bankruptcy Court shall, subject
              to the court availability, hold a hearing on the adequacy of the Disclosure Statement and enter an order
              approving the same as well as solicitation of the Plan within one (1) Business Day.

     (x)      On or before the date that is one hundred and five (105) days after a Toggle Event, bids for the Sale
              Transaction shall be due.

     (xi)     On or before the date that is one hundred and twelve (112) days after a Toggle Event, the Company shall
              conduct the auction for the 363 Sale.

     (xii)    On or before the date that is one hundred and eighteen (118) days after a Toggle Event, the Bankruptcy Court
              shall, subject to court availability, hold a confirmation hearing with respect to the Plan and enter an order on
              the same, which order shall be in form and substance reasonably acceptable to the Ad Hoc Group, within two
              (2) Business Days.

     (xiii)   On or before the date that is one hundred and nineteen (119) days after a Toggle Event, the Bankruptcy Court
              shall approve the Sale Transaction and enter the Sale Order.

     (xiv)    On or before the date that is one hundred and nineteen (119) days after a Toggle Event, the effective date of
              the Plan shall occur; provided, that, if regulatory approvals associated with a Sale Transaction remain
           pending as of suchDocument
 Case 1:20-cv-01254-MN        date, this date shall Filed
                                           5-53     be automatically
                                                          10/02/20 extended to theofdate
                                                                     Page 151        168that is the first
                                                                                          PageID          Business Day
                                                                                                     #: 2852
             following receipt of all necessary regulatory approvals.

      (xv)   On or before the date that is one hundred and thirty-three (133) days after a Toggle Event, the Sale
             Transaction shall close; provided, that, if regulatory approvals associated with a Sale Transaction remain
             pending as of such date, this date shall be automatically extended to the date that is the first Business Day
             following receipt of all necessary regulatory approvals.

              The failure to comply with any of the Non-Par Plus Accrued Milestones shall not constitute a Default or
      Event of Default under the Loan Agreement or the other Loan Documents, but shall, following the Cure Period,
      constitute a Standstill Event of Default that permits the Required Lenders to declare a Termination Event; provided
      that, Required Lenders may consent to the modification of any applicable Sale Process Milestones or other
      Milestone hereunder or Toggle Event, which consent can be communicated in writing by the Ad Hoc Group
      Advisors (for which, email communication will be sufficient).

      10.    8.   Other Covenants. The Company covenants and agrees that (the “Other Covenants”):

(a)   (a)     Judgment or Damages Claims. During the Standstill Period, the Company shall not make any payment
      (whether individually or in the aggregate, but excluding any Permitted Equity Issuance) above the amount covered
      or coverable by third-party insurance (from a creditworthy insurer that has agreed in writing to provide coverage) in
      respect of a final, unappealable judgment, award or settlement in, or in order to pay, post, or obtain a bond related to
      an appeal in, the Specified Litigation Matters (as defined below) without the prior written consent of the Required
      Lenders; provided that the Company shall be permitted to make payments in respect of the Kogut Matter (as defined
      below) for attorney fees and related costs not to exceed two million dollars ($2,000,000). For the avoidance of
      doubt, the failure to comply with the Other Covenant contained in this Section 810(a) during the Standstill Period
      shall result in an immediate Event of Default under the Loan Agreement; provided that, the Other Covenant and
      other provisions of this Section 810(a) shall terminate upon the occurrence of a Termination Event. The “Specified
      Litigation Matters” shall mean the following litigation, and any litigation related to the following litigation that
      arises out of substantially the same facts and circumstances: Akorn, Inc. v. Fresenius Kabi AG, 2018-0300-JTL (Del.
      Ch.), In re Akorn, Inc. Data Integrity Securities Litigation, No. 18-cv-01713 (N.D. Ill.), In re Akorn, Inc. Derivative
      Litigation, No. 18-cv-07374 (N.D. Ill.), Kogut v. Akorn, Inc., No. 646,174 (La. Dist. Ct.) (the “Kogut Matter”), and
      In re: Generic Pharmaceuticals Pricing Antitrust Litigation, MDL No. 2724 (E.D. Pa.).

(b)   Mandatory Prepayment. To the extent either (i) a Toggle Event exists or (ii) the Company commences the Chapter
      11 Cases without an executed Stalking Horse APA with a bid sufficient to pay all Obligations under the Loan
      Agreement (taking into account available cash in the case of cash free, debt free bids), including, for the avoidance
      of doubt, the Call Protection, the Exit Payments, and all principal and accrued interest, the Company shall prepay, on
      a ratable basis, within five (5) days prior to the commencement of the Chapter 11 Cases all outstanding Loans under
      the Loan Agreement in an amount that, after giving effect to such prepayment, leaves the Company’s pro forma cash
      balance at an amount not to exceed $87,500,000. Notwithstanding anything to the contrary contained herein, the
      Other Covenant contained in this Section 10(b) shall survive any Termination Event.

              (b)     Comprehensive Amendment. The Company and the Required Lenders shall each negotiate in good
      faith to enter into a comprehensive amendment of the Loan Agreement (the “Comprehensive Amendment”) on or
      prior to the Termination Date, which comprehensive amendment shall be in form and substance acceptable to the
      Required Lenders at such time, and which, in any event, shall include a modification to require affected Lender
      consent for modifications to the pro rata sharing and waterfall provisions of the Loan Agreement. If a
      Comprehensive Amendment is not entered into by:
                    (i)November 15, 2019, then the Company shall (x) pay the Lenders a one-time fee of 0.625% of the
                       principal amount of the Loans outstanding on the date thereof, which fee shall be payable in kind by
                       capitalizing and adding such amount to the outstanding principal balance of the Loans, and (y)
                       pledge to the Administrative Agent (for the benefit of the Secured Parties) all Equity Interests of any
                       CFC or FSHCO held by any Loan Parties that are not pledged as of such date; and
                    (ii)February 7, 2020 (the “Comprehensive Amendment Deadline”); provided that (A) until the
                        Comprehensive Amendment Deadline, the Company shall negotiate in good faith with the Ad Hoc
                        Group Advisors and/or the Ad Hoc Group with respect to the terms of the Comprehensive
                        Amendment, (B) the Company shall make a proposal to the Ad Hoc Group Advisors with respect to
                        the Comprehensive Amendment by January 10, 2020, and (C) the Company and the Ad Hoc Group
                        Advisors and/or the Ad Hoc Group will reach an agreement in principle with respect to the
                        Comprehensive Amendment by February 5, 2020. Failure to enter into a Comprehensive
                        Amendment or to meet any of the other requirements of this Section 8(b) shall constitute an
                        immediate Event of Default under the Loan Agreement.
              Notwithstanding anything to the contrary contained herein, the Other Covenant contained in this Section 8(b)
      shall survive any Termination Event.
(c)   (c) Payment of Ad Hoc Group Advisors’ Fees and Expenses. During the Standstill Period, the Company shall pay
 Case(a) the fees and expenses of
      1:20-cv-01254-MN            Gibson Dunn,
                               Document    5-53as counsel to the Ad Hoc
                                                   Filed 10/02/20       Group,
                                                                      Page  152in accordance with that
                                                                                  of 168 PageID     #: certain
                                                                                                       2853 Fee and
      Expense Reimbursement Agreement dated November 15, 2019, and (b) the fees and expenses of Greenhill, as
      financial advisor to the Ad Hoc Group, in accordance with that certain engagement letter dated January 29, 2019.
      For the avoidance of doubt, the failure to comply with the Other Covenant contained in this Section 810(c) during
      the Standstill Period shall result in an immediate Event of Default under the Loan Agreement.

      11.    9. Conditions to the Effectiveness of this Agreement. The effectiveness of this Agreement is subject to the
             satisfaction (or waiver in accordance with the terms hereof) of each of the following conditions (the date on
             which such conditions are satisfied or waived, the “Effective Date”):

(a)   (a) Delivery of Agreement. This Agreement, duly authorized and executed by the Company, the Administrative
      Agent and the Standstill Lenders (constituting the Required Lenders at such time), shall have been delivered to each
      of the Company, the Administrative Agent, and the Standstill Lenders.

(b)   (b) No Default. Except for any Default or Event of Default with respect to the Specified Matters, both immediately
      before and after giving effect to this Agreement, no Default or Event of Default would then exist or would result
      therefrom.

(c)   (c)     Representations and Warranties. Except with respect to the Specified Matters, all representations and
      warranties of the Company and the other Loan Parties set forth herein, in the Loan Agreement and in any other Loan
      Document shall be true and correct in all material respects (or, with respect to those representations and warranties
      expressly limited by their terms by materiality or material adverse effect qualifications, in all respects) as of the
      Effective Date as if made on such date (except to extent that such representations and warranties expressly relate to
      an earlier date, in which case they shall be true and correct in all material respects as of such date).

(d)   (d) No Material Adverse Effect. Both immediately before and after giving effect to this Agreement, no Material
      Adverse Effect shall have occurred and be continuing or would result therefrom, excluding a Material Adverse
      Effect (if any) relating to any of the Specified Matters.

(e)   (e) Closing Certificate. The Administrative Agent shall have received a certificate, dated as of the date hereof, of a
      duly authorized officer of the Company, to the effect that, at and as of the Effective Date, both before and after
      giving effect to this Agreement, the conditions specified in this Section 911 (including clauses (b), (c), and (d)
      hereof) have been satisfied or waived.

(f)   (f) Standstill Fee. The Company shall have paid, and the Administrative Agent shall have received, for the ratable
      benefit of each Standstill Lender, a one-time fee equal to 1.75% of the aggregate principal amount of the Loans of
      such Lender on the date hereof (the “Standstill Fee”), which Standstill Fee shall be payable in kind by capitalizing
      and adding such amount to the outstanding principal balance of the Loans on the Effective Date, and shall be
      deemed fully earned when paid, shall not be refundable for any reason, and shall be payable without setoff, defense
      or counterclaim of any kind (and the provisions of Section 2.18(d) of the Loan Agreement are hereby waived in
      connection with the payment of the Standstill Fee).

(g)   (g) Fees and Expenses. The Company shall (i) pay or reimburse all reasonable and documented fees and expenses
      for Gibson Dunn, as legal advisor to the Ad Hoc Group, and Greenhill, as financial advisor to the Ad Hoc Group, on
      the terms set forth herein to the extent invoiced at least one (1) Business Day prior to the Effective Date and (ii) pay
      or reimburse all reasonable and documented out-of-pocket fees and expenses of the Administrative Agent in
      connection with this Agreement and the other Loan Documents (including reasonable out-of-pocket fees, costs, and
      expenses of outside counsel for the Administrative Agent) to the extent invoiced at least one (1) Business Day prior
      to the Effective Date.

(h)   (h)    Material Subsidiary Refresh. The Company shall (i) deliver duly executed Joinder Agreements from all
      Material Subsidiaries that were not Loan Parties prior to the Effective Date, and (ii) to the extent any or all Domestic
      Subsidiaries that were not Material Subsidiaries prior to the Effective Date exceed ten percent (10%) of EBITDA for
      the four consecutive fiscal quarter period most recently ended or ten percent (10%) of Total Assets as of the end of
      such period, certify that the Company has designated Domestic Subsidiaries as Material Subsidiaries to eliminate
      such excess, and any Domestic Subsidiaries so designated shall thereafter constitute Material Subsidiaries for all
      purposes under the Loan Agreement and the other Loan Documents.

      12.    10.   Representations and Warranties.

(a)   (a) Each of the Company and the other Loan Parties hereby represents and warrants to the Administrative Agent
      and the Lenders that as of the Effective Date:

      (i)    (i)    the execution, delivery and performance of this Agreement and the Company’s and Loan Parties’
             obligations hereunder have been duly authorized by all necessary corporate or limited liability company
             action (as applicable);
      Case(ii)  (ii) this Agreement
           1:20-cv-01254-MN         has been duly
                                Document     5-53executed
                                                    Filed and deliveredPage
                                                          10/02/20     by the 153
                                                                              Company  andPageID
                                                                                  of 168   each other
                                                                                                   #: Loan
                                                                                                      2854Party and
                    constitutes, when executed and delivered by the other parties hereto, a legal, valid and binding obligation of
                    the Company and such Loan Party, enforceable against the Company or such Loan Party in accordance with
                    its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization,
                    moratorium or other laws affecting creditors’ rights generally and subject to general principles of equity,
                    regardless of whether considered in a proceeding in equity or at law;

            (iii)   (iii) no approval, consent, exemption, authorization, or other action by, or notice to, or filing with, any
                    Governmental Authority or any other Person is necessary or required in connection with (a) the execution,
                    delivery or performance by, or enforcement against, any Loan Party of this Agreement, except for (i) the
                    approvals, consents, exemptions, authorizations, actions, notices and filings which have been duly obtained,
                    taken, given or made and are in full force and effect and (ii) those approvals, consents, exemptions,
                    authorizations or other actions, notices or filings, the failure to obtain or make which could not reasonably be
                    expected to have a Material Adverse Effect or (b) the exercise by any Lender of its rights under this
                    Agreement;

            (iv)    (iv) except with respect to the Specified Matters, each of the representations and warranties made by any
                    Loan Party set forth in Article III of the Loan Agreement or in any other Loan Document is true and correct
                    in all material respects (unless otherwise qualified by materiality or the occurrence of a Material Adverse
                    Effect, in which case such representation and warranty is true and correct in all respects) as of the date hereof
                    with the same effect as though made on and as of the date hereof, except to the extent such representations
                    and warranties expressly relate to earlier dates; and

            (v)     (v)   no Default or Event of Default has occurred and is continuing other than any Default or Event of
                    Default with respect to the Specified Matters.

     (b)    (b) Each of the Standstill Parties hereby represents and warrants that each of the following statements is true,
            accurate and complete as to such party as of the date hereof:

            (i)     (i) such Standstill Party has carefully read and fully understands all of the terms and conditions of this
                    Agreement;

            (ii)    (ii) such Standstill Party has consulted with, or had a full and fair opportunity to consult with, an attorney
                    regarding the terms and conditions of this Agreement;

            (iii)   (iii) such Standstill Party has had a full and fair opportunity to participate in the drafting of this Agreement;

            (iv)    (iv) such Standstill Party is freely, voluntarily and knowingly entering into this Agreement; and

            (v)     (v) in entering into this Agreement, such Standstill Party has not relied upon any representation, warranty,
                    covenant or agreement not expressly set forth herein or in the other Loan Documents.

1.   11. Amendments to the Loan Agreement. Effective as of the Effective Date, the Loan Agreement is hereby amended as set
     forth below:

     (a)    (a) Section 1.01 of the Loan Agreement is hereby amended to add the definitions of “Exit Payments,” “First
            Amendment,” “First Amendment Effective Date,” “Sale Process,” “Second Amendment,” “Second
            Amendment Effective Date,” “Standstill Event of Default,” and “Standstill Period,” “Third Amendment,"
            “Third Amendment Effective Date” as follows:

            (i)Ad Hoc Group: as defined in the Third Amendment.

            (ii)Ad Hoc Group Advisors: as defined in the Third Amendment.

            (iii)Exit Payment: (a) If the Sale Process is approved by the Bankruptcy Court on or prior to July 15, 2020, then (i) if
                       the Sale Process is consummated on or prior to July 15, 2020, 0.50% of the aggregate principal amount of
                       the Loans of the applicable Lender then outstanding (i.e., 50 basis points), or (ii) if the Sale Process is
                       consummated after July 15, 2020, 0.75% of the aggregate principal amount of the Loans of the applicable
                       Lender then outstanding (i.e., 75 basis points); and (b) If the Sale Process is not approved by the
                       Bankruptcy Court on or prior to July 15, 2020, then (i) if the Sale Process is consummated on or prior to
                       August 15, 2020, 1.00% of the aggregate principal amount of the Loans of such Lender then outstanding
                       (i.e., 100 basis points), or (ii) if the Sale Process is consummated after August 15, 2020, 2.00% of the
                       aggregate principal amount of the Loans of such Lender then outstanding (i.e., 200 basis points).

            (ii)    (i) First Amendment: that certain Standstill Agreement and First Amendment to Loan Agreement dated as
                    of May 6, 2019, among the Borrower, the Lenders party thereto, and the Administrative Agent.
 Case(iii) (ii) First Amendment
      1:20-cv-01254-MN          Effective5-53
                           Document       Date: Filed
                                                the date on which the
                                                       10/02/20       conditions
                                                                   Page   154 ofprecedent specified
                                                                                  168 PageID        in Section 9 of
                                                                                                 #: 2855
                the First Amendment have been satisfied or waived in accordance with the terms thereof.

      (iv)      Sale Process: as defined in the Third Amendment.

      (v)       (iii) Second Amendment: that certain First Amendment to Standstill Agreement and Second Amendment to
                Loan Agreement dated as of December 15, 2019, among the Borrower, the Lenders party thereto, and the
                Administrative Agent.

      (vi)      (iv) Second Amendment Effective Date: the date on which the conditions precedent specified in Section 3
                of the Second Amendment have been satisfied or waived in accordance with the terms thereof.

      (vii)     (iii) Standstill Event of Default: as defined in the First Amendment.

      (viii)    (iv) Standstill Period: as defined in the SecondThird Amendment.

      (ix)      Third Amendment: that certain Second Amendment to Standstill Agreement and Third Amendment to Loan
                Agreement dated as of February 12, 2019, among the Borrower, the Lenders party thereto, and the
                Administrative Agent.

      (x)       Third Amendment Effective Date: the date on which the conditions precedent specified in Section 3 of the
                Third Amendment have been satisfied or waived in accordance with the terms thereof.

(b)   (b)      Section 1.01 of the Loan Agreement is hereby amended:

                (i) (i) by amending and restating the definition of “Applicable Rate” to read as follows:

                       (a) (a) prior to the First Amendment Effective Date, with respect to any Eurodollar Loan or any
                ABR Loan, as the case may be, the applicable rate per annum set forth below under the caption “Eurodollar
                Spread” or “ABR Spread”, as the case may be, based upon the Ratings Level applicable on such date:

                                Ratings Level          Index Ratings              Eurodollar Spread        ABR Spread
                                                       (Moody’s/S&P)
                                Level I                B1/B+ or higher            4.25%                    3.25%
                                Level II               B2/B                       4.75%                    3.75%
                                Level III              B3/B- or lower             5.50%                    4.50%

                       (b) (b) commencing on (and including) the First Amendment Effective Date and ending on (but
                excluding) the Second Amendment Effective Date, with respect to any Eurodollar Loan or any ABR Loan, as
                the case may be, the applicable rate per annum set forth below under the caption “Eurodollar Spread” or
                “ABR Spread”, as the case may be, based upon the Ratings Level applicable on such date:

                                Ratings Level          Index Ratings              Eurodollar Spread        ABR Spread
                                                       (Moody’s/S&P)
                                Level I                B1/B+ or higher            5.75%                    4.75%
                                Level II               B2/B                       6.25%                    5.25%
                                Level III              B3/B- or lower             7.00%                    6.00%

                        provided that 0.75% (i.e., 75 basis points) of such Applicable Rate shall be payable in kind by
                capitalizing and adding such amount to the outstanding principal balance of the Loans on the applicable
                Interest Payment Date);

                        (c) (c) commencing on (and including) the Second Amendment Effective Date and ending on (but
                excluding) the date of a Standstill Event of Default (i) 9.00% per annum for any ABR Loan, and (ii) 10.00%
                per annum for any Eurodollar Loan; provided that 0.75% (i.e., 75 basis points) of such Applicable Rate shall
                be payable in kind by capitalizing and adding such amount to the outstanding principal balance of the Loans
                on the applicable Interest Payment Date); and

                        (d) if at any time during the Sale Process, (i) no bids exist which are sufficient to pay all Obligations
                (including, for the avoidance of doubt, the Call Protection and Exit Payments) or (ii) no further third-party
                bids exist, then then from the occurrence of such date until the date of a Standstill Event of Default, (A)
                11.50% per annum for any ABR Loan, and (B) 12.50% per annum for any Eurodollar Loan; provided that
           0.75% (i.e., 75 basis
 Case 1:20-cv-01254-MN           points) of such
                              Document       5-53Applicable Rate shall bePage
                                                    Filed 10/02/20        payable
                                                                               155in kind by capitalizing
                                                                                     of 168  PageID #:and   adding such
                                                                                                          2856
              amount to the outstanding principal balance of the Loans on the applicable Interest Payment Date);

                     (e) (d) commencing on (and including) the date of a Standstill Event of Default, (i) 90.50% forshall
              be added to the then in effect Applicable Rate of any ABR Loan, and (ii) 10.50% for any or Eurodollar Loan;
              provided that 1.25% (i.e., 125 basis points) of such Applicable Rate shall be payable in kind by capitalizing
              and adding such amount to the outstanding principal balance of the Loans on the applicable Interest Payment
              Date); provided further that the Applicable Rate pursuant to this section (de) shall remain payable and
              continue to accrue following a Termination Event and the Termination Date.; and

                     (f) upon the occurrence of any of the events described in sections (d)(i), (d)(ii), and (e) above,
              Required Lenders shall give notice to the Agent, and upon receipt of such notice, the Agent shall be
              authorized to accrue and pay such additional amounts to the Lenders, as and when applicable.

              (ii) by amending and restating the definition of “Interest Payment Date” by adding the following proviso
      to the end of the definition:

                   “provided that, commencing on the Second Amendment Effective Date, the Interest Payment Date for
              ABR Loans and Eurodollar Loans shall be the first Business Day of each month.”

(c)   Section 2.09(b)(i) of the Loan Agreement is hereby amended and restated in its entirety to read as follows:

                     “(i) no Event of Default shall have occurred and be continuing or would result therefrom, except in
              the case of an Incremental Term Facility incurred to finance a Permitted Acquisition or other Permitted
              Investment, such requirement shall be subject to customary “certain funds provisions” if otherwise agreed by
              the Lenders providing such Incremental Term Facility (but in any event shall be subject to no Event of
              Default as described in clause (a), (b), (h), (i), (j), or (r) of Article VII having occurred or be continuing);”

(d)   (c) Section 2.11(a) of the Loan Agreement is hereby amended by deleting the word “and,” prior to clause (3) and
      adding the following as clause (4):

                      “and (4) notwithstanding anything in this Agreement to the contrary, in the event of anyupon
              maturity, acceleration, termination, conversion, and/or payment, prepayment, or repayment for any reason
              (but excluding any mandatory prepayments under Section 2.11(c) or 2.11(d)) of the Loans during the
              Standstill Period (including, without limitation, upon or after the maturity or acceleration of the Loans as a
              result of the occurrence of any Event of Default or otherwise, to the extent any such acceleration is not
              prohibited by the terms of Section 3 of the First Amendment (as amended by the Second Amendment and the
              Third Amendment)), the Company shall pay the Lenders (a) a premium of 1.500%(i) on or prior to June 1,
              2020, 1.500%, (ii) after June 1, 2020, but on or prior to July 30, 2020, 1.00%, and (iii) after July 30, 2020,
              0.500%, in each case of clauses (i), (ii), and (iii) above, of the outstanding principal amount of thesuch Loans
              so prepaidon the date of such maturity, acceleration, termination, conversion, or payment, prepayment, or
              repayment (such premium, the “Call Protection”) plus (b) any Exit Payments, calculated as of the date of
              any such prepayment, repayment, or acceleration.”thereof; provided that, for the avoidance of doubt, the Call
              Protection and Exit Payments shall constitute Obligations under the Loan Agreement, including without
              limitation, in connection with the Lenders’ right to credit bid in any proceeding under Chapter 11 of Title 11
              of the United States Code (the “Bankruptcy Code”).”

(e)   (d)   Section 2.13(c) of the Loan Agreement is hereby amended and restated as follows:

                       “(c) Notwithstanding the foregoing, upon the occurrence of any Event of Default; for avoidance of
              doubt, to include the right to accelerate on account of an Event of Default under Article VII(r), the Loans and
              all other Obligations, shall bear interest at a rate per annum equal to 2.00% plus the Applicable Rate then in
              effect.”

(a)   Section 5.01(a) is hereby amended to add the following proviso at the end of the Section:

                      “provided that, the Borrower shall not be required to deliver any items in connection with this Section
              5.01(a) without a “going concern” or like qualification or exception for such year to the extent the Borrower
              has delivered a Quality of Earnings report to the Ad Hoc Group Advisors;”

(b)   Article V is hereby amended by adding a new Section 5.13 as follows:

                      “Prior Written Notice of Bankruptcy Filing. The Loan Parties and Restricted Subsidiaries, as
              applicable, shall provide the Ad Hoc Group Advisors with written notice at least seven (7) Business Days’
              prior to commencing any proceedings under Chapter 7 or Chapter 11 of the Bankruptcy Code; provided that,
              following receipt of such written notice by the Ad Hoc Group Advisors, the Required Lenders shall be
                entitled to accelerate
      Case 1:20-cv-01254-MN            the Obligations
                                    Document     5-53 then outstanding
                                                        Filed 10/02/20 under this Agreement
                                                                          Page    156 of 168onePageID
                                                                                                (1) Business Day prior to
                                                                                                       #: 2857
                    the date of commencement of such proceedings as specified in such notice.”

     (c)    Article VII is hereby amended as follows:

            (i) by deleting the word “or” at the end of Article VII(p);

            (ii) by adding the word “or” at the end of Article VII(q);

            (iii) by adding a new Article VII(r) as follows:

                  “any Loan Party or Restricted Subsidiary shall fail to observe or perform any covenant, condition, or
                  agreement contained in Section 5.13.”
            (iv) by amending and restating the final paragraph of Article VII as follows:

                     “then, and in every such event (other than an event with respect to the Borrower described in clause (h), (i)
                     or (r) of this Article), and at any time thereafter during the continuance of such event, the Administrative
                     Agent may, and at the request of the Required Lenders shall, by notice to the Borrower, take the following
                     action: declare the Loans then outstanding to be due and payable in whole (or in part, but ratably as among
                     the Loans at the time outstanding, in which case any principal not so declared to be due and payable may
                     thereafter be declared to be due and payable), whereupon the principal of the Loans so declared to be due and
                     payable, together with accrued interest thereon and all fees and other obligations of the Borrower accrued
                     hereunder, shall become due and payable immediately, without presentment, demand, protest or other notice
                     of any kind, all of which are hereby waived by the Borrower; and in the case of any event with respect to the
                     Borrower described in clause (h), (i), or (r) of this Article, the principal of the Loans then outstanding,
                     together with accrued interest thereon and all fees and other obligations of the Borrower accrued hereunder,
                     shall automatically become due and payable, without presentment, demand, protest or other notice of any
                     kind, all of which are hereby waived by the Borrower. Upon the occurrence and the continuance of an Event
                     of Default, the Administrative Agent may, and at the request of the Required Lenders shall, exercise any
                     rights and remedies provided to the Administrative Agent under the Loan Documents or at law or equity,
                     including all remedies provided under the UCC.
     (d)    (e) Section 8.06 of the Loan Agreement is hereby amended to delete the second sentence in its entirety and replace
            it with the following sentence:

                            Upon any such resignation, the Required Lenders shall have the right to appoint a successor.

     (e)    (f)   Section 9.04(b)(i)(A) is amended and restated as follows:

                            “[Reserved]; and”

     (f)    (g)   Section 9.04(e) is amended and restated in its entirety as follows:

                     “(e) Notwithstanding anything to the contrary contained herein, (x) no Lender may assign all or a portion of
            its rights and obligations under this Agreement in respect of its Loans to the Borrower, any Restricted Subsidiary, or
            any Unrestricted Subsidiary without the prior written consent of the Required Lenders and (y) the Borrower, any
            Restricted Subsidiary, or any Unrestricted Subsidiary may not purchase or prepay Loans without the prior written
            consent of the Required Lenders in each case in accordance with Section 2.11(g); provided that (i) any Loans
            acquired by the Borrower, any Restricted Subsidiary, or any Unrestricted Subsidiary shall be automatically retired
            and cancelled concurrently with the acquisition thereof, and (ii) no Default or Event of Default shall have occurred
            and be continuing at the time of such assignment or sale, nor would result therefrom.”

     (g)    (f) For the avoidance of doubt, the amendments set forth in this Section 114 shall survive any termination of this
            Agreement.

2.   12. Direction to the Administrative Agent; Indemnity. Each Lender party hereto hereby consents, authorizes and directs
     the Administrative Agent to execute and deliver this Agreement and to take the actions contemplated herein. Each Standstill
     Party confirms and agrees that (i) the Administrative Agent is only entering into this Agreement at the direction of the
     Required Lenders, (ii) subject to the terms of the Loan Agreement and the other Loan Documents (including this
     Agreement), any action or inaction taken hereunder by the Administrative Agent shall be at the express direction of the
     Required Lenders (including, without limitation, any determination that a Default, Event of Default, and/or Standstill Event
     of Default has occurred and/or that the Standstill Period has ended) and (iii) the indemnification provisions set forth in the
     Loan Agreement and the other Loan Documents (including, without limitation, the indemnification provisions set forth in
     Sections 9.03(b) and 9.03(c) of the Loan Agreement) shall apply to actions taken by the Administrative Agent in connection
     with this Agreement.

3.   13.   Miscellaneous.
(a)
  Case(a)    Amendment. No provision
       1:20-cv-01254-MN          Document  or term hereof
                                                5-53      may10/02/20
                                                       Filed  be amended,   modified
                                                                         Page    157 ofor 168
                                                                                           otherwise changed
                                                                                                PageID       except by an
                                                                                                         #: 2858
      instrument in writing, specifying the same, duly executed by the requisite parties in accordance with Section 9.02 of
      the Loan Agreement. For the avoidance of doubt, any extension of the Termination Date hereunder shall not
      constitute a postponement of any scheduled date of payment of the principal amount of any Loan, or the date for the
      payment of any interest, fees or other Obligations, or a waiver or excuse of any such payment, in each case for
      purposes of Section 9.02(b)(iii) of the Loan Agreement.

(b)    (b) GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS AGREEMENT
       IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
       NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE,
       WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each Standstill Party
       hereto agrees that it shall bring any action or proceeding in respect of any claim arising out of or related to this
       Agreement in any U.S. Federal (or, if such court lacks subject matter jurisdiction, New York State) court sitting in
       New York, New York (or court of proper appellate jurisdiction) (the “Chosen Courts”), and solely in connection
       with claims arising under this Agreement: (a) irrevocably submits to the exclusive jurisdiction of the Chosen Courts;
       (b) waives any objection to laying venue in any such action or proceeding in the Chosen Court; and (c) waives any
       objection that the Chosen Courts are an inconvenient forum or does not have personal jurisdiction over any
       Standstill Party hereto or constitutional authority to finally adjudicate the matter; provided that, for the avoidance of
       doubt, this Section 135(b) does not supersede, amend or modify the provisions of Section 9.09 of the Loan
       Agreement, which shall continue to apply in accordance with its terms, including with respect to any Defaults or
       Events of Default asserted under the Loan Agreement.

(c)    (c) Trial by Jury Waiver. EACH STANDSTILL PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
       RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
       AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d)    (d)     Entire Agreement. This Agreement, inclusive of its schedule, represents the entire understanding and
       agreement among the Standstill Parties with respect to the subject matter hereof, and supersedes all prior
       agreements, if any, among them with respect thereto. Each of the Standstill Parties acknowledges that it has not
       relied upon any representations by any other Standstill Party or anyone acting on behalf of any Standstill Party in
       entering into this Agreement.

(e)    (e) Counterparts. This Agreement may be executed in as many counterparts as may be convenient or required. It
       shall not be necessary that the signature of, or on behalf of, each party, or that the signature of all persons required to
       bind any party, appear on each counterpart. Signatures to this Agreement, any amendment hereof and any notice
       given hereunder, transmitted by telecopy or PDF, and the photocopy of any signature page, shall be valid and
       effective to bind the Standstill Party so signing. All such counterparts shall collectively constitute a single
       instrument.

(f)    (f)   Waiver. Any provision hereof may be waived only by written instrument making specific reference to this
       Agreement signed by the requisite parties in accordance with Section 9.02 of the Loan Agreement. The waiver by
       any Standstill Party hereto of a breach of any provision of this Agreement shall not operate or be construed as a
       further or continuing waiver of such breach or as a waiver of any other or subsequent breach. No failure on the part
       of any Standstill Party to exercise, and no delay in exercising, any right, power or remedy hereunder shall operate as
       a waiver thereof, nor shall any single or partial exercise of such right, power or remedy by such Standstill Party
       preclude any other or further exercise thereof or the exercise of any other right, power or remedy.

(g)    (g) Interpretation. This Agreement is the result of negotiation and, accordingly, no presumption or burden of proof
       will arise with respect to any ambiguity or question of intent concerning this Agreement favoring or disfavoring any
       party to this Agreement by virtue of the authorship of any provision of this Agreement.

(h)    (h)   Reliance.

       (i)     (i) The Loan Parties acknowledge and agree that, notwithstanding anything to the contrary set forth in this
               Agreement, the Administrative Agent and the Standstill Lenders do not have, nor shall have, an obligation
               to: (A) subject to the obligations set forth in Section 810(b) hereof, amend the Loan Agreement or any other
               Loan Document or otherwise restructure the Obligations; (B) other than with respect to any continuation of
               outstanding Eurodollar Loans or any conversion of outstanding ABR Loans into Eurodollar Loans, make any
               further loans, advances or extension of credit to or for the benefit of the Loan Parties, (C) extend the
               Standstill Period; (D) refrain from terminating the Standstill Period upon the occurrence of any Standstill
               Event of Default or (E) enter into any other instruments, agreements or documents regarding any of the same
               with the Loan Parties, and that neither the Administrative Agent nor the Lenders, nor any of their respective
               representatives, have made any agreements with, or commitments or representations or warranties to, the
               Loan Parties (either in writing or orally), other than as expressly stated in this Agreement.
 Case(ii)  (ii) The Loan Parties
      1:20-cv-01254-MN           expressly5-53
                            Document       understand
                                                 Filedand further agree
                                                        10/02/20        that the
                                                                     Page    158Administrative
                                                                                 of 168 PageID Agent
                                                                                                  #:and the Lenders
                                                                                                     2859
              are relying on all terms, covenants, conditions, warranties and representations set forth in this Agreement as
              a material inducement to the Administrative Agent and the Lenders to enter into this Agreement and to
              standstill from exercising the Administrative Agent’s and the Lenders’ rights and remedies as specifically set
              forth herein.

(i)   (i) Cumulative Remedies.

      (i)     (i) Except as otherwise specifically provided in this Agreement, the rights, powers, authorities, remedies,
              interests and benefits conferred upon the Administrative Agent and the Lenders by and as provided in this
              Agreement are intended to supplement, and be in addition to (and, except as expressly set forth herein, shall
              not in any way replace, supersede, amend, limit or restrict), the rights, powers, authorities, remedies,
              interests, and benefits conferred by the Loan Agreement and the other Loan Documents.

      (ii)    (ii) No delay on the part of the Administrative Agent or the Lenders in the exercise of any power, right or
              remedy under this Agreement, the Loan Agreement or any other Loan Document at any time shall operate as
              a waiver thereof, and no single or partial exercise by the Administrative Agent or the Standstill Lenders of
              any power, right or remedy shall preclude other or further exercise thereof or the exercise of any other power,
              right or remedy.

(j)   (j) Relationship. The Loan Parties agree that the relationship between the Administrative Agent and the Lenders,
      on one hand, and the Loan Parties, on the other hand, is that of creditor and debtor and not that of partners or joint
      venturers. This Agreement does not constitute a partnership agreement, or any other association between the
      Administrative Agent, the Lenders and the Loan Parties. The Loan Parties acknowledge that the Administrative
      Agent and the Lenders have acted at all times only as a creditor to the Loan Parties within the normal and usual
      scope of the activities normally undertaken by a creditor and in no event have the Administrative Agent and the
      Lenders attempted to exercise any control over the Company or any other Loan Party or their respective businesses
      or affairs. The Loan Parties further acknowledge that the Administrative Agent and Lenders have not taken or failed
      to take any action under or in connection with their rights under the Loan Agreement and the other Loan Documents
      that in any way or to any extent have interfered with or adversely affected the Loan Parties’ ownership of the
      Collateral.

(k)   (k)    Ad Hoc Group Actions and Composition.

      (i)     (i) Any action by the Ad Hoc Group with respect to this Agreement (which, for the avoidance of doubt, is
              limited to actions under Section 56(k) and Section 810(a) hereof) may be taken by members of the Ad Hoc
              Group with Credit Exposures representing more than fifty percent (50%) of the Aggregate Credit Exposures
              of the Ad Hoc Group taken as a whole (the “Required Ad Hoc Group Members”). Any action taken
              hereunder by the Required Ad Hoc Group Members shall bind all members of the Ad Hoc Group.

      (ii)    (ii) In the event that, at any time on or after the Effective Date, the Ad Hoc Group does not act on behalf of
              the Required Lenders, all references to the “Ad Hoc Group” in this Agreement shall be deemed to refer to
              the Required Lenders.

(l)   (l) No Third Party Beneficiaries. This Agreement is made and entered into for the sole protection and benefit of
      the parties hereto and no other person or entity shall have any right of action hereon, right to claim any right or
      benefit from the terms contained herein, or be deemed a third party beneficiary hereunder.

(m)   (m) Severability. Whenever possible, each provision of this Agreement shall be interpreted in such manner as to
      be effective and valid under applicable law, but if any provision of this Agreement shall be prohibited by or invalid
      under applicable law, such provision shall be ineffective only to the extent of such prohibition or invalidity, without
      invalidating the remainder of such provision or the remaining provisions of this Agreement, it being the parties’
      intention that each and every provision of this Agreement be enforced to the fullest extent permitted by applicable
      law.

(n)   (n) Successors and Assigns. This Agreement shall be binding upon, and shall inure to the benefit of the Lenders,
      the Company, and the other Loan Parties and their respective successors and assigns, except that the Company and
      the other Loan Parties may not assign their rights under this Agreement without the prior written consent of the
      Required Lenders.

(o)   (o) Voluntary Agreement. The Loan Parties, the Administrative Agent and the Standstill Lenders represent and
      warrant that they are represented by legal counsel of their choice, that they have consulted with such counsel
      regarding this Agreement, that they are fully aware of the terms and provisions contained herein and of their effect
      and that they have voluntarily and without coercion or duress of any kind entered into this Agreement.

(p)   (p)    Integration. This Agreement and the instruments, agreements and documents referred to in this Agreement
 Caseshall be deemed incorporated
      1:20-cv-01254-MN            into and 5-53
                             Document      made aFiled
                                                  part of the Loan Agreement
                                                        10/02/20   Page 159and  the other
                                                                             of 168       Loan #:
                                                                                     PageID    Documents.
                                                                                                  2860    This
      Agreement shall be deemed to be a Loan Document as that term is defined in the Loan Agreement. All such
      instruments, agreements and documents, and this Agreement, shall be construed as integrated and complementary of
      each other, and, except as otherwise specifically provided in this Agreement, as augmenting and not restricting the
      Administrative Agent’s or the Lenders’ rights, remedies, benefits and security. If after applying the foregoing an
      inconsistency still exists, the provisions of this Agreement shall constitute an amendment to the Loan Agreement
      and shall control; provided, however, that, for the avoidance of doubt, the provisions hereof that do not survive
      termination of this Agreement or the Standstill Period shall not be deemed to amend the terms of the Loan
      Agreement following such termination. References in the Loan Agreement to this “Agreement,” “herein,” “hereof”
      or “hereunder” or references to the Loan Agreement in any other agreement or document shall, in each case, be
      deemed to refer to the Loan Agreement as amended hereby.

(q)   (q) No Novation. This Agreement shall not extinguish the Loans or other Obligations outstanding under the Loan
      Agreement and/or any of the other Loan Documents as in effect prior to the effectiveness of this Agreement.
      Nothing herein contained shall be construed as a substitution, novation or repayment of the Loans or other
      Obligations outstanding under the Loan Agreement and/or any of the other Loan Documents as in effect prior to the
      effectiveness of this Agreement, all of which shall remain outstanding in full force and effect after the effectiveness
      of this Agreement, as amended hereby.

(r)   (r) Notices. All notices hereunder shall be deemed given if in writing and delivered by electronic mail, courier, or
      registered or certified mail (return receipt requested) to the following addresses (or at such other addresses as shall
      be specified by like notice):

                 i. i.    if to the Company:

                     Akorn, Inc.
                     1925 West Field Court, Suite 300
                     Lake Forest, IL 60045
                     Attention: Duane Portwood, Chief Financial Officer
                     Email address: duane.portwood@akorn.com
                     Copies to:
                     Kirkland & Ellis LLP
                     601 Lexington Avenue
                     New York, NY 10022
                     Attention: Patrick J. Nash; Nicole L. Greenblatt
                     Email address: patrick.nash@kirkland.com; nicole.greenblat@kirkland.com
                 ii. ii. if to the Ad Hoc Group:

                      Gibson, Dunn & Crutcher LLP
                      200 Park Avenue
                      New York, NY 10166
                      Attention: Scott J. Greenberg
                      Email address: sgreenberg@gibsondunn.com

               iii.   iii. if to any other Lender party hereto, to such address as may be furnished by such Lender from
                      time to time to each of the Standstill Parties.

               iv. iv.   if to the Administrative Agent:

                      JPMorgan Chase Bank, N.A.
                      10 S. Dearborn Street
                      , 9th Floor,
                      Chicago, IL 60603
                      Attention: Justin Martin
                      Email address: justin.2.martin@jpmorgan.com
                      Copy to:
                      Latham & Watkins LLP
                      330 North Wabash Avenue, Suite 2800
                      Chicago, IL 60611
                      Attention: Zulf Bokhari
                      Email address: zulf.bokhari@lw.com

      Any notice given by delivery, mail (electronic or otherwise), or courier shall be effective when received.
         Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 160 of 168 PageID #: 2861



                                                         [Signature Pages to Follow]
         IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound hereby, has executed this Agreement below effective
as of the Effective Date.
                                              THE COMPANY:
                                              AKORN, INC.


                                              By
                                                Name: Duane Portwood
                                                Title: Chief Financial Officer

                                              OTHER LOAN PARTIES:

                                              ADVANCED VISION RESEARCH, INC.


                                              By
                                                Name:
                                                Title:
                                              AKORN (NEW JERSEY), INC.


                                              By
                                                Name:
                                                Title:
                                              AKORN ANIMAL HEALTH, INC.


                                              By
                                                Name:
                                                Title:
                                              AKORN OPHTHALMICS, INC.


                                              By
                                                Name:
                                                Title:
                                              AKORN SALES, INC.


                                              By
                                                Name:
                                                Title:

                                              INSPIRE PHARMACEUTICALS, INC.


                                              By
                                                Name:
                                                Title:
                                              OAK PHARMACEUTICALS, INC.


                                              By
                                                Name:
                                                Title:
                                              HI-TECH PHARMACAL CO., INC.


                                              By
                                                Name:
                                                Title:
                                              10 EDISON STREET LLC


                                              By
                                   Name:
    Case 1:20-cv-01254-MN Document
                              Title: 5-53 Filed 10/02/20 Page 161 of 168 PageID #: 2862
                                 13 EDISON STREET LLC


                                 By
                                   Name:
                                   Title:
                                 VPI HOLDINGS CORP.


                                 By
                                   Name:
                                   Title:
                                 VPI HOLDINGS SUB, LLC


                                 By
                                   Name:
                                   Title:


                                 VERSAPHARM INCORPORATED


                                 By
                                   Name:
                                   Title:
                                 COVENANT PHARMA INC.


                                 By
                                   Name:
                                   Title:
                                 OLTA PHARMACEUTICALS CORP.


                                 By
                                   Name:
                                   Title:
                                 CLOVER PHARMACEUTICALS CORP.


                                 By
                                   Name:
                                   Title:

                                 JPMORGAN CHASE BANK, N.A.,
                                 as Administrative Agent


                                 By
                                   Name:
                                   Title:

                                 [LENDERS]


                                 By
                                   Name:
                                   Title:




                                               Exhibit A
                                             Ad Hoc Group

1. 1.   Eaton Vance Management
2. 2.   CIFC Asset Management
3. 3.   The Carlyle Group
       4. 4.Case
               Funds, accounts, and other investment
                  1:20-cv-01254-MN          Document vehicles
                                                        5-53managed, advised, or sub-advised
                                                              Filed 10/02/20     Page 162 by of Credit Suisse Asset
                                                                                                168 PageID          Management,
                                                                                                               #: 2863
           LLC
       5. 5. Certain funds and accounts under management by BlackRock Financial Management, Inc. and its affiliates
       6. 6. Western Asset Management
       7. 7. GSO Capital Partners
       8. 8. PineBridge Investments
       9. 9. Stonehill Capital Management
       10. 10. BlueMountain Capital Management
       11. 11. Canyon Capital
       12. Symphony Asset Management
       13. MidOcean Partners

72141.00400
                                                                                                                  EXHIBIT 21.1
          Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 163 of 168 PageID #: 2864
                                                        AKORN, INC.
                                       LISTING OF SUBSIDIARIES OF THE REGISTRANT
                                                   As of December 31, 2019


Legal Entity Name                                                     Incorporation                  Ownership


Registrant / Parent Corporation:
Akorn, Inc.                                                         Louisiana         Shareholders (NASDAQ: AKRX)


U.S. subsidiaries of Akorn, Inc.:
Advanced Vision Research, Inc.                                      Delaware          Akorn, Inc. (LA)
Akorn (New Jersey), Inc.                                            Illinois          Akorn, Inc. (LA)
Akorn Animal Health, Inc.                                           Delaware          Akorn, Inc. (LA)
Akorn Ophthalmics, Inc.                                             Delaware          Akorn, Inc. (LA)
Akorn Sales, Inc.                                                   Delaware          Akorn, Inc. (LA)
Inspire Pharmaceuticals, Inc.                                       Delaware          Oak Pharmaceuticals, Inc. (DE)
Oak Pharmaceuticals, Inc.                                           Delaware          Akorn, Inc. (LA)
Hi-Tech Pharmacal Co., Inc.                                         Delaware          Akorn, Inc. (LA)
10 Edison Street LLC                                                Delaware          Hi-Tech Pharmacal Co., Inc. (DE)
13 Edison Street LLC                                                Delaware          Hi-Tech Pharmacal Co., Inc. (DE)
VPI Holdings Corp.                                                  Delaware          Akorn, Inc. (LA)
VPI Holdings Sub, LLC.                                              Delaware          VPI Holdings Corp. (DE)
VersaPharm Incorporated                                             Georgia           VPI Holdings Sub, LLC. (DE)
Covenant Pharma, Inc.                                               Georgia           VPI Holdings Sub, LLC. (DE)
Olta Pharmaceuticals Corp.                                          Delaware          VersaPharm Incorporated (GA)
Clover Pharmaceuticals Corp.                                        Delaware          VersaPharm Incorporated (GA)


Foreign subsidiaries of Akorn, Inc.:
WorldAkorn Pharma Mauritius                                         Mauritius         Akorn, Inc. (LA)
Akorn India Private Limited                                         India             WorldAkorn Pharma Mauritius
Akorn Canada, Inc.                                                  Canada            Akorn, Inc. (LA)
Akorn International S.à r.l.                                        Luxembourg        Oak Pharmaceuticals, Inc. (DE)
Akorn AG (formerly Excelvision AG)                                  Switzerland       Akorn International S.à r.l. (LUX)
                                                                                                                                            EXHIBIT 23.1
          Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 164 of 168 PageID #: 2865

                                   CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM


Board of Directors and Shareholders
Akorn, Inc.
Lake Forest, Illinois

Wehereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-195673, 333-215507, 333-217666, 333-229166,
and 333-231317) of Akorn, Inc. of our reports dated February 26, 2020, relating to the consolidated financial statements, and the effectiveness of Akorn,
Inc.’s internal control over financial reporting, which appear in this Form 10-K. Our report contains an explanatory paragraph regarding the Company’s
ability to continue as a going concern.

/s/ BDO USA, LLP
Chicago, Illinois

February 26, 2020
                                                                                                                                                       EXHIBIT 31.1
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 165 of 168 PageID #: 2866

                                                   CERTIFICATION OF CHIEF EXECUTIVE OFFICER

I, Douglas S. Boothe, certify that:

    1. I have reviewed this report on Form 10-K of Akorn, Inc.;

     2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report;

    3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the
financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;

     4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for
the registrant and have:

         (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to
    ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities,
    particularly during the period in which this report is being prepared;

        (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
    supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external
    purposes in accordance with generally accepted accounting principles;

         (c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the
    effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report, based on such evaluation; and

         (d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent
    fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect,
    the registrant’s internal control over financial reporting; and

     5. The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the
registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions):

         (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably
    likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and

        (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control
    over financial reporting.


Date: February 26, 2020


                                                                                                      /s/ DOUGLAS S. BOOTHE
                                                                                                      Douglas S. Boothe
                                                                                                      President and Chief Executive Officer
                                                                                                                                                        EXHIBIT 31.2
           Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 166 of 168 PageID #: 2867

                                                    CERTIFICATION OF CHIEF FINANCIAL OFFICER

I, Duane A. Portwood, certify that:

    1. I have reviewed this report on Form 10-K of Akorn, Inc.;

     2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report;

    3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the
financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;

     4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for
the registrant and have:

         (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to
    ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities,
    particularly during the period in which this report is being prepared;

        (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
    supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external
    purposes in accordance with generally accepted accounting principles;

         (c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the
    effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report, based on such evaluation; and

         (d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent
    fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect,
    the registrant’s internal control over financial reporting; and

     5. The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the
registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions):

         (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably
    likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and

        (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control
    over financial reporting.


Date: February 26, 2020


                                                                                                      /s/ DUANE A. PORTWOOD
                                                                                                      Duane A. Portwood
                                                                                                      Executive Vice President and Chief Financial Officer
                                                                                                                                                 EXHIBIT 32.1
          Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 167 of 168 PageID #: 2868

                                                            CERTIFICATION PURSUANT TO
                                                                    18 U.S.C. 1350

    In connection with the Annual Report of Akorn, Inc. (the “Company”) on Form 10-K for the period ended December 31, 2019, as filed with the
Securities and Exchange Commission and to which this Certification is an exhibit (the “Report”), the undersigned officer of Akorn, Inc. does hereby certify,
pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. 1350) and Rule 13a-14(b) promulgated under the Securities
Exchange Act of 1934, that to my knowledge:

    (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and

    (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.


Date: February 26, 2020


                                                                                                  /s/ DOUGLAS S. BOOTHE
                                                                                                  Douglas S. Boothe
                                                                                                  President and Chief Executive Officer
                                                                                                                                                    EXHIBIT 32.2
          Case 1:20-cv-01254-MN Document 5-53 Filed 10/02/20 Page 168 of 168 PageID #: 2869

                                                            CERTIFICATION PURSUANT TO
                                                                    18 U.S.C. 1350

    In connection with the Annual Report of Akorn, Inc. (the “Company”) on Form 10-K for the period ended December 31, 2019, as filed with the
Securities and Exchange Commission and to which this Certification is an exhibit (the “Report”), the undersigned officer of Akorn, Inc. does hereby certify,
pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. 1350) and Rule 13a-14(b) promulgated under the Securities
Exchange Act of 1934, that to my knowledge:

    (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and

    (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.


Date: February 26, 2020


                                                                                                  /s/ DUANE A. PORTWOOD
                                                                                                  Duane A. Portwood
                                                                                                  Executive Vice President and Chief Financial Officer
